[cranberrywoodsoriginalle001.jpg]
LEASE By and Between TC NORTHEAsT METRO, INC. ("Landlord") and .McKESSON
AUTOMATION INC. ("Tenant") 500 CRANBERRY WOODS DRIVE CRANBERRY TOWNSHIP,
PENNSYLVANIA



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle002.jpg]
CONTENTS 1. TERMS ······.·· 1 2. PAYMENT OF RENT & ADDITIONAL RENT , 10 3.
SECURITY DEPOSIT AND ADVANCE DEPOSIT 11 4. USES; TENANT COVENANTS 11 5.
ENVIRONMENTAL PROVISIONS; RECYCLING 12 6. LATE CHARGES; INTEREST 14 7. REPAIRS
AND MAINTENANCE 15 8. UTILITIES AND SERVICES 16 9. COSTS OF ELECTRICITY AND
EXPENSE INCREASES 18 10. INCREASES IN REAL ESTATE TAXES 25 11. ADDITIONAL
PROVISIONS: OPERATING COSTS AND REAL ESTATE TAXES .
...................................................................... . 1 26
12. TENANT'S INSURANCE. 28 13. LANDLORD'S INSURANCE 30 14. DAMAGE OR DESTRUCTION
31 15. MACHINES AND EOUIPMENT; ALTERATIONS AND ADDITIONS: REMOVAL OF FIXTIJRES
33 16. ACCEPTANCE OF PREMISES 37 17. TENANT IMPROVEMENTS 37 18. ACCESS , 38 19.
MUTUAL WAIVER OF CLAIMS AND SUBROGATION 38 20. INDEMNIFICATION 39



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle003.jpg]
21. ASSIGNMENT AND SUBLETTING 40 22. ADVERTISING 45 23. LIENS 46 24. DEFAULT ..
.- 46 25. SUBORDINATION 53 26. SURRENDER OF POSSESSION 54 27. NON-WAIVER 55 28.
HOLDOVER 55 29. CONDEMNATION 56 30. NOTICES 57 31. MORTGAGEE PROTECTION 58 COSTS
AND ATTORNEYS' FEES l 5832. 33. BROKERS 58 34. LANDLORD'S LIABILITY AND DEFAULT
59 35. ESTOPPEL CERTIFICATES 61 36. FINANCIAL STATEMENTS 62 37. TRANSFER OF
LANDLORD'S INTEREST 62 38. RIGHT TO PERFORM. . 63 39. TELECOMMUNICATIONS
FACILITIES. . 63 40. SALES AND AUCTIONS 'j' 64 NO ACCESS TO ROOF 6441.



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle004.jpg]
42. SECURITY 64 43. AUTHORITY OF PARTIES. . 65 NO ACCORD OR SATISFACTION 1 6544.
45. [INTENTIONALLY DELETED] 65 46. PARKlNG 65 47. GENERAL PROVISIONS 66 48.
[INTENTIONALLY DELETED] 70 49. WAIVER OF JURY TRIAL 70 50. RENEWAL OPTION 70 51.
ROOF RIGHTS. . 72 52. EXPANSION OPTIONS 1 74 MODIFIED TERMS RELATING TO FULL
BUILDING LEASE. 8253. 54. GUARANTY OF LEASE ' 84 55. LEASE CONTINGENCY. . 84 56.
ADDITIONAL SCHEDULES. . 85 EXHIBIT A-I EXHIBIT A-2 EXHIBITB EXHIBITC EXHIBITD
EXHIBITE EXHIBIT F EXHIBITG EXHIBITH Depiction of Premises and Site Legal
Description of Land Form of Declaration of Lease Commencement Construction
Exhibit Rules and Regulations Business Terms Applicable to Land Option Form of
Guaranty of Lease Janitorial Specifications HVAC Specifications



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle005.jpg]
LEASE THIS LEASE is made this ~I~y of December, 2001, by and between TC
NORTHEAST METRO, INC., a Delaware corporation ("Landlord"), and MCKESSON AUTOMA
nON, INC., a Pennsylvania corporation ("Tenant"). Landlord, for and in
consideration of the rents and all other charges and payments hereunder and of
the covenants, agreements, terms, provisions and conditions to be kept and
p~rformed hereunder by Tenant, grants and conveys to Tenant, and Tenant hereby
hires and tafes from Landlord, a leasehold interest in the premises described
below (the "Premises"), subject to all matters hereinafter set forth and upon
and subject to the covenants, agreements, terms, provisions and conditions of
this Lease for the term hereinafter stated. NOW THEREFORE Landlord and Tenant
hereby agree to the following: 1. TERMS. 1.1 Premises. (a) The "Premises"
demised by this Lease shall be a portion of the Building (defined below)
containing approximately 61,876 rentable square feet and consisting of the
entire third (3rd) and fourth (4th) floors of the Building, as shown on Exhibit
A-I, attached hereto and incorporated herein by reference, but shall be subject
to modification as and to the extentlset forth in section l.l(d), below. The
Premises shall be measured (based upon CAD drawings) using ANSIIBOMAZ65.1-1996
standards, and shall be subject to confirmation by Tenant's architect as
provided below. The Building within which the Premises is located is a four (4)
story ClasslA office building (sometimes referred to herein as the "Building")
to be constructed in accordance rith this Lease at 500 Cranberry Woods Drive,
Cranberry Township, Pennsylvania. The land upon which the Building is situated,
which is described in Exhibit A-2 attached hereto and incorporated herein by
reference, shall be referred to hereinafter as the ''Land.'' The Building and
Land are sometimes referred to herein as the "Project". Tenant shall also have
the right to use parking areas and Common Areas of the Project, subject to the
terms and limitations of this Lease, appurtenant to its occupancy of the
rentable portions of the Premises. No easement for light or air is incorporated
in the Premises. The rentable area of the Building is 119,344 square feet.
Subject to Sections 1.1.(b), 1.1.(c) and 1.1.(d), below, Landlord and Tenant
hereby stipulate that the measurement of the Premises and Building is as stated
in this Section l.l.(a). (b) Landlord and Tenant acknowledge that the
fmallocation of demiS~g walls for that portion of the Premises which will be
located on the second (2od)floor of the Buildfg may not be determined until
after Lease execution. In addition, pursuant to Section 1.1.(d), belo" Tenant
may increase the size of the Premises by up to an additional 15,000 square feet
(or convert tiS Lease . 1



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle006.jpg]
into a full building lease). Accordingly, and notwithstanding subparagraph
1.1(a), abore, to the contrary, not later than thirty (30) days after the date
upon which Landlord and Tenant reach final agreement on the dimensions of the
Premises, Landlord shall cause Landlord's Architect to perform a measurement of
the Premises, using the then most current drawings of the Premises an~ applying
ANSVBOMA Z65.1-1996 standards, so as to determine both the rentable area of the
Premises and Building, and shall certify and deliver these calculations promptly
in writing to Landlord an~ Tenant. Tenant, or its representatives, shall have
the right to verify the measurements made by Landlord's Architect under this
Section 1.1(b) through its own measurement, provided Tenant gives!notice of its
intent to exercise such right within five (5) business days after receipt (or
deemed receipt under Section 30, below) by Tenant of the calculations of
Landlord's Architect under this Section 1.l(b) (failing which Tenant shall be
deemed to have accepted the calculation of Landlord 's Archltect, and to have
stipulated to the square footages referenced therein). If Tenant exercises such
right, and its re-measurement discloses a discrepancy from the rentable square
footages calculated by Landlord's Architect, then the square footage of rentable
area of the Premises andlorthe Building, as a~plicable, shall be adjusted in
accordance with Tenant's re-measurement unless Landlord disputes Je results of
Tenant's re-measurement within five (5) business days after the same is
delivered to Lahdlord in writing, in which event, prior to the re-measurement
being considered effective, the question of such measurement shall be submitted
to arbitration to a panel of three arbitrators in accordance with the commercial
arbitration rules of the American Arbitration Association. In such event the
initial two arbitrators on the panel shall be Landlord's Architect and an
architect selected by Tenant, and the third arbitrator shall be an independent
architect licensed in Pennsylvania and exPenjenCed in commercial office
measurement under ANSVBOMA Z65 .1-1996 standards selected by t~e mutual
agreement of Landlord's Architect and Tenant's Architect. The square footages of
the Premises andlor the Building in dispute shall be deemed to be the average of
the determinations of those two architects whose determinations are the closest,
with the third to be disregarded. If the renthble area of the Premises andlor
Building is increased or decreased in accordance with this Section 1.1(b), all
Iprovisions of this Lease which are dependent on the measurement of the Premises
andlor Building (as the case may be) shall be appropriately adjusted to reflect
the revised measurement (such as, but not limited to, the Rent, Tenant's Share,
the Allowance, etc.). (c) The final measurements calculated in accordance with
Section 1.1(b] shall be certified by Landlord and Tenant, shall constitute the
respective rentable areas of ea1h of the Premises and Building, and shall not be
subject to readjustment or re-measurement except in the event of casualty or
condemnation that requires a reconstruction or restoration of the Building or a
part thereof, or by any contraction of the Premises (such as due to the exercise
by Landlord bfaright of recapture provided for hereunder), in each case with
such re-adjustment or re-measurement to be limited solely to the portion of the
Premises or Building, as the case may be, directlyiaffected thereby). Upon
determination and certification ofthe measurement in accordance with this
Section 1.1, if the same differs from the square foot measurement stated herein,
Landlord and Tenant shall execute an amendment to this Lease stipulating to the
respective certified rentable areas of the Premises and Building, and making any
other modifications which flow from suchl l 'revised measurement. 2



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle007.jpg]
(d) Tenant shall have the right, subject to any terms and limitations set forth
in Section 53, below, to increase the size of the Premises to constitute the
entire Building (i.e], 119,344 square feet), and convert this Lease into a full
building lease, by delivery of a writtenl notice to Landlord making such
election prior to 5:00 p.m. EST on April 30, 2002, in which Fvent the provisions
of Section 53, below shall apply. In addition, provided Tenant has not exe~cised
the foregoing right to convert this Lease into a full building lease in
accordance with this Section 1.1 (d) and Section 53, hereof, but subject to the
terms of this Section 1.1 (d), Tenant shall have tlie right to increase the size
of the Premises by up to an additional 15,000 rentable square feet of cJntiguous
Ispace located on the second (2nd) floor 0f the Building, by deli very of a
written notice to Landlord making such election prior (such notice, a
"Pre-Occupancy Expansion Notice") to 5:00 p.m. EST on June 30, 2002. In
exercising the immediately preceding right to increase the size of the !Premises
by up to 15,000 rentable square feet on the second (2nd) floor of the Building,
Tenant agrees: (i) that any space which it elects to add to the Premises will be
designated with reasonable specifibity in its Pre-Occupancy Expansion Notice,
including attachment of a drawing setting forth dimensions of the additional
area, the location of all demising walls, and the integration of such additional
area with hallways, restrooms, electrical and telephone closets, and other
Common Areas locatdd on the second floor of the Building, and will be subject to
Landlord's reasonable consent (provided that if the proposed increase involves
the entire 15,000 rentable square feet of space remaining available on the
second (2nd) floor of the Building, in which event the Pre-Occupancy Expansion
No~ce need onl y refer to the Tenant's election to add the entire 15,000
rentable square foot remainqer of the second (2nd) floor to the Premises and
will not require Landlord's consent), (ii) it win not be Iunreasonable for
Landlord to deny its consent to the proposed expansion area designated in
renant' s Pre-Occupancy Expansion Notice if the portion of the second floor
which remains outside of the Premises after integrating the additional space
designated by Tenant within the Premi les is not "Independently Leasable Space"
as defined below, (iii) all additional costs associated with the addition of
such space to the Premises, including additional design costs and construction
costs, will be Tenant's responsibility, but may be paid for out of the TI
Allowance (as defined herein), (iv) any delay in the design and construction of
the Building or Premises caused by such expansion shall constitute a Tenant
Delay hereunder, and (v) all provisions of this Lease which are basedlupon, or
calculated on the basis of, the rentable square footage of the Premises (such as
the calculations of Tenant's Share, Base Rent, the TI Allowance, etc.) shall be
modified to account for the atlditional rentable square footage of the Premises.
The term "Independently Leasable Space" shall thean and refer to space that has
a proportion of windowed offices relative to the Rentable Area therepf which is
comparable to the floor as a whole, and which does not lack reasonable means of
ingres,s, egress or access to the Common Areas, common facilities and/or core
areas of the Building located on such floor, such as access to elevators,
bathrooms, telephone and electrical closets, etc. I 1.2 Tenant's Share.
"Tenant's Share" shall mean a fraction, the numerator OflWhich is the total
rentable square footage of the Premises, and the denominator of which is the
total rentable square footage of the Building. As of Lease execution, Tenant's
Share shall be Fifty-One ana 85/100 Percent (51.85%) (i.e., 61,8761119,344)
based on the Premises containing 61,876 rentab Ie square feet, and the Building
containing 119,344 square feet. The calculation of Tenant's Share shall be
adjusted for changes in the total rentable square footage of the Premises and/or
Building, including 3



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle008.jpg]
ith I'" h ' hi h I fr . IWI out imitation c anges w IC may resu t om any
condemnation or other taking of a ~ortion of the Project, any partial
termination of this Lease pursuant to Section 21 hereof, or any expansion of the
Premises permitted by this Lease. I 1.3 Lease Term. Subject to Section 53 of
this Lease, if applicable, the term ofthis Lease (the "Term" or "Lease Term")
shall commence on the Commencement Date, as defined ib Section lA, below (and as
more fully set forth in Exhibit C hereto), and shall expire on the earlier
to-occur of (i) the last day of the sixty-second (62nd) full calendar month
after the Commencement Date, or (U) July 31, 2008 (the "Lease Expiration Date").
In the event Tenant exercises any of its renewal options pursuant to Section 50,
below, or any expansion option provided for under this Lease which requires an
extension of the Term, the Lease Expiration Date shall be deemed amended td
account for the additional renewal term or other modifications to the Term
provided for under such provisions of this Lease. lA Commencement Date. (a)
Subjectto subparagraph 1.4(b), 1.4(c) and 1.4(d), below, and subjectto those
provisions of Exhibit C relating to Tenant Delays, the "Commencement Date" shall
be ilie earlier to occur of: (a) the date of Substantial Completion (as such
term is defined in Exhibit q of the Premises; or (b) the date upon which Tenant
commences the beneficial use and occupanc~ of all or any material part of the
Premises (other than for "Furniture Installation" and "Move-In", as defined and
set forth in Exhibit C of this Lease). The parties acknowledge that the "Target
Date" for Substantial Completion of the Premises is April 1, 2003, subject to
Tenant's compliance with its responsibilities under the Approved Design Schedule
(as defined in Exhibit C), and Tenant's adherence to the other provisions of
Exhibit C; provided as more fully set forth in Exhibit C, Landlord agrees to
provide Tenant with access to the Premises for purposes of Furniture Intallation
and Move-In not less than thirty-one (31) days prior to the date Landlord then
estimates that Substantial Completion of the Premises will occur. The parties
acknowledge that Exhibit C fontainS additional provisions concerning the rights
and remedies of the parties (if any), and the effect on the Commencement Date,
in the event Substantial Completion of the Premises occurs past the dates set
forth above, including if the same is due to any Tenant Delays or Force Majeure
(as defined rerein). (b) Occupancy of any portion of the Premises by Tenant
PriOI'1to the Commencement Date for such portion of the Premises shall be at
Tenant's sole risk and deemed pursuant to, and subject to, all of the terms and
provisions of this Lease, excluding the paJfIDentof Base Rent and Additional
Rent, except as set forth in Section lA( d), below; provided, however, that
except as may be set forth in Exhibit C hereto (with regard to Furniture
Installation and Mi ve-In) , Tenant shall not be entitled to take occupancy of
the Premises or any portion thereof prior to the date it receives notice from
Landlord that Landlord has achieved Substantial, Completion ofthe Premises. (c)
Substantial Completion of the Premises shall be deemed to have dccurred upon
Landlord's certification to Tenant that it has achieved Substantial Completion
of the Bremises (such certification, the "Certification of Substantial
Completion"), as provided below,provfed that 4



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle009.jpg]
Landlord shall be obligated to provide Tenant with written notice of its intent
to deliver the Certification of Substantial Completion not less than five (5)
business days prior to the date thereof (such notice, a "5-Day Notice"), so that
the parties can schedule a final walk-through on pr before the date of such
Certification of Substantial Completion (and Landlord and Tenant each agree to
make themselves available for the walk-through on or before such fifth (5th)
business da{after the 5-Day Notice). Subject to Tenant's right to dispute and/or
require arbitration regarding therccuracy of Landlord's Certification of
Substantial Completion, as more fully set forth in Secti9n I.4C d), below,
Landlord shall also be required to delivers keys or electronic key cards
enabling Tenant to enter and have access to the Premises by the date Landlord
delivers the Certification ofSJbstantial Completion to Tenant. In no event shall
Substantial Completion be deemed to have occrulred prior to the fifth (5th)
business day following delivery of the 5-Day Notice. (d) In the event Tenant, in
good faith, disputes that Landlord's Certification of Substantial Completion for
the Premises is accurate, Tenant shall, within three (3) business days after
receipt of Landlord's Certification of Substantial Completion, provide a written
botice toILandlord specifying in reasonable detail the basis for such dispute (a
''SC Dispute Notice"). Tenant's SC Dispute Notice shall be limited to
identifying those incomplete items or deviations from the Construction Documents
or this Lease which Tenant believes in good faith causes the PremisesInot to
have been Substantially Completed. If Landlord is in agreement with Tenant's sa
Dispute Notice, Landlord shall, within two (2) business days after its receipt
of Tenant's SC Disputr Notice, so notify Tenant (or Tenant's Representative) in
writing. If Landlord is not in agreement with Tenant's SC Dispute Notice,
Landlord shall, within two (2) business days after its r6ceipt of Tenant's SC
Dispute Notice, so notify Tenant (or Tenant's Representative), which n1tice will
identify all items identified within Tenant's SC Dispute Notice with which
Landlord agree~, and all items identified within Tenant's SC Dispute Notice with
which Landlord, in good faith, disagrees, and the basis for such disagreement.
If Landlord agrees that Tenant's SC Dispute Notice is ~ccurate,Ithen Landlord
shall promptly satisfy all items identified therein, and the Certification of
Substantial Completion shall, in such event, be deemed effective on the first
(181) business day followin~ the date upon which Landlord completes its remedy
of all applicable items identified in Tenant's sq Dispute Notice and provides
Tenant with a revised Certification of Substantial Completion (which revised
certification shall itself be subject to dispute resolution in accordance with
this subsection). If Landlord, in good faith, agrees with only a portion of
Tenant's SC Dispute Notice, or qisagrees entirely therewith, then the parties
shall meet promptly (and in all events within two (2) ~usiness days) thereafter
to attempt to resolve, in good faith, all matters in dispute (and Landlord
agrees that it will concurrently address all items identified in Tenant's SC
Dispute Notice as to which there is no disagreement, if any). If the parties are
unable, despite their good faith efforts, to resdlve their disagreement as to
any or all of the items in Tenant's SC Dispute Notice within a five (5) ~usiness
day period after the date Landlord's written response to Tenant's SC Dispute
Notice is reCfived by Tenant, then the parties shall promptly submit the matter
in dispute to expedited arbitration pursuant to Section 1.4(e) of this Lease. In
any such arbitration, the panel of arbitrators shall have fueright, inter alia,
(A) to determine that the date of Substantial Completion was (i) the date ~tated
in Landlord's Certification of Substantial Completion, (ii) an altemative date
advocated by TeJant, (iii) such other date as may be proposed by the parties, or
(iv) such other date as the arbitrators may I 5



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle010.jpg]
decide that Substantial Completion actually occurred, (B) to determine that
Substantial Completion has not yet occurred, and (C) to enter findings as to
which items must be addressed in orddr for such Substantial Completion to occur,
if any. Nothing set forth in this subsection shall be construed to restrict
Landlord and Tenant from mutually agreeing to resolve any dispute as to the
correctness or accuracy of Landlord's Certification of Substantial Completion on
a basis different frofu that set forth herein. In the event the date of
Substantial Completion of the Premises is ultimatel~ found to have been
different from that set forth in the Certification of Substantial CompletioJ and
the deviation would in fact cause a modification of the Commencement Date of
this Lease, aAd Tenant made a payment of Rent to Landlord prior to the date such
payment would otherwise hav9 been due because of such inaccurate Certification
of Substantial Completion, then the prepaid amount shall be appropriately
credited by Landlord as of the corrected Commencement Date of this Lrase. (e)
Any arbitration pursuant to Section 1.4(d) shall be conducted according to the
Commercial Arbitration Rules of the American Arbitration Association, except as
hbeinafter provided. No action at law or in equity shall be brought with regard
to the matter in di~ute until arbitration hereunder shall have been waived in
writing by the parties, except to enforce the applicable award. Judgment upon
the award rendered in any arbitration hereunder shall beifmal and binding on
both parties hereto and may be entered in any court having jurisdiction thereof.
During any arbitration proceeding pursuant to this Section, the parties shall
continue to perform and discharge all of their respective obligations under this
Lease, except as otherwise providfd in this Lease. Within ten (10) business days
of any demand for arbitration, each of Tenant and Landlord shall appoint one (1)
arbitrator, and within ten (10) days of their appointment, the two (2)
arbitrators thus selected shall jointly select a third (3rd) arbitrator. All
arbitrators shall be c9mpletely independent from Landlord and Tenant. All
arbitrators shall have at least ten (10) years' eJperience in commercial real
estate matters in order to qualify as an arbitrator hereunder. If either ~arty
fails to select an arbitrator within the initial thirty (30) day period, or if
the two (2) arbitrators are unable to agree upon a third (3rd) arbitrator, then,
upon the request of either party, the remaining arbitrator(s) shall be appointed
by The American Arbitration Association. The arbitration proceedings shall take
place at a mutually acceptable location in the Pittsburgh metropolitan area.
When resolving the applicable dispute, the arbitrators shall apply the pertinent
provisions of this Lease without departure therefrom in any respect. The
arbitrators shall not have the power ~ochange any of the provisions of this
Lease, but this Subsection shall not prevent in any appropriate case the
interpretation, construction and determination by the arbitrator of the
applicable provisiOfs of this Lease to the extent necessary in applying the same
to the matters to be determined by arTtration. (f) Landlord and Tenant hereby
agree to execute a Declaration, in substantially the form attached hereto as
ExhibitB, to confirm the Commencement Date and the Lease EfPiration Date.
Tenant's failure to execute said Dec1aration(s) shall not affect the
Commencement Date or the Lease Expiration Date, as same are determined by the
terms of this Lease. Notwithstanding the foregoing provisions of this Section
1.4, for purposes of this Lease, the term "Commencemdnt Date" shall also mean
any adjusted Commencement Date which may be established pursuant to the
operation of the provisions of Exhibit C to this Lease. I 6



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle011.jpg]
1.5 Rent. The base rent payable by Tenant hereunder ("Base Rent") is set fob in
this Section l.5, below. In addition to the Base Rent, Tenant shall pay (as
additional rent~ Costs of Electricity, Tenant's Share of Expense Increases (as
described in Section 9), Tenant's Share of Tax IIncreases (as described in
Section 10), and any other increases in Base Rent described in this Section 1.5,
below (or in Section 53, to the extent applicable), all of which shall be deemed
Additibnal Rent due under this Lease. The combination of Base Rent and
Additional Rent as describ6d in this Section 1.5 is sometimes collectively
referred to in this Lease as "Rent." Base Rent shall bl payable monthly, in
advance, on first day of each calendar month of the Term, without prior notice,
demand, deduction or offset, except as expressly set forth herein. l.5.1 The
rate per rentable square foot per annum, and the portion ofle Lease Term during
which such monthly Base Rent, is payable shall be determined from the foll0'jing
table except to the extent the next sentence applies. If the final determination
of the rentable square feet for the Premises pursuant to the provisions of
Section l.1 of this Lease differs from the 61,876 rentable square foot
measurement utilized in making the calculations set forth in the following
table, or if the provisions of Section 53 of this Lease are applicable, the Base
Rent set forth belot shall be recomputed using the annual rental rate specified
in the table (or, if applicable, as specified in Section 53) and the finally
determined rentable square feet for the Premises. I . Applicable Portion of
Lease Term Rate Annual Base Monthly Base PerfRentable Rent Rent
InstahmentBeginning Ending Sq. Pt.! Annum (Annual +112) Commencement Date
Expiration Date $2l.50 prsf $1,330,334.00 $110,861.17 Notwithstanding the
foregoing rent schedule, if Tenant validly exercises any of its renewal options
as set forth in this Lease, Base Rent for the renewal term(s) shall be as set
forth in sectit 50. 1.6 Additional Rent. Any sum owed or reimbursable by Tenant
to Landlord under this Lease (excluding monthly Base Rent) shall be considered
"Additional Rent" hereunder, anr, except for items of additional rent for which
demand is required pursuant to the express terms of this Lease, shall be payable
without demand, set-off or deduction, except as expressly provided in thls
Lease. The items of additional rent described in Section 1.5, above, shall be
payable monthly, in ~dvance, on first day of each calendar month of the Term,
together with Tenant's monthly Base Rent payment. 1.7 [Deleted] 1.8 Notice and
pa~ent Addresses. Any notices under this Lease shall be gOVIrlmed by the terms
of Section 30, below. The notice addresses of the parties are as follows: If to
Laridlord: clo Trammell Crow Company 800 Cranberry Woods Drive, Suite 260
Cranberry Township, PA 16066 Attention: Property Manager, 500 Cranberry Woods
Drive 7



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle012.jpg]
and: Tenenbaum & Saas, P.C. 4330 East-West Highway, Suite 1150 Bethesda,
Maryland 20814 Attention: Mark S. Tenenbaum, Esquire If to Tenant: McKesson
Automation Inc. 700 Waterfront Drive Washington's Landing Pittsburgh, PA 15222
Attn: Robert Kacher with a copy to: McKesson Corporation One Post Street, 32nd
Floor San Francisco, CA 94104 Attn: McKesson Real Estate Either party may, upon
five (5) days prior written notice to the other, designate a new address to
which all notices hereunder shall be directed. I 1.9 Rent Payment Address.
Tenant shall send payments of Rent hereunder to landlord at the following
address: Trammell Crow Company 800 Cranberry Woods Drive, Suite 260 Cranberry
Township, PA 16066 Attention: Property Manager, 500 Cranberry Woods Drive
Landlord may, upon ten (10) days prior written notice to Tenant, designate a new
address to which all payments of Base Rent and additional rent hereunder shall
be sent. 1.10 Lease Year. Each twelve (12) month period within the Lease Term
shall be referred to herein as a "Lease Year." The foregoing notwithstanding,
the first Lease Year shall cdmmence on the Commencement Date (if the
Commencement Date is the first day of the month) orifirst day of the first full
calendar month after the Commencement Date (if the Commencement Date [S not the
first day of the month) and terminate on the last day of the twelfth full
calendar month lafter the Commencement Date. Each subsequent Lease Year shall
commence on the date immediately following the last day of the preceding Lease
Year and shall continue for a period oftwe]vd (12) full . I 8



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle013.jpg]
calendar months, except that the last Lease Year of the Lease Term shall
terminate on the date this Lease expires or is otherwise terminated. 1.11
Certain Defmed Terms. Each underlined term in this section shall have the
meaning set forth next to that underlined term: 1.11.1 Access Laws: The
Americans With Disabilities Act of 1990 (incliding the IAmericans with
Disabilities Act Accessibility Guidelines for Building and Facilities) and all
other Governmental Requirements relating to the foregoing. 1.11.2 Claims: An
individual and collective reference to any and all claims, tmandS, damages,
injuries, losses, liens, liabilities, penalties, fines, lawsuits, actions, other
proceedings and expenses (including attorneys fees and expenses incurred in
connection with the proceeding whether at trial or on appeal). 1.11.3
Declaration. The Declaration of Protective Covenants for Cranberry Woods
recorded in the Recorder's Office of Butler County, Pennsylvania in Deed Book
Volum~ 2928 at Page 0028, which encumbers the Land, a true and complete copy of
which has previously been reviewed and approved by Tenant and Landlord .. 1.11.4
ERlSA: The Employee Retirement Income Security Act of 1974, ~ now or hereafter
amended, and the regulations promulgated under it. I 1.11.5 .Governmental
Agency: The United States of America, the state in which the Land is located,
any county, city, district, municipality or other governmental subdivisionj
court or agency or quasi-governmental agency having jurisdiction over the Land
and any board, agency or authority associated with any such governmental entity,
including the fire departrnel~ having jurisdiction over the Land. J . 1.11.6
Governmental Requirement: Any and all statutes, ordinances, codFs, laws, rules,
regulations, orders and directives of any Governmental Agency as now or later
amended (including without limitation all present and future laws, orders and
regulations regarding +cycling of trash and smoking in the workplace, all
building and life safety codes and all environmental laws and all Access Laws) .
1.11.7 Hazardous Substances: Asbestos, PCBs, petroleum or petroleum-based
chemicals or substances, urea formaldehyde or any chemical, material, element,
compound, kolution, Imixture, substance or other:matter of any kind whatsoever
which is now or later defined, classified, listed, designated or regulated as
hazardous, toxic or radioactive by any Governmental Akency. 1.11.8 Holidays: New
Years Day, President's Day, Memorial Day, Ind~endence Day, Labor Day,
Thanksgiving Day, Christmas (as and when such holidays are celebratr by the 9



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle014.jpg]
U.S. federal government), as well as any other holiday recognized as a national
holiday bJ the U.S. federal government. I 1.11.9 Including: The term
"including", or "includes" or terms of a similar nature, when used herein, shall
be construed as non-exclusive, that is, shall be construed to mean "including
but not limited to", or "including, without limitation" or "includes, among
other things". I 1.11.10 Landlord's Agents: Any and all partners, officers,
agents, contractors, subcontractors, licensees, employees, trustees, investment
advisors and consultants of Lahdlord. I1.11.11 Manager: Trammell Crow Company,
or its replacement as specified by written notice from Landlord to Tenant. I
1.11.12 Normal Business Hours: Monday - Friday from 7:00 a.m. to 6:00 p.m., and
Saturdays from 8:00 a.m. to 12:00 Noon, but excluding any Holidays. 1.11.13
Tenant's Agents: Any and all officers, partners, contractors, sUbcoJtractors,
consultants, licensees, agents, subtenants, employees, and (while within the
Premises) inr'tees of Tenant. 1.11.14 Tenant Specialty Systems: Any special HVAC
or fire suppressionl systems installed by Tenant within the Premises, whether as
part of the Tenant Improvements lor as an Alteration, in order to provide
special cooling to Tenant's data center, computer rooms, networking equipment or
other Tenant facilities during and after Normal Business Hours, and includfug
halon fire suppression systems and the like. I 2. PAYMENT OF RENT & ADDITIONAL
RENT. Tenant shall pay Landlord the Rent due under this Lease in lawful money of
thl United States. Rent (including any monthly estimated payments for Tenant's
Share of Expense fucreases and Tax Increases payable in accordance with this
Lease) shall be paid in advance, on or bhore the first day of each month, at the
address noted in Section 1.9, or to such other party or at s+h other place as
Landlord may hereafter from time to time designate in writing. Base Rent under
this Lease for any partial month at the beginning of the Lease Term shall be
prorated based on the B~se Rent in effect for the first month in which Base Rent
is payable hereunder. All other payments dre under this Lease shall be paid no
later than thirty (30) days after the date Landlord provides Tenant with a
written request for payment which sets forth the amount due. In the event of
anyl dispute concerning the computation of the amount of any additional rent
due, Tenant shall pay thd amount specified by Landlord pending the resolution of
the dispute, provided such payment shall belwithout prejudice to Tenant's right
to continue to challenge the disputed computation. In the e1ent that Tenant
successfully challenges the disputed computation, Landlord shall refund to
Terant the amount of any overpayment of such additional rent within thirty (30)
days after the dispute is finally 10



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle015.jpg]
resolved, together with interest at the Prime Rate calculated from the date upon
which Tenant made the overpayment to Landlord until the date such amount is paid
by Landlord to Tenant. 3. SECURITY DEPOSIT AND ADVANCE DEPOSIT. No security
deposit or advance deposit shall be required under this Lease. 4. USES; TENANT
COVENANTS. 4.1 Permitted Use. The Premises are to be used solely for general
office and administrative purposes, subject to Tenant's compliance with
applicable zoning ordinahces, but excluding, without limitation, retail uses,
industrial uses, uses which are in violation of an~ express terms of this lease,
and/or uses which involve the handling, storage, use or disposal of Hbrdous
Materials (as defined in Section 5.2.1, below) not expressly permitted pursuant
to Section $, below, and for no other business or purpose. The uses permitted by
this Section 4 are sd1metimes collectively referred to herein as the "Permitted
Use". 4.2 Other General Use Covenants. 4.2.1 Tenant shall not commit or allow to
be committed any waste upon the Premises, nor any public or private nuisance nor
any other act which disturbs the quiet e~oyment of any other tenant in the
Building. If any of the Tenant's office machines or equipmen,~r other activities
within the Premises involve unusual volume or vibration and disturb any other
,nant in the Building, then Tenant shall provide adequate insulation, or take
such other action, as may be necessary to eliminate the noise or disturbance.
4.2.2 Tenant will, at its own cost, promptly comply with and caI1J1out all
Governmental Requirements to the extent that same apply to (i) the manner of
Tenant ,s oCfupation or use of the Premises, (ii) the conduct of Ten ant's
business therein, and/or (iii) unless designed by Landlord's architect, to the
design and construction of any initial improvements or su~sequent alterations
therein by (or at the request of) Tenant, including without limitation th~
Tenant Improvements (as defmed in Exhibit C hereto) but specifically excluding
the Base Building Improvements and any other items identified in Exhibit C as
items for which Landlord is e~pressly assuming responsibility for compliance
with Governmental Requirements. Landlord will, at its own cost, promptly comply
with and carry out all Governmental Requirements to the extent ~at same apply to
(A) the conduct of Landlord's business operations, or (B) the construction of
the Building or any alterations therein by (or at the request of) Landlord,
including without limitation the Base Building Improvements and any other items
identified in Exhibit C as items for which Larldlord is expressly assuming
responsibility for compliance with Governmental Requirements, and (i~ except to
the extent the same are Tenant's responsibility under this Section 4.2.2. The
parties agree that all expenses of compliance with Governmental Requirements
other than in connection *ith the construction of the Base Building Improvements
(and any other specific items for which ~andlord 11



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle016.jpg]
is responsible under Exhibit C) may be recoverable as an Operating Cost as
defined in (ald limited by) Sections 9.5 and 9.6 of this Lease. 4.2.3 Tenant
shall observe such reasonable rules and regulations as may bl adopted and made
available to Tenant by Landlord from time to time for the safety, care and
cleanliness of the Premises or the Building and for the preservation of good
order therein. The initial ~les and regulations for the Building are attached as
Exhibit D hereto and made a part hereofby this reference (as the same may be
amended in accordance herewith, the "Rules and Regulations"). Landlord shall
have the right from time to time to make reasonable modifications to the Rules
and Re~lations, provided (i) such modifications shall only be applicable to
Tenant if communicated to tenant in Iwriting at least ten (10) days prior to the
effective date of such modification, (ii) such modified Rules and Regulations
shall not modify any economic obligations of Tenant under this Lease in rnore
than a de minimis amount, nor otherwise impair the rights of Tenant expressly
set forth in this rfase, and (iii) in the event of any irreconcilable conflict
between the terms of this Lease and the terms of an amended rule, the terms of
this Lease shall be controlling. Landlord shall not be respdnsible to Tenant for
the nonperformance of any of said rules and regulations by any other tenants or
dccupants of the Building, provided Landlord will not enforce any such rules and
regulations in a discriminatory manner. 4.2.4 No act shall be done or knowingly
permitted by Tenant, or its agents, employees and/or contractors, in or about
the Premises that is unlawful or that will increase the existing rate of
insurance on the Building. To Landlord's knowledge, general office and
administrative use is neither unlawful, nor will it result in any increase in
the existink rate of insurance in the Building. In the event the existing rate
of insurance is increased because of any breach by Tenant of this covenant,
Tenant shall pay to Landlord any and all fines, penalties, andlor increases in
insurance premiums resulting from such breach. I 5. ENVIRONMENTAL PROVISIONS;
RECYCLING. 5.1 Tenant agrees that neither Tenant, nor any of Tenant's Agents
will store, place, generate, manufacture, refme, handle, or locate on, in or
under the Land or Building any Hhardous Substance, except for storage, handling
and use of reasonable quantities and types of cleaning fluids and office
supplies in the Premises in the ordinary course and the prudent conduct of
~enant's business in the Premises, provided that (a) the storage, handling and
use of such PFrmitted Hazardous Substances must at all times conform to all
Governmental Requirements and to applicable fire, safety and insurance
requirements; (b) the types and quantities of Pfrmitted Hazardous Substances
which are stored in the Premises must be reasonable and appropriate to the
nature and size of Ten ant's operation in the Premises and reasonable and
appropriate for a fi~st-class building of the same or similar use and in the
same market area as the Building; (c) no Hdzardous Substance shall be spilled or
disposed by Tenant or by any of Tenant's Agents on, in or under the Land or
Building or otherwise discharged by Tenant or Tenant's Agents from the premise~
onto, in or under any area adjacent to the Land or Building; and (d) in no event
will Tenant be permitted to store, handle or use on, in or under the Premises
any Hazardous Substance which will+the 12



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle017.jpg]
rate of fire or extended coverage insurance on the Land or Building, unless: (1)
such ,azardous Substance and the expected rate increase have been specifically
disclosed in writing to Landlord; (2) Tenant has agreed in writing to pay any
rate increase related to each such Hazardous Substance; and (3) Landlord has
approved in writing each such Hazardous Substance, which approvdl shall be
subject to Landlord's discretion. I 5.2 Tenant shall indemnify, defend and hold
harmless Landlord and Landlord's Agents from and against any and all Claims
arising out of any breach by Tenant of any provisibn of this paragraph (except
to the extent such Claims arise out of the acts or omissions of Landldrd and/or
Landlord's Agents), which expenses shall also include laboratory testing fees,
personal injcly claims, clean-up costs and environmental consultants' fees.
Tenant acknowledges that Landlo~d may be irreparably harmed by Tenant's breach
of this paragraph and that a specific performance af.tion may be commenced by
Landlord; provided that, Landlord's election to bring or not bring any such
specific performance action shall in no way limit, waive, impair or hinder
Landlord's other remedies against Tenant. I5.3 As of the execution date of this
Lease, Tenant represents and warrants to !Landlord that, except as otherwise
disclosed by Tenant to Landlord, Tenant has no intent to ~ring any Hazardous
Substances on, in or under the Premises except for the type and quantities
autHorized in the first paragraph of Section 5.1, above. 5.4 Landlord represents
and warrants to Tenant that, based on the Environmen91 Reports (defined below)
and except as set forth in the Environmental Reports: (i) Landlord has no actual
knowledge that any handling, transportation, storage, treatment or usage of
Hazardous Sdbstances that has occurred at the Land or on or in the Building was
not in compliance with applicable Governmental Requirements, (ii) Landlord has
no actual knowledge of any leak, spill, discharge, emission or disposal of
Hazardous Substances which has occurred at, on or under the Lanctl and (iii) to
Landlord's actuallrnow!edge, the soil, groundwater, and soil vapor on or under
thel Land or Building are free of Hazardous Substances as of the date hereof.
Landlord agrees to indemnify, defend and hold Tenant and Tenant's Agents
harmless from any Claims which arise durink or after the Lease Term, in
connection with a breach of Landlord's representations in this P¥agraph. Without
limiting the generality of the foregoing, this indemnification shall survive the
expiration of this Lease and does specifically cover costs incurred in
connection with any investigation of site conditions or any cleanup, remedial,
removal or restoration work required by any federaE, state or local governmental
agency or political subdivision because of the presence or suspected presence of
Hazardous Substances in the soil, groundwater or soil vapor on or under the Land
or lBuilding, and includes reasonable attorneys' fees and expenses, unless the
Hazardous Substances arb present as the result of the acts or omissions of
Tenant or any of Tenant's Agents. I "5.5 Tenant shall comply with all
Governmental Requirements regarding the collection, sorting, separation and
recycling of waste products, garbage, refuse and trash (hereinaftdr collec-
tively called "waste products") including but not limited to the separation of
such waste broducts into receptacles reasonably approved by Landlord and the
removal of such receptacles in acrordance 13



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle018.jpg]
with any collection schedules prescribed by such regulations. Landlord shall, in
its activities within the Building and in its provision of services hereunder,
comply (or cause its agents and contractors to comply) with the foregoing
regulations (the cost of which shall be included within "1perating Costs" under
Section 9.5 of this Lease). Landlord reserves the right (a) to refuse to acc)ept
from Tenant any waste products that are not prepared for collection in
accordance with any such regulations, and (b) to require Tenant to pay all
costs, expenses, fines, penalties or damages ~hatmay be imposed on Landlord or
Tenant by reason of Tenant's failure to comply with any such regulations. I 6.
LATE CHARGES; INTEREST. 6.1 Late Charge. Tenant hereby acknowledges that late
payment to LandlorJ of Base Rent or additional rent will cause Landlord to incur
administrative costs and loss of in~estment Iincome not contemplated by this
Lease, the exact amount of which will be extremely difficult to ascertain. If
any Base Rent or additional rent due from Tenant is not received by Laddlord or
Landlord's designated agent within ten (10) days after the date due, then Tenant
shaEIpay to Landlord a late charge equal to five percent (5%) of such overdue
amount; provided, however, Landlord agrees to waive the first such late charges
arising during any Lease Year during Je Term, up to a maximum of three (3) such
waivers during the Term, as long as Landlord receives such overdue Base Rent,
additional rent, or other sum within ten (10) days after the date~andlord
provides Tenant with a written notice that such payment of Base Rent, additional
rent lor other charges is overdue. The parties hereby agree that such late
charges represent a fair and reasonable estimate of the administrative cost that
Landlord will inc~ by reas~n of Tenant's late pryme~t. Landlord's acceptance of
such late charges shall not constitute a waiver of Tenant's default WIth respect
to such overdue amount or estop Landlord from exercising any of the other ri~hts
and remedies granted hereunder. I 6.2 Interest. In addition to the
administrative late charge provided for under Section 6.1, above, if any Base
Rent or additional rent due from Tenant to Landlord is not paid withinl five (5)
days after the date due (if Tenant was not assessed a late charge by virtue of
such late payment) or thirty (30) days after the date due (if Tenant was
assessed a late charge by virtue of sbch late payment), such unpaid amount shall
bear interest from the date originally due until the date paid atIan annual rate
of interest (the "Default Rate") equal to the lesser of (a) the Prime Rate pfus
four percent (4%) or (b) the highest annual rate of interest permitted under
applicable law. Landlord's acceptance of such interest shall not constitute a
waiver of Tenant's default with respect to such overdue amount or estop Landlord
from exercising any of the other rights and remedies granted hereunder. The term
"Prime Rate" shall mean the "Prime Rate" of interest as published from time to
time in the Wall Street Journal, or if not so published, then the "Prime Rate"
as establis~ed from time to time by the largest commercial bank in the United
States at the time of such calculation, as . determined by reference to gross
customer deposits with such bank. I 14



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle019.jpg]
7. REPAIRS AND MAINTENANCE. 7.1 Landlord's Responsibilities. Landlord shall
maintain or cause to be maintlined, and after receiving notice or actual
knowledge of the need for repair, shall repair and/or rdplace (as necessary) all
structural and non-structural portions of the Building roof, Building SYftems
(as hereafter defined), including HVAC maintenance (other than Tenant's
Specialty Systems, the maintenance, repair and replacement of which shall be
Tenant's sole responsibility), Common Areas (as hereafter defined) and
Structural Elements ( as hereafter defined), in a manner consistent with the
level of maintenance and repair customary for a Class A office building in the
same subfuarket as the Building, provided that, to the extent any of such
maintenance or repairs is rendered kecessary by the negligence or willful
misconduct of Tenant or Tenant's Agents, and is not subj~ct to the waiver(s) of
claims and subrogation set forth in Article 19 of this Lease, Tenant shall be
pbligated to reimburse Landlord for all costs sustained by Landlord in
connection therewith, which reimbursement shall be due no later than thirty (30)
days after Landlord's written demand. Landlord will also enforce all
construction and equipment warranties for the benefit of Tenant. For the
purposes of this Section 7, "Building Systems" shall mean the mechanical,
electrical, ~ umbing, elevator, sprinkler, and HVAC systems serving the Building
and located inside or outside of the confines of the Premises or Building, as
well as the base building security systems Iand any communications equipment,
wiring and cabling servicing the Building (but only to the pOft where telephone
service enters and connects to the Building, and not from such point of
connection to the Tenant's equipment, which shall remain Tenant's
responsibility) but shall exclude an~ Tenant Specialty Systems and equipment
(including without limitation special cooling systems, ~lectrical subpanels,
etc.) installed by Tenant to provide supplemental cooling or other special
utility service to computer rooms or other special areas of the Premises and
which are not part of the Base Building Improvements (as defined in Exhibit g.
"Common Areas" shall mean those areas of the Land which are available from time
to time for the non-exclusive use of Tenant and other tenakts of the Building
and Project, such as the sidewalks, parking areas, driveways and landscaping!
exterior storm water management, sanitary sewer and similar water, sewer and
utility systems, an~, within the Building, shall mean the elevators, mechanical
rooms, and electrical and telephone closets, stair towers, and Building
restrooms on each floor of the Premises which is multi-tenanted, all as ~e same
may be configured from time to time; and "Structural Elements" shall mean the
structural components of the Building's base building improvements, including
structural components which integrate with the interior tenant improvements
within the Premises, including without limithtion the foundations, exterior
structural walls and other load-bearing elements of the Building. I 7.2 Tenant's
Responsibilities. Except for (i) repairs to Building roof, Building Systems,
Common Areas and Structural Elements, (ii) warranty repairs related to the
Tenant Improfements (if any), (in) janitorial and cleaning services to the
extent provided by or through Landlord under Section 8.1, below, and (iv)
repairs to the interior of the Premises to the extentthe same are tendered
necessary by the negligence or willful misconduct of Landlord and Landlord's
Agents, ana are not covered by the fire and casualty insurance maintained, or
required to be maintained, by Tenftunder this Lease, Tenant shall be responsible
(at Tenant's sole expense) for repairs and maintenance to the interior of the
Premises. I 15



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle020.jpg]
7.3 Notification Requirements. Tenant shall promptly report in writing to
Landlord any defective condition in the Premises known to Tenant which Landlord
is required to reJ,air, and failure to so report such defects shall excuse any
delay by Landlord in commencing and cothpleting such repair to the extent the
same would otherwise be Landlord's responsibility under thi Lease. 7.4 Expenses.
All expenses incurred by Landlord pursuant to this Section 7 (to the extent not
payable directly by Tenant as above provided) will be included within "Operating
0losts" as defined in Section 9, below, to the extent not excluded under Section
9.6. 8. UTILITIES AND SERVICES. 8.1 Services. Landlord shall furnish Tenant with
the following services and facilities: (i) at least one elevator in the Building
subject to call at all times, including Sundays and hblidays; (ii) zoned
heating, ventilation and air conditioning during Normal Business Hours in
ac+rdance with the HVAC Specifications attached as Exhibit H to this Lease;
(iii) hot and cold running water sufficient for needs attributable to a general
office use; (iv) public lavatory facilities and ~~pplies, and in-suite and
common area janitorial services, including trash removal and recycling, Monday
through Friday, excepting Holidays, in accordance with the cleaning
specifications attached hereto as Exhibit G; (v) replacement oflight bulbs and
lighting fixtures throughout the Premises; (vi) access to the Project 24 hours a
day, 365 days a year, including holidays; and (vii) regular maintenance of all
parking and other Common Areas, including striping, landscaping, replacement
oflight kources, leveling, repaving and removal of snow and ice. The cost of all
of the foregoing services ro/rushed by Landlord shall constitute Operating Costs
and shall be payable as provided in Section 9 of this Lease. 8.2 Additional HVAC
Service. If requested by Tenant, Landlord shall furnish HVAC service at times
other than Normal Business Hours at the cost of such service as establis~ed from
time to time by Landlord, which amount shall be paid by Tenant as additional
rent as pro~ided in Section 2, above. Such cost shall be based upon Landlord's
actual out-of-pocket cost inc1u~ng for electrical utility service associated
therewith (to the extent not separately metered to Tenant), plus a reasonable
amount to account for accelerated depreciation of equipment and increased repair
and maintenance expense. Tenant will be responsible for 100% of the cost of
electricity supplied for the operation of any supplemental HVAC units used for
special cooling purposes, such as foricooling computer rooms and the like, and
which are intended to be operated by Tenant both d~g and outside of Normal
Business Hours. Tenant must notify Landlord (through the individual or calling
procedure established by Landlord's property manager to serve such function) no
later tHan 1:00 p.m. on a business day for after hours HVAC service that day,
and no later than 1:00 p.m. o~ Friday or the day before a holiday for after
hours INAC service for the following weekend or holiday. If the quantity or kind
of utilities or services furnished by Landlord to the Premises (other ~an for
Tenant's special equipment, and separately metered electricity, which Tenant
will be paying for separately, as provided herein) to meet Tenant's requirements
is excessive or abnormal relative to the utilities and services consumed by
office tenants generally, as determined in accordice with 16



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle021.jpg]
Section 8.4, below, Tenant shall reimburse Landlord upon demand for the
additional cosJesulting from Tenant's excessive or abnormal consumption. r 8.3
Additional Provisions. Except for rental abatement to the extent provided for
under Section 8.5, below, Landlord shall not be liable to Tenant for any loss,
injury or damage to rroperty, or loss of income or other business loss, caused
by or resulting from any variation, inte~ption, or failure of such services due
to any cause whatsoever, or from failure to make any repairs o~perform any
maintenance, except that, subject to Section 19.1 of this Lease, Landlord will
not bel excused from liability to Tenant for loss, injury or damage to property
arising from the above described causes to the extent caused by Landlord's
negligence or willful misconduct or breach of Jis Lease and not covered or
normally coverable under any of the policies of insurance (or any self-i
surance) which Tenant is required to obtain or provide pursuant to any
applicable provisions of this Lease. In addition, Landlord shall not be liable
to Tenant for (a) any damage to the Premises, (b) any loss, damage or injury to
any property therein or thereon, (c) any claims for the interruption of ~r loss
to Tenant's ?usiness or (d~for any indirect damages or consequentiallos~es, to
the ext~nt the ~fregOing are occasioned by bursting, rupture, leakage or
overflow of any plumbing or other pipes, oilier water leakage or flooding, or
other similar causes in, above, upon or about the Premises or the Building. If
any public utility or governmental body shall require Landlord or Tenant to
restrict the consumption of any utility or reduce any service to the Premises or
the Building, Landlord and Tenant shall comply with such requirements, without
any abatement or reduction of the BJse Rent, additional rent or other sums
payable by Tenant hereunder, except as (and solely to th6 extent) provided in
Section 8.5, below. 8.4 Measurement of Tenant's Electrical ConsumptioIL It is
generally contemplated that, Ito the extent practicable, electrical service to
receptacles and lighting fixtures within the ~remises will be separately metered
or submetered, but that electrical service to the Base Building HVAC units will
not be separately metered. Landlord will investigate with the local utility
providerrhether separate metering by the utility company is available for
individual Building tenants or rhether separate measurement of electrical usage
will be available solely through submetering (and if separate metering by the
utility company is both economically feasible and permissible, Uandlord will, at
Tenant's request, arrange for such separate metering as part of Landlord's
TI~Ork). Irrespective of whether electrical service is separately metered,
submetered or determined ough engineering surveys, Tenant shall nevertheless be
responsible to pay all costs of electrica ~service to the Premises and to the
HVAC units serving the Premises (including Tenant's Specialty ~ystems, if any).
The payment of Costs of Electricity by Tenant is governed by Section 9, below,
subject to the provisions of this Section 8.4. Landlord reserves the right, in
connection with assesaing any charge to Tenant arising out of Tenant' s use of
electricity (i) to install electrical meters or supmeters (at Landlord's expense
if not installed as part of Landlord's TI Work) to determine Tenant's electrical
consumption, or (ii) if the installation of electrical meters or submeters is
impdcticable (as, for example, with the Base Building HVAC service) to determine
Tenant's electrical consumption either (A) at Landlord's option, through the use
of engineering surveys, which !surveys shall be based on the actual electrical
consumption by all users of electricity in the Building, or (B) if Landlord
elects not to cause such engineering surveys to be performed, based upon
the!ratio of 17



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle022.jpg]
metered electric usage in the Premises to the total metered electric usage in
the occupied ~ortions of Building (and in both cases, to charge Tenant directly,
as a Cost of Electricity under this Lease, for such electrical usage without
mark-up). If applicable, any such engineering surveys will be conducted by a
licensed third party engineer selected by Landlord whose findings I will be
determinative except as hereafter provided, and such survey( s) will be
conducted in accordance with reasonable and sound engineering practices.
Tenant's Share of the cost of any such enJneering surveys shall constitute a
Cost of Electricity under this Lease. The foregoing provision's of this Section
8.4 to the contrary notwithstanding, the parties agree to install submeters or
Jlectrical measurement devices to determine the amount of electrical usage
associated with Tenant's Specialty Equipment, which installation shall be
performed at Tenant's expense (and which may belpaid for out of the TI
Allowance). 8.5 Interruption in Service. Notwithstanding Section 8.3 of this
Lease to the contrary, in the event Tenant is deprived of water, electricity,
elevator service or HVAC service as a ~esu1tof the willful or negligent acts or
omissions of Landlord or its management agent, or their respective agents,
employees and contractors (an "Abatement Event"), for a period exceeding tpree
(3) consecutive business days, and as a result thereof Tenant is unable to and
does not in fact!conduct business from the Premises or any material portion
thereof during the entirety of such pe~od, then from and after such third (3rd)
consecutive business day after Tenant first notified Landlord of such Abatement
Event, Tenant shall be entitled to abate its Rent obligations hereunder as to
the ~remises or portion thereof which is not usable (and not used), on e
pro-rata basis if the affected portion is less than all of the Premises, until
such time as the water, electrical, elevator or HVAC service (as applicable) is
restored, or Tenant recommences its use of the Premises (or such applicable
portion) whichever first occurs. In addition, if an Abatement Event as described
above continues forkt l period of thirty (30) consecutive days, as a result
thereof Tenant is unable to and does not in fact conduct business from the
Premises or any material portion thereof during the entirety of such period, and
Landlord has failed to commence to take action to bring an end to such Abatement
Event 1s of the end of such 30-consecutive day period (or is not pursuing such
action with reasonable diligence after the expiration of such 30-consecutive day
period), then Tenant shall thereafter have the i'mbediate right to terminate
this Lease without penalty upon delivery of written notice of such terrnniation
to Landlord. Other than the foregoing rental abatement, and limited right of
termination, Uandlord shall have no monetary liability (such as for lost
profits, business losses or other similar damages) to Tenant as a result of any
interruption in services under this Lease. 9. COSTS OF ELECTRICITY AND EXPENSE
INCREASES. 9.1 Defined, For each calendar year or portion thereof during the
Term, Tenant shall pay as additional rent to Landlord (i) the cost paid by
Landlord to the applicable utility company for all electrical service furnished
to the Premises and to HVAC units serving the Premises (to thr extent such
electrical charges are not billed directly to Tenant by, and paid directly by
Tenant to, the applicable utility provider) (herein referred to as "Costs of
Electricity") and (ii) Tenant's Share of an amount (hereinafter referred to as
"Expense Increases") equal to the difference betweeJ: I 18



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle023.jpg]
(A) Operating Costs (defined in Section 9.5, below) for such calendar1ear; and
(B) Operating Costs for the Operating Costs Base Year (defined in Section 9.2,
below). 9.2 Base Year. For all purposes hereof, the "Operating Costs Base Year"
shall be Calendar Year 2003. 9.3 Estimated Payments. Tenant shall make monthly
installment payments on an estimated basis toward (i) Costs of Electricity, and
(ii) Tenant's Share of Expense IncreasfS, in an amount equal to one-twelfth
(1112) of Landlord's estimate of Costs of Electricity and one-twelfth (1112) of
Landlord's estimate of the Tenant's Share of Expense Increases for the
theri-current calendar year. Tenant's obligation to make monthly installment
payments toward Costs of Electricity shall commence on first (1st) day of the
first (1st) month of the Term, and Tenant's obligation to make monthly
installment payments toward Tenant's Share of Expense lncreakes shall not
commence until the first (1st) day of calendar year 2004. The foregoing
estimate(s) ishall be based on Landlord's reasonable estimate of Costs of
Electricity and Expense Increases for suchIcalendar year (which shall not exceed
105% of the prior year's Costs of Electricity and Expense Increases in the
absence of evidence that a larger estimate is warranted). Landlord shall
ehdeavor to communicate such estimate to Tenant on or before the date Landlord
provides Tenant fvith the Expense Statement referenced in Section 9.4, below,
provided that until Landlord provides such estimate to Tenant, Tenant's
estimated payments will be based upon the prior year's estimate. Ifat any time
or times during such calendar year, it appears to Landlord that Costs of
Electricity or Tenant's Share of Expense Increases for such calendar year will
vary from Landlord's estimate by more than five percent (5%) on an annualized
basis, Landlord may, by written notice tolTenant, revise its estimate for such
calendar year and Tenant's estimated payments hereunder for sU9hcalen- dar year
shall thereupon be based on such revised estimate. The foregoing
notwithstanding, to the extent determined on the basis of submetering or
measuring devices, Costs of Electricity ishall be paid by Tenant within thirty
(30) days after Landlord's written invoice therefor, and shall be based upon
Tenant's actual consumption at the actual cost charged for such electrical
service by me utility provider. 9.4 Annual Reconciliation. Approximately one
hundred twenty (120) days afte~the end of each calendar year after the Operating
Costs Base Year, Landlord shall provide to Tenant a statement (the "Expense
Statement") setting forth Costs of Electricity and Operating Costs Irorsuch
calendar year and Tenant's Share of Expense Increases for such year, calculated
in accordance with Section 9.1, above. Within thirty (30) days after the
delivery of such Expense Statemend Tenant . . Ishall pay to Landlord any
deficiency between (a) the sum of (i) the amount shown as Costs of Electricity
for such calendar year and (ii) the amount shown as Tenant's Share of Expense
acreases for such calendar year, and (b) any payments made by Tenant theret? in
accordance with se+on 9.3, above. If the payments made by Tenant pursuant to
Section 9.3 exceed the amount sho\\f in the Expense Statement as Costs of
Electricity and as Tenant's Share of Expense Increases for such calendar year,
the excess amount shall be applied against the next payment(s) of Base Rent or
19



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle024.jpg]
additional rent corning due hereunder, unless the Lease shall have expired, in
which event Ilandlord shall refund such excess at the time of its delivery of
the Expense Statement. 9.5 Operating Costs. The term "Operating Costs" shall
mean any and all expenses actually paid or incurred by Landlord in connection
with the operation, management, ma0tenance and repair of the Building and the
Land, and all easements, rights and appurtenances thereto, butIshall be subject
to the limitations hereinafter set forth, and shall exclude certain expenses
identified in Section 9.6, below. Operating Costs shall include: (a) the cost of
any personal property used in conjunction with the performance of Landlord's
obligations with regard to the operation, management, maintenance and repair of
the Building and the Land, and all easements, rights and appurtenances thereto;
(b) subject to the limits on certain capital expenditures set forth in Section
915(1) and9.6(a)(1), below, and any other limits on amounts that may included
within Operating Costs pursuant to Section 9.6(c), above, the cost to repair and
maintain the Building, Land, Building Systems, Structural Elements, Common Areas
and Premises; (c) all expenses paid or incurred by Landlord and surcharges
imposed against the Building for water, gas, sewer, oil, and other utility
services, except that, with respect to electricity, only the electrical service
provided in respect of the elevators, the exterior areas and other Common Areas
of the Building shall be included in Operating Costs (subject also to Section
9.6(b),lbelow), and all electrical service to portions of the Building leased to
tenants shall constitute "Costs of Electricity" ; (d) subject to the limits on
certain capital expenditures set forth in Section 9J5(1) and 9.6(a)(1), below,
any other costs and expenses incurred in connection with the provisiob of the
utilities and services set forth in Section 8, above, including without
limitation the maintenance, repair and replacement ofthe Building Systems
furnishing such utilities and/or services; I (e) the cost of Building supplies
and materials (including personal proPertJil used inthe repair and maintenance
of the Building and Common Areas); . (f) the cost of cleaning and janitorial
services in or about the Premises, the Building (including without limitation
common areas) and the Land; I (g) the cost of window glass replacement, repair
and cleaning; (h) the cost of repair and maintenance ofthe grounds, including
costs oflandscaping, gardening and planting, including service or management
contracts with independent contractors, and including security and energy
management services and costs; I 20



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle025.jpg]
(i) subject to the limits on certain capital expenditures set forth in Section
9.5(1) and Section 9.6(a)( 1),below, costs to achieve day-to-day compliance with
any governmentallafs, rules, orders or regulations in the operation of the
Building and the provision of services hereunder (the cost of day-to-day
compliance being understood to mean ordinary Operating Costs indurred in
performing operational functions which are required in order to comply with
applicable legal requirements, such as repairing non-functioning life safety
equipment like smoke detectors or fire extinguishers, meeting trash recycling
obligations, etc., and shall exclude the cost of any alterations, additions,
improvements or renovations except as, and solely to the extent permitted unden
r l Section 9.5(1), below); G) utility taxes; I(k) the amount of compensation
(including employment taxes, fringe benefits, salaries, wages, medical,
surgical, and general welfare benefits such as health, accident abd group life
insurance, pension payments, payroll taxes, and worker's compensation insurance)
pakd for all persons who perform duties in connection with the operation,
management, maintenance ahd repair of the Building, including building
engineers, custodial staff and similar operating pers01imel,and including the
property manager, but excluding any executives or other employees ofLandlbrd or
its property management firm who are above the level of property manager, and
excluding ant portion of such compensation which is not reasonably allocable to
services performed for the Bi"ling; (1) any capital expenditures incurred (i)
with the intent of bringing about a rFduction in Costs of Electricity or
Operating Costs, or increasing the efficiency of any Building Systems, or (ii)
to comply with any governmental law, order, regulation or other legal
requirement enadted after. . Ithe date of this Lease,provided that any such
capital expenditures will be amortized over the useful life of the item in
question in equal installments of principal arid interest calculated at ap
annual interest rate of ten percent (10%) per annum, and, in such case, the sum
of all principal and interest payments payable during the calendar year in
question under such amortization shall be m!cludable in Operating Costs in each
such calendar year thereafter elapsing during the recovery period (provided that
(A) no recovery shall be permitted with respect to any period falling outsitle
of the initial Term or, if applicable, any renewal Term of this Lease, and (B)
any amount r~maining unrecovered by virtue of limiting the recovery of such
capital expenditure in anyone (1) Jlear shall carry forward to subsequent
calendar years); (m) cost of premiums for casualty, liability, elevator,
workman's compensation, boiler and machinery, sprinkler leakage, rent loss, use
and occupancy and other insurance; I (n) license, permit and inspection fees;
(0) property management fees at rates consistent with rates charged for
coiparable office projects in the Cranberry Township submarket, which are leased
on a full servic6, net-of- electric basis; I 21



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle026.jpg]
(P) [Intentionally Deleted] (q) personal property taxes which may be assessed
against personal prope~ which' is used in the management, operation, andlor
maintenance of the Building, and located in the Building (or allocated between
the Building and any other building or property with respect to which such
personal property is used on an equitable basis); (r) the cost of operating any
fitness facility, conference facility, transportation service, concierge
service, or other similar amenity furnished generally to tenants of the
Building; (s) the cost of trash removal, including all costs incurred in
connection with waste product recycling pursuant to Section 5.5 (except to the
extent any such costs are ChargedldirectlY to the tenants); (t) any local and
state governmental or quasi-governmental surcharges a I special charges assessed
in connection with the operation and maintenance of the Building; (u) the cost
of uniforms and dry cleaning for on-site Building personnel; (v) the cost of
snow and ice removal or prevention; (w) the cost of telephone, telegraph,
postage, stationery supplies and other materials and expenses required for the
routine operation of the Building; (x) to the extent Tenant exercises its
self-help rights pursuant to Section 34.~ of this Lease, any amount reimbursed
by Landlord to Tenant, or offset by Tenant, pursuant to Section 34.4 or 34.5
shall be included in Operating Costs for the year in which such item was
performed by Tenant, but solely to the extent the item for which Tenant is
seeking reimbursement from rtandlord (or as to which Tenant has exercised such
right of offset) would otherwise have been included in Operating Costs had such
item been performed by Landlord and paid for by Landlord; ana (y) any other
expense or charge whether or not hereinbefore described +Ch, in accordance with
generally accepted accounting and management practices, would be considered a
reasonable and necessary expense of maintaining, managing, operating or
repairing the Building ~~~ I 9.6 Exclusions. (a) Notwithstanding the foregoing,
Operating Costs shall not include Jy of the following: (1) capital expenditures
or costs of any capital improvements, except those fucluded within Operating
Costs to the extent provided under item 9.S (1), above; (2) costs of an~ special
services rendered to individual tenants (includingTenant), for which a special,
separate charge shall be made; (3) painting, redecorating or other similar work
which Landlord performs for specific 22



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle027.jpg]
tenants, the expenses of which are paid by such tenants or, if paid by Landlord,
do not arise out of necessary repairs recoverable under Section 9.5; (4) Real
Estate Taxes (as defined in Sedtion 10); (5) depreciation or amortization of
costs required to be capitalized in accordance with ~enerallY accepted
accounting practices (except as set forth in Section 9.5(1), above); (6) ground
rent, if Landlord's interest in the Land is derived solely from a ground lease;
(7) interest and am9rtization of funds borrowed by Landlord (except as
specifically provided above); (8) leasing commissions, and advertising, legal,
space planning and construction expenses, incurred in procuring, negotiating and
enforcing leases with, and installing leasehold improvements for, tenants or
prospective tenants of the Building; (9) salaries, wages, or other compensation
paid to officers or executives of Landlord (or Landlord's property management
firm) in their capacities as officers and executives; 1(0) any other expenses
for which Landlord actually receives direct reimbursement from insurance,
condemnation awards, other tenants or any other source, excluding general
payments of~xpense Increases pursuant to this Section 9 by Tenant and other
tenants of the Building; (11) anyjcosts of renovating or otherwise improving
space for tenants or other occupants of the Building; (12) any costs in
connection with an expansion of the Rentable Area of the Building; (13) any
costs in connection with the repair, replacement or correction of any
construction work performe by or on behalf of Landlord in connection with the
initial construction of the Building or the Premises by reason of defective or
incorrect design or construction to the extent not permitted to be inJluded in
Operating Costs pursuant to Article 7 of this Lease; (14) any cost of
reconstruction or other work occasioned by fire, windstorm, or by any casualty
insured, or required to be insured~ against hereunder, or by the exercise of the
right of eminent domain, except to the extent of any so-called "deductible"
amount under policies of insurance (which deductible amount shall not exceed
$10,000.00); (15) any cost of services or utilities that are provided by
Landlord to tenants, ~orwhich tenants are required to make separate payment to
Landlord; (16) any expenses in connection with services or other benefits of a
type which are not provided to Tenant, but which are prdvided to another tenant
or occupant; (17) any costs incurred due to violation by Landlord of the terms
and conditions of any lease; (18) any charges under any maintenance or
management contract Jade with an affiliate of Landlord or to any person or party
otherwise directly or indirectly related to ~andlord, but only to the extent
that the amount of such payment would exceed competitive costs+ same item if
furnished or provided by an unrelated person or party; (19) any amortization pr
rental payments on any ground or underlying leases; (20) any of Landlord's
general overhead not directly connected with the management/operation of the
Building; (21) any compensation paid to etbployees or other persons in
connection with commercial concessions operated by Landlord; (22) dnYitems or
services for which Tenant or any tenant specifically reimburses Landlord or pays
third!persons; (23) any costs, fines or penalties incurred due to any violation
by Landlord of any governmental rule or authority; (24) any increases in premium
for any insurance maintained by Landlord resultmg from the extra-hazardous
activities of Landlord or tenants other than Tenant; (25) any lcosts of
maintenance, repairs or replacements required because of the negligent or
willful act or omission of Landlord, its officers, directors, servants, agents,
employees or contractors ("L~ndlordls Negligence"); and (26) any capital
expenditures incurred to comply with any governmental law, order, regulation or
other legal requirement enacted prior to the date of this Lease. 23



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle028.jpg]
(b) Notwithstanding any provision of Section 9.5 or Section 9.6 to the contrary,
(i) Operating Costs for the Operating Costs Base Year shall be deemed to exclude
thJ cost to Landlord of supplying heating andlor air-conditioning (as the case
may be) to the Premisds during Normal Business Hours, and (ii) Operating Costs
for each Calendar Year after the Operating Costs Base Year shall be deemed to
include the cost to Landlord of supplying heating anWor air- conditioning (as
the case may be) to Tenant during Normal Business Hours. In additio~, for all
periods prior to and including the Operating Costs Base Year itself, Tenant
agrees to rdimburse Landlord within thirty (30) days after written demand (which
shall be made no more often Jan once monthly) for Landlord's cost of supplying
heating and/or air-conditioning (as the case mdYbe) to the Premises during
Normal Business Hours, as contemplated under Section 8.4 of this LeJse. The
intent of this provision is that Tenant be financially responsible for the
direct cost of sJpplying heating and/or air-conditioning (as the case may be) to
the Premises during Normal Businesk Hours. However, in no event shall Landlord
be entitled to charge Tenant more than once for th6 cost of supplying heating
and/or air-conditioning (as the case may be) to the Premises during !Normal
Business Hours under the various provisions governing the Tenant's obligations
to pay suchlcharges under this Lease. (c) The term "Controllable Operating
Costs" shall mean all Operating Costs which are susceptible to negotiation or
otherwise directly controllable by Landlord, such asjanitorial service
contracts, landscaping service contracts, employee salaries, and other similar
expenses as to which Landlord can pre-negotiate the total cost, the total cost
per unit or the total cost per hJur, etc.; but shall exclude utility expenses,
insurance premiums, real estate taxes, costs of snow reiI moval, costs of trash
removal (but only as to the number or quantity associated with trash pickups and
not as to the unit cost for trash removal by weight or per trash pickup), and
costs of repairs and maintenance (other than those repairs which are made
pursuant to service contracts, such as HVAC service contracts, elevator service
contracts and the like). Notwithstanding Section 9.1 and 9.S to the contrary,
the aggregate increase in Controllable Operating Costs charged to Tenant in any
year shall not exceed four percent (4%) of the previous year's aggregate
Controllable Operating Costs; and the calculation of Tenant's Share of Expense
Increases shall be adjusted to give effeh to the foregoing annual cap on
Controllable Operating Costs. 9.7 Further Adjustments. In the event Landlord
shall furnish any utility or service which is included in the definition of
Operating Costs to less than one hundred percent (I00o/cl of the rentable area
of the Building because (i) the average occupancy level of the Building for the
Operating Costs Base Year and/or any subsequent calendar year was not one
hundred percent (100%), (ii) any such utility or service is not required by or
provided to one or more ofth tenants or occupants of the Building, and such
tenant(s) is(are) not required to contribute its(their) proportionate share
thereof, or (iii) any tenant or occupant is itself obtaining or providing ainy
such utility or services directly, then the Operating Costs for such year
(including the Operatidg Costs Base Year) shall be adjusted to include all
additional costs, expenses and disbursements that Landlord reasonably determines
would have been incurred had the Building been one hundred percent (100%)
occupied during the year in question and such utilities and services provided to
all tenants. In addition, Operating Costs shall be equitably grossed up to
reflect the effect 01repairs 24



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle029.jpg]
made in the Operating Coss Base Year under warranties on materials or equipment.
Thl intent of this Section 9.7 is to ensure that the reimbursement of all
Operating Costs is fair and!equitably allocated among the tenants receiving such
utilities and services, and shall only apply to the Building at times when the
Premises constitutes less than the entire tenantable space in the Buildfug. In
the calculation of Operating Costs hereunder, no expense shall be charged more
than once. I 9.8 Allocation of Multi-Building Operating Costs. Tenant
acknowledges that the Building is now operated as a part of a multi-building
project currently under common mariagement. If and to the extent the Building
continues to be part of (and to be operated as part ori a multi- building
project, and services or items which are within the definition of Operating
Costs are provided to multiple buildings in such project on a shared basis in
order to achieveeconornies of scale or to improve operational efficiency,
Landlord shall have the right to allocate to thelBuilding for the Operating
Costs Base Year and each calendar year or portion thereof during the Term an
equitable portion of the Operating Costs arising out of such services or items,
that is, the portion of the total cost of such services or items which
corresponds to the Building's equitable shate thereof (but not to exceed the
amount that would be paid were Landlord to contract directly for the brovision
of such services to the Building on a non-shared basis. 10. INCREASES IN REAL
ESTATE TAXES 10.1 Defined. Commencing with the second Lease Year, for each
calendar year or portion thereof during the Term, Tenant shall pay as additional
rent to Landlord, without diminution, set-off or deduction, except as expressly
provided in this Lease, Tenant's Share of an amount (hereinafter referred to as
"Tax Increases") equal to the difference between: I (A) Real Estate Taxes
(defined in Section 10.5, below) payable with respect to such calendar year; and
. (B) Real Estate Taxes payable with respect to the Real Estate Tax Blse Year
(defined in Section 10.2, below). 10.2 Base Year. For all purposes hereof, the
"Real Estate Tax Base Year" shall be calendar year 2003, provided that if the
Building has not been fully assessed as of the end o~calendar year 2003, the
Property Tax Base Year shall be the first tax year in which the Building is
fully assessed. I 10.3 Estimated Payments. Tenant shall make monthly installment
payments toward Tenant's Share of Tax Increases on an estimated basis, based on
Landlord's reasonable es~mate of Tax Increases for such calendar year. Tenant
shall pay Landlord commencing on the first day of theIfirst month of the second
Lease Year, and on the first day of each month thereafter during the Term,
one-twelfth (1112) of Landlord's estimate of Tenant's Share of Tax Increases for
the then-current calendar year. If at any time or times during such calendar
year, it appears to Landlord that ~enant's Share of Tax Increases for such
calendar year will vary from Landlord's estimate by more than five 25



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle030.jpg]
percent (5%) on an annualized basis, or if any additional taxes or assessments
are imposed during the course of such calendar year after the original estimate
was established, Landlord may, bt written notice to Tenant, revise its estimate
for such calendar year and Tenant's estimated payments hereunder for such
calendar year shall, commencing thirty (30) days thereafter, be basedlon such
revised estimate. 10.4 Annual Reconciliation. Within one hundred twenty (120)
days after the end of each calendar year, Landlord shall provide to Tenant a
statement (the "Tax Statement") setting forth the total Real Estate Taxes for
such calendar year and Tenant's Share of Tax Increases for the ap~licable year.
Within thirty (30) days after the delivery of such Tax Statement, Tenant shall
pay to Ilandlord any deficiency between the amount shown as Tenant's Share of
Tax Increases for such cale~daryear and the estimated payments made by Tenant
toward such amount in accordance with Sectipn 10.3, above. In the case of excess
estimated payments, the excess shall be applied against estimated payments of
Real Estate Taxes for the subsequent calendar year, unless the Lease shall hav9
expired and Tenant has surrendered possession of the Premises in accordance with
this Lease, in which event Landlord shall refund such excess, without interest,
with the delivery of the Tax Statemerlt. 10.5 Real Estate Taxes. For purposes of
this Lease, "Real Estate Taxes" shall mean all taxes and assessments, general or
special, ordinary or extraordinary, foreseen or unforeseen, assessed, levied or
imposed upon the Land andlor the Building, or assessed, levied or impO+d upon
the fixtures, machinery, equipment or systems in, upon or used in connection
with the operation of the Land andlor the Project under the current or any
future taxation or assessment s~ tern or modification of, supplement to, or
substitute for such system. Real Estate Taxes (a) shall include all reasonable
expenses (including, but not limited to, attorneys' fees, disbursements antiI
actual costs) incurred by Landlord in obtaining or attempting to obtain a
reduction of such taxes, rates or assessments, including any legal fees and
costs incurred in connection with contesting or appealing the amounts or the
imposition of any Real Estate Taxes, (b) shall include any levy ~ade in
substitution for ad valorem real estate taxes (but specifically excluding any
income or franchise tax, net profits tax, estate tax, inheritance tax or payroll
tax) and (c) shall exclude any income, frFchise, capital stock, inheritance, or
similar tax or charge on Landlord's net income from the project. Land- lord
shall pay any special assessment by installments to the extent it has the right
to do s6, and in such event, Real Estate Taxes shall include such installments
and interest paid on the unpaidbalance of the assessment. In the event Landlord
succeeds in obtaining a reduction of such taxes'l~ates or assessments, then,
after reimbursement to Landlord of all expenses (including, but not limited to,
attorneys' fees, disbursements and actual costs) incurred by Landlord in
obtaining such reduction, Tenant shall be entitled to receive its proportionate
share of the net amount of any refundr or reduction obtained by Landlord to the
extent allocable to the Term of this Lease. 11. ADDITIONAL PROVISIONS; OPERATING
COSTS AND REAL ESTATE TAXES. I11.1 Partial Year; End of Term. To the extent Real
Estate Taxes, andlor any v= of Operating Costs, cannot more accurately be
determined for any partial calendar year of the Term by a method other than
proration, the parties agree that such determination shall be made by
mUI~iPlYing 26



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle031.jpg]
the amount thereof for the full calendar year by a fraction, the numerator of
which is the number of days during such partial calendar year falling within the
Term and the denominator ofwhlch is 365. If this Lease terminates on a day other
than the last day of a calendar year, the amount of any adjustment to Tenant's
Share of Expense Increases and Tax Increases with respect to th~ calendar year
in which such termination occurs shall be prorated on the basis which the number
of'days from the commencement of such calendar year to and including such
termination date bears to 365; and any amount payable by Landlord to Tenant or
Tenant to Landlord with respect to such atljustment shall be payable within
thirty (30) days after delivery by Landlord to Tenant of thci Expense Statement
or Tax Statement, as the case may be, with respect to such calendar year. 11.2
Other Taxes. In addition to Tenant's Share of Expense Increases and Tax
Increases: (a) Tenant shall pay to Landlord (in accordance with Section 1.5,
above) Tenant's Share ofiany taxes imposed upon the Premises, the Building, the
Land or the rents payable hereunder in th nature of a sales or use tax, but only
if the statute enacting such tax contemplates that the tax will be paid by
tenants of commercial leases, or as an excise tax; and (b) Tenant shall pay,
prior to delinqhency, allIpersonal property taxes payable with respect to all
property of Tenant located in the Premises or the Project and shall provide
promptly, upon request of Landlord, written proof of such payment. 11.3 Timing
of Estimates. If Landlord does not determine its estimate for the then current
calendar year of Tenant's Share of Expense Increases and/or Tax Increases until
February 11 or later, Tenant shall continue to make such payments at the prior
calendar year's rate, and in such event, Tenant's first such estimated payment
installment after such estimate is first made or updated shall include,
retroactively, any increases in the monthly estimated payments applicable since
January 1 of the same calendar year. 11.4 Tenant's Right of Review. 11.4.l Each
Expense Statement and Tax Statement which Landlord prbvides to Tenant pursuant
to Sections 9 and 10, above, shall be conclusive and binding upon Tenaht unless,
within six (6) months after Tenant's receipt of such Expense Statement or Tax
Statement (al~the case may be) for a particular calendar year, Tenant provides
Landlord with written notice (the "Review Notice") stating that Tenant is
exercising its right to have a Qualified Person (defined below) undertake a more
extensive review of the Operating Costs or Real Estate Taxes (hereinafter "Total
Expenses") for the Project for such calendar year (provided that Tenant may
submit a Revi9w Notice only if Tenant is not then in default of any of its
obligations under this Lease). Such reviewI shall be conducted at Tenant's sole
expense, and shall commence within thirty (30) days after Tenant's Review Notice
on a mutually agreeable time and date, during Landlord's normal business nours
and at the offices of Landlord (or such other location as is reasonably
designated by Landlord),iand shall in all events be completed within one (1)
year after the date the applicable Expense Statement or Tax Statement was first
delivered to Tenant. Such review shall be limited to those booYs and/or
documentation which contain the data for and the method used by Landlord in
calculating ~e Total Expenses for the Project for the applicable year (and, for
informational purposes onl1,for theprevious year, provided this additional
disclosure shall not be construed to allow Tenant to re-open I 27



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle032.jpg]
its review of, or require any adjustment to, any prior year's Total Expenses).
Tenant's right to review Total Expenses for the Project for a particular
calendar year shall be a one-time right for each calendar year. The term
"Qualified Person" means an accountant or other person experienced in accounting
for income and expenses of office projects, who is engaged solely by Tenant In
termsIwhich do not entail any compensation based or measured in any way upon any
savings in Additional Rent or reduction in Tenant's Share of Expense Increases
or Tax Increases achieved thrJugh the review process described in this
subparagraph, provided that, the foregoing notwithstanding, Tenant shall not be
restricted from utilizing, for purposes of conducting any such review, personnel
who regularly perform such services for a company which has contracted to
provide such serices to Tenant and Guarantor (defined in Section 53, below)
under a national service contract involving substantially all properties leased
by Tenant and Guarantor (and their affiliates) nationallY~even if such service
contract includes compensation or fees payable, inter alia, on the basis of
savings to Tenant achieved through the review process described in this
subparagraph. 11.4.2 Tenant shall notify Landlord in writing of the results of
Tenant's review within ten (10) business days after such review is completed. If
Tenant's review demonstrktes that Landlord has overstated Total Expenses, but by
less than five percent (5%), then Landlord shall credit the amount of such
overstatement against Tenant's next due payment of Base Rlent and additional
rent, and Tenant shall bear the full cost of Tenant's review. If Tenant'si
review demonstrates that Landlord has overstated Total Expenses by five percent
(5%) or more, then Landlord shall credit such amount against Tenant's next due
payment of Base Rent and additional rent (Plus interest at the Prime Rate from
the date any such payment was made by Tenant tolthe date refunded or applied by
Landlord), and Landlord shall reimburse Tenant the reasonable and actual costs
of Tenant's review, not to exceed Three Thousand Dollars ($3,000.00). IfTenant'~
review .demonstrates that Landlord has not overstated Total Expenses, then (i)
Landlord shall have the right to invoice Tenant for the amount by which Tenant's
Share of Total Expenses was understated, if any, which invoice shall be payable
by Tenant within thirty (30) days after receipt thereof, and (ii] Tenant shall
bear the full cost of Tenant's review, and (iii) Tenant shall reimburse Landlor~
for the reasonable and actual third party costs incurred by Landlord in
connection with Tenant's re'iew, not to exceed Three Thousand Dollars
($3,000.00). I 11.4.3 If Landlord disputes the results of Tenant's review, and
the parties are unable to rea?h agreeme~t ~ith regard theret? despi~e ~ood f~th
~ffo~ to do so, the~ either paftY'm~y SUbIDltall matters ill dispute for
resolution by binding arbitration, ill accordance with the commercial
arbitration rules of the American Arbitration Association. In no event will
Tenant withhold Jny Rent or additional rent otherwise due under this Lease
during the pendency of any dispute with rei'gard to the results of Tenant's
review. 12. TENANT'S INSURANCE. 12.1 Coverage Reguirements. Tenant shall during
the Term of this Lease, procure at its expense and keep in force the following
insurance: I 28



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle033.jpg]
(i) Commercial general liability insurance naming the Landlord and Landlord's
managing agent as additional insureds against any and all claims for bodily
iJjury and property damage occurring in or about the Premises. Such insurance
shall have a iombined single limit of not less than Three Million Dollars
($3,000,000) per occurrence with a Three Million Dollar ($3,000,000) aggregate
limit and excess umbrella liability insuranbe which, when combined with the
previously described base coverage, provides total coverage of not less than
Five Million Dollars ($5,000,000) in the aggregate. Such liability insurance
shall be primary and not contributing to any insurance available to Landlord and
L~ndlord's insurance shall be in excess thereto. In no event shall the limits of
such insJrance be considered as limiting the liability of Tenant under this
Lease; (ii) personal property insurance insuring all equipment, trade fixtures,
inventory, fix- tures and personal property located within the Premises for
perils covered by the buses of loss -- special form (all risk) and in addition,
coverage for boiler and machinery (if applicable), which insurance shall be
written on a replacement cost basis in an amount equal to one hundred percent
(100%) of the full replacement value of the aggregate of the foregoing; (iii)
workers' compensation insurance in accordance with statutory laws and employers'
liability insurance with a limit of not less than One Hundred Thousand Dollars
($100,000) per employee and Five Hundred Thousand Dollars ($500,000) per
oceurrence; and (iv) such other insurance as may reasonably be required by
Landlord's beneficiaries or mortgagees of any deed of trust or mortgage
encumbering the Premises,! or as is reasonable and customary for Class A office
buildings in the area in which the Building is located. 12.2 Rating;
Certificates; Cancellation. Except as hereafter provided, the policies of third
party insurance required to be maintained by Tenant shall be with companies
rated A:X 0 better in the most current issue of Best's Guide, or the financial
equivalent thereof, and the insurance carriers shall be licensed to do business
in the State of Pennsylvania. The foregoing notwithstandJg, ifand for so long as
Tenant and/or Guarantor (as applicable) maintains a Tangible Net Worth!Cdefined
below) in excess of Two Hundred Million Dollars ($200,000,000.00), Tenant may
provide for any insurance required to be obtained by Tenant hereunder through a
captive insurance group pperated and backed by Guarantor of which Tenant is a
participant, or through other self-insurance which Tenant, through Guarantor,
may provide, which conforms to the practice of large co~orations maintaining
systems of self-insurance including satisfaction of certain specific
requirements more fully described below, provided (i) any and all such captive
insurance and/or self-insurancJshall beIestablished in compliance with all
applicable Governmental Requirements, and (ii) any and all such captive
insurance and/or self-insurance shall be deemed to be the functional equivalent
of tHirdparty insurance for all purposes of this Lease, including the waivers
set forth in Section 19.1, b1l0W. As a condition precedent to establishing a
self-insurance plan in lieu of the insurance reqled to be 29



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle034.jpg]
obtained by Tenant under this Lease, Tenant shall make available to Landlord a
balance sheet as of the end of the most recent quarter of the then-current
fiscal year of Guarantor (or, if the firsf quarter in such fiscal year has not
expired, the last quarter of the previous fiscal year), prepared by arational
firm of certified public accountants in accordance with generally accepted
accounting principles consistently applied ("GAAP"), which evidences that
Guarantor meets the aforementioned nLmmum Tangible Net Worth requirement.
Thereafter, Tenant shall make available to Landlord as)soon as available after
the end of each fiscal year, Guarantor's balance sheet for such fiscal year,
prepared by a national firm of certified public accountants in accordance with
GAAP. If at alny time Guarantor's Tangible Net Worth is less than
$200,000,000.00, Tenant shall be reqhired to immediately obtain and maintain the
third party insurance required under Section 12.1l above. "Tangible Net Worth"
shall mean the excess of total assets over total liabilities (in eath case,
determined in accordance with GAAP and excluding from the determination of total
assets Au assets which would be classified as intangible assets under GAAP,
including, without limitation, gbodwill, licenses, trademarks, trade names,
copyrights and franchises.) Certificates of insurance evfdencing that Tenant has
all of the coverages required herein shall be delivered to Landlord prom~tlY
after request for same, and in all events prior to the Commencement Date
(including by anYIcaptive insurance group providing such insurance). Each policy
of insurance shall require the insurer to provide notification to Landlord at
least thirty (30) days prior to any cancellation or non-fenewal. Tenant shall
have the right to provide insurance coverage which it is obligated to carry
pursuant to the terms hereof in a blanket policy, provided such blanket policy
expressly affords coverage to the Premises and to Landlord as required by this
Lease. I 13. LANDLORD'S lNSURANCE. At all times during the Lease Term, Landlord
will maintain (a) all-risk fire and extended coverage casualty insurance
covering damage to the Building and to Landlord's Work (e,tcluding earthquake
and flood insurance unless available at commercially feasible rates) in an
amount equal to 100% of the replacement cost thereof, together with a demolition
endorsement and an increased cost of construction endorsement, (b) commercial
general public liability and property ldamage insurance covering any occurrence
on or about the common areas, exterior areas and other public areas of the
Building and Land from every source (including broad form contractual ~iability
endorsement insuring all of Landlord's insurable indemnification obligations
under this Lease) in an amount not less than One Million Dollars ($1,000,000)
per occurrence with a Two Millioh Dollar ($2,000,000) aggregate limit and excess
umbrella liability insurance in the amount of'Seven'lvlillion Dollars
($7,000,000), (c) loss of"rental value" insurance in an amount equal to not less
than the Rent (Base Rent plus additional rent) payable under this Lease for not
less than a one (I) year period, and (d) workers compensation and employer's
liability insurance to the extent required by s+te law. Landlord shall also have
the right to obtain such other types and amounts of insurance coverage on the
Building and Landlord's liability in connection with the Building as Landlord
determines is customary or advisable for a Class A office building in the
Cranberry Township submarket.! Tenant acknowledges and agrees that all premiums
for insurance obtained by Landlord pursuant to this Section 13 shall be included
within "Operating Costs," as such term is defined in Section 9 above.
Certificates of insurance evidencing that Landlord has all of the coverages
required herein shall be 30



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle035.jpg]
delivered to Tenant within a reasonable time period after the execution of this
Lease, and in all events prior to the Commencement Date. Each such policy of
insurance shall provide ndtification to Tenant at least thirty (30) days prior
to any cancellation or non-renewal. Landlord shaNhave the right to provide
insurance coverage which it is obligated to carry pursuant to the terms hbreof
in a blanket policy, provided such blanket policy expressly affords coverage to
the Premises,! Building and Land as required by this Lease. 14. DAMAGE OR
DESTRUCTION. 14.1 Damage Repair. 14.1.1 If the Premises shall be destroyed or
rendered untenantable, either wholly or in part, by fire or other casualty,
then, unless this Lease is terminated for reasons permitte1 pursuant to Sections
14.2 and/or 14.5, below, Landlord shall, within thirty (30) days after the da~
of such casualty (sixty (60) days if the casualty involves more than 25% of the
square footage or more than I25% of the replacement cost of the Premises),
provide Tenant with Landlord's good faith written estimate (the "Estimate") of
how long it will take to repair or restore the Premises. 14.1.2 lfthe Estimate
indicates that Landlord will require less than two h~dred ten (210) days from
the date of the occurrence of such fire or other casualty to achieve Substantial
Completion (as defined herein) of such repairs or restoration, then this Lease
shall connnoe in full force and effect, and Landlord shall, promptly after
adjusting the insurance claim and obtaining governmental approvals for
reconstruction, commence and diligently prosecute to completion the restoration
of the Premises to their condition immediately prior to such casualty, subject
to Section 14.4 below and subject to Force Majeure (as defined in Section 47.8,
below), not to exceed one hundred twenty (120) days in the aggregate, and
subject further to delay caused by Tenant.1Pending Substantial Completion (as
defined herein) of such restoration, the Rent shall be abated from the date of
the fire or other casualty in the same proportion as the untenantable portion of
the Pre~ses bears to the whole thereof In addition, if the casualty renders the
Premises as a whole unusable (as determined by Tenant in its reasonable
judgment), and Tenant in fact ceases use of the Premises (other than in a de
minimis fashion) as a result of the extent of such casualty, then the Rlent
shall abate in its entirety from the date of the fire or other casualty until
the date of Substantial Completion of such restoration. 14.1.3 lfLandlord
indicates within the Estimate that it will require in excess of two hundred ten
(210) days to fully repair or restore the Premises in accordance herewith, thJn
within thirty (30) days after Landlord delivers Tenant the Estimate, then Tenant
shall have th1 right to terminate this Lease by written notice to Landlord,
which termination shall be effective as of the date specified in such notice
oftermination, which shall not be more than ninety (90) days ttlereafter, and
all liabilities and obligations of Landlord and Tenant thereafter accruing shall
terminate and be of no legal force and effect. Pending Substantial Completion
(as defined herein) of such restoration or such termination, whichever first
occurs, the Rent shall be abated from the date of the fir6 or other casualty in
the same proportion as the untenantable portion of the Premises bears to tie
whole I31



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle036.jpg]
thereof. In addition, if the casualty renders the Premises as a whole unusable
(as determined by Tenant in its reasonable judgment), and Tenant in fact ceases
use ofthe Premises (other thJn in a de minimis fashion) as a result of the
extent of such casualty, then the Rent shall abate in itJ entirety from the date
of the fire or other casualty until the date of Substantial Completion of such
restoration. 14.1.4 If neither party elects to terminate the Lease as provided
in this Section 14, Landlord shall, promptly after adjusting the insurance claim
and obtaining governmental approvals for reconstruction, commence and diligently
prosecute to completion the restoration of the :Premises to their condition
immediately prior to such casualty, subject to Section 14.4 below and shbject to
Force Majeure (not to exceed 120 days in the aggregate) or delay caused by
Tenant.J If such restoration is not substantially completed within two hundred
ten (210) days (or such longer period as was referenced in the Estimate, if
applicable), then for a period of up to thirty (30) dayslafter the expiration of
such period plus any period of Force Majeure (not to exceed 120 days in the
aggregate) and delay caused by Tenant which is added on to such time limit (but
in all events no laterlthan the date Landlord substantially completes its
restoration of the Premises), Tenant shall have ~e right to terminate this Lease
upon thirty (30) days prior written notice to Landlord; provided, ~owever, that
if Landlord completes such restoration prior to the end of the thirty (30) day
notice period, Tenant's notice of termination shall be deemed rescinded and
ineffective for all purposes, and this Lease shall continue in full force and
effect. The provisions of this Section are in lie of any statutory termination
provisions allowable in the event of casualty damage. 14.2 Termination for
Material Damages. If the Building shall be materially destroyed or damaged to
the extent that the restoration of suph, in Landlord's reasonable judgment,
iSlot eco- nomical or feasible, then in any such event, Landlord may, at its
election, terminate this Iease by notice in writing to Tenant within thirty (30)
days after such destruction or damage. Suce notice shall be effective thirty
(30) days after receipt thereofby Tenant. In no event will Landlord Exercise its
termination rights under this Section 14.2 unless, concurrently with doing so,
Landlo l rd also terminates the leases of all other tenants of the Building as
to which Landlord has a right of termination by virtue of such casualty. 14.3
Business Interruption. Other than rental abatement as and to the extent prorided
in Section 14.1, no damages, compensation or claim shall be payable by Landlord
for incon1enience or loss of business arising from interruption of business,
repair or restoration of the Building or the Premises. J 14.4 Repairs.
Landlord's repair and restoration obligations under this Section 11, if any,
shall be limited to restoration of the Tenant Improvements performed pursuant to
Exhibit C of this Lease, and the Base Building Improvements, to the extent
damaged as a result thereof, but excluding interior improvements above the grade
of Building standard interior improvements. I Tenant acknowledges that any such
repairs or restorations shall be subject to Governmental Requiljements, the
requirements of Landlord's mortgagee (if any), and to delay in theprocess of
adjusting any insurance claim associated therewith; and neither delays resulting
from any of the foregoing nor . J 32



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle037.jpg]
modifications to the Building or to the interior of the Premises occurring by
virtue of the apJlicatiOn of such requirements shall constitute a breach of this
Lease by Landlord as long as Landl6rd uses reasonable efforts to commence and
complete such repairs and restorations in a timelylfaShion consistent with the
pre-existing condition of the applicable improvements (and further that, to the
extent such delays are not caused by Tenant, the same shall constitute an event
of Force Maj6ure and be subject to the one hundred twenty (120) day aggregate
limit on delays due Force MajeJe as set forth in Section 14.1.2, above). I 14.5
End of Term Casualty. Anything herein to the contrary notwithstanding, if the
Premises are destroyed or damaged during the last twelve (12) months of the
Lease Term'land the cost of restoration (as reasonably estimated by Landlord)
will exceed One Million and 00/100 Dollars ($1,000,000.00), then either Landlord
or Tenant shall have the right to terminate this Lease upon thirty (30) days
prior written notice to the other, which termination shall be effectivb on the
thirtieth (30th) day after the other party's receipt of such notice, provided
that, if Tenaltt has a renewal option which has not yet expired under this Lease
as of the date of Landlord's btice of termination, and Tenant exercises such
renewal option in the manner required by Section 50, below, prior to that date
which is ten (10) business days after the date of Landlord's written notice to
Tenant terminating this Lease pursuant to this Section 14.5, Tenant's renewal
option shall be debmed to have been exercised, Landlord's notice of termination
pursuant to this Section 14.5 shall be I eemed to have been rescinded, and the
provisions of Sections 14.1 and 14.4, above, shall apply to such restoration.
The notice of termination contemplated under this Section 14.5 must be delivered
within thirty (30) days after the date of such casualty, or shall be deemed
waived. 15. MACHINES AND EOUIPMENT; ALTERATIONS AND ADDITIONS: REMOJ AL OF
FIXTURES. I 15.1 Floor Load, and Excessive Noise, Vibration, and Electrical
Usage. Tenant shall not, without Landlord's prior consent, place a load upon the
floor of the Premises which exc6eds the maximum live load per square foot which
Landlord (or Landlord's architect or engineer) determines (in its good faith
professional judgment) is appropriate for the Building, which Landlord c9 enants
will not be less than one-hundred (100) pounds psi Tenant will notify Landlord
prior to theIinstallation of any high-density filing systems, or any unusually
heavy equipment or machlnery, in the Premises, and all such installations shall
be subject to Landlord's reasonable consent. Business machines, mechanical
equipment and materials belonging to Tenant which cause vibratio~, noise, cold,
heat or fumes that may be transmitted to the Building or to any other leased
space tHerein toIsuch a degree as to be reasonably objectionable to Landlord or
to any other tenant in the Building shall be placed, maintained, isolated,
stored andlorvented by Tenant (at its expense) so as t~ absorb and prevent such
vibration, noise, cold, heat or fumes, Landlord shall not be required tq supply
electrical current in excess of the requirements and specifications indicated on
Exhibit (C or the schedules attached thereto, and Tenant will not install or
operate in the Premises any electrical or other equipment whose electrical
energy consumption exceeds such requirements and specifications without first
obtaining the prior consent in writing of Landlord, who may condition such
onsent upon the payment by Tenant of additional rent to compensate (at cost) for
excess consumption of I33



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle038.jpg]
water andlor electricity, increases to the capacity of Building Systems, and
OthJ similar requirements. All changes, replacements or additions to any
Building Systems whici may be necessitated by the installation and operation of
such electrical equipment andlor machinery by Tenant shall be subject to
Landlord's consent, and shall be performed under Landlord's Idirection at
Tenant's expense. 15.2 Alterations - Genemlly. Tenant may make Minor Alterations
(as hereina~ defined) without Landlord's consent, provided (i) that Landlord is
notified in writing prior to commencement of any such Minor Alterations, (ii)
the same do not diminish the value of the Premises in Jore than a de minimis
amount, and (iii) Tenant complies fully with the other provisions of this Se+on
15.2 with regard to any such Minor Alterations. The term "Minor Alterations"
shall mean and refer to (i) cosmetic alterations (i.e., repainting, replacement
of carpeting, installation of wall covering, etc.) to the Premises, and (ii)
alterations having a cost of less than Fifty Thousand Dollars ($5~OOO.OO) in the
aggregate which (A) do not affect any exterior or structural components of the
Building or Premises, (B) do not materially affect any Building Systems, and (C)
do not require a ~uilding permit or its equivalent in order to be performed. All
other alterations, additions and impr9vements proposed to be made to the
Premises by Tenant (hereinafter, "Alterations") shall be subject to Landlord's
prior written approval, which shall be granted or denied in accordance with the
standards hereafter set forth: In the case of Alterations which are structural
or visible from the exte~6r of the Premises, such approval may be withheld or
conditioned in Landlord's sole, absolute, and subjective discretion. In the case
of all other Alterations, such consent may not be unreasonably I ithheld,
conditioned, or delayed. Without limitation, it shall not be unreasonable for
Landlord to deny its consent to any Alterations (a) which would diminish the
value of the leasehold improvements to the Premises in more than a de minimis
amount, (b) which would materially and adversely affect any Building Systems,
(c) which would materially and adversely affect the roof or structural 9lements
of the Building, (d) which would impose on Landlord any material special
maintenance, repair, or Ireplacement obligations not within the scope of those
expressly provided for herein, (e) which would constitute "non-standard office
improvements," meaning improvements which are unJsual or extraordinary for
standard office usage, including curved walls, circular rooms, windowleJs office
areas involving in the aggregate in excess of ten percent (10%) of the total
rentable arer of the Premises, vault areas, areas involving special HVAC
systems, telecommunications eq~ipment installations or fire suppression systems,
etc., andlor (f) which would require removal or re'ocation of Base Building
installations. The foregoing notwithstanding, (i) Landlord will not withhold its
consent to a proposed Alteration solely on the basis described in clause (d) if
Tenant agrees, at the time of its request for approval or notice of such
Alterations, to pay all costs associated with Landlord's meeting the additional
obligations described in clause (d), and (ii) Landlord {,.,illnot withhold its
consent to a proposed Alteration solely on the basis described in clause (e) or
0clause (f) if Tenant agrees, at the time of its request for approval or notice
of such Alterations, to remove such Alteration(s) and restore the Premises to
its condition prior to the installation the~eof, at Tenant's sole expense, upon
the expiration or sooner termination of this Lease. All Alt6rations (including
without limitation Minor Alterations) shall be made (1) at Tenant's sole
expense, (2) according to plans and specifications (which shall have been
approved in writing by Landlo~d to the extent Landlord's consent is required),
(3) in compliance with all applicable Governmental 34



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle039.jpg]
Requirements, (4) by a licensed contractor, and (5) in a good and workmanlike
manner coJfOrming in quality and design with the Premises existing as ofthe
Commencement Date. Tenants contractors and subcontractors shall be insured to at
least the extent provided in Section 15.4.2, belowl Tenant will provide Landlord
with "as-built" plans and specifications for any such Alterations (ihcluding
Minor Alterations) promptly after completion thereof. In addition, except for
any Alteratiohs which Landlord requires Tenant to remove as a pre-condition to
the installation thereof, and etcePt for Tenant's movable office partitions,
furniture, and trade fixtures, all Alterations (including without limitation
Minor Alterations) made by Tenant shall at once become a part of the realty and
shall be surrendered with the Premises. 15.3 Removal of Alterations. Upon the
expiration or sooner termination of the Lease Term, Tenant shall, at Tenant's
expense, diligently remove all Alterations made by Tenantlafter the Commencement
Date and designated by Landlord or agreed to by Tenant, as the case may ~e, to
be removed at the time of Landlord's approval or Tenant's request for approval
or notice thereof (as well as removing the special HVAC equipment otherwise
required pursuant to Exhibitl C to be removed from the Premises upon surrender
thereof by Tenant); and if Landlord does nbt notify Tenant at the time of its
approval of a proposed Alteration that such Alteration must be removed upon
expiration of the Term as a condition of Landlord's approval, then such
Alteration khall not be required to be removed, but rather, shall be surrendered
with the Premises. Other than thb special HVAC equipment which is otherwise
required to be removed from the Premises by Tenknt upon Tenant's surrender
thereof, if any, Landlord hereby confirms that no other leasehold impr+ements
initially constructed as part of Landlord 's Work pursuant to Exhibit C of this
Lease shall be ["equired to be removed by Tenant from the Premises upon
surrender thereof. Tenant shall repair an~ damage to the Premises caused by such
removal and, except as otherwise provided herein, restore the applicable portion
of the Premises to its condition prior to such Alteration, except for normal
wear and tear. Tenant shall remove all of its movable property and trade
fixtures at the expiration or earlier termination of this Lease, and shall pay
to Landlord the cost of repairing any damage to the Premises or Building
resulting from such removal. In no event shall Tenant remove any pprtion of
Landlord' s Work except in connection with a permitted Alteration hereunder. All
items of Tenant 's movable property, trade fixtures and personal property that
are not removed from the preFises or the Building by Tenant at the termination
of this Lease (or at any time when Landlord is executing upon a court order for
eviction and/or reentry due to a Tenant default) shall be deemed abrndoned and
become the exclusive property of Landlord, without further notice to or demand
upon Tenant. Tenant's obligations under these Sections 15.2 and 15.3 shall
survive the expiration or tednmation of this Lease. I 15.4 Additional Covenants
Regarding Alterations. 15.4.1 For purposes of all subsections of this Section
15.4, the term Alteratilns shall be deemed to include Minor Alterations. Tenant
shall be responsible for and shall pay whtfu due all costs associated with the
preparation of plans and the performance of Alterations, and the same shall be
performed in a lien-free, first-class, and good and workmanlike manner, and in
accordahce with applicable Governmental Requirements, including the requirements
of all Access Laws. In te event 35



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle040.jpg]
that (a) Tenant shall fail to pay the costs associated with Alterations on a
timely basis; (b) as a result of such failure, a statutory andlor common law
lien is asserted against the Premises or the B~ilding; and (c) Tenant shall
fail, within thirty (30) days after notice of such assertion, to cause (by pi
yment, posting of a proper bond, or otherwise) such lien to be released of
record, the same shall constitute a default by Tenant for all purposes of this
Lease, and Landlord shall have the right (bu' not the. Iobligation), at Tenant's
expense, to cause such lien to be released of record. Unless otherwise approved
by Landlord (which shall not be unreasonably withheld, conditioned or delayed)j
Tenant shall only use new, first-class materials in connection with Alterations.
All contractors and subcontractors performing any work on behalf of Tenant
within the Premises shall be subject to Landlord's approval (which shall not be
unreasonably withheld, conditioned or delayed), and Ilicensed to do business in
jurisdiction within which the Premises is located. In addition, i and for so
long as the Building is owned by the Multi-Employer Property Trust or other
labor union pension fund or retirement plan, it shall be a requirement of this
Section 15.4.1 that the prime contractor and the respective subcontractors of
any tier performing the Alterations: (i) be parties to, and b~und by, a
collective bargaining agreement with a labor organization affiliated with the
Building and Construction Trades Council of the AFL-CIO applicable to the
geographic area in which the Building is located and to the trade or trades in
which the work under the contract is to be petrormed and (ii) employ only
members of such labor organizations to perform work within their respective
jurisdictions. 15.4.2 Tenant shall ensure that all contractors and
subcontractors performing Alterations are insured in amounts required by law and
reasonably acceptable to Lf1dlord. Alterations may not commence, nor may Tenant
permit its contractors and subcontractors to commence or continue any such work,
until all required insurance has been obtained'l and, if Landlord requests,
until certificates of such insurance have been delivered to Landlor~. Such
insurance policies shall name the Landlord, Manager, and Landlord's mortgagee(s)
as adfiitional insureds. Such certificates of insurance shall provide that no
cancellation of such insurance coverage shall be undertaken without thirty (30)
days' prior written notice to Landlord. In the even~Tenant employs a contractor
or subcontractor to perform all or part of any Alterations, Tenant shall
,qrovide, or cause its contractor to carry, General Contractor's and
Subcontractor's Required Minimum Coverages and Limits of Liability which
coverages shall be in amounts required by IrW and reasonably acceptable to
Landlord and in addition to any and all insurance required to be procured by
Tenant pursuant to the terms of this Lease: Worker's Compensation, Employer's
Uiability Insurance, any insurance required by any Employee Benefit Act (or
similar statute), Comprepensive General Liability Insurance (including
Contractor's Protective Liability), Comprehensive Automotive Liability
Insurance, and Builder's Risk insurance in an amount commensurate kth the cost
of the specific Alteration(s). 15.4.3 Tenant agrees that Landlord, Landlord's
Agents and Manager willliave the right to inspect any Alterations made by
Tenant's contractor(s) and subcontractor(s), andlTenant agrees to cooperate with
Landlord to facilitate such inspections. In the performance of Alterations in
accordance with this Lease, Tenant shall cause its contractor to use reasonable
and diligenf efforts not to interfere with ongoing operations in the Building.
Tenant's contractor shall be resynsible 36



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle041.jpg]
for excessive utility costs (if any) associated with the performance of
Alterations and shall either supply its own electricity and other utilities, or
shall reimburse Landlord for excessive utility consumption associated with such
work. Tenant shall cause its contractor( s) to keep all Cdrstruction areas clean
and free of trash and debris and shall otherwise comply with any other
reasonable rules and regulations established by Landlord with regard to
construction activities within thelBuilding. Tenant's construction contract
shall indemnify Tenant and Landlord from damages, losses and expenses associated
with the acts and omissions of Tenant's contractor, its agents, employees and
subcontractors. To the extent that any Alterations involve construction work
which affects any exterior portions of the Building or Common Areas, Landlord
may impose additional re~uirements as a condition of its approval of such
Alterations to ensure that Tenant restores all affect~d areas of the Building's
exterior and/or common areas to their original condition upon completion and
otherwise protects and restores all affected work areas within the Building
(including any portions of the Common Areas of the Building) utilized or
affected in performing such Alterations, I15.4.4 Tenant shall provide to
Landlord copies of all applications for permits, copies of all governmental
inspection reports and/or certificates, and any and all notices or violations
communicated to Tenant or its contractors by applicable governmental
authorities, promptly upon receipt and/or submission thereof, as the case may
be. Tenant agrees to comply (or tol cause its contractors to comply) with all
applicable federal, state and local laws, regulations and ordinances in the
performance of Alterations, and to promptly rectify any violations of such laws
caused by the acts or omission of Tenant, its employees, agents and/or
contractors, and Tenant shall be responsible for any non-compliance by Tenant or
its agents, employees and contractors. TenaJt and its contractor performing
Alterations shall (a) provide copies of warranties for Alterationk and the
materials and equipment which are incorporated into the Building and Premises in
c~nnection therewith, (b) provide to Landlord all operating and maintenance
manuals for all equipment and materials incorporated into the Building and/or
Premises as part of any Alterations, and kc) either assign to Landlord, or
enforce on Landlord's behalf, all such warranties to the extent repairs and/or
maintenance on warranted items would be covered by such warranties and are
otherwise Llmdlord's responsibility under this Lease. I 16. ACCEPTANCE OF
PREMISES. Landlord shall tender, and Tenant shall accept possession of the
Premises in accordance with the terms of Section 1.4 hereof and Exhibit C
hereto. All provisions regarding the preP'fation of complete construction
drawings for the Tenant's leasehold improvements, the delivery of possession of
the Premises, the construction of leasehold improvements to the Premises (if
any) Iand any .adjustments which maybe made with respect to the Commencement
Date are set forth in Section 1.4 and/or Exhibit c. 17. TENANT IMPROVEMENTS. Any
improvements to be performed by Tenant to the Premises (or any portion thereof)
prior to the Commencement Date shall be governed by Exhibit C hereto. All other
impr1vements 37



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle042.jpg]
performed by Tenant to the Premises shall be treated as Alterations to the
Premises and thus governed by Article 15, above. ACCESS. I Tenant shall permit
Landlord and its agents to enter the Premises at all reasonable times and
(except in cases of Emergency, as defmed herein) upon reasonable prior notice
(to be not less than two (2) business days except as provided below): to inspect
the same; to show the Prekises to prospective tenants during the last twelve
(12) months of the Term, or to interested partie~ such as prospective lenders
and purchasers at any time during the Term; upon not less than five (s) days.
Inotice (except in cases where this Lease requires prompt action by Landlord, as
in the case of repairs, or in cases of Emergency), to clean, repair, alter or
improve the Premises or the Builtlmg; to discbarge Tenant's obligations when
Tenant has failed to do so within any applicable grac~ period provided for
herein; to post notices of non-responsibility and similar notices and "For
Sale'j or "For Lease" signs upon or adjacent to the Building and to place "For
Lease" signs upon or adjacTt to the Premises (but without in either case
obstructing any windows in the Premises) at any time within the twelve (12)
month period prior to the expiration of the Lease Term or at any time Mter the
Premises has been vacated by Tenant; or for any other legitimate business
purpose. Tenkt shall permit Landlord and its agents to enter the Premises at any
time, and with only such noticJ as may be practicable under the circumstances
(including no notice if the circumstances so dictath in the event of an
Emergency (provided Landlord will notify Tenant of any such Emergency entTJjas
soon as is practicable under the circumstances, including verbal notice in
advance if circumstances permit). When reasonably necessary due to required
repairs or legal requirements or fue like, Landlord may temporarily close
entrances, doors, corridors, elevators or other facilities IWithout liability to
Tenant by reason of such closure, provided any such closures shall be minimized
to the fullest extent reasonably practicable in light of the applicable legal
requirements and/or nature of the repairs. Landlord, in the exercise of all of
its rights under this Section 18, shall use corrurlercially reasonable efforts
to minimize disruption of Tenant's use and occupancy of the Premises. 18. 19.
MUTUAL WANER OF CLAIMS AND SUBROGATION. 19.1 Tenant. Notwithstanding anything to
the contrary in this Lease, whether the loss or damage is due to the negligence
of Landlord or Landlord's agents or employees, or any oth6r cause, Tenant hereby
releases Landlord and Landlord's agents and employees from responsibili~ for and
waives its entire claim of recovery for (i) any and all loss or damage to the
personal property of Tenant located in the Building, including, without
limitation, the Building itself and such ~roperty as may be attached to the
Building itself, arising out of any of the perils which are co,ered by Tenant's
property insurance policy, with extended coverage endorsements, which Tenant is
required to obtain under the applicable provisions of this Lease, whether or not
actually obtained, arid/or (ii) loss resulting from business interruption or
loss of rental income, at the Premises, arising oJt of any of the perils which
may be covered by a business interruption or loss of income insurance policy
whether or not the same is held by Tenant. I 38



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle043.jpg]
19.2 Landlord. Notwithstanding anything to the contrary in this Lease,
Whethe~the loss or damage is due to the negligence of Tenant or Tenant's agents
or employees, or any other cause, Lru:dlo~d her~by rel~ases Tenant and T~ant's
agents and employees from responsibili~ for and warves Its entire claim of
recovery for (1) any and all loss or damage to the Building andlor to the
personal property of Landlord located in the Building, and such property as may
be attach6d to the Building itself, arising out of any of the perils which are
covered by Landlord's property uisurance policy which Landlord is required to
obtain under the applicable provisions of this Lease, rhether or not actually
obtained, andlor (ii) loss resulting from business interruption or loss of
rental income, at the Premises, arising out of any of the perils which may be
covered by a business interruption or loss of rental income insurance policy
whether or not the same is held by Landlord. I 19.3 Carriers. Landlord and
Tenant shall each cause its respective insurance carnier(s) to consent to such
waiver of all rights of subrogation against the other, and to issue an
endorsement toIall policies of insurance obtained by such party confirming that
the foregoing release and waiver will not invalidate such policies. I 20.
INDEMNIFICATION. 20.1 Tenant's Inde~ity. Tenant shall indemnify and hold
harmless Landlord, itl agents, employees, officers, directors, partners and
shareholders from and against any and all tirifd party liabilities, judgments,
demands, causes of action, claims, losses, damages, costs and expenses,
including reasonable attorneys' fees and costs, asserted against Landlord by
third parties or sbstained in connection with any third party claims for injury
or death to persons or damage to prope~ against Landlord, by third parties and
arising out of the use, occupancy, conduct, or operation of the Premises by, or
the willful misconduct or negligence of, Tenant, its officers, contractors,
li~ensees, agents, employees, or (while within the Premises) its guests or
invitees, or caused by any f~ilure of Tenant to comply with the terms of this
Lease. This indemnification shall survive termination of thisILease. This
provision shall not be construed to make Tenant responsible for loss, damage,
liability or expense resulting from injuries or death to third parties or to the
property of third parti6s to the extent caused by the negligence or willful
misconduct of Landlord, or its officers, contractors, licensees, agents,
employees or invitees. 20.2 Landlord's Indemnity. Landlord shall indemnify and
hold harmless Tenant, its agents, employees,officers, directors, partners and
shareholders from and against any and all thfrd party liabilities, judgments,
demands, causes of action, claims, losses, damages, costs and eipenses,
including reasonable attorneys' fees and costs, asserted against Tenant by third
parties or sJstained by Tenant in connection with any third party claims for
injury or death to persons or datnage toI.property, and arising out of the use,
occupancy, conduct, operation, or management of the I}uilding by, or the willful
misconduct or negligence of, Landlord, its officers, contractors, licensees;'
agents, or employees, or caused by any failure of Landlord to comply with the
terms of this Lease. This indemnification shall survive termination of this
Lease. This provision shall not be consFed to make Landlord responsible for
loss, damage, liability or expense resulting from injuries or death to third
parties or to the property of third parties to the extent caused by the
negligence 01 willful 39



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle044.jpg]
misconduct of Tenant, or its officers, contractors, licensees, agents, employees
or invitees, or by the acts or omission of any other tenants or occupants of the
Building. I 21. ASSIGNMENT AND SUBLETTING. 21.1 Consent Required. Subject to the
terms of this Section 21, and except as btherwise expressly permitted below,
Tenant shall not assign, encumber, mortgage, Pledgellicense, hypothecate or
otherwise transfer the Premises or this Lease, or sublease all or any p~ of the
Premises, or permit the use or occupancy of the Premises by any party other than
Tenant, without the prior written consent of Landlord, which shall not be
unreasonably withheld, conditioned or delayed, as more fully set forth below.
21.2 Procedure. 21.2.1. Proposal Notice and Verification. (a) Except as
otherwise provided in Section 21.4, below, Tenant mJt request Landlord's consent
to any bonafide assignment or sublease in writing at least twelve (12) business
days prior to the effective date of the proposed sublease or assignment, which
written ~equest (a "Proposal Notice") must include (1) the name and address of
the proposed assignee or subtenant, (2) the nature and character of the business
of the proposed assignee or subtenant, (3) lfinancial information for (including
financial statements of) the proposed assignee or subtenant, (4) the proposed
effective date of the assignment or sublease, which shall be not less than
twelve (12) business days thereafter, and (5) a description of the material
business terms of the proposed sublease or assignment. Tenant shall also provide
any additional information Landlord reasonably requests regarding such proposed
assignment or subletting. Within twelve (12) business 4ays after Landlord
receives Tenant's Proposal Notice (with all required information included),
Land~ord shall notify Tenant in writing whether Landlord tentatively approves or
disapproves the surlease or assignment described in Tenant's Proposal Notice,
and if disapproved, Landlord shall also state in its response the basis for such
disapproval" in reasonable detail. In the alternative, to Je extent permitted
thereunder, Landlord may exercise its right to terminate this Lease pursuant t~
Section 21.5, below. If Landlord fails to respond within such twelve (12)
business day period, Landlord shall be deemed to have tentatively approved such
sublease or assignment. Any tentative ~pproval of the sublease or assignment
described in Tenant's Proposal Notice shall be without prejudice to Landlord's
right to disapprove the proposed sublease or assignment if, after receiving a
copy of the signed sublease or assignment instrument, Landlord determines that
the sublease or assignment described in Tenant's Proposal Notice is not
substantially identical to the transaction reflected in the signed sublease or
assignment instrument (which, in respect of the economic terms of the ~roposed .
assignment or sublease, shall mean 95% or more of the net present value of the
net ~ayments required to be made thereunder), and Landlord then has a reasonable
basis to disapprove the revised sublease or assignment, all as more fully set
forth in Section 21.2. 1(b), below. 40



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle045.jpg]
(b) If Landlord notifies Tenant (or is deemed to have notified Tenant) that
Landlord tentatively approves the sublease or assignment described in the
Tenant's Proposal Notice, such sublease or assignment shall nevertheless not be
considered fmally approved until Landlord shall have approved the actual signed
sublease or assignment instrument in accordance with this Section 21.2.1 (b).
After tentative approval of a proposed sublease or assignment, Tenant Jhall
notify Landlord in writing that it has executed a sublease or assignment on the
terms stated in the Proposal Notice, which notice shall include a copy of the
actual sublease or assignment instrument!(as signed by both Tenant and the
proposed assignee/sublessee), and which notice shall be provided t@Landlord at
least ten (10) business days before the effective date such sublease or
assignment. Withln ten (10) business days after Landlord's receipt of such
sublease or assignment instrument, Landlord shall notify Tenant in writing (i)
that it approves such sublease or assignment in accordance therewith, or (ii)
that it denies its approval to such sublease or assignment. If Landlord fails to
respond within such ten (10) business day period, Landlord shall be deemed to
have approved such sublease or assignment. Landlord's agrees that the only basis
upon which it may deny approval of a sublease or assignment after tentatively
approving the same pursuant to Section 21.2.1(a), above, without exercising its
termination right under Section 21.5, below, shall be that (A) the material
terms ofthe sublease or assignment as described in Tenant's Proposal Notice are
not substantially identical to the material terms of the sublease or assignment
as reflected in the signed sublease or assignment instrument (which, in respect
of the economic terms of the proposed assignment or sublease, shall mean 95% or
more of the net present value of the net payments required to be made
thereunder), and/or (B) Landlord has a reasonable basis to object to the
proposed sublease or assignment for reasons which could not reasonably have been
raised by Landlord based on the facts disclosed to Landlord in Tenant's original
Proposal Notice (in which event Landlord shall identify such objection(s) with
reasonable specificity in Landlord's written notice of disapproval delivered to
Tenant within such ten (l0) business day period). 21.2.2 Section 21.2.1, above,
and 21. 5, below, to the contrary notwiJtanding, Tenant shall have the right to
sublet in the aggregate up to fifty percent (50%) of the rentable area of the
Premises (such subleases, "Permissive Subleases"), before a proposed sublease
triggers Landlord's right of termination under Section 21.5, but any such
Permissive Sublease(s) shall nevertheless be subject to Landlord's approval,
which shall not be unreasonably ~ithhe1d, conditioned or delayed, and which
shall be sought by Tenant in the same manner and USing!thesame procedure
described in Section 2l.2.1, above (but without reference to Landlord's right of
termination). . 2l.2.3 Without limitation, it shall not be unreasonable for
Landlord tol deny its consent to any proposed assignment or sublease if: (1) the
financial condition of the proposed assignee or sublessee is not reasonably
acceptable to Landlord, that is, it reasonably appears to Landlord that the
proposed assignee or subtenant may be unable to meet its financial a!nd other
obligations under such assignment or sublease given the scope and nature of its
obligations thereunder; (2) the proposed assignee or subtenant proposes to use
the Premises for a purpose which is not a general office or administrative use;
(3) the proposed assignee or subtenant has a ~erifiable history of having
defaulted under agreements, of having been a party to legal actions concerning
41



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle046.jpg]
landlord/tenant and/or debtor/creditor relationships (such as, but not limited
to, defaults, evictions, enforcement litigation or other disputes) with
Landlord, andlor other landlords and/or creditors and/or other contracting
parties, or of having been filed against, or having sought protecti:on, under
any federal, state or local bankruptcy, insolvency, receivership or similar
law(s) or common law doctrines; (4) the proposed assignee or subtenant is
an-existing tenant, or the affiliate of an existing tenant, of Landlord or any
affiliate of Landlord in the Cranberry Woods development, and Landlord (i) has
space available for let in the Cranberry Woods development that would satisfy e
space needs of such proposed assignee or sublessee, and (ii) has been in active
written negotiation of a lease or lease proposal for comparable space in the
Cranberry Woods development with thelproposed assignee or subtenant within the
six (6) month period prior to the Proposal Notice unless such negotiations have
been terminated by the parties as of the date of the Proposal Notic~; (5) the
proposed assignee or subtenant is entitled to, or otherwise enjoys, sovereign or
diplomatic immunity; or (6) the proposed sublease involves, in Landlord's
reasonable judgment, a portion Ofthelpremises which is not Independently
Leasable Space. . 21.3 Conditions. Any subleases and/or assignments hereunder
are also subject to all of the following terms and conditions: 21.3.1 If
Landlord approves an assignment or sublease as herein provided, Tenant shall pay
to Landlord, as additional rent due under this Lease, (i) in the case of an
assignment, one- half (Y2) of all sums received by Tenant in consideration of
such assignment, calculated aftrr Tenant has recovered in full from such
consideration its "Transaction Expenses" (as hereafter defined), and (ii) in the
case of a sublease, one-half (Y2) of the amount, if any, by which the rent, any
additional rent and any other sums payable by the subtenant to Tenant under such
sublease, exceeds that portion of the Rent payable by Tenant hereunder which is
allocable to the portion of the Premises which is the subject of such sublease,
calculated after Tenant has recovered in full its Transaction Expenses from such
net amount. The term "Transaction Expenses" shall mean (i) any improvement
a!llowance or other economic concession (planning allowance, moving expenses,
etc.) paid by Tenant to sublessee or assignee; (ii) the unamortized portion of
the cost of Tenant Improvement and Alterations made by Tenant to the Premises
funded by Tenant in excess of the TI Allowance, but solely to the extent
allocable to the subleased premises (which allocation shall be made on a per
square foot basis, and which amount shall then be amortized over the initial
Lease Term on a straight line basis); (iii) brokers' commissions paid by Tenant
in connection with such sublease or assignment; (iv) attorneys' fees paid by
Tenant in connection with such sublease or assignment; (v) lease takeover
payments paid by Tenant in connection with such sublease or assignment; and (vi)
costs of advertising the applicable space for sublease or assignment. The
foregoing payments shall be made on not less than a monthly basis by Tenant (in
the case of subleases) and in all cases within ten (10) business days after
Tenant receives the applicable consideration from the assignee or subtenant.
21.3.2 No consent to any assignment or sublease shall constitute a further
waiver of the provisions of this section, and all subsequent assignments or
subleases may be made only with 42



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle047.jpg]
the prior written consent of Landlord (and subject to any other rights of
Landlord) in accordance with the terms of this Section 21. 21.3.3 The assignee
under any assignment of this Lease shall be fully (and, at landlord's option,
directly) liable for all of the obligations of "Tenant" under this Lease, on
ajoint and several basis with Tenant. Tenant and Guarantor shall nevertheless
remain fully liable to Landlord for all Lease obligations, including those
accruing after the effective date of such assignment. 21.3.4 Any sublease or
assignment shall be subject to the condition that the sublessee or assignee
thereunder shall be bound by all of the terms, covenants and conditions of this
Lease (in the case of a sublease, insofar as such terms, covenants and
conditions relate to the portion of the Premises subleased and/or the operations
and conduct of business by the sublessee). 21.3.5 Any assignment or sublease
without Landlord's prior written consent shall be void, and shall, at the option
of the Landlord, constitute a default under this Lease. 21. 3.6 Tenant shall pay
to Landlord Landlord's reasonab le attorneys fees and out -0f- pocket expenses
incurred in connection with Landlord's review of any proposed sublease or
assignment hereunder, not to exceed $1,000.00 per occurrence. 21.4 Affiliated
Entity; Sale of Business. 21.4.1 Notwithstanding anything to the contrary in
this Lease, but subject to the last sentence of this Section 21.4.1 and to
Section 21.3.5, above, Tenant may (without triggering any recapture or
termination option in favor of Landlord, and without losing any other renewal or
expansion options, or other rights granted to Tenant under this Lease) assign
this Lease or Isublet all or any portion of the Premises to any other entity (i)
which controls or is controlled by Tenant, or Iwhich is under common control
with Tenant (any of the foregoing, an "Affiliate"), or (ii) which purchases all
or substantially all of the assets of Ten ant, or (iii) which purchases all or
substantially all of the stock of Ten ant or (iv) which merges with Tenant
pursuant to a valid statutory merger, or (v) which is then currently a division
of Tenant operated out of the Building, which division is spun off by Tenant;
provided, that (1) the assignee or sublessee is financially able to meet lall of
its obligations under the proposed assignment, and (2) in· such event, (a)
except in cases of statutory merger, in which case the surviving entity in the
merger shall be liable as the Tenant under this Lease, Tenant and Guarantor
shall continue to remain fully liable under the Lease, on a joint and several
basis with the assignee, sublessee or acquiror of such assets or stock, (b)
fOlloWIn,'g such assignment or sublease, Tenant and/or such assignee/sublessee,
as the case may be, shall continue to comply with all of its obligations under
this Lease, including with respect to its Permitted Use of the Premises, as set
forth in Section 4.1, above. Clause 21.4.1(i) above to the contrary
notwithstanding, if Tenant engages in a step transaction pursuant to which it
assigns this Lease or subleases the Premises to an Affiliate and then transfers
such Affiliate (or substantially all of its assets) to a third party other than
as part of a transfer or spin off of the division or operation then 43



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle048.jpg]
being conducted from the Premises by Tenant (or such Affiliate) (e.g., in order
to effectively assign this Lease to such third party in isolation to any other
assets of Tenant), such step transaction shall not be permitted pursuant to this
Section 21.4, but rather shall be subject to the remaining provisions of this
Article 21, including Sections 21.1 and 21.5. 21.4.2 Tenant shall be required to
give Landlord at least ten (10) business!dayS prior written notice in advance of
any assignment or sublease within the scope of Section 21.4.1, above. Any other
transfer of fifty percent (50%) or more of the ownership interests (including,
without limitation, partnership interests or stock) in Tenant or of operating
control over Tenant (whether by management agreement, stock sale or other means)
shall be deemed to constitute an assignment of this Lease, and shall be subject
to (and may be permissive without Landlord's consent pUIrsuant to and to the
extent provided in) Section 21.4.1, above. , 21.4.3 Notwithstanding Section
21.4.1 or Section 21.4.2 to the contrary, Landlord agrees that the offer and
sale by Tenant (or any stockholder of Tenant) of any stock pursFt to an
effective registration statement filed pursuant to the Securities Act of 1933
(including any initial public offering of registered stock of the Tenant) or
pursuant to and in accordance with thelsecurities laws of any foreign country
governing publicly traded companies and not in violation oflU.S. law, shall not
constitute an assignment of this Lease, and shall not require the consent or
approval of Landlord. 21.4.4 Tenant shall not transfer all or substantially all
of its assets to any person or entity unless either (i) this Lease is one ofthe
assets so transferred to such other person or entity, and the transferee assumes
in writing, for Landlord's benefit, the obligations of Tenant accruing hereunder
from and after the effective date of the transfer, or (ii) the transferee(s)
thereof therwise delivers to Landlord a written assumption of Tenant's
obligations hereunder. 21.5. Right of Termination. Except for any assignment or
sublease permitted by right pursuant to Section 21.4, above, in the event of (i)
a proposed assignment of this Lease, (ii) a proposed sublease which is not a
Permissive Sublease (as defined herein), Landlord shall have the right, by
notice to Tenant to terminate this Lease as to all of the Premises (in the event
of an assignment) or as to the proposed subleased portion of the Premises only
(in the event of a ~blease), in each case for the balance of the Term. Such
notice of termination shall be delivered to Tenant on or before the tenth (10th)
day after the date of Landlord 's receipt of Tenant's Proposal Notice (with all
information required), and shall be in lieu of the granting or denial of consent
otherwise~rovided for in Section 21.2, above, provided that Tenant shall have
the right, for a period of fiv (5) days after receipt of Landlord' s notice of
termination, to rescind its Proposal Notice by written notice to Landlord
delivered within such five (5) day period, in which event Landlord's notice
oftetprination shall be deemed rescinded and ineffective. In the event Landlord
shall elect to terminate this Lease in connection with a proposed assignment or
sublease of this Lease as provided above in !wholeor in part (as the case may
be), and Tenant declines to rescind its Proposal Notice as allowed above: (a)
this Lease and the term hereof shall terminate (either as to the Premises as a
whole, or Jnly as to the portion thereof which Tenant is proposing to sublease,
as the case may be) as of the 1, er of (i) 44 '"



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle049.jpg]
the proposed effective date of such assignment or sublease, as set forth in
Tenant's Proposal Notice, or (ii) thirty (30) days after the date Landlord
received Tenant's Proposal Notice; (b) Tenant shall be released from all
liability under the Lease (as to the Premises as a whole, in the case of an
assignment, or as to the terminated portion ofthe Premises only, in the case of
a partial termination due to sublease) with respect to the period after the date
of termination (other than obligations and indemnities of Tenant which accrued
with respect to the applicable portion of the Premisbs prior to the effective
date of such termination, which obligations shall expressly survive such
termination or partial termination of this Lease); (c) all Base Rent, additional
rent and other charges shall be prorated to the date of such termination, and
appropriately adjusted if there is only! a partial termination; (d) upon such
termination date, Tenant shall surrender the Premises (or the applicable portion
thereof) to Landlord in accordance with Section 26 hereof; and (e) in the case
ot a partial termination of this Lease, Landlord shall have the right, at
Landlord's expense and in la manner which minimizes to the extent reasonably
practicable any material disruption to Tenant'ls use and enjoyment of the
balance of the Premises, to separate the portion of the Premises being
terminated from the balance of the Premises, including the erection of a
demising wall and, to the extent necessary under the circumstances, the
separation of any applicable Building Systems. 22. ADVERTISING. 22.l Generally.
Except as provided below, Tenant shall not display any sign, graphics, notice,
picture, or poster, or any advertising matter whatsoever, anywhere in or about
the Premises or the Building at places visible from anywhere outside of or at
the entrance to the Premis9s without first obtaining Landlord's written consent
thereto, which consent Landlord will not unreasonably withhold (provided that
the foregoing reasonable consent standard will not be construed to require
Landlord to consider or grant to Tenant greater exterior signage rights than are
expresslylprovided for in Section 22.2, below if Tenant requests same). All
signage, including interior and exterior signage, shall be at Tenant's sole
expense, and subject to compliance with the Declaration and all applicable
Governmental Requirements. Tenant shall be responsible to maintain anypermihed
signs and remove the same at Lease termination. In addition, upon the expiration
or earlier termination of this Lease, all exterior signs identifying Tenant
shall be removed by Tenant at Tenant's sOleiIexpense, and the affected portions
of the Building shall be restored by Tenant. If Tenant shall fail to maintain or
remove its signs, as aforesaid, Landlord may do so at Tenant's cost. Tenant
shall be responsible t? Landlord for any damage caused by the installation, use,
maintenance or removal oflany such SIgnS. 22.2 Signage ProgramlPermitted
Signage. Notwithstanding Section 22.1 to the fontrary, but subject to the last
sentence of this Section 22.2: (i) Tenant shall be entitled to sign space within
the lobby directory to be installed by Landlord as part of the Base Building
Improvements in proportion to the relative square footage of the Premises to the
rentable area of the Buildin~, and will increase in the event of any expansions
of the Premises, and will decrease in the event of ah.ypartial recapture
pursuant to Section 21.5, above, in each case on a proportionate basis; (ii)
Te:p.antmay display its name and logo at each suite entrance to the Premises, in
all cases consistent with and in accordance with Landlord's standard signage
program for the Project and subject to Landlo~d' s prior 45



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle050.jpg]
written consent, which shall not be unreasonably withheld; and (iii) initially,
and for so long as Tenant is leasing a greater amount of square footage than any
other single tenant of the Building (the "Required Minimum Footage"), Tenant
shall have the exclusive right, subject to its compliance with all applicable
Governmental Requirements and its obtaining Landlord's approval (whicl shall not
be unreasonably withheld, conditioned or delayed), to install and maintain a
building sign at the top of the exterior fascia of the Building in a location
designated by (and having dimensionslapproved by Landlord), andlor to install
and maintain exterior monument signage identifying Tenant in a location
designated by (and having dimensions approved by) Landlordprovided that ifT
enant ceases to lease more than Required Minimum Footage, Tenant's exclusive
building sign nights and exclusive monument sign rights shall, at Landlord's
option, terminate, and Tenant ~i11 allow Landlord (at Tenant's expense) to cause
the removal of Tenant's exterior Building sign andlor monument sign (and to
permit such signage to be installed by any Building tenant having greater square
footage than is then being leased by Tenant). 23. LIENS. Tenant shall keep the
Premises and the Building free from any liens arising out oflany work performed,
materials ordered or obligations incurred by or on behalf of Tenant, and Tenant
hereby agrees to indemnify and hold Landlord, the Premises, the Building and the
Land harmlesslfrom any liability, cost or expense for such liens. Tenant shall
cause any such lien imposed to be released of record by payment or posting of a
bond sufficient to remove such lien from the applicable record within fifteen
(15) business days after the earlier of notice of intent to impose the lien or
written request by Landlord. If Tenant fails to cause any such lien to be
released or removed pf record within the prescribed fifteen (15) business day
period, Landlord may do so at Tenant' s ex~ense, and Tenant shall reimburse
Landlord for such amount, including reasonable attorneys' fees and costs. 24.
DEFAULT. 24.1 Tenant's Default A default ("Default") under this Lease by Tenant
shall exI ist if any of the following occurs: 24.1.1 If Tenant fails to pay Base
Rent, additional rent or any other sum required to be paid hereunder within five
(5) business days after written notice from Landlord that suc~payment was due,
but was not paid as of the due date (provided, however, if Landlord has
delivere~ two (2) such notices to Tenant in any twelve (12) month period, or
five (5) such notices over the Term of this Lease, whichever first occurs, then
any subsequent failure to pay Base Rent, additionhl rent or any other sum
required to be paid to Landlord hereunder on or before the fifth (5th) day aftJr
the due date for such payment shall constitute a default by Tenant without
requirement of any written notice andlor opportunity to cure); or 24.1.2 If
Tenant fails to perform any term, covenant or condition of this Lea e except
those requiring the payment of money to Landlord as set forth in Section 24.1.1
above, and Tenant fails to cure such breach within thirty (30) days after
written notice from Landlord where su~h breach 46



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle051.jpg]
could reasonably be cured within such thirty (30) day period; provided, however,
that where such failure could not reasonably be cured within the thirty (30) day
period, Tenant shain not be considered in default if it commences such
performance within the thirty (30) day p6riod and diligently thereafter
prosecutes the same to completion. If any provisions of this Lease calls for a
shorter or different grace period than that set forth above, then such other
provision shall control over this provision. The foregoing notice and cure
period notwithstanding, Landlord may exercise its self-help rights hereunder
(i.e., Landlord's right to perform any obligation of Tenant whidh Tenant has
failed to perform hereunder) without any prior notice or upon such shorter
notice as may be reasonable under the circumstances in the event of anyone or
more ofthe following circumstances is present: (i) there exists a reasonable
risk of prosecution of Landlord unless such obljgation is performed sooner than
the stated cure period, (ii) there exists an Emergency, and/or (iii) the Tenant
has failed to obtain insurance required by this Lease, or such insurance has
been canceled by the insurer without being timely replaced by Tenant, as
required herein. 24.1.3 If Tenant shall (i) make an assignment for the benefit
of creditors, (ii) acquiesce in a petition in any court in any bankruptcy,
reorganization, composition, extension or insolvency proceedings, (iii) seek,
consentto or acquiesce in the appointment of any trusted, receiver or liquidator
of Tenant and of all or any part of Ten ant's property, (iv) file a petition
seeking an order for relief under the Bankruptcy Code, as now or hereafter
amended or supplemented, or by filing any petition under any other present or
future federal, state or other statute or law for the same or similar relief, or
(v) fail to win the dismissal, discontinuation or vacating of any involuntary
bankruptcy proceeding within sixty (60) days after such proceeding is initiated.
24.1.4 If Tenant fails to surrender the Premises upon the Expiration Date l ,
without requirement of any notice or opportunity to cure. 24.1.5 If Tenant fails
to deliver an estoppel certificate required under this Lease within the specific
time frame set forth in Section 35 of this Lease, without requirement of ahY
notice or opportunity to cure. I 24.2 Remedies. Upon a Default, Landlord shall
have the following remedies, in addition to all other rights and remedies
provided by law or otherwise provided in this Lease, anyone or more of which
Landlord may resort cumulatively, consecutively, or in the alternative: 24.2.1
Landlord may continue this Lease in full force and effect, and this Lyase shall
continue in full force and effect as long as Landlord does not terminate this
Lease, and Landlord shall have the right to collect Base Rent, additional rent
and other charges when due. 24.2.2 Landlord may terminate this Lease, or may
terminate Tenant's right to possession of the Premises, at any time by giving
written notice to that effect, in which event Landlord may (but shall not be
obligated to) relet the Premises or any part thereof. Upon the giving of a
notice of the termination of this Lease, this Lease (and all of Tenant's rights
hereun~er other than those with respect to Landlord's post-termination
obligations) shall immediately trrminate, 47



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle052.jpg]
provided that, without limitation, Tenant's obligation to pay Base Rent and
Tenant's Share of Expense Increases and Tax Increases (as well as any damages
otherwise payable under this Section 24), shall survive any such termination and
shall not be extinguished thereby. Upon the kiving of a notice of the
termination of Ten ant's right of possession, all of Tenant's rights in and to
pbssession of the Premises shall terminate but this Lease shall continue subject
to the effect of this Sdction 24. Upon either such termination, Tenant shall
surrender and vacate the Premises in the condition required by Section 26, and
Landlord may re-enter and take possession of the Premises and all the remaining
improvements or property and eject Tenant or any of the Tenant's subtenants,
assignees or other person or persons claiming any right under or through Tenant
or eject some and Jot others or eject none, all pursuant to legal process in the
absence of an abandonment of the Prebses by Tenant. This Lease may also be
terminated by a judgment specifically providing for tenbmation. Any termination
under this section shall not release Tenant from the payment of any sumlthen due
Landlord or from any claim for damages or Base Rent, additional rent or other
sum previously accrued or thereafter accruing against Tenant, all of which shall
expressly survive such termination. Upon such termination Tenant shall be liable
immediately to Landlord for all costs Landlo1rdincurs in attempting to relet the
Premises or any part thereof, including, without limitation, broker's
commissions, expenses of cleaning and redecorating the Premises required by the
reletting and like costs. Reletting may be for a period shorter or longer than
the remaining Lease Term. ~o act by Landlord other than giving written notice to
Tenant shall terminate this Lease. Acts of maintenance, efforts to relet the
Premises or the appointment of a receiver on Landlord's initiative tp protect
Landlord's interest under this Lease shall not constitute a constructive or
other termination of Tenant's right to possession or of this Lease, either of
which may be effected solely by an express written notice from Landlord to
Tenant. On termination, Landlord has the right to reCOiler from Tenant as
damages: (a) The worth at the time of award of unpaid Base Rent, Additional Rent
and other sums due and payable which had been earned at the time of termination;
plus (b) The worth at the time of award of the amount by which the unpaid Base
Rent, Additional Rent and other sums due and payable which would have been
payable after termination until the time of award exceeds the amount of such
rent and other income received by Landlord in respect of the Premises during
such time period; plus (c) The worth at the time of award of the amount by which
the unpaid Base Rent, additional rent or other sums due and payable for the
balance of the Lease Term after the. Itime of award exceeds the fair market
rental value of the Premises for such period, taking into account then existing
market conditions, any applicable time reasonably needed to relet the Premises
and to construct leasehold improvements therein for a new tenant, and the costs
associated tfterewith, and any other factors bearing on the likely net income
which may be derived from a reletting of the Premises (and Tenant shall have the
burden of proof with regard to establishing the fair rental value of the
Premises for such period); I 48



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle053.jpg]
(d) Any other amount necessary which is to compensate Landlord for damages
actually incurred as a result of Tenant's Default, including, without
limitation, any costs or expenses incurred by Landlord: (i) in retaking
possession of the Premises; (ii) in maintaining, repairing, preserving,
restoring, replacing, cleaning, altering, rehabilitating or performing leasehold
improvements to the Premises or any portion thereof, including in connection
with any reletting to a new tenant or tenants; (iii) for leasing commissions; or
(iv) for any other costs necessary or appropriate to relet the Premises; plus I
(e) At Landlord's election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by the laws of the State in
which the Premises are located, provided the same are not duplicative of any
other damage amounts I1 l ecovered to Landlord pursuant to clauses (a) - (d)
above, or otherwise provided for herein. The "worth at the time of award" of the
amounts referred to in Sections 24.2.2( a) and (b) is computed by allowing
interest at the Default Rate on the unpaid rent and other sums due and payable
from the termination date through the date of award. The "worth at the time of
award" of the amounts referred to in Sections 24.2.2(c) shall be computed by
reducing each amount determined to present value using a discount rate equal to
the average yield to maturity of United States treasury notes having a maturity
most closely corresponding to such time period, plus 100 basis points, expressed
as a percentage rate. In lieu of the amounts recoverable in a lump sum by
Landlord pursuant to clauses (b) and (c) of this Section 24.2.2, above, but in
addition to the amounts specified in clauses (a), (d), and (e) (or any other
portion of this Section 24), and subject in all events to Section 24.2.6, below,
Landlord may, at its sole election, recover "Indemnity Payments," as
defmedhereinbelow, from Tenant. Forpurposes ofthis Lease "Indemnity Payments"
means an amount equal to the Base Rent, Additional Rent and other payments
provided for in this Lease which would have become due and owing thereunder from
time to time during the unexpired Lease Term after the effective date of the
termination, but for such termination, less the Base Rent, Additional Rent and
other payments, if any, actually collected by Landlord and allocable to the
Premises. If Landlord elects to pursue Indemnity Payments in lieu of the amount
recoverable in a lump sum by Landlord under clauses (b) and (c), above, Tenant
shall, on demand, make Indemnity Payments monthly, and Landlord may sue for all
Indemnity Payments at any time after they accrue, either monthly, or at less
frequent intervals. Tenant further agrees that Landlord may bring suit for
Indemnity Payments at or after the end of the Lease Term as originally
contemplated under this Lease, and Tenant agrees that, in such event, Landlord's
cause of action to recover the Indemnity Payments shall be deemed to have
accrued on the last day of the Lease Term as originally contemplated. In no
event shall Tenant be entitled to any excess of any rental obtained bylreletting
over and above the rental herein reserved. Tenant waives redemption or relief
from forfeiture under any other present or future law, in the event Tenant is
evicted or Landlord takes possession of the Premises by reason of any default of
Tenant hereunder. 24.2.3 Landlord may, with or without terminating this Lease,
re-enter the Premises and remove all persons and property from the Premises;
such property may be removed and stored in a public warehouse or elsewhere at
the cost of and for the account of Ten ant, or, as otherwise 49



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle054.jpg]
provided in this Lease, shall be deemed abandoned by Tenant, and may be disposed
of by Landlord at Tenant's expense and free from any claim by Tenant or anyone
claiming by, through or under Tenant. No re-entry or taking possession of the
Premises by Landlord pursuant to this Secrion shall be construed as an election
to terminate this Lease unless a written notice of such intention is given to
Tenant. 24.2.4 Tenant, on its own behalf and on behalf of all persons claiming
through or under Tenant, including all creditors, does hereby specifically waive
and surrender any and all rights and privileges, so far as is permitted by law,
which Tenant and all such persons might otherwise have under any present or
future law (1) to the service of any notice to quit or of Landlord's intention
to re-enter or to institute legal proceedings, which notice may otherwise be
required to be given, except the foregoing shall not waive any notices required
under Section 24.1, above (if any); (2) t6 redeem re-enter or repossess the
Premises after Tenant's right of possession has been terminated by Landlord; and
(3) to restore the operation of this Lease, with respect to any dispossession of
Tenant by judgment or warrant of any court or judge,or any re-entry by Landlord,
or any expiration or ter- mination of this Lease, whether such dispossession,
re-entry, expiration or termination shall be by operation of law or pursuant to
the provisions of this Lease. 24.2.5 In addition, upon the occurrence of any
Default by Tenant, Landlord, at its option, may take all or any of the following
actions upon written notice to Tenant: (i) Upon the occurrence of an Event of
Default, either during the Term or any extension thereof, and also when and as
soon as the Term hereby created or any extension thereof shall have expired or
sooner terminated, it shall, after Landlord's giving written notice of its
intent to do so to Tenant, be lawful for any attorney as attorney-in-fact for
Tenant to file an agreement for entering in any competent court an action and to
CONFESS JUDGMENT AGAINST TENANT and all persons or entities claiming under
Tenant for the recovery by Landlord of possession of the Premises, for which
this Lease shall be sufficient warrant; whereupon, if Landlord so desires, a
writ of possession may issue forthwith, without any prior writ or proceeding
whatsoever, and provided that, if for any reason after such action shall have
been commenced the same shall be determined and the possession of the Premises
shall remain in or be restored to Tenant, Landlord shall have the right, upon
any subsequent default or defaults or upon the termination or expiration of this
Lease, to bring one or more action or actions as hereinbefore set forth to
recover possession of the Premises as aforesaid. In any such action of
ejectment, Landlord shall first cause to be filed in such action an affidavit
made by it or someone acting for it setting forth jilie facts necessary to
authorize the entry of judgment, and, if a true copy of this Lease (and as to of
the truth of the copy such affidavit shall be sufficient evidence) shall be
filed in such action, it shall not be necessary to file the original as a
warrant of attorney, any rule of court, custom or practice to the contrary
notwithstanding. (ii) WHEN THIS LEASE AND THE TERM OR ANY EXTENSION OR RENEWAL
THEREOF SHALL, HAVEEXPIRED, OR TERMINATED ON ACCOUNT 0 1 FANY EVENT OF DEFAULT
ON THE PART OF TENANT HEREUNDER, IT SHALL BE L1\WFUL 50



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle055.jpg]
FOR ANY ATTORNEY OF ANY COURT OF RECORD TO APPEAR AS ATTORNEY FOR TENANT AS WELL
AS FOR ALL PERSONS CLAIMING BY, THROUGH OR UNDER TENANT (AND TENANT HEREBY
APPOINTS LANDLORD AS THE ATTORNEY -JiN-FACT OF TENANT, COUPLED WITH AN INTEREST
IN TENANT'S NAME, PLACE AND STEAD AS IF SIGNED AND DELIVERED BY TENANT), AND IN
ANY ACTION OR PROCEEDING IN ANY COURT OF COMPETENT JURISDICTION TO CONFESS
JUDGMEN1f (AND OTHERWISE ENTER JUDGMENT FOR POSSESSION OF THE PREMISES) APAlNST
TENANT AND AGAINST ALL PERSONS CLAIMING BY, THROUGH OR UNDER TENANT, FOR THE
RECOVERY BY LANDLORD OR POSSESSION OF THE PREMISES, FOruWHICH THIS LEASE AND THE
APPOINTMENTS HEREIN SHALL BE SUFFICIENT WARRANT;ITHEREUPON, IF LANDLORD SO
DESIRES, AN APPROPRIATE WRIT OF POSSESSION MAY ISSUE FORTHWITH, WITHOUT ANY
PRIOR. WRIT OR PROCEEDING WHATSOEVER, AND PROVIDED THAT IF FOR ANY REASON AFTER
SUCH ACTION SHALL HAVE BEEN COMMENCED IT SHALL BE DETERMINED THAT POSSESSION OF
THE PREMISES SHOULD REMAIN IN OR BE RESTORED TO TENANT, LANDLORD SHALL HAVE THE
RIGHT FOR THE SAME DEFAULT AND UPON ANY SUBSEQUENT EVENT OR EVENTS OF DEFAULT,
OR UPON THE TERMINATION OF THIS LEASE OR OF TENANT'S RIGHT OF POSSESSION AS
HEREINBEFORE, SET FORTH, TO BRING ONE OR MORE FURTHER ACTION OR ACTIONS AS
HEREINBEFORE SET FORTH, TO RECOVER POSSESSION OF THE PREMISES AND TO CONFESS
JUDGMENT (AND OTHERWISE AGREE ON BEHALF OF TENANT TO THE ENTRY OF JUDGMEND FOR
THE REOOVERY OF POSSESSION OF THE PREMISES BY LANDLORD AS HEREINBEFORE PROVIDED.
THE FOREGOING WARRANT SHALL NOT BE EXHAUSTED BY ANY ONE EXERCISE . THEREOF BUT
SHALL BE EXERCISABLE FROM TIME TO TIME AND AS OF~EN AS THERE IS ANY ONE OR MORE
EVENTS OF DEFAULT OR WHENEVER THIS LEASE AND THE TERM OR ANY EXTENSION OR
RENEWAL THEREOF SHALL HAVE EXPIRED, OR TERMINATED ON ACCOUNT OF ANY EVENT OF
DEFAULT BY TENANT HEREUNDER. Cui) (a) IN ANY ACTION,A TRUE COPY OF THIS
LEASECAND OF THE TRUTH OF THE COPY SUCH AFFIDAVIT OR VERIFIED COMPLAINT SHALL BE
SUFFICIENT EVIDENCE) SHALL BE SUFFICIENT WARRANT, AND IT SHALL NOT BE NECESSARY
TO FILE THE ORIGINAL AS A WARRANT OF ATTORNEY, ANY RULE OF COURT, CUSTOM OR
PRACTICE TO THE CONTRARY NOTWITHSTANDING. (b) TENANT ACKNOWLEDGES AND AGREES
THATTHIS LEASE CONTAINS PROVISIONS UNDER WHICH LANDLORD MAY ENTER JUDGMENT BY
CONFESSION AGAINST TENANT. BEING FULLY AWARE OF TENANT'S RIGHTS TO PRIOR NOTICE
AND A HEARING ON THE VALIDITY OF ANY JUDGMENT ORIOTHER CLAIMS THA T MAY BE
ASSERTED AGAINST IT BY LANDLORD HEREUNDER BEFORE JUDGMENT IS ENTERED, TENANT
HEREBY FREELY, KNOWINGLY AND INTELLIGENTLY WAlVES THESE RIGHTS AND EXPRESSLY
AGREES AND CO*SENTS TO LANDLORD'S ENTERING JUDGMENT AGAINST TENANT BY CONFESSION
PURSUANT TO THE TERMS OF THIS LEASE. 51



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle056.jpg]
(iv) If proceedings shall be commenced by Landlord to recover possession under
the Acts of Assembly, either at the end of the Term or any extension thereof or
on sooner termination thereof, Tenant specifically waives the right to the three
(3) months notice and/or the fifteen (15) or thirty (30) days notice required by
the Act of AprilS, 1957, No. 20, and agrees that five (5) days notice shall be
sufficient in either or any such case. The right to enter judgment for
possession against Tenant and to enforce any and all of the other provisions
oftliis Lease hereinabove provided for may be exercised by any assignee of
Landlord's right, title and interest in this Lease, in such assignee's own name,
notwithstanding the fact that any or all assignrnedts of said. night, title and
interest may not be executed and/or witnessed in accordance with the Act of
Assembly and any and all laws regulating the manner andlor form in which such
assignments shall be executed and witnessed. (v) Tenant, for itself and on
behalf of any and all persons claiming through or under it( including creditors
of all kinds), does hereby waive and surrender all night and privilege which
they or any of them might have under or by reason of any present or future law,
to redeem the Premises or to have a continuance of this Lease for the Tenn, as
it may have been extended, after having been dispossessed or ejected therefrom
by process of law or under the terms of this Lease or after the termination of
this Lease as herein provided. (vi) Neither this Lease nor any rights or
privileges hereunder shall be an asset of Tenant in any bankruptcy, insolvency
or reorganization proceeding. If Landlord ishall not be permitted to terminate
this Lease because of the provision of the United States Bankruptcy Code, Tenant
or any trustee for it shall, within fifteen (15) days upon request by Landlord
to the Bankruptcy Court, assume or reject this Lease unless all defaults
hereunder shall have been cured, Landlord shall have been compensated for any
monetary loss resulting from such default, and Landlord shall be provided with
reasonably adequate assurance of full and timely performance of all provisions,
terms and conditions of this Lease on the part of Tenant to be performed.
Towards this purpose, Tenant agrees and consents to hereby waive any otherwise
applicable stay of proceedings authorized or ordered by any competent court
exercising Jurisdiction over such proceedings, as such stay would apply to
Landlord's exercise of its rights under this Lease. 24.2.6 Upon any termination
or of Tenant's right of possession, Tenant shall immediately become liable to
Landlord for all costs Landlord incurs in attempting to relet the Premises or
any part thereof, including, without limitation, broker's commissions, expenses
of cleaning and redecorating the Premises required by the reletting and like
costs. In the event of termination of this Lease or repossession of the Premises
after a Default, and provided Tenant has cooperated with Landlord in
surrendering possession of the Premises as required herein after such
termination or repossession, Landlord agrees to use commercially reasonable
efforts to mitigate its damages hereunder, provided that (i) Landlord shall not
be obligated to show preference for eletting the Premises over any other vacant
space in the Building; (ii) Landlord shall have the right to divide the
Premises, or to consolidate portions of the Premises with other spaces, in order
to facili!ate such reletting, as Landlord deems appropriate, (iii) Landlord
shall not have any obligation to use efforts other than commercially reasonable
efforts under the circumstances to collect rental after any such 52



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle057.jpg]
reletting, (iv) Landlord may relet the whole or any portion of the Premises for
any Peri~d, to any tenant, and for any use and purpose, and upon such terms as
it deems appropriate, and may grant any rental or other lease concessions as it
reasonably deems advisable under prevailing market conditions, including free
rent; and (v) Landlord shall be deemed to have satisfied its obligation to use
commercially reasonable efforts to mitigate its damages hereunder by listing the
Premises for lease with a licensed real estate broker which is active in the
Cranberry Township commercial leasing market (including Landlord, any affiliate
of Landlord engaged in performing leasing brokerage services, andlor Landlord's
listing agent for the Building) and giving good faith consideration to proposals
received from third parties for the letting of the Premises or any portion
thereof. 25. SUBORDINATION. 25.1 Subject to Section 25.2, below, this Lease and
any extensions, renewals, replacements or modifications thereof are and shall at
all times be and remain subject and subordinate to the lien of any mortgage,
deed of trust and all other security documents now or hereafter securing payment
of any indebtedness of Landlord with respect to the Premises, ground lease or
underlying lease now or hereafter in force against the Premises, and to all
advances made or hereafter to be made upon the security thereof and to any
increases, renewals, modifications, substitutions, replacements, consolidations
and extensions thereof. Although the foregoing subordination shall be self-
effectuating, Tenant shall execute and return to Landlord any documentation
requested by Landlord consistent with this Section 25 in order to confirm the
foregoing subordination, within fifteen (15) business days after Landlord's
written request. In the event any proceedings are brought for foreclosure, or in
the event of the exercise of the power of sale under any mortgage or deed of
trust made by the Landlord covering the Premises, Tenant shall attorn to the
purchaser at any such foreclosure, or to the grantee of a deed in lieu of
foreclosure, and recognize such purchaser or grantee as the Landlord under this
Lease, provided Tenant is notified of the existence of such purchaser and title
transfer, and such purchaser assumes, either expressly or by operation of law,
the obligations of "Landlord" arising under this Lease after the date title to
the Land and Building is transferred to such purchaser or grantee. Any such
mortgagee shall have the right, at any time, to subordinate to this Lease any
instrument to which this Lease is otherwise subordinated by operation of this
Section 25. 25.2 Notwithstanding Section 25.1, above, to the contrary, Landlord
agrees that the subordination of this Lease to any future mortgage (or ground
lease) shall be conditioned upon the delivery to Tenant of a "Subordination,
Non-Disturbance and Attornment Agreement" ("SNDA") from such future mortgagee
(or ground lessor), on such mortgagee's standard form (subject to Tenant's
commercially reasonable approval), which shall provide, inter ali~ that so long
as Tenant is not in default hereunder (beyond any applicable notice and cure
period) and attornsl to such mortgagee (or ground lessor) or any
successor-in-title thereto due to a foreclosure or deed-in-lieu thereof (or a
termination of such ground lease), Tenant's rights under this Lease, including,
its right ..of possession of the Premises, shall not be disturbed in the event
of a foreclosure of such mortgage or deed of trust (or a termination of such
ground lease) and containing clauses consistent with those 53



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle058.jpg]
set forth in Section 25.1, above. Landlord shall also obtain an SNDA from its
current mortgagee of the Building (if any), on such mortgagee's standard form
(subject to Tenant's commercially reasonable approval and consistent with the
clauses set forth in Section 25.1, above), within sixty (60) days after final
Lease execution at no additional cost to Tenant. 26. SURRENDER OF POSSESSION.
26.1 Upon expiration of the Lease Term, Tenant shall promptly and peacefully
surrender the Premises to Landlord, broom clean and free of all of its
furniture, movable fixtures, special equipment and Alterations (if any) required
to be removed pursuant to Section 15.3, above, and otherwise in as good
condition as when received by Tenant from Landlord or as thereafter improved,
reasonable use and wear and tear and damage by insured casualty excepted, all to
the reasonable satisfaction of Landlord. If the Premises are not surrendered as
and when aforesaid, and in accordance with the terms of this Lease, Tenant shall
indemnify Landlord against all claims, losses, costs, expenses (including
reasonable attorneys' fees) and liabilities resulting from the delay by Tenant
in so surrendering the same, including any claims made by any succeeding
occupant! founded on such delay,provided that in order to claim indemnification
for consequential damages under this Section (for example, for damages suffered
due to termination of a replacement lease or for delay damages payable to any
tenant under a replacement lease, due to late delivery arising by rirtue of
Tenant failure to surrender possession in a timely fashion), Landlord agrees
that it shall be required to provide Tenant with not less than sixty (60) days
prior written notice that Landlord has executed (or is in negotiation to
execute) a lease which provides for termination or payment of such delay damages
if Tenant fails to surrender possession of the Premises by a date certain set
forth in such notice (which shall be not less than sixty (60) days after the
date of such notice) or upon expiration of the Term (whichever is later), and
identifying with reasonable specificity the amount of such damages (or such
termination right) which will result if Tenant fails to surrender the Premises
in a timely fashion thereafter, or the basis for measuring same. The
indemnification set forth in this Section 26 shall survive termination of this
Lease. 26.2 With regard to the removal of any leasehold improvements to the
Premises as part of Tenant's proper surrender of the Premises pursuant to this
Section 26, the parties agree as ollows: If such leasehold improvements
constitute Alterations to the Premises within the meaning 0 Article 15 of the
Lease, then the provisions of Article 15 shall determine whether Tenant is
required to remove such alterations and restore the Premises to its pre-existing
condition as part of such surrender obligation. If such leasehold improvements
were constructed as part of'Landlordls Work, or otherwise pursuant to Exhibit C
of this Lease, Tenant shall not be obligated to remove same and restore the
Premises to its pre-existing condition unless (i) such leasehold improvements
are not standard Class A office improvements, and (ii) Landlord notified Tenant,
at the time of its approval of the Construction Drawings pursuant to Exhibit C,
or any applicable change order, that Tenant would be required to remove such
improvements upon surrender of the Premises and restore the Premises to its
pre-existing condition (in which event Tenant, if it elected at such time to
Iproceed with the improvements so designated by Landlord for removal upon
surrender, shall remove same at the time of its surrender pursuant to this
Article 26, and restore the affected portions of the Premises to its
pre-existing condition). The foregoing provisions to the contrary
notwithstanding, 54



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle059.jpg]
Tenant shall be obligated upon expiration or earlier termination of the Lease
Term to remove all systems furniture or modular furniture (including demountable
partitions) installed in the ~remises, whether as part of Landlord's Work,
Tenant's Work, the Furniture Installation, or as an Alteration. 27. NON-WAIVER
Waiver by either party of any breach of any term, covenant or condition herein
contained shall not be deemed to be a waiver of such term, covenant, or
condition(s), or any subsequent breach of the same or any other term, covenant
or condition of this Lease. In addition, acceptance of a . delinquent payment of
Rent shall constitute only a cure of the specific payment which is accepted, and
shall not constitute or be construed as a waiver of any other breach of the
Lease which is then outstanding (including any breach of a different provision
of the Lease which violation existed prior to the date such payment is accepted,
and which remains outstanding after such Rent payment is accepted). 28. HOLDOVER
If Tenant shall, without the written consent of Landlord, hold over after the
expiration of the Lease Term (hereinafter, an "unauthorized holdover"), Tenant
shall be deemed to be a tenant at sufferance, which tenancy may be terminated
immediately by Landlord as provided by applicable state law. During any such
holdover tenancy, unless Landlord has otherwise agreed inlwriting, Tenant agrees
to pay to Landlord an occupancy charge equal to (A) 125% of the stated monthly
Base Rent for the last full month of the Lease Term then ending, calculated on
aper diem basis, for each day of the first (15t) month of such holdover, (B)
150% of the stated monthly Base Rent for the last full month of the Lease Term
then ending, calculated on aper diem basis, for each day of the second (2nd) and
third (3rd) months of such holdover, (C) 200% of the stated monthly Base Rent
for the last full month of the Lease Term then ending, calculated on aper diem
basis, for each day after the first three (3) months of such holdover, and (D)
one hundred percent (100%) of the additional rent which would have been payable
by Tenant for the period of such holdover, calculated on a per diem basis using
the additional rent which had otherwise been payable by Tenant for the last full
month of the Lease Term then ending. Such payments shall be made (in arrears)
within ten (10) days after Landlord's demand, and in no event less often than
once per month. In the case of a holdover which has been consented to by
Landlord in writing, Tenant shall be deemed to be a month to month tenant upon
all of the terms and provisions of this Lease, except the monthly Base Rent
shall be as agreed by Landlord and Tenant with respect to such consented
holdover. Upon expiration of the Lease Term as provided herein, Tenant shall not
be entitled to any notice to quit, the usual notice to quit being hereby
expressly waived under such circumstances, and Tenant shall surrender the
~remises on the last day of the Lease Term as provided in Section 26, above. The
foregoing described holdover occupancy charge is in addition to, and not in lieu
of, any other claims for damages which Landlord may have or assert against
Tenant in connection with any unauthorized holdover, including any claims
arising out of Tenant's indemnity under Section 26, above, and acceptance of
such occupancy charge(s) shall not be construed as a consent by Landlord to any
such holdover .. 55



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle060.jpg]
29. CONDEMNATION. 29.1 Definitions. The terms "eminent domain," "condemnation,"
and "taken," and the like in this Section 29 include takings for public or
quasi-public use, and sales under threat of condemnation and private purchases
in place of condemnation by any authority authorized to exercise the power of
eminent domain. Any temporary taking for a period in excess of twelve (12)
consecutive months shall be deemed to be a permanent taking within the meaning
of this Section 29. "Taking" shall mean and refer to the acquisition or taking
of property (or any right, title or interest therein) by any governmental or
quasi-governmental authority acting under power of condJmnation or eminent
domain, and shall encompass contested as well as uncontested takings as long as
btiated by the applicable governmental or quasi-governmental authority. I 29.2
Taking. (a) If the whole of the Premises is temporarily taken for a period in
excess of thirty (30) days, or is permanently taken, in either case by virtue of
a Taking, this Lease shall automatically terminate as of the date title vests in
the condemning authority, and Tenant shall pay all Base Rent, additional rent,
and other payments up to that date. (b) If(a) twenty percent (20%) or more of
the Premises is permanently taken by virtue of a Taking, or (b) in the case of a
Taking ofless than twenty percent (20%) of the Premises, Tenant is unable to
make reasonable use of the balance of the Premises remaining after the Taking,
as determined by Tenant in its reasonable, good faith discretion, or (c) access
to the Bui ding or Premises by Tenant is, by virtue of a Taking, permanently
denied, or (d) the parking ratio for the Building is, by virtue of a Taking of
any parking areas serving the Building, permanently ~educed to a ratio which
fails to meet applicable code requirements after taking into account any portion
of the Building taken and any reasonable substitute parking provided by Landlord
in lieu ofthe.parking areas so taken, or the actual parking ratio available to
Tenant as required under this Lease after such Taking is reduced by more than
twenty percent (20%) (again taking into account any reasonable substitute
parking provided by Landlord in lieu of the parking areas so taken), then
Landlord and Tenant shall each have the right (to be exercised by written notice
to the other within ninety (90) days after receipt of notice of said taking) to
terminate this Lease effective upon the date when possession of the applicable
portion of the Land and/or Building is taken thereunderpursuantto such Taking.
(c) If neither party elects to terminate this Lease, as aforesaid, then Landlord
shall diligently and within a reasonable time (not to exceed 180 days in the
aggregate) after title ests in the condemning authority, repair and restore, at
Landlord's expense, the portion not taken so as to render same into an
architectural whole to the extent reasonably practicable, and, if any portion of
the Premises is taken, thereafter the Base Rent (and Tenant's Share) shall be
reduced (on a per square foot basis) in proportion to the portion of the
Premises taken. (d) If there is a temporary Taking involving the Premises or
Building, or if a Taking of other portions of the Building or common areas does
not deny Tenant access to the 56



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle061.jpg]
Building and Premises, or if less than twenty percent (20%) of the Premises is
permanently taken by a Taking and Tenant is able to make reasonable use of the
balance of the Premises as determined by Tenant in its reasonable good faith
discretion, then this Lease shall not terminate, and Landlord shall, as soon as
reasonably practicable thereafter (and in all events within 180 days
th~reafter), repair and restore, at its own expense, the portion not taken so as
to render same into an architectural whole to the fullest extent reasonably
practicable. If any portion of the Premises was permanently taken, then the Base
Rent (and Tenant's Share) shall be reduced (on a per square foot Ibasis) in
proportion to the portion of the Premises taken, commencing on the date Tenant
is deprived of the use of such portion of the Premises. If any portion of the
Premises was temporarily takenJ then the Base Rent (and Tenant's Share) shall be
reduced (on a per square foot basis) in proportion to the portion of the
Premises taken for the period of such temporary taking, that is, from the date
upon which Tenant is deprived of the use of such portion of the Premises until
the date Tenant is restored to the use of such portion of the Premises. 29.3
Award. Landlord reserves all rights to damages to the Premises or the Building,
or arising out of the loss of any leasehold interest in the Building or the
Premises created hereby, arising in connection with any partial or entire taking
by eminent domain or condemnation. Tenant hereby assigns to Landlord any right
Tenant may have to such damages or award, and Tenant shall make no claim against
Landlord or the condemning authority for damages for termination of Tenant's
leasehold interest or for interference with Tenant's business as a result of
such taking. The foregoing notwithstanding, Tenant shall have the right to claim
and recover from the condemning authority separate compensation for any loss
which Tenant may incur for Tenant' s moving expenses, business interruption or
taking of Tenant's personal property (but specifically excluding any leasehold
interest in the Building or the Premises) under the then applicable eminent
domain code, provided that Tenant shall not make any claim that will detract
from or diminish any award for which Landlord may make a claim. 29.4 Mortgagee
Rights. Tenant acknowledges that Landlord's right to any condeF,ation award
maybe subject to the rights of Landlord's mortgagee (if any) in and to such
award under the mortgage or deed of trust (if any) which encumbers the Building
and the Premises. Accordingly, Landlord's obligation to repair and restore, as
set forth in Section 29, above, shall be subject to the procedural requirements
of Landlord's mortgagee with regard thereto (including any requirement that such
sums be paid to the mortgagee or to a trustee, to be held and disbursed orily
upon Landlord's satisfaction of various disbursement requirements), and the time
within which such obligation must be satisfied shall be adjusted as reasonably
necessary to reflect delays occasioned by the exercise by the mortgagee of such
mortgagee's rights. In the event mortgagee applies all or any portion of an
award made to Landlord in whole or partial satisfaction of the amounts doe under
any indebtedness secured by the Project, Landlord's restoration obligation shall
continue, but shall be extended as necessary to account for the need to secure
funding of the costs of such restoration. 30. NOTICES. All notices and demands
which may be required or permitted to be given to either party hereunder shall
be in writing, and shall be delivered personally or sent by Uniteh States 57



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle062.jpg]
certified mail, postage prepaid, return receipt requested, or by Federal Express
or other reputable overnight carrier, to the addresses set out in Section 1.8,
or by facsimile transmission (with electronic confirmation of transmission) to
the facsimile numbers indicated in Section 1.8, providJd that in order for a
notice by facsimile transmission to be deemed effective, a second copy of such
notice must be sent out on the same date (or as soon thereafter as is reasonably
practicable) using one of the other methods of delivery described above in this
Section 30, providedfurther that !my such facsimile notice shall be deemed given
upon electronic confmnation of transmission to the proper facsimile address; and
to such other person or place as each party may from time to time designate in a
notice to the other. Except as provided above with respect to a notice sent via
facsimile transmission, notice shall be deemed given upon the earlier of actual
receipt or refusal of delivery. 31. MORTGAGEE PROTECTION. Tenant agrees to
simultaneously give Landlord's mortgagee, by certified mail, return receipt
requested or by Federal Express or other overnight courier, a copy of any notice
of default or termination served upon the Landlord, at such address as Landlord
shall notify Tenant of inlwriting, or as may be set forth in any then applicable
SNDA. There is no mortgagee of the Propertyjas of the date of this Lease. Tenant
further agrees that if Landlord shall have failed to cure such default within
the time provided for in this Lease, then the mortgagee(s) and/or trust deed
holdens) shall have (in addition to any additional time periods for cure that
may be negotiated within any then applicable SNDA) a minimum of an additional
thirty (30) days within which such mortgagee shall have the right (but not the
obligation) to cure such default, during which time period Tenant shall not have
the right to pursue any claim against Landlord, such mortgagee and/or such trust
deed holder( s), including but not limited to any claim of actual or
constructive eviction. 32. COSTS AND ATTORNEYS' FEES . . In any litigation or
arbitration between the parties arising out of this Lease, the prevailing party
shall be entitled to an award from the non-prevailing party of all reasonable
expenses, arbitration, and/or court costs, including reasonable attorneys' fees,
incurred by the prevailing party in connection therewith, and arising out of or
in relation to such claim or default, including any such fees or expenses as are
incurred by the prevailing party during any such arbitration, at trial, and/or
on appeal. 33. BROKERS. 33.1 Tenant represents and warrants to Landlord that
neither it nor its officers or agents, nor anyone acting on its behalf, has
dealt with any real estate broker other than Grubb I& Ellis Company ("Tenant's
Broker") and TC Northeast Metro, Inc. ("Landlord's Broker") (collectively,
"Broker") in the negotiating or making of this Lease, and Tenant agrees to
indemnify rfud hold Landlord, its agents, employees, partners, directors,
shareholders and independent contractors harmless from all liabilities, costs,
demands, judgments, settlements, claims and losses, including reasonab le
attorneys fees and costs, incurred by Landlord' (or such parties) in conjunction
with any 58



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle063.jpg]
such claim or claims of any broker or brokers other than Broker claiming to have
interested Tenant in the Building or the Premises or claiming to have caused
Tenant to enter into this Lease. 33.2 Landlord represents and warrants to Tenant
that neither it nor its officers or agents, nor anyone acting on its behalf, has
dealt with any real estate broker other than Broker in the negotiating or making
of this Lease, and Landlord agrees to indemnify and hold Tenant, its agents, emp
loyees, partners, directors, shareholders and independent contractors harmless
from allli~bilities, costs, demands,judgments, settlements, claims and losses,
including reasonable attomeYSlfeeSand costs, incurred by Tenant (or such
parties) in conjunction with any such claim or claims of any broker or brokers
other than Broker claiming to have represented Landlord in connection with this
Lease. 33.3 Landlord shall pay to Broker any leasing commission due Broker in
connection with this Lease and in accordance with, and subject to the terms,
covenants and conditions of, a Iseparate written commission agreement(s), if
any, between Landlord and Broker. 34. LANDLORD'S LIABILITY AND DEFAULT. 34.1 No
Personal Liability. Anything in this Lease to the contrary notwithstanding,
covenants, undertakings and agreements herein made on the part of the Landlord
are Jade and intended not for the purpose of binding Landlord personally or the
assets of Landlord gene~ally, but are made and intended to bind only the
Landlord's interest in the Premises and the Building, as the same may, from time
to time, be encumbered, and no personal liability shall at any time be asserted
or enforceable against Landlord or its stockholders, officers or partners or
their respective heirs, legal representatives, successors and assigns on account
of the Lease or on account of any covenant, undertaking or agreement of Landlord
in this Lease. Accordingly, and notwithstanding any other provisions of this
Lease to the contrary, Tenant shall look solely to Landlord's interest in the
Premises and Building, including any net insurance proceeds or net condemnation
proceeds ithereof, and not to any other or separate business or non-business
assets of Landlord, or any partner, shareholder, member, officer or
representative of Landlord, for the satisfaction of any claim ~rought by Tenant
against Landlord, and if Landlord shall fail to perform any covenant, term or
condition of this Lease upon Landlord's part to be performed, and as a
consequence of such default Tenant shall recover a money judgment against
Landlord, such judgment shall be satisfied only (i) out of the proceeds of sale
received upon levy against the right, title and interest of Landlord in the
Project, (ii) out of net insurance proceeds or net condemnation proceeds payable
in respect ofthe Project, and/or (iii) to the extent not encumbered by a secured
creditor, out of the rents or other incomes receivable by Landlord from the
Project. 34.2 Notice and Cure. In no event shall Landlord be in default of this
Lease unless Tenant notifies Landlord (and Landlord's mortgagee) of the precise
nature of the alleged breach by Landlord, and such breach is not cured within
thirty (30) days after the date of Landlord ' s (and such mortgagee's) receipt
of such notice (or such longer period as may be set forth herein); provided that
(i) if the alleged breach is of such a nature that it cannot reasonably be cured
within such thk (30) day period, then Landlord shall not be in default if a cure
of such breach is commenced within such 59



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle064.jpg]
thirty (30) day period and diligently thereafter prosecuted to completion, and
(ii) in the e~ent of an Emergency, such grace or cure period may be shortened as
reasonably necessary given the scope and nature of the Emergency, provided that
such shortened grace or cure period shall only apply to permit the exercise of
Ten ant's self help rights under Section 34.4, below. 34.3 Rights and Remedies -
Generally. In the event of a default by Landlord after expiration of applicable
cure periods, Tenant shall be entitled to pursue all rights and temedies
available at law or in equity except as limited by this Lease, and in all events
excluding consequential damages. In addition, in no event shall Tenant have any
right to terminate this Lease by virtue of any uncured default by Landlord,
except under circumstances which amount to a constructive eviction under
applicable principles of the law of the state' within which the Premises is
located (and with respect to which Tenant satisfies the requirements for a
constructiveleviction claim under applicable law). Tenant shall use commercially
reasonable efforts to mitigate its damages in the event of any default by
Landlord hereunder. 34.4 Tenant's Right to Perform Landlord's Obligations After
a Default by Uandlord. Among other remedies permitted to be exercised by Tenant
upon a default by Landlord of its obligations hereunder after expiration of
applicable cure periods established under section 34.2, above (including any
reduced cure period applicable by virtue of an Emergency or the existence of an
Abatement Event), and without waiving or releasing Landlord from any such
obligation of Landlord, Tenant may, but shall not be obligated to, perform any
such obligation of Landlord, and recover from Landlord the reasonable and actual
costs incurred by Tenant in performing such obligation, which shall be payable
(together with interest at the Default Rate from the date such amount was paid
by Tenant to the date such amount was repaid by Landlord) within thirty (30)
days after Tenant's written demand to Landlord (and Landlord's mortgagee)
accompanied by reasonable substantiation of the applicable costs. The foregoing
right to perform Landlord's obligations shall only apply after the requisite
notice and opportunity to cure has been afforded to Landlord (including any
shortened cure period permitted in cases of Emergency, and in case of an
Abatement Event as provided below) as long as Tenant notifies Landlord of the
needed repair or other default as soon as possible after Tenant learns of its
existence. In the case of an interruption in Building services described in
Section 8.5 of this Lease, Tenant may exercise the self-help rights provided for
under this Section 34.4 to cure the systems failure or event giving rise thereto
if Landlord does not commence to take steps to cure same within one (1) business
day after Landlord (and Landlord's mortgagee) are first notified thereof by
Tenant, or at any time thereafter fails to pursue such cure in a commercially
reasonable and diligent fashion. 34.5 Enforcement of Final Judgment for Amounts
Due and Owing. If Landlord, within thirty (30) days after the receipt from
Tenant of its written demand therefor, fails to reimburse Tenant for the
reasonable costs and expenses of Tenant's exercise of its selfhelp rights
hereunder, Tenant may seek the entry of a judgment against Landlord for the
amount thereof, plus interest at the Default Rate and Tenant's reasonable costs
of collection (including reasonable attorney's fees). If Tenant thereafter
obtains a fmal, non-appealable judgment against Landlord, and Landlord fails to
pay the amount thereof within thirty (30) days after the date of such judgment,
Tenant shall have the right, in addition to the execution upon Landlord as and
to"the extent permitted under Section 60



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle065.jpg]
34.1, above, to offset the amount of such judgment against the next payments of
Base Rent and additional rent payable by Tenant hereunder. 35. ESTOPPEL
CERTIFICATES. 35.1 Tenant shall, from time to time, within twenty (20) days
after Landlord's written request, execute, acknowledge and deliver to Landlord
or its designee a written statement stating: the date the Lease was executed and
the date it expires; the date the Tenant entered occupancy of the Premises; the
amount of Base Rent, additional rent and other charges due hereunder and the
date to which such amounts have been paid; that this Lease is in full force and
effect and has not been assigned, modified, supplemented or amended in any way
(or specifying the date and terms of any agreement so affecting this Lease);
that this Lease (a complete copy of which, together with all future amendments
or supplements thereto, may be attached to such certificate) represents the
entire agreement between the parties as to this leasing (or identifying any such
other agreements); that, to Tenant's knowledge, all conditions under this Lease
to be performed by the Landlord have been satisfied (or specifying any such
conditions that have not been satisfied); that all required contributions by
Landlord to Tenant on account of Tenant's improvements have been received (or
specifying any such contributions that have not been received); that on the date
of such certificate there are no existing defenses or offset which the Tenant
has against the enforcement of this Lease by the Landlord (or specifying any
such defenses or offsets); that no Rent has been paid more than one (1) month in
advance (or, ifso, the amount thereot); that no security has been deposited with
Landlord (or, if so, the amount thereot); and/or any other matters evidencing
the status of the Lease as may be required either by a lender or prospective
lender with respect to any loan to Landlord secured or to be secured by a deed
of trust or mortgage against the Building, or by a purchaser or prospective
purchaser of the Building, Landlord's interest therein or Landlord's ownership
interests. It is intended that any such statement delivered pursuant to this
paragraph may be relied upon by a prospective purchaser of Landlord 's interest
or a mortgagee of Landlord 's interest or assignee of any mortgage upon
Landlord's interest in the Building. If Tenant fails to respond within twenty
(20) days after receipt by Tenant of a written request by Landlord as herein
provided, and sudh failure continues for an additional period of three (3)
business days after Landlord sends Tenant a second written request for such
estoppel certificate which indicates on its face that the failure to rcl,pond to
such second request within three (3) business days shall result in Tenant being
deemed to have executed and delivered such certificate in the form tendered by
Landlord to Tenant for execution, then Tenant shall thereupon be deemed to have
executed and delivered such certificate in the form tendered by Landlord to
Tenant for execution. . , 35.2 Landlord shall, from time to time, within twenty
(20) days after Tenant's written request in connection with any bonafide third
party transaction in which such certificate is required by one of the parties,
execute, acknowledge and deliver to Tenant or its designee a written statement
stating: the date the Lease was executed and the date it expires; the amount of
Base Rent, additional rent and other charges due hereunder and the date to which
such amounts have been paid; that to Landlord's knowledge (without special
investigation), this Lease is in full force and effect and has not been
assigned, modified, supplemented or amended in any way (or specifying the date
and terms of any agreement so affecting this Lease); that this Lease (a complete
copy of which, together with 61



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle066.jpg]
all future amendments or supplements thereto, may be attached to such
certificate) represents the entire agreement between the parties as to this
leasing (or identifying any such other agreements); that on the date of such
certificate, Landlord has no knowledge (without special investigation) of any
default on the part of Tenant which is then continuing; that no Rent has been
paid more than one (1) month in advance (or, if so, the amount thereof); that no
security has been deposited with Landlord (or, if so, the amount thereof);
and/or any other matters evidencing the status of the Lease as may reasonably be
required either by the third party requesting such certification in connection
with such transaction or in connection with any required SEC filing. It is
intended that any such statement delivered pursuant to this paragraph may be
relied upon by the parties to whom it is addressed. If Landlord fails to respond
within twenty (20) days after receipt by Landlord of a written request by Tenant
as herein provided, and such failure continues for an additional period of three
(3)jbusiness days after Tenant sends Landlord a second written request for such
estoppel certificate which indicates on its face that the failure to respond to
such second request within three (3) business days shall result in Landlord
being deemed to have executed and delivered such certificate in ~e form tendered
by Tenant to Landlord for execution, then Landlord shall thereupon be deemed to
have executed and delivered such certificate in the form tendered by Tenant to
Landlord for execution. 36. FINANCIAL STATEMENTS. (a) Tenant shall within ten
(10) days after Landlord's request, which request may not be made more than once
annually, deliver to Landlord, Tenant's quarterly financial statement for its
most recent fiscal quarter and (to the extent not previously delivered by Tenant
to Landlord) Tenant's annual financial statement for its most recent fiscal
year, in each case certified to Landlord as true, correct and complete by
Tenant's Chief Financial Officer. Such quarterly and annual financial statements
shall include, at a minimum, a balance sheet, an income statement, and a
statement of change in financial position or sources and uses of cash, together
with any accompanying notes. The certified public accountant preparing any such
annual financial statement shall provide an opinion that such financial
statement is complete and materially accurate and that the same has been
prepared in accordance with generally accepted accounting principles con
istently applied. (b) Notwithstanding Section 36(a) to the contrary, for so long
as Guarantor is and remains a publicly traded company which meets its obligation
to file financial statements as part of its annual and quarterly reporting to
the United States Securities and Exchange Commission (the "SEC"), Tenant's
financial reporting obligations under this Section 36 shall be suspentled and
Landlord will during such period obtain copies of the quarterly and annual
financial statements filed by Guarantor with the SEC during the Term of this
Lease from public sources. 37. TRANSFER OF LANDLORD'S INTEREST. In the event of
any transfer(s) of Landlord's interest in the Premises or the Building, other
than a transfer for security purposes only, the transferor shall be
automatically relieved of~my and all obligations and liabilities on the part of
Landlord accruing from and after the date of such transfer, but solely to the
extent such obligations are assumed by the transferee either expressly or 62



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle067.jpg]
by operation oflaw, and, provided such obligations are assumed (and this Lease,
and Tenant's rights and obligations hereunder, are recognized by the transferee)
either expressly or by operation oflaw, Tenant agrees to attorn to the
transferee as Landlord hereunder. 38. RIGHT TO PERFORM. If Tenant shall fail to
perform any other act on its part to be performed hereunder, or shall fail to
make any payment to a third party that causes (or might cause, after the passage
of time and failure to cure) Landlord to be in breach of any mortgage or deed of
trust encumbering the Building Iand/or Project, and such failure is not cured
within thirty (30) days after written notice from Landlord (provided that (i) if
the alleged breach is of such a nature that it cannot reasonablyibe cured within
such thirty (30) day period, then Tenant shall not be in default if Tenant
commences a cure within such thirty (30) day period and diligently thereafter
prosecutes such cure to completion, and (ii) in the event of an Emergency, such
grace or cure period may be shortened as reasonably necessary given the scope
and nature of the Emergency), Landlord may, but shall not be obligated to,
perform any such obligation of, or make such payment by, Tenant, and to recover
from Tenant, as additional rent hereunder, the reasonable and actual costs
incurred by Landlord in performing or paying such obligation, which costs shall
be payable within thirty (30) days after Landlord'~ written demand thereof
accompanied by reasonable substantiation thereof. Landlord shall have
(inladdition to any other right or remedy of Landlord) the same rights and
remedies in the event of the nonpayment of sums due under this Section as in the
case of default by Tenant in the payment of Rent. All sums paid by Landlord and
all penalties, interest and costs in connection there I·th, shall be due and
payable by Tenant together with interest thereon at the Default Rate, which
shall be calculated from the date incurred by Landlord until the date of
payment. 39. TELECOMMUNICATIONS FACILITIES. Tenant acknowledges that space on
the Building rooftop and in Building risers, equipment rooms and equipment
closets is limited. Tenant shall have the right to select its own provider of
telecommunications services ("Telecommunications Services") to the Premises and
to install such telecommunications equipment and facilities ("Telecommunications
Facilities") as are reasonably necessary to serve Tenant's needs, subject to the
terms and limitations of this Section 39 and Section 51, below. If Tenant
requires Telecommunication Services for the Premises other than from the
provider or providers of Telecommunication Services selected by Landlord and
whose Telecommunication Facilities are installed in or about the Building or on
the rooftop of the Building, then provision for such alternate or supplemental
Telecommunication Services or Telecommunication Facilities shall be made in a
license agreement reasonably acceptable to Landlord, as provided below. Unless
otherwise required by law, and subject to the rights and provisions established
under Section 51 of this Lease, neither Tenant, nor a provider of
Telecommunication Services to Tenant, in the future shall be entitled to locate
or install Telecommunication Facilities in, on or about the Building without (a)
first obtaining Landlord's advance, written consent (given in its reasonable
discretion), and (b) the advance execution by Landlord and Tenant of a
satisfactory agreement granting a license to Tenant for such purposes and
setting forth the scope, the additional rent, if any, royalties and the other
terms and conditions of that 63



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle068.jpg]
license, and (c) Tenant negotiating and obtaining the right, if any is required,
to bpg such Telecommunication Facilities across public or private property to an
approved entry point to the Building; provided that the foregoing requirements
in clauses 9(a) - (c) shall not lapPly to replacement Telecommunications
Facilities sought to be installed by Tenant from a previously approved provider
(or by such provider) unless it would require a modification of the easement
rights described in clause (c). The agreement referred to in clause (b) of the
previous sentence shall be incorporated in and become part of this Lease. Any
future application by Tenant for permission to locate or install
Telecommunication Facilities shall (1) be in such form and shall be accompanied
by such supporting information as the Landlord may reasonably require, (2) be
subjecf to such procedures, regulations and controls as the Landlord may
reasonably specify and (3) be accompanied by such payment as the Landlord may
reasonably request to reimburse Landlord for its costs of evaluating and
processing the application and in negotiating and preparing the agreement
described earlier in this subparagraph. In no event may Tenant utilize, for its
Telecommunications Facilities and connections, a greater percentage of the space
provided for in the Building's conduit and risers, and on the roof of the
Building, than is proportionate to Tenant's Share of the Building. 40. SALES AND
AUCTIONS. Tenant may not display or sell merchandise outside the exterior walls
and doorways of the Premises and may not use such areas for storage. Tenant
agrees not to install any exterior ighting, amplifiers or similar devices in or
about the Premises. Tenant shall not conduct or permit to be conducted any sale
by auction in, upon or from the Premises whether said auction be voluntary,
involuntary, pursuant to any assignment for the payment of creditors or pursuant
to any bankruptcy or other insolvency proceedings. 41. NO ACCESS TO ROOF. Except
as and solely to the extent expressly set forth in Section 51 of this Lease,
Tenant shall have no right of access to the roof of the Premises or the Building
and shall not install, repair or replace any aerial, fan, air conditioner or
other device on the roof of the Premises or the Building without the prior
written consent of Landlord. 42. SECURITY. 42.1 Tenant hereby agrees to the
exercise by Landlord and its agents and employees, within their sole discretion,
of such security measures as Landlord deems necessary for the Building, provided
that such security measures shall not interfere with Tenant's access to and use
of the Premises 24 hours per day, 7 days per week, during the Term of this Lease
(it being agreed that the installation and operation of a security system
limiting entry to the Building during non-business hours to persons in
possession of a security key card or with authorization by Tenant or Ilandlord
to enter the Building shall not constitute "interference" within the meaning of
this Section 42). Landlord agrees to install a base building card reader
security system as part of the Base Building Improvements, as more fully set
forth in Exhibit C to this Lease, and to provide through alsecurity service
contract for the operation of such card reader entry system for the Building
during the term 64



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle069.jpg]
of this Lease. Any additional card entry system (for example, for the Premises)
shall be Tenant's responsibility. Other than installing and providing
contractually for the operation of a card reader entry system for the Building,
Landlord has no duty or obligation to provide security services in, on or around
the Premises, Land or Building, and under no circumstances shall Landlord be
responsible for, nor deemed a guarantor of, the security or other protection for
Tenant or Tenant's Agents or property in, on or about the Premises, Land or
Building. All security services provided by Landlord will be included as part of
Operating Costs under Article 9 of this Lease. 42.2 Tenant may install a
security system within the Premises, provided such system and its installation
(i) shall be subject to Landlord's prior written approval, which shall not be
unreasonably withheld (provided it shall not be unreasonable for Landlord to
deny consent to any system which is not compatible with the Building's overall
security and fire safety and life safety systems), (ii) shall be in accordance
with all applicable Governmental Requirements (iii) shall be performed at
Tenant's sole expense, and shall otherwise be installed in accordance with the
provisions governing Alterations under this Lease or the provisions governing
installation of the Tenant Improvements under Exhibit C hereto. 43. AUTHORlTY OF
PARTIES. 43.1 Tenant hereby represents and warrants that it has been duly
authorized to execute and deliver this Lease, and that this Lease is binding
upon Tenant. 43.2 Landlord hereby represents and warrants that it has been duly
authorized to execute and deliver this Lease, and that this Lease is binding
upon Landlord. 44. NO ACCORD OR SATISFACTION. No payment by Tenant or receipt by
Landlord of a lesser amount than the Rent and other sums due hereunder shall be
deemed to be other than on account of the earliest rent or other sums due, nor
shall any endorsement or statement on any check or accompanying any check or
payment be deemed an accord and satisfaction; and Landlord may accept such check
or payment without prejudice to Landlord's right to recover the balance of such
Rent or other sum and to pursue any other remedy provided in this Lease. 45.
[INTENTIONALLY DELETED] 46. PARKING. Tenant shall have the right to park in the
Building parking facilities in common with other tenants of the Building upon
such terms and conditions as may be established by Landlord mom time to time
during the term of this Lease, but without charge. Tenant agrees not to
overbJden the parking facilities and agrees to cooperate with Landlord and other
tenants in use of thejParking facilities. For purposes of determining whether
Tenant is overburdening the Building's parking facilities, Tenant shall be
deemed to have (and Landlord agrees, subject only to the provisions of 65



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle070.jpg]
Section 29.2(b), to provide at all times during the Lease Term) a parking
allocation of five (5) parking spaces for each 1,000 square feet of rentable
area for the Premises initially leased hereunder (and Landlord agrees that in
providing parking allocations to other tenants or occupants of the Project,
Landlord will not allocate, in the aggregate, more parking spaces than exist for
tHebenefit of the Project taking into account Tenant's parking allocation
hereunder). Landlord shaul have the absolute right (i) to allocate and assign
parking spaces among some or all of the tenants of the Building (and Tenant
shall comply with any such parking assignments), (ii) to reconfigure, relocate
and!or expand or modify the parking area, and (iii) to modify the existing
ingress to and egress from the parking area as Landlord shall deem appropriate,
as long as access to such area is maintained after such modification is
completed and spaces are made available to Tenant for Tenant's use that satisfy
Tenant's parking allocation. In no event will any of the foregoing rights be
exercised in a manner which would reduce Tenant's parking allocation below that
set forth above, nor to reduce the parking available to all space in the Project
that is not initially leased to Tenant pursuant to this Lease below that
required by applicable codes and legal requirements. Landlord agrees (i) to
provide, as part of the parking facilities serving the Building, approximately
591 parking spaces, and in all events a minimum number of parking spaces
sufficient to satisfy Tenant's parking allocation hereunder, and (ii) that it
will not grant to other tenants of the Building a parking allocation which, when
combined with the parking allocation granted to Tenantherein, would exceed the
total number of parking spaces in the Building's parking facilities. In the
event of any reduction in the square footage of the Premises leased hereunder
(for example, pursuant to Landlord's exercise of its right of recapture under
Article 21), such reduction shall give rise to a pro rata reduction of Tenant's
parking allocation hereunder at the 5 spaces per 1,000 square feet of rentab le
area parking ratio described above. In the event of any expansion of the
Premises pursuant to this Lease, Tenant will be allocated, for the applicable
expansion space, a pro rata share of the remaining parking spaces available in
the Building's parking facilities relative to other space in the Building (but
excluding the Premises as initially leased pursuant hereto, and the parking
spaces allocated to tlie initial Premises hereunder). 47. GENERAL PROVISIONS.
47.1 Acceptance. The delivery of any draft of this Lease, including a so-called
"execution draft," shall not constitute an offer of any kind, and this Lease
shall only become effective and binding upon full execution hereof by Landlord
and Tenant, and delivery of a signed Icopy by Landlord to Tenant. 47.2 Joint
Obligation. If there shall be more than one Tenant, the obligations hereunder
imposed shall be joint and several. 47.3 Marginal Headings. Etc. The marginal
headings, Table of Contents, lease summary sheet and titles to the sections of
this Lease are not a part of the Lease and shall have no effect upon the
construction or interpretation of any part hereof 66



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle071.jpg]
47.4 Choice of Law. This Lease shall be governed by and construed in accordance
with the laws of the State of Pennsylvania (without regard to the choice of law
and/or conflict oflaw principles applicable in Pennsylvania). 47.5 Successors
and Assigns. The covenants and conditions herein contained, subject to the
provisions as to assignment, inure to and bind the heirs, successors, executors,
administrators and assigns of the parties hereto. 47.6 Recordation. Except to
the extent otherwise required by law, neither Landlord nor Tenant shall record
this Lease, but a short-form memorandum hereof may be recorded at the request of
either party, provided (i) such short form shall be subject to the reasonable
approval of Landlord, and shall contain no information other than what is
statutorily required in order to record a short form memorandum of lease, (ii)
the party requesting such recordation shall pay all costs, expenses and
recordation taxes associated therewith, and (iii) if recorded, each party
covenants to execute and acknowledge (A) a valid release of such memorandum, in
recordable form, effective upon the expiration, or earlier termination, of this
Lease (and which may thereupon be recorded by Landlord), and (B) an amendment to
such memorandum, in recordable form, upon any amendment to this Lease which
renders any information set forth within the original memorandum incorrect in
any material respect (and which may thereupon be recorded by Landlord). 47.7
Quiet Possession. So Longas Tenant is not in default of this Lease (after giving
effect to applicable notice, grace and/or cure periods), Tenant shall have quiet
possession of the Premises for the Lease Term hereof, free from any disturbance
or molestation by Landlord, or anyone claiming by, through or under Landlord,
but in all events subject to all the provisions of this Lease. 47.8 Inability to
Perform; Force Majeure. This Lease and the obligations of the parties hereunder
shall not be affected or impaired because the other party is unable to fulfill
any of its obligations hereunder (or is delayed in doing so) to the extent such
inability or delay is caused by reason of war, civil unrest, strike, labor
troubles, unusually inclement weather, unusual governmental delays, inability to
procure services or materials despite reasonable efforts, fire or other
casualty, acts of God, or any other cause( s) beyond the reasonable control of
such party (which causes are referred to collectively herein as "Force
Majeure'), provided (i) in no event shall any monetary obligations, including
without limitation the Tenant's obligation to pay Base Rent or additional rent,
be ex-tended due to Force Majeure, (ii) in no event shall financial inability
constitute a cause beyond the reasonable control of a party, and (iii) in order
for any party hereto to claim the benefit of a delay due to Force Majeure, such
party shall be required to use reasonable efforts to minimize the extent and
duration of such delay, and to notify the other party of the existence and
nature of the cause of such delay within a reasonable time after the such delay
first commences. Except as limited by the foregoing clauses (i) - (iii), any
time specified non-monetary obligation of a party in this Lease shall be
extended one day for each day of delay suffered by such party as a result of the
occurrence of any Force Majeure. 67



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle072.jpg]
47.9 Partial Invalidity. Any provision of this Lease which shall prove to be
invalid, void; or illegal shall in no way affect, impair or invalidate any other
provision hereof and such other provision( s) shall remain in full force and
effect. 47.10 Cumulative Remedies. No remedy or election hereunder shall be
deemed exclusive but shall, whenever possible, be cumulative with all other
remedies at law or in equity. 47.11 Entire Agreement. This Lease contains the
entire agreement of the parties hereto and no representations, inducements,
promises, or agreements, oral or otherwise, between the parties, not embodied
herein, shall be of any force or effect, and any such representations,
inducements, promises, and agreements are hereby merged herein. 47.12 Survival.
All indemnities set forth in this Lease shall survive the expiration or earlier
termination of this Lease. 47.13 Consents. If any provision of this Lease
subjects any action, inaction, activity or other right or obligation of Tenant
to the prior consent or approval of Landlord, Landlord' shall be deemed to have
the right to exercise its sole and unfettered discretion in determining whether
to grant or deny such consent or approval, unless the provision in question
states that Landlord's consent or approval "shall not be unreasonably withheld,"
in which event Landlord's consent shall be subject to Landlord's reasonable
discretion. 47.14 Saving Clause. In the event (but solely to the extent) the
limitations on Landlord's liability set forth in Section 8.3 of this Lease would
be held to be unenforceable or void in the absence of a modification holding the
Landlord liable to Tenant orto another person for injury, loss, damage or
liability arising from Landlord's omission, fault; negligence or other
misconduct on or about the Premises, or other areas of the Building appurtenant
thereto or used in connection therewith and not under Tenant's exclusive
control, then such provision shall be deemed modified as and to the extent (but
solely to the extent) necessary to render such provision enforceable under
applicable law. The foregoing shall not affect the application of Section 34 of
this Lease to limit the assets available for execution of any claim against
Landlord. 47.15 Reservation. Nothing herein set forth shall be deemed or
construed to restrict Landlord from making any modifications to any of the
common areas serving the Project, Building and/or the Premises as of the date of
execution hereof, and Landlord expressly reserves the right to make any
modifications to such areas as Landlord may deem appropriate, including but no
limited to, the addition or deletion of temporary and/or permanent improvements
therein, anp;or the conversion of areas now dedicated for the non-exclusive
common use oftenants (includingITenant) to the exclusive use of one (1) or more
tenants or licensees within the Building,providedliandlord shall not exercise
its rights under this Section 47.15 in a manner which will materially and
adversely affect Tenant's access to, or use or enjoyment of, the Premises, nor
which will materially modify the design and presence of the primary front
entrance arid rear employee entrances to the Premises as reflected in the Base
Building Plans (as defined in Exhibit C). Tenant shall not have any approval 68



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle073.jpg]
rights in connection with any such modifications or improvements to the Project.
Any modifications to the parking areas serving the Premises will be subject to
the terms of section 46, above. 47.16 Keys. Tenant shall provide Landlord with a
master key and/or key cards or entry devices for all locks and security devices
providing access to the Premises and any locked areas therein (including
promptly upon any change or additions in such locks and/or security devices).
47.17 [Intentionally Deleted] 47.18 Certain Terminology. A. The terms "herein",
"hereunder", "hereinbelow", "above" and/or "below", and any terms of like
import, shall be interpreted to mean this Lease as a whole, and not merely the
Section, paragraph or subparagraph within which such term is set forth. B. As
used in those provisions of this Lease where Tenant is agreeing to assume
responsibility for certain conduct, actions and/or omissions of "Tenant," the
term "Tenant" shall be construed to mean Tenant, and Tenant's agents, employees,
contractors, subcontractors, assignees, sublessees, licensees and, while within
the Premises, invitees and business visitors. C. The term "Emergency" shall mean
and refer to any situation or circumstance where there is an immediate or
imminent risk of injury or death to persons or damage to property unless
immediate action is taken to address such situation or circumstances, as
determined by the party invoking such term in good faith . . 47.19
Interpretation. If any party to this Lease is made up of more than one person or
entity, then all such persons and entities shall be included jointly and
severally, even though the defined term for such party is used in the singular
in this Lease. If any time period under this Lease ends on a day other than a
business day, then the time period shall be extended until the next business
day. This Lease shall be construed without regard to any presumption or other
rule requiring construction against the party causing this Lease to be drafted.
If any words or phrases in this Lease shall have been stricken out or otherwise
eliminated, regardless of whether any other words or phrases have been added,
this Lease shall be construed as if the words or phrases so stricken out or
otherwise eliminated were never included in this Lease and no implication or
inference shall be dram from the fact that such words or phrases were so
stricken out or otherwise eliminated. All references in this Lease to "the date
of this Lease" shall be deemed to refer to that date of final execution and
delivery of this Lease by Landlord and Tenant. 47.20 Counterparts. This Lease
may be executed in separate counterparts. It shall be fully executed when each
party whose signature is required has signed at least one counterpart even
though no one counterpart contains the signatures of all of the parties to this
Lease. 47.21 Publicity. No press release or other publicity regarding this Lease
shall be permitted without the mutual and reasonable consent of both Landlord
and Tenant. 69



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle074.jpg]
48. [INTENTIONALLY DELETED] 49. WAIVER OF JURy TRIAL. LANDLORD AND TENANT
HEREBYW AIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY
EITHER OF THEM AGAINST THE OTHER ON ALL MATTERS ARISING OUT OF TIDS LEASE, OR
THE US~ AND OCCUP ANCY OF THE PREMISES. IF LANDLORD COMMENCES ANY SUMMARY
PROCEEDING FOR NON-PAYMENT OF RENT, TENANT WILL NOT INTERPOSE (AND WAIVES THE
RIGHT TO INTERPOSE) ANY NON-MANDATORY (I.E., NON- COMPULSORy) COUNTERCLAIM IN
ANY SUCH PROCEEDING, PROVIDED THAT (I) TENANT WILL NOT BE DEEMED TO HAVE WAIVED
THE RIGHT TO AlSSERT ANY SUCH NON-MANDATORY COUNTERCLAIM AS A DIRECT CLAIM
AGAINST LANDLORD PROVIDED THE SAME IS ASSERTED IN A SEPARATE AlCTION AGAINST
LANDLORD AND IS NOT JOINED IN THE SUMMARY PROCEEDING, (II) TENANT SHALL HAVE THE
RIGHT TO ASSERT ANY COMPULSORY COUNTERCLAIM IN SUCH SUMMARYPROCEEDING,AND(III)
TENANTWIlLLNOT BE DEEMED TO HAVE WAIVED ITS RIGHT TO ASSERT ANY DEFENSES,
INCLUDING AFFIRMATIVE DEFENSES, AGAINST LANDLORD IN SUCH SUMMARY PROCEEDING. 50.
RENEWAL OPTION A. General. Provided that both at the time of the exercise of the
option hereinafter set forth and at the time of commencement of the Renewal Term
(as hereinafter defined) this Lease is in full force and effect, Tenant is not
then in default of any of its obligations under this Lease (after expiration of
applicable notice and cure periods, if any), Tenant is hereby granted the option
to renew the Lease Term for two (2) additional consecutive period( s) of sixty
(60) months each (the first such renewal term, the "First Renewal Term", the
second such renewal term, the "Second Renewal Term", and each or both, as the
context requires, a ''Renewal Term"), the First Renewal Term to commence at the
expiration of the initial Lease Term, and the Second Renewal Term to commence at
the expiration of the First Renewal Term. Tenant shall exercise its option to
renew by delivering notice of such election (the "Renewal Notice") to Landlord
not less than nine (9) months prior to the expiration of the Initial Term, as to
the First Renewal Term, and not less than nine (9) months prior to the
expiration of the First Renewal Term, as to the Second Renewal Teim,provided
that in those instances where a renewal option is exercised more than one (1)
year prior to the commencement of the applicable Renewal Term, the determination
ofFMR (defined herein) will be deferred until nine (9) months prior to the
commencement of such Renewal Term unless otherwise agree to the contrary by
Landlord and Tenant. In the event that Landlord does not receive the applicable
Renewal Notice prior to the expiration of such time period (time being of the
essence withlrespect thereto), then such option to renew the Lease Term (and any
and all subsequent options to renew the Lease Term) shall, upon the expiration
of such time period, become null and void and be of no further force or effect
and Tenant shall, at the request of Landlord, execute an instrument in form and
substance acceptable to Landlord confirming such facts, 70



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle075.jpg]
B. Terms. Each Renewal Term shall be upon the same terms and conditions of this
Lease except that (a) the Base Rent during each such Renewal Term shall be at
such annual Irate and escalations as may be determined by the agreement of
Landlord and Tenant or, if Landlord and Tenant are unable to reach agreement
within thirty (30) days after the date of the applicable fenewal Notice, and
Tenant does not elect on or before the thirtieth (30th) day after the date of
the applicable Renewal Notice to rescind such Renewal Notice (and, thereby, its
election to exercise such Renewal Option) by written notice to Landlord, then at
an annual rate equal to the greater of (i) 100% the annual fair market rental
and annual escalation rate ("FMR") for space comparable to the R1remises for the
applicable Renewal Term as determined by the Three Broker Method set forth in,
and the other standards described in, Section 50.C of this Lease, or (ii) the
then fully escalated Rent then in effect as of the end of the Initial Term or
Renewal Term then ending, as applicable; (b) fue Real Estate Tax Base Year and
Operating Costs Base Year shall be reset as provided in clause'C.(vii), below ,
(c) Tenant shall have no option to renew the Lease Term beyond the expiration of
the Second Renewal Term; and (d) the Premises shall be delivered in their
existing condition (on an "as is" basis) at the time the applicable Renewal Term
commences. Any renewal of the Term of this Lease shall be for not less than all
of the Premises. C. Three Broker Method., If the parties are otherwise unable to
agree upon the MR for comparable space, said rental rate shall be determined by
arbitration in the following manner: (i) Landlord and Tenant shall each appoint
one broker who be licensed in the State of Pennsylvania as a "Broker" and shall
have been active over the five (5) year period ending on the date of the Renewal
Notice in the leasing of comparable office properties within the Butler
County/Cranberry Woods office market (the "Applicable Submarket"). Each such
broker shall be appointed within ten (10) days after the expiration of the
thirty (30) day negotiation period described in Section 50.B, above. (ii) The
two brokers so appointed shall, within ten (10) days of the date of the
appointment of the last appointed arbitrator, agree upon and appoint a third
arbitrator who shall be qualified based upon the same criteria set forth
hereinabove for the qualification of the initial two brokers, except that the
third broker shall be completely independent of both Landlord and Tenant. (iii)
Landlord's designated broker and Tenant's designated broker shall, within ten
(10) business days of the appointment of the third broker, each make a
presentation to such third broker of each such broker's respective evaluation of
the appropriate FMR for comparable space being leased by tenants under lease
renewals in similar quality office buildings within the Applicable Submarket,
using such standards and comparables for making such determination in connection
with a lease renewal as such brokers deem appropriate under the circumstances,
including tenant improvement allowances, brokerage commissions, rent abatements,
and other concessions being offered in the marketplace as ofthe time of such
Renewal Notice, any modifications to the Ba~eYear or any other Lease terms
provided for in this Section 50, as well as any other benefits and detriments to
Landlord or Tenant derived from such renewal transaction. 71



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle076.jpg]
· (iv) Within ten (10) days after the presentations described in clause (iii),
above, the third broker shall determine, under the so-called baseball method,
which presentation most closely approximated the appropriate FMR for comparable
space being leased by tenants under lease renewals in similar quality office
buildings within the Applicable Submarket, and such presentation shall
constitute the FMR for all purposes of this Section 50. The decision of the
third broker shall be binding upon Landlord and Tenant. In the event the FMR (v)
If either Landlord or Tenant fails to appoint a broker within the time period
specified in subparagraph (i) hereinabove, the broker appointed by one of them
shall reach a decision and notify Landlord and Tenant thereof, and such broker's
decision shall be binding upon Landlord and Tenant. (vi) The cost of arbitration
shall be paid by Landlord and Tenant equally. (vii) In determining the Base Rent
payable during (and the annual escalation rate applicable to) any Lease Year of
a Renewal Term, the parties agree that the Base Year for Operating Costs and
Real Estate Taxes shall be revised to coincide with the first full year of the
applicable Renewal Term. In no event shall the Base Rent determined for the
First Renewal Term under this Section 50 be less than the fully escalated Rent
in effect for the Initial Term nor shall the Base Rent determined for the Second
Renewal Term under this Section 50 be less than the fully escalated Rent in
effect for the First Renewal Term. D. New Lease After Renewal Term Except for
the renewal options set forth above in this Section 50, this Lease may only be
extended beyond the Lease Expiration Date by the parties executing a new lease
on Landlord's then current lease form or by an extension agreement signed by
both parties making specific reference to this Lease. No proposals, offers,
correspondence, or the like shall be legally binding upon Landlord unless and
until the terms thereof are incorporated in either a new lease or a formal
amendment to this Lease as provided in this subsection. 51. ROOF RIGHTS. 51.1
Generally. Subject to (i)· compliance with all applicable Governmental
Requirements, (ii) compliance with any covenants, conditions and restrictions
applicable to the Building, if any, (iii) compliance with Section 39, above, and
(iv) subjectto Landlord's prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed, Tenant shall have the right of
access to and the non-exclusive use of the roof of the Building for the
installation of telecommunications equipment which are integrated with Tenant's
operations from the Premises, including a satellite dish notto exceed thirty-six
inches (36") in diameter, and any other equipment which is approved by Landlord,
which approval shall not be unreasonably withheld, consistent with the other
standards set forth in this Section 51 (Tenant's "Roof Use"); provided further
(A) that such installation and the Roof Use shall not void any roof or other
warranty applicable to the BFlding, (B) that all such installations shall be
located and screened in a manner mutually acceptable to both Landlord and Tenant
in their reasonable discretion, (C) so long as Tenant is the sole occupant of
the. Building, Tenant's right to use the roof of the such individual building
for telecommuni.cations 72



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle077.jpg]
purposes shall be exclusive, and CD) in all events, Tenant shall be entitled to
use Tenant's Share of that portion of roo f which is permitted to be used by
tenants of the Building for roof use purposes, including for such items as
supplemental air-conditioning equipment and the like. Tenant shall not be
obligated to pay any rental for Tenant's Roof Use (except for any Operating
Costs associated therewith, to the extent payable under Section 9 of this
Lease). No item of Tenant's equipment installed as part of Tenant's Roof Use
shall cause interference with the operation of similar communications equipment
of other tenants or service providers which equipment was installed on the roof
prior to the installation of the relevant item of Tenant's equipment (provided
Landlord acknowledges that (i) as set forth in Section 51.6, below, Tenant's
roof equipment, if any, will be the first such equipment placed on the roof, and
(ii) as set forth previously in this Section 51.1, as long as Tenant is the sole
occupant of the rentable area of the Building, Tenant's right to uselthe roof
for the purposes described in this Section 51 shall be exclusive). Landlord
agrees to similarly enforce such provisions against other roof-top users, if
any. 51.2 Insurance Premiums. If the rate of any insurance carried by Landlord
is increased as a result of Tenant' s Roof Use, then Tenant will pay to Landlord
within thirty (30) days after Landlord delivers to Tenant a certified statement
from Landlord's insurance carrier stating that the rate increase was caused by
Tenant's Roof Use, a sum equal to the difference between the original premium
and the increased premium resulting from the Roof Use. 51.3 No Representations.
Landlord has not made any representations or promises pertaining to the
suitability of the Building's rooftop for the Roof Use. Tenant, for the purpose
of this paragraph and its right to rooftop access hereunder, accepts the rooftop
in its "as is" condition. 51.4 Compliance with Legal Requirements. Tenant will
obtain prior to installation, any and all necessary licenses, approvals,
permits, etc., necessary for the installation, maintenance and use of any
equipment installed pursuant to this Section 51. Tenant's Roof Use shall not in
any way conflict with any applicable Governmental Requirements now in force or
which may hereafter be enacted. The Tenant will, at its sole cost and expense,
promptly comply or ensure that the Roof Use complies with all Governmental
Requirements or requirements of any board of fire insurance underwriters or
other similar bodies now or hereafter constituted relating to or affecting
Tenant's Roof Use. Tenant shall indemnify and hold Landlord harmless from and
against any and all loss, cost (including reasonable attorney's fees incurred
ill defending Landlord), damage or liability arising out of any violations of
said Governmental Requirements. 51.5 Additional Covenants. Tenant's Roof Use
shall be exercised: (1) in such manner as will not create any hazardous
condition or interfere with or impair the operation of the heating, ventilation,
air conditioning, plumbing, electrical, fire protection, life safety, public
tilities or other systems or facilities in the Building; (2) in such a manner as
will not directly or indirectly interfere with, delay, restrict or impose any
expense, work or obligation upon Landlord in the use or operation of the
Building; (3) at Tenant's cost, including the cost of repairing all damage to
the Building and any personal injury and!or property damage attributable to the
installation, inspection, adjustment, maintenance, removal or replacement of any
equipment or apparatus on the roofs approved or installed hereunder, all of
which shall be Tenant's responsibility; and (4) in a manner 73



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle078.jpg]
which will not void or invalidate any roof warranty then in effect with respect
to the roof of the Building. Tenant shall maintain any equipment installed by it
on the roof pursuant to this Section 51 in good condition and repair, and will
remove same and restore the Building to its pre-existing condition upon the
expiration or earlier termination of this Lease. Tenant's Roof Use shall be used
solely in the ordinary course of Ten ant's business operations and Tenant may
not sublease, license or otherwise permit third parties to establish
communications transmission facilities as part of Tenant's Roof Use. 51.6
Non-Interference. Landlord acknowledges that Tenant's initial roof equipment
will be the first equipment installed on the roof of the Building, and Landlord
agrees that it shall not grant to any subsequent Building tenant, if any, the
right to operate communications equipment or antennae on the roof in a manner
that interferes with the operation of any roof devices or equipment installed
prior to such date by Tenant pursuant to this Section 51. However, Landlord
shall not be responsible for any frequency interference which occurs between the
Tenant's roof equipment and any similar equipment operated by other tenants of
the Building on the roof (or elsewhere) to the extent such other tenant's
equipment was installed on the roof (or elsewhere) prior to the date Tenant's
equipment was installed (i.e., with respect to equipment installed in the future
by Tenant after another tenant of the Building, if any, has installed roof
equipment o1iherwise allowed hereunder), provided Landlord shall not grant any
other tenant rights or access to ~e roof for similar communications equipment if
such rights or access would (i)result in blockage of the line of sight approved
for Tenant's initial installation of its roof equipment, or (ii) interfere with
the ability of Tenant' s roof equipment to perform properly. Any dispute
regarding the matters set forth in this Section 51.6 shall be referred to an
independent engineer selected by Landlord, but reasonably approved by Tenant,
for final determination. 52. EXPANSION OPTIONS. 52.1 Generally. 52.1.1 This
Article 52 sets forth three (3) expansion options in favor ofTenantwithin the
Building, which are hereinafter referred to collectively as Tenant's "Expansion
Options". In addition, Section 52.5, establishes an additional expansion option
in favor of Tenant that relates to certain parcels contiguous to the Land, which
is intended to be established under an Option Agreement to be negotiated in the
future between Landlord, Tenant and Mine Safety Appliances, Inc. ("MSA") in
accordance with the business terms and parameters reflected in Exhibit E hereto
and made a part hereofby this reference. Tenant shall be entitled to exercise
its Expansion Options only at such time(s) as (i) the Lease is in full force and
effect, (ii) Tenant is not then in Default of any of its obligations under this
Lease (after expiration of applicable notice and cure periods, if any), (ill)
Tenant and/or any affiliate of Tenant ("Tenant Affiliate") is occupying the
entire rentable square footage initially leased hereunder at the time of such
exercise, and (iv) Tenant is exercising such Expansion Option for its own use
and occupancy (and/or that of a Tenant Affiliate). The first Expansion Option is
a specific expansion option for approximately 10,000 square feet of rentable
area contiguous to the Premises, to be designated by Landlord at the time of
Tenant's exercise of such expansion option and made available by Landlord to
Tenant no later than the last day of the 74



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle079.jpg]
twelfth (12th) month of the Lease Term, all as more fully set forth in Section
52.2, below. The second Expansion Option is a right of first offer applicable to
vacant space within the Building during the initial Lease Term, all as more
fully set forth in Section 52.3, below. The third Expansion Option is a right of
first refusal applicable to vacant space within the Building during the first
twenty- four (24) months of the initial Lease Term, all as more fully set forth
in Section 52.4, below 52.1.2 All rights created under this Section 52 are
personal to Tenant, and shall not inure to the benefit of any sublessee or
assignee of Tenant (other than a Tenant Affiliate or a permitted assignee
pursuant to Section 21.4 of this Lease), but rather, shall be deemed null and
void and of no further legal force and effect immediately upon any assignment of
this Lease other than as permitted as a matter of right pursuant to Section
21.4, above. In no event shall Tenant have the right to exercise any Expansion
Option on behalf of a subtenant, assignee or other third party other than a
Tenant Affiliate, 52.1.3 Time is of the essence of all provisions of this
Section 52. 52.2 Prime Expansion Option. 52.2.1 Subject to the terms and
provisions of this Article 52, Tenant is hereby granted the option (the "Prime
Expansion Option"), exercisable by Tenant on or before 5:00 p.m. EST on the last
day of the sixth (6th) full calendar month of the Lease Term (the "Prime
Expansion Exercise Deadline"), and upon not less than six (6) months prior
written notice to Landlord, to lease up to approximately 10,000 rentable square
feet of space in the Building (the "Prime Expansion Space") for an initial term
coinciding with the balance of the Initial Term (the "Prime Expansion [l'erm").
The "Prime Expansion Space" shall be a space designated by Landlord that is
located contiguous to the Premises (on the same floor of the Building)
consisting of approximately 10,000 rentable square feet (Plus or minus five
percent (5%», and will be available for delivery to Tenant within six (6) months
after the Prime Expansion Option Notice (defined below). Tenant shall exercise
the Prime Expansion Option by delivering a written notice to Landlord (the
"Prime Expansion Exercise Notice") on or before the Prime Expansion Exercise
Deadline (i) stating Tenant's unqualified election to exercise the Prime
Expansion Option, (ii) designating the portion (up to the whole) of the Prime
Expansion Space that Tenant is electing to lease (which designation shall be
subject to Landlord's reasonable consent, and which shall be deemed to
constitute the "Prime Expansion Space" once such designation is approved by
Landlord), and (iii) shall attach a proposed space plan for the portion of the
Prime Expansion Space so designated by Tenant. Landlord shall approve Tenant's
designation ofless than all of the original Prime Expansion Space so long as the
balance remaining after such designation constitutes Independently Leasable
Space within the meaning of this Lease. The date upon which Landlord delivers
possession of the Prime Expansion Space to Tenant in the condition contemplated
under Section 52.2.2, below, is referred to herein as the "Prime Expansion
Date". 52.2.2 Any leasehold created pursuant to Tenant's exercise of the Prime
Expansion Option shall be upon substantially the same terms and conditions as
this Lease, including the then current annual Base Rent per square foot of
rentable area, the Operating Costs Base Year, the Real 75



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle080.jpg]
Estate Tax Base Year, and the Lease Expiration Date; and the following
additional provisions shall be applicable: (i) the Prime Expansion Term shall by
its terms expire on the Lease Expiration Date so that the Prime Expansion Term
and the Initial Term of this Lease coincide, (ii) from and after the Prime
Expansion Date, the Premises shall be deemed to include the Prime Expansion
Space; (Hi) Tenant's Share shall be modified to include the applicable
percentage of the Building allocable to the Prime Expansion Space; (iv) Article
9 and 10 of this Lease shall be deemed amended mutatis mutandis to provide that
Tenant will pay Expense Increases and Tax Increases with respect to the Prime
Expansion Space on the same basis provided for herein; (v) Monthly Rent for the
Prime Expansion Space shall commence on the earlier to occur of (A) the date
Tenant commences actual occupancy of the Prime Expansion Space for purposes of
conducting business operations therein; or (B) the Prime Expansion Date (such
date, the "Prime Expansion Rent Commencement Date"); (vi) as of the Prime
Expansion Rent Commencement Date, the total Monthly Rent due under this Lease
shall be adjusted to account for the additional square footage of the Prime
Expansion Space; (vii) the Renewal Option described in Section 50 shall also
apply with respect to the Prime Expansion Space; (viii) the allowance and
construction provisions set forth in Section 52.2.3, below (and by application
thereof, Exhibit C of this Lease), shall apply to the Prime Expansion Space;
(ix) the number of parking spaces to be allocated to the Prime Expansion Space
shall be as determined under Section 46 of this Lease based on the square
footage of the Prime Expansion Space; (x) the Guaranty shall apply to Tenant's
lease of the Prime Expansion Space; and (xi) all other provisions of the Lease
shall be deemed amended mutatis mutandis to apply to the Prime Expansion Space;
provided, however, that Base Rent shall not be due or payable by Tenant on
account of the Prime Expansion Space until the Prime Expansion Rent Commencement
Date. 52.2.3 Tenant shall be granted an allowance for tenant improvements to be
performed by Tenant with respect to the Prime Expansion Space in an amount equal
to the product of (i) $21.00 per rentable square foot in the Prime Expansion
Space, and (ii) a fraction, the numerator of which is the number of full
calendar months remaining in the Initial Term as ofthe Prime Expansion Rent
Commencement Date, and the denominator of which is the total number of full
calendar months in the Initial Term. Such allowance shall be funded topay for
(i) Tenant's share of applicable architectural fees for preparation of
construction drawings ("Design Costs") for the Prime Expansion Space, (ii)
permit fees associated with such work, and (iii) the cost of physical
improvementsho such Prime Expansion Space, with any unused amount to be credited
against Rent becoming due for the Prime Expansion Space (but in no event shall
more than 20% of such allowance be credited against Rent, and any amount in
excess of20% of the allowance which is not used for the items described in the
preceding clauses (i), (ii) and (iii) shall be deemed forfeited by Tenant). Such
allowance shall be funded substantially in accordance with the construction
provisions of Exhibit C of this lJease as applied to such construction. The
parties agree that the parties shall generally conform to the provisions of
Exhibit C with respect to the design and construction of physical improvements
to the Expansion Space, as if fully restated in this Section 52.2 (and subject
to any specific modifications as to timing or other points of detail expressly
set forth in this Section 52.2). 52.2.4 Promptly after Tenant's exercise of the
Prime Expansion Option, Landlord shall prepare and Landlord and Tenant shall
execute an amendment to this Lease confirming such exercise and incorporating
the applicable terms of this Section 52. These provisions shall be self- 76



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle081.jpg]
operative, and such amendment shall merely confmn in a separate written
instrument the terms and provisions set forth herein. 52.2.5 If, for any reason,
Tenant fails to exercise the Prime Expansion Option with respect to the Prime
Expansion Space on or before the Prime Expansion Deadline, then the Prime
Expansion Option shall terminate, and Landlord shall have the right (subject
only to Tenan~'s Right of First Refusal as defined in Section 52.4, below) to
lease the Prime Expansion Space to any person or entity, free from the effect of
the Prime Expansion Option, on such terms as Landlord determines in its sole and
absolute discretion. In addition, if Tenant elects to exercise the Prime
Expansion Option with respect to less than all of the original Prime Expansion
Space, then the Prime Expansion Option shall terminate as to the balance of the
original Prime Expansion Space, and Landlord shall have the right (subject only
to Tenant's Right of First Refusal as defined in Section 52.4, below) to lease
the remainder of the original Prime Expansion Space not leased by Tenant to any
person or entity, free from the effect of the Prime Expansion Option, on such
terms as Landlord determines in its sole and absolute discretion. _ I 52.3 Right
of First Offer. 52.3.1 Subject to the further terms of this Section 52.3, Tenant
is hereby granted, solely during the original Initial Term hereunder, an ongoing
right of first offer ("Right of First Offer") to lease space which is or becomes
vacant in the Project (any space subject to this Right of First Offer being
sometimes referred to herein as the "Offer Space"). 52.3.2 With respect to any
Offer Space, Landlord will notify Tenant in writing, within a reasonable time
after Landlord becomes aware that an Offer Space is or will become available for
lease to the public, of the size, location and configuration of such Offer Space
(including a space plan depicting its then current configuration), the date
Landlord anticipates that it will be able to deliver possession thereof to
Tenant, and of the terms and conditions upon which Landlord is willing to lease
such Offer Space to Tenant, including the term, rental rate, base year,
improvement allowance and other material business terms and conditions of such
offer (such written notice, an "Offer Notice"). Within seven (7) business days
after its receipt of any Offer Notice, Tenant shall notify Landlord in writing
if it wishes to negotiate a lease for the Offer Space with Landlord (such
notice, an "Expression of Interest"). If Tenant fails or declines to provide an
Expression of Interest to Landlord prior to the expiration of such seven (7)
business day period, Tenant shall be deemed to have waived its Right of First
Offer, Landlord shall have the right (subject only to Tenant's Right of First
Refusal as defined in Section 52.4, below) to lease the Offer Space to any
person or entity, free from the effect of the Right of First Offer, on such
terms as Landlord determines in its sole and absolute discretion, and Tenant's
Right of First Offer under this Section 52.3 as to such Offer Space shall
thereafter be null and void. If Tenant delivers an Expression of Interest to
Landlord prior to expiration of the seven (7) business day period after Landlord
1sOffer Notice, then Landlord and Tenant shall promptly meet through their
authorized representapves to negotiate in good faith the terms of a lease of the
Offer Space that is mutually acceptable to them (but without obligation of any
kind to reach agreement on any such terms, other than the obligation to proceed
in good faith) for a period (the "Negotiation Period") expiring thirty (30) days
after the 77



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle082.jpg]
date of Landlord 's original Offer Notice. If Landlord and Tenant are able to
reach agreement on the terms of a lease for the Offer Space during the
Negotiation Period (which agreement may be in the form of a signed letter of
intent incorporating all of the main business terms of such lease transaction)
(such agreed terms, the "Approved Offer Terms"), then the execution and delivery
of such agreement or letter of intent by both Landlord and Tenant shall
constitute Tenant's irrevocable election to lease the applicable portion of the
Offer Space on the business terms reflected within the Approved Offer Terms, and
otherwise in accordance with the terms of this Section 52.3. 52.3.3 Within ten
(10) business days after the parties reach agreement on Approved Offer Terms,
Landlord shall deliver to Tenant a lease (an "Offer Lease") for such Offer Space
having legal terms substantially consistent with the terms specified in this
Lease, and business terms consistent with the Approved Offer Terms. Should the
parties fail or be unable to reach agreement on Approved Offer Terms prior to
expiration of the Negotiation Period, then this Right of First Offer shall
terminate as to such Offer Space, Landlord shall have the right (subject only to
Tenant's Right of First Refusal as defined in Section 52.4, below) to lease such
Offer Space to any person or entity, free from the effect of the Right of First
Offer, on such terms as Landlord determines in its sole and absolute discretion,
and Tenant's Right of First Offer under this Section 52.3 as to such Offer Space
shall thereafter be null and void. In addition, should Tenant fail to execute
and deliver an Offer Lease within fifteen (15) business days after an execution
draft of the same is provided to Tenant in accordance with (and consistent with
the legal and business terms applicable under) this Section 52.3, then Tenant's
right offirst offer under this Section 52.3 shall immediately be null and void,
and of no further force and effect. 52.3.4 With regard to any Offer Lease, the
following terms and conditions shall apply: (i) the Offer Lease shall have an
initial term as provided under the Approved Offer Terms; (ii) annual Base Rent
under the Offer Lease shall be calculated in accordance with the Approved Offer
Terms; (iii) the Operating Costs Base Year and the Real Estate Tax Base Year
shall be as described in the Approved Offer Terms; (iv) the Offer Lease shall
provide for renewal options if and to the extent set forth in the Approved Offer
Terms; (v) construction of tenant improvements to the Offer Space shall be
handled in substantially the same manner as is provided for under Exhibit C of
this Lease unless otherwise provided in the Approved Offer Terms; (vi) the
determination of Tenant's Share under the Offer Lease shall be made on the same
basis as that provided for herein; (vii) the payment of Expense Increases and
Tax Increases under the Offer Lease shall be made on the basis described in the
Approved Offer Terms; (viii) the payment of Rent under the Offer Lease (and the
initial term of the Offer Lease) shall commence as and when provided for under
the Approved Offer Terms; (ix) the Offer Lease shall not contain any expansion
options, roof rights, generator rights or other similar special rights other
than as provided for in the Approved Offer Terms; (x) the Offer Lease shall
provide for a parking allocation as described in the Approved Offer Terms; (xi)
the Guaranty shall apply to the Offer Lease; and (xii) unless otherwise
specifically provided to the contrary in the Approved Offer Terms, the Offer
Lease shall otherwise be on substantially the same terms and conditions of this
Lease. 78



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle083.jpg]
52.4 Right of First Refusal. 52.4.1 Subject to the further terms of this Section
52.4, Tenant is hereby granted, solely during the first twenty four (24) months
ofthe Initial Term hereunder, aright of first refusal ("Right of First Refusal")
to lease space which is vacant in the Project (any space subject to this Right
of First Refusal being sometimes referred to herein as the ''ROFR Space"). Such
Right of First Refusal shall be triggered by Landlord's issuance or receipt of a
letter of intent or term sheet ("LOI") with a third party for any ROFR Space
under economic terms and conditions which are acceptable to Landlord and such
third party. 52.4.2 Landlord will notify Tenant in writing, promptly after
execution or receipt of an LOI for a ROFR space, of the size, location and
configuration of such ROFR Space (including a space plan depicting its then
current configuration), and attaching a copy of such LOI setting forth the
applicable business and other terms thereof (such notice, the "ROFR Notice").
Within three (3) business days after its receipt of any ROFR Notice, Tenant
shall notify Landlord in writing (such notice, a "ROFR Exercise Notice") if it
elects to exercise its Right of First Refusal as to such ROFR Space in
accordance with the terms of this Section 52.4. If Tenant fails or declines to
provide a ROFR Exercise Notice to Landlord prior to the expiration of such three
(3) business day period, Tenant shall be deemed to have waived its Right of
First Refusal as to such ROFR Space, and Landlord shall have the right to lease
the ROFR Space free from the effect of the Right of First Refusal on such terms
as Landlord ultimately agrees to with the party which provided such LOI (or its
affiliates), and Tenant's Right of First Refusal under this Section 52.4 as to
such ROFR Space shall thereafter be null and void; provided (i) that if Landlord
ultimately fails or declines to execute a lease for such ROFR Space with the
party which provided such LOI or its affiliates (the "Prospective Tenant")
within six (6) months after such date, then such ROFR shall be reinstated, but
in no event past the twenty-fourth (24th)month of the Initial Term, and (ii) if
Landlord and the Prospective Tenant negotiate modifications to the terms of
their lease from that described in the ROFR Notice to the extent that the
average annual net effective rent payable under the modified lease transaction
is less than 90% of the average annual net effective rent payable under the
terms described in the ROFR Notice, then Landlord shall be required to provide
Tenant with an updated ROFR Notice reflecting all of the modified terms,
including those not specifically related to the average annual net effective
rent payable thereunder (such notice, a "Changed Terms Notice"), and . Tenant
shall have the right, for a period of three (3) business days after its receipt
of a Changed Terms Notice, to deliver to Landlord a ROFR Exercise Notice
exercising Tenant's Right of First Refusal as to such ROFR Space in accordance
with this Section 52.4. If Tenant delivers a ROFR Exercise Notice prior to the
expiration of the applicable three (3) business day period described above in
this Section 52.4.2, then the provisions of Section 52.4.3 (if such ROFR Notice
is delivered prior to the end of the sixth full calendar month of the Initial
Term) or Section 52.4.4 (ifsueh ROFR Notice is delivered after to the end ofthe
sixth full calendar month of the Initial Term but prior to the end of the
24thfull calendar month of the Initial Term), below, shall be applicable. 52.4.3
A. If the ROFR Exercise Notice is delivered prior to the end of the sixth (6th)
full calendar month of the Initial Lease Term, then the ROFR Space will be
leased to Tenant through an amendment to this Lease, upon substantially the same
terms and conditions as this Lease, 79



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle084.jpg]
including the then current annual Base Rent per square foot of rentable area,
the Operating Costs Base Year, the Real Estate Tax Base Year, and the Lease
Expiration Date (which shall be coterminous with the Initial Term of this
Lease), but subject to the following additional provisions: (i) the term of the
lease for such ROFR space shall commence promptly after date of Landlord's
delivery of the ROFR Space to Tenant in the condition required by this Section
52.4.3.A (such date, the "ROFR Delivery Date"); (ii) from and after the ROFR
Delivery Date, the Premises shall be deemed to include the ROFR Space; (iii)
Tenant's Share shall be modified to include the applicable percentage of the
Building allocable to the ROFR Space; (iv) Article 9 and 10 of this Lease shall
be deemed amended mutatis mutandis to provide that Tenant will pay Expense
Increases Iand Tax Increases with respect to the ROFR Space on the same basis
provided for herein; (v) Monthly Rent for the ROFR Space shall commence on the
earlier to occur of (A) the date Tenant commences actual occupancy of the ROFR
Space for purposes of conducting business operations therein, or (B) the ROFR
Delivery Date (such date, the "ROFRRent Commencement Date"); (vi) as of the ROFR
Rent Commencement Date, the total Monthly Rent due under this Lease-shall be
adjusted to account for the additional square footage of the ROFR Space; (vii)
the Renewal Option described in Section 50 shall also apply with respect to the
ROFR Space; (viii) the allowance and construction provisions set forth in
Section 52.4.3 .B, below (and by application thereof, Exhibit Cof this Lease),
shall apply to the ROFR Space; (ix) the number of parking spaces to be allocated
to the ROFR Space shall be as determined under Section 46 of this Lease based on
the square footage of the Prime Expansion Space; (x) the Guaranty shall apply to
Tenant's lease of the ROFR Space; and (xi) all other provisions of the Lease
shall be deemed amended mutatis mutandis to apply to the ROFR Space; provided,
however, that Base Rent shall not be due or payable by Tenant on account of the
ROFR Space until the ROFR Rent Commencement Date. B. Tenant shall be granted an
allowance for tenant improvements to be performed by Tenant with respect to a
ROFR Space subject to this Section 52.4.3 in an amount equal to the product of
(i) $2l.00 per rentable square foot in the ROFR Space, and (ii) a fraction, the
numerator of which is the number of full calendar months remaining in the
Initial Term as of the ROFR Rent Commencement Date, and the denominator of which
is the total number offull calendar months in the Initial Term. Such allowance
shall be funded to pay for (i) Tenant's share of applicable architectural fees
for preparation of construction drawings ("Design Costs") for the ROFR Space,
(ii) permit fees associated with such work, and (iii) the cost of physical
improvement to such ROFR Space, with any unused amount to be credited against
Rent becoming due for the ROFR Space (but in no event shall more than 20% of
such allowance be credited against Rent, and any amount in excess of20% of the
allowance which is not used for the items described in the preceding clauses
(i), (ii) and (iii) shall be deemed forfeited by Tenant). Such allowance shall
be funded substantially in accordance with the construction provisions of
Exhibit C of this Lease as applied to such construction. The parties agree that
the parties shall generally conform to the provisions of Exhibit C with respect
to the design and construction of physical improvements to the ROFR Space, as if
fully restated in this Section 52.4.3 (and subject to any specific modifications
as to timing or other points of detail expressly set forth in this Section
52.4.3). c. Promptly after Tenant's exercise of the Right of First Refusal
within the scope of this Section 52.4.3, Landlord shall prepare and Landlord and
Tenant shall execute an 80



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle085.jpg]
amendment to this Lease confirming such exercise and incorporating the
applicable terms of this Section 52.4.3. These provisions shall be
self-operative, and such amendment shall merely confirm in a separate written
instrument the terms and provisions set forth herein. 52.4.4 A. If the
ROFRExercise Notice is delivered after the end of the sixth (6th) full calendar
month of the Initial Term but prior to the end of the 24th full calendar month
of the Initial Term, then the ROFR Space will be leased to Tenant under a lease
instrument (a "ROFR Lease") on the business terms and conditions set forth in
the Lor or, if applicable, Changed Terms Notice and otherwise having legal terms
substantially consistent with the terms specified in this Lease. B. With regard
to any ROFR Lease, the following terms and conditions shall apply: (i) the ROFR
Lease shall have an initial term as provided under the LOI or, if applicable,
the Changed Terms Notice (and need not be coterminous with this Lease); (ii)
annual Base Rent under the ROFR Lease shall be calculated in accordance with the
LOr or, if applicable, the Changed Terms Notice; (iii) the Operating Costs Base
Year and the Real Estate Tax Base Year shall be as described in the Lor or, if
applicable, the Changed Terms Notice; (iv) the Offer Lease shall provide for
renewal options if and to the extent set forth in the LOI or, if applicable, the
Changed Terms Notice; (v) construction of tenant improvements to the ROFR Space
shall be handled in substantially the same manner as is provided for under
Exhibit C of this Lease unless otherwise provided in the LOI or, if applicable,
the Changed Terms Notice; (vi) the determination of Tenant's Share under the
ROFR Lease shall be made on the same basis as that provided for herein; (vii)
the payment of Expense Increases and Tax Increases under the ROFR Lease shall be
made on the basis described in the LOI or, if applicable, the Changed Terms
Notice; (viii) the payment of Rent under the ROFR Lease (and the initial term of
the ROFRLease) shall commence as and when provided for under the Lor or, if
applicable, the Changed Terms Notice; (ix) the ROFR Lease shall not contain any
expansion options, roof rights, generator rights or other similar special rights
except as provided in the Lor or, if applicable, the Changed Terms Notice; (x)
the ROFR Lease shall provide for aparking allocation as described in the LOI or,
if applicable, the Changed Terms Notice; (xi) the Guaranty shall be fully
applicable to the ROFR Lease; and (xii) unless otherwise specifically provided
to the contrary in the LOI or, if applicable, the Changed Terms Notice, the ROFR
Lease shall otherwise be on substantially the same terms and conditions of this
Lease. C. Should Tenant fail to execute and deliver aROFR Lease within fifteen
(15) business days after an execution draft of the same is provided to Tenant in
accordance with (and consistent with the legal and business terms applicable
under) this Section 52.4.4; then Tenant's Right of First Refusal under this
Section 52.4 shall immediately be null and void, and of no further force and
effect. 52.5 In order to accommodate Tenant's desire for certain options for
future expansion in certain portions of Cranberry Woods not currently owned by
Landlord, Landlord and Tenant agree to use good faith efforts to negotiate,
execute and deliver, after lease execution, an Option Agreement between
Landlord, Mine Safety Appliances, Inc. and Tenant consistent with the business
terms and parameters reflected in Exhibit E attached hereto and made a part
hereof. Any violation of the provisions described in such Option Agreement shall
be enforceable solely under and pursuant 81



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle086.jpg]
to such Option Agreement, and against the parties to such documents in their
capacities as parties to such documents, and shall not constitute a violation or
default under this Lease or otherwise give rise to a claim for damages under
this Lease against Landlord. If the parties are unable, despite good faith
efforts, to reach agreement upon a mutually acceptable Option Agreement
consistent with the business terms and parameters reflected in Exhibit E on or
before December 28,2001, then either Landlord or Tenant shall have the right,
which must be exercised by written notice to thelother no later than 5:00 p.m.
EST on January 4, 2002, to terminate this Lease, whereupon this Lease shall
thereupon terminate and be deemed null and void ab initio, and the parties shall
be released from any and all of their respective obligations hereunder except
for Landlord's obligation to reimburse Tenant for the Test Fit Allowance
pursuant to Exhibit C, which shall survive such termination, provided that the
failure to reach agreement upon a mutually acceptable Option Agreemen despite
the parties' good faith efforts shall not constitute a violation or default
under this Lease or otherwise give rise to a claim for damages under this Lease
(and if either party declines to exercise its right of termination as aforesaid,
then this Lease shall continue in full force and effect, as if this Section 52.5
had not been contained herein). In order to facilitate the timely execution and
delivery of the aforesaid Option Agreement, the parties agree to respond
promptly to drafts or comments submitted to it by the other party, and to use
all reasonable efforts to conclude such negotiations prior to the December
28,2001 deadline referenced above (it being acknowledged that Landlord has
advised Tenant that reaching final, irrevocable agreement upon a mutually
acceptable form of Option Agreement is effectively a condition precedent to
Landlord's closing on its acquisition of the Land). 53. MODIFIED TERMS RELATING
TO FULL BUILDING LEASE. 53.1 As noted in Section 1.1(d), above, Tenant shall
have the right and option (such option, the "Full Building Option"), subject to
the terms of this Section 53, to increase the size of the Premises to constitute
the entire Building (i.e., 120,000 square feet), and convert this Lease into a
full building lease, by delivery of a written notice to Landlord making such
election prior to 5:00 p.m. EST on April 30, 2002 (the ''FBO Deadline"). If
Tenant fails to exercise the Full Building Option prior to the FBO Deadline,
time being of the essence, then the Full Building Option shall become null and
void, and of no further force and effect. 53.2 If Tenant exercises the Full
Building Option in a timely fashion as described in Section 53.1, above, then
the Premises shall thereupon be deemed to consist of 120,000 rentable square
feet (subject to final measurement, as provided in Section 1.1(b), above),
consisting of the . entire first, second, third and fourth floors of the
Building. 53.3 If the Full Building Option is exercised by Tenant prior to the
FBO Deadline, then (i) the Lease Term shall be increased to ten (10) years,
commencing on the Commencement Date and ending on the last day of the one
hundred twentieth (120th) full calendar month thereafter, and (ii) Base Rent
payable for the initial Lease Term shall be determined from the following table
except to the extent the next sentence applies. If the final determination ofthe
rentable square feet for the Premises pursuant to the provisions of Section 1.1
of this Lease differs from the 120,000 rentable square foot measurement utilized
in making the calculations set forth in the following table, the Base Rent set
forth below shall be recomputed using the annual rental rate specified in the
table and the finally determined rentable square feet for the Premises. shall be
as follows: 82



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle087.jpg]
Lease Months 1-60 61-120 Base Rent $15.60/rsf $ 17.45/rsf Annual Base Rent
$1,872,000.00 $2,094,000.00 Monthly Base Rent $156,000.00 I $174,500.00 53.4 If
Tenant exercises the Full Building Option, then: (A) this Lease shall be
converted to a "triple net" lease, meaning that (i) instead of paying Expense
Increases as currently described in Section 9 of this Lease, Tenant shall
instead, throughout the entire Term (commencing on the Commencement Date), pay
Tenant's Share of Operating Costs on a net basis, that is, without reference to
or deduction of Operating Costs incurred in the Operating Costs Base Year, with
such payments to be made on an estimated basis subject to an annual
reconciliation substantially as described in Section 9, but, again, on the basis
of Tenant's Share of Operating Costs without reference to or deduction of
Operating Costs incurred in the Operating Costs Base Year, and (ii) instead of
paying Tax Increases as currently described in Section 10 of this Lease, Tenant
shall instead, throughout the entire Term (commencing on the Commencement Date),
pay Tenant's Share of Real Estate Taxes on a net basis, that is, without
reference to or deduction of Real Estate Taxes incurred in the Real Estate Tax
Base Year, with such payments to be made on an estimated basis subject to an
annual reconciliation substantially as described in Section 10, but, again, on
the basis of Ten ant's Share of Real Estate Taxes without reference to or
deduction of Real Estate Taxes incurred in the Real Estate Tax Base Year; (B)
all other provisions of this Lease which are based on the original "full
service, net of electric" payment structure (including without limitation
applicable provisions within the Renewal Option section, and references herein
to Expense Increases and Tax Increases) shall be deemed amended mutatis mutandis
to give effect to the foregoing conversion of this Lease from a full service,
net of electric lease to a triple net lease; (C) all provisions of this Lease
which are calculated or based upon, or calculated as a function of, the square
footage of the Premises (such as the determination of Tenant's Share, Base Rent,
the TI Allowance under Exhibit C, etc.) shall be modified to account for the
increased square footage of the Premises; (D) for so long as Tenant continues to
Lease the entire rentable square footage of the Building, Tenant's rights with
respect to use of the Building's parking facilities, common areas, roof and
other areas that had previously been non-exclusive by virtue of the
multi-tenanting ofthe Building will be deemed to be exclusive to Tenant (and all
applicable provisions of the Lease will be deemed amended, mutatis mutandis, to
give effect to fact that Tenant is the sole tenant of the Building); (E) all
Expansion Options in this Lease which relate to the balance of the Building
shall be null and void; 83



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle088.jpg]
(F) all additional costs associated with the expansion of the Premises,
including additional design costs and construction costs, will be Tenant's
responsibility, but may be paid for out of the TI Allowance; and (G) any delay
in the design and construction of the Building or Premises caused by such
expansion shall constitute a Tenant Delay hereunder. 54. GUARANTY OF LEASE.
Tenant agrees (i) that it shall constitute a condition precedent to the validity
and effectiveness of this Lease that Tenant cause its affiliate, McKesson
Corporation, a Delaware corporation ("Guarantor"), to deliver to Landlord an
irrevocable and unconditional guaranty of Tenant' s payment and performance
obligations under this Lease, using the form of Guaranty of Lease attached as
Exhibit E hereto (the "Guaranty"), and (ii) to cause Guarantor to deliver the
Guaranty to Landlord simultaneous with Tenant's execution and delivery of this
Lease. 55. LEASE CONTINGENCY. Tenant acknowledges that, as of the date of
execution of this Lease by Landlord, Landlord has advised Tenant that (i)
Landlord does not own fee simple title to the Property, but rather, has the
right to purchase the Property from its current owner, MSA, under the terms of a
letter a:greement with MSA (the "MSA Letter Agreement"), and (ii) Landlord is
currently negotiating the terms of a development services agreement with Riggs &
Company, a division of Riggs Bank N.A., as Trustee of the Multi-Employer
Property Trust, a trust organized under 12 C.F.R. Section 9.18 ("MEPT"),
pursuant to which MEPT would, inter alia, (a) acquire title to the Property from
MSA, (b) take an assignment of Landlord's right? title and interest as Landlord
under this Lease, and (c) thereupon perform the obligations of "Landlord"
hereunder, with Landlord serving as MEPT's development manager for such purpose
(collectively, the "MEPT Transaction"). Landlord hereby represents and warrants
to Tenant that, as of the date hereof, (1) Landlord has the right to purchase
the Property from MSA pursuant to the MSA Letter Agreement, and (2) Landlord and
MEPT have each executed and delivered a non-binding letter of intent to enter
into the MEPT Transaction. Tenant agrees that, in the event the MEPT Transaction
has not been consummated on or before December 31, 2001, then Landlord shall
have the right, which must be exercised by written notice to Tenant no later
than 5:00 p.m. EST on January 8, 2002, to terminate this Lease, whereupon this
Lease shall thereupon terminate and be deemed null and void ab initio, and the
parties shall be released from any and all of their respective obligations
hereunder except (a) for Landlord's obligation to reimburse Tenant for the Test
Fit Allowance pursuant to Exhibit C, which shall survive such termination, and
(b) unless Landlord fails to consummate the MEPT Transaction solely because of
the parties' failure to reach agreement on a mutually acceptable form of Option
Agreement within the time frame described in Section 52.5, above, Landlord shall
also reimburse Tenant for its reasonable out-of-pocket expenses associated with
the negotiation and consummation of this Lease, not to exceed Ten Thousand
Dollars ($10,000.00) in the aggregate, within thirty (30) days after Tenant's
written request for such reimbursement accompanied by reasonable substantiation
of the applicable expenses. Landlord further agrees that it will not, without
Tenant's consent (which shall not be unreasonably withheld, conditioned or
delayed), assign its interest under this Lease prior to 84



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle089.jpg]
completion of Landlord 's Work to any entity other than (i) an entity controlled
by or under common control with the Trammell Crow Company (a "TCC Affiliate"),
(ii) a bona fide institutional owner, institutional investment fund or other
institutional investor with respect to which Landlord (or another TCC Affiliate)
is serving as development manager, and/or (iii) a construction lender financing
the acquisition and/or development of the Property (if any), pursuant to a
collateral assignment, mortgage, deed of trust and/or other similar instruments
delivered in good faith as part of such financing. If Landlord declines to
terminate this Lease as and when provided above, then this Lease shall continue
in full force and effect, unmodified. In no event shall any time elapsing
between the date of lease execution and the date of consummation of the MEPT
Transaction (or the satisfaction or waiver of this contingency) be construed to
delay or defer Landlord's responsibilities with regard to the design and
construction of the Building and Premises under Exhibit C of this Lease. 56.
ADDITIONAL SCHEDULES. The following additional schedules are attached hereto and
made a part of this Lease: EXHIBIT A-I EXHIBIT A-2 EXHIBITB EXHIBITC EXHIBITD
EXHIBITE EXHIBITF EXHIBITG EXlllBITH Location and Dimensions of Premises Legal
Description of Land Form of Declaration of Lease Commencement Construction
Exhibit Rules and Regulations Business Terms Applicable to Land Option Form of
Guaranty of Lease Janitorial Specifications HVAC Specifications [TEXT ENDS -
SIGNATURES COMMENCE ON THE FOLLOWING PAGE] 85



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle090.jpg]
IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease, in
quadruplicate, as of the day and year first above written. LANDLORD: TC
NORTHEAST METRO, INC., a Delaware Name: Title: TENANT: McKESSON AUTOMATION INC.,
a Pennsylvania corporation By: Name: Title: (Seal) 86



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle091.jpg]
IN WI1NESS WHEREOF, Landlord and Tenant have executed this Lease, in
quadruplicate, as of the day and year first above written. LANDLORD: TC
NORTHEAST METRO, INC., a Delaware corporation By: Name: Title: TENANT: McKESSON
AUTOMATION INC., a Pennsylvania corporation By: (Seal) Name: NIC-I-/() £. /1-.
/...Oil9-CONO Title: v,;o. ~ 7te£t4-sutflE-1e.. 86



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle092.jpg]
Exhibit A-I Location and Dimension of Premises Third Floor Approximately 30,981
rentable square feet C . Q •



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle093.jpg]
Exhibit A-I Location and Dimension of Premises Fourth Floor Approximately 30,777
rentable square feet • i.. • . 0 • ! . "_".. B



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle094.jpg]
EXHIBIT A-2 Legal Description of Land All that certain lot or parcel of ground
situate in Cranberry Township, Butler County Pennsylvania, being Parcel E of the
500 Cranberry Woods Drive Plan of Lots (to be recorded) more particularly
bounded and described as follows: Beginning at a point on the westerly side of
Cranberry Woods Drive, 60' wide, at the dividing line ofParcel2A and Parcel E of
the 500 Cranberry Woods Drive Plan of Lots (to be recorded); thence along the
westerly side of Cranberry Woods Drive, 60' wide, the following two (2) courses
and distances viz: S 23°39'29" W, 54.80' to a point; then by an arc of a circle
deflecting to the left in a southwardly direction having a radius of 430' and
arc distance of208.84' to a point on the northerly line of Woods Court, 60'
wide; thence along the northerly side of Woods Court, 60' wide the following six
(6) courses and distances viz: by an arc of a circle deflecting to the right in
a southwestwardly direction having a radius of 40' an arc distance of 56.86' to
a point; thence S nOI5'53"W, 129.79' to a point; thence by an arc of a circle
deflecting to the right in a northwestwardly direction, having a radius of 370'
an arc distance of385.74' to a point; thence N 43°00'07" W, 75.72' to a point;
thence by an arc of a circle deflecting to the right in a northwestwardly
direction having a radius of35', an arc distance of28.60' to a point; thence by
an arc of a circle deflecting to the left in a northwestwardly direction having
a radius of 60', an arc distance of 153.29' to a point on the dividing line of
Parcel E and Parcel 2A of the 500 Cranberry Woods Drive plan of Lots; thence
along the dividing line of Parcel E and Parcel 2A of the 500 Cranberry Woods
Drive Plan of Lots the following six (6) courses and distance viz: N 5,2°33'10"
W, 495.58' to a point; thence N 17°08'55" W, 123.50' to a point; thence N
53°58'05" E, 348.73' to a point; thence S 57°40'05" E, 161.86' to a point;
thence S 53°17'46" E, 474.72 to a point; thence S 66°20'31" E, 399.34' to a
point at the place of beginning. Contains 11.000 acres A-2-1



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle095.jpg]
EXIllBITB Form of Declaration of Lease Commencement Attached to and made part of
the Lease dated the day of , 200 l, entered into by and between ("Landlord"),
and _________ ("Tenant") (the "Lease"). Landlord and Tenant do hereby declare
that the Commencement Date (as defined in the Lease) is hereby established to be
and that the Lease Expiration Date (as defmed in the Lease) is hereby
established to be . The Lease is in full force and effect as of the date hereof.
EXECUTED as of the day of , 2002. LANDLORD: __________________ ,a By: _ Name:
Title: TENANT: McKESSON AUTOMATION INC., a Pennsylvania corporation By: (Seal)
Name: Title: A-2-2



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle096.jpg]
EXHIBITC CONSTRUCTION EXHIBIT I. GENERAL PROVISIONS A. Defined Terms. Unless
otherwise specified in this Exhibit, the terminology herein shall have the same
meaning ascribed to such terminology within the Lease. In addition, the
following terms shall have the following meanings: "Approved Base Building
Plans" shall mean the Base Building Plans prepared by Landlord, after the same
have been finally approved by applicable governmental authorities. "Approved
Design Schedule" shall mean the approved schedule for the preparation, review
and approval of the Construction Documents, a copy of which is attached as
Schedule C-2 hereto. "Approved Schedule" shall mean the approved schedule for
completion of Landlord's Work a copy of which is attached as Schedule C-I
hereto. "Approved Schematic Drawings" shall mean the Schematic Drawings prepared
by Landlord and delivered to Tenant prior to Lease execution. Landlord and
Tenant agree (i) that the plans and drawings listed in Schedule C-3 attached
hereto constitute the Approved Schematic Drawings, (ii) that the major building
dimensions, such as building exterior envelopes and column bay sizes, as shown
on the Approved Schematic Drawings have been agreed upon, and can be relied upon
by Landlord in preparing the Base Building Plans, and by Tenant in preparing its
Space Plan, and (ii) as part of the process of preparing the Base Building
Plans, minor building dimensions associated with the core and Common Areas will
be finalized by Landlord (which shall not be materially inconsistent with the
intent reflected in the Approved Schematic Drawings). "Approved Site Plan" shall
mean the Site Plan, as the same is approved by applicable governmental
authorities (and subject to any revisions thereto required by such authorities
or implemented by Landlord). "Approved Space Plan" shall mean the Space Plan,
after the same has been approved by Landlord and Tenant pursuant hereto
(provided that upon submitting any Space Plan for Landlord approval, Tenant will
be deemed to have approved all items set forth within such Space Plan as so
submitted). "Approved TI Plans" shall mean the TI Plans prepared by Tenant,
after the same have been finally approved by Landlord as provided below. "Base
Building Change Order" shall mean written change orders to the Base Building
Improvements made and approved in accordance with the provisions of Section
II.B.(4), below. "Base Building Construction Contract" shall mean the
construction contract entered into with C-l



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle097.jpg]
the Base Building GC for construction of Landlord's Base Building Work
(including without limitation all exterior site improvements). "Base Building
GC" shall mean the general contractor selected by Landlord to perform Landlord's
Base Building Work. "~ase Building Improvements" shall mean the shell of the
Building, all building mechanical, electrical, plumbing, fire safety and HVAC
systems therein (exclusive of the portions of such systems which form a part of
the TI Work, but including core area improvements such as common area electrical
and telephone rooms, common area rest rooms and the like), and all appurtenant
exterior site improvements, including but not limited to surface parking
facilities, sidewalks, curbs and gutter, and exterior utilities, lighting,
landscaping, storm and sanitary sewer faci1.i.ties,all completed in substantial
accordance with the Approved Base Building Plans (to the extent applicable
thereto). The Approved Base Building Plans shall constitute conclusive evidence
of the scope and extent of the Base Building Improvements, provided that the
Approved Base Building Plans shall not be materially inconsistent with the
Outline Specifications attached as Schedule C-4 attached hereto. "Base Building
Plans" shall mean the construction drawings and specifications that will be
prepared by Landlord's Architect and other design professionals for the Base
Building Improvements, based upon the Approved Schematic Drawings and Outline
Specifications. Landlord shall, at its sole costs and expense, provide Base
Building Plans, including mechanical, electrical and plumbing record drawings
(MEPs) for the Base Building Improvements, to Tenant in CAD me format promptly
after completion thereof. "Construction Contracts" shall mean all contracts
entered into by Landlord for the construction of the Improvements, including
without limitation the Base Building Construction Contract and the TI
Construction Contract. "Construction Documents" shall mean the Approved Base
Building Plans and the Approved TI Plans, as the same may be modified (i) by any
approved Base Building Change Orders and TI Change Orders, and (ii) all
applicable Legal Requirements asserted by governmental authorities in the
process of obtaining the issuance ofbuilding permits and/or other approvals for
Landlord's Work. The Construction Documents shall comply with all governmental
rules, codes and requirements, and shall designate, among other things, the
locations of and specifications for all mechanical, electrical and plumbing
equipment to be installed in all spaces, all partitions, doors, lighting
fixtures, electric receptacles and switches, telephone outlets (location only),
and special air conditioning and other improvements to be installed. Landlord
and Tenant agree that Landlord shall have the right, but not the obligation, to
substitute equipment specified in the Construction Documents in order to achieve
Substantial Completion of construction within the time frames specified in the
Approved Schedule, as long as the equipment substituted is substantially
equivalent in quality and function to the equipment specified, and does not
materially and adversely affects the structural integrity of the Building or the
ability of Building Systems to satisfy the applicable Performance
Specifications. C-2



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle098.jpg]
"County" shall mean Butler County, Pennsylvania. References to the County herein
shall, as the context requires, also be construed to mean and refer to the
applicable governmental office or authority within the Butler County government
with respect to which a matter referred to in conjunction with the reference to
"County" is required to be submitted, reviewed or acted upon. "Excessive
Permitting Delays" shall mean (i) delays in the issuance or processing of any
permit materially in excess of the period normally anticipated and scheduled for
such processing or issuance, or (ii) material delays in conducting or scheduling
any inspection, in each instance to the extent not caused by the negligence or
misconduct of Landlord; provided that for purposes of measuring whether an
Excessive Permitting Delay has occurred, and without limitation, Landlord and
Tenant agree that the normal processing time for (1) a site permit shall be four
(4) weeks after submission, (2) a base building permit shall be six (6) weeks
after submission, and (3~ a tenant improvement building permit shall be six (6)
weeks after submission. Landlord shall at all times use good faith efforts to
minimize the duration of any Excessive Permitting Delays. "Excess TI Costs"
shall mean the difference between (A) the sum of (i) TI Costs, plus (ii) the
incremental additional cost associated with any Change Orders requested by
Tenant, and (B) the TI Allowance. For purposes of this definition, Excess TI
Costs will include interest accruing on TI Costs and Change Orders in excess of
the TI Allowance, from the date such excess amount is incurred by Landlord until
the date such amount is reimbursed by Tenant, which accrual shall be at an
annual interest rate often percent (10%). The foregoing interest accrual shall
not commence to accrue until the later of (i) thirty (30) days after Landlord's
written request for payment of such Excess TI Costs by Tenant, or (ii) the date
such Excess TI Costs are incurred by Landlord. The provisions governing Tenant's
payment of Excess TI Costs are set forth in Part VII of this Exhibit Q. "Final
Reconciliation" shall mean a reasonably detailed written reconciliation,
prepared by Landlord within sixty (60) days after final completion of the
Landlord's TI Work, of any Excess TI Costs. "Force Majeure" shall mean any act
of God, war, civil riot, insurrection, strike or other labor dispute not due to
the negligence of Landlord, Unusually Inclement Weather, Excessive Permitting
Delays, delays caused by condemnation, other unusual governmental delays not due
to the negligence of Landlord, fire or other unavoidable casualty, or other
cause, event or circumstance of an unanticipated variety and which is beyond the
reasonable control of Landlord, provided (i) financial inability shall not
constitute a cause, event or circumstance which is beyond Landlord's reasonable
control, and (ii) any party claiming the benefit of a delay due to Force Majeure
shall have the obligation to use all reasonable and diligent efforts to minimize
the duration of such delay and to provide notice thereof within a reasonable
time period after such party has knowledge that such a delay has commenced.
"Improvements" shall mean the Base Building Improvements and the Tenant
Improvements. "Initial Occupancy Costs" shall mean hard costs and soft costs
associated with Tenant's initial occupancy of the Premises, such as, but not
limited to, costs of purchase, furnishing and C-3



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle099.jpg]
installation of data, telephone, and security systems and cabling, costs of
systems furniture, fixtures and equipment acquisition and installation, moving
expenses, legal expenses of lease negotiation, construction management fees,
design expenses and other similar costs related to Tenant's initial occupancy of
the Premises, whenever incurred (i.e., before or after lease execution) but
excluding Rent. "Invoices" shall mean any invoices which Landlord has received
for payment in respect of Landlord's Work, along with requisitions therefor (on
standard AlA forms G702 and G703, or a substantially similar form). "Landlord
Delay" shall mean any delay in the proper performance of a responsibility of
Tenant under this Exhibit C due to (i) the negligence or willful misconduct of
Landlord or Landlord's Agents in the performance of its obligations under this
Exhibit C, or (ii) Landlord's breach of its responsibilities under this Exhibit
C, including the general design and construction covenants of Landlord set forth
below. "Landlord's Architect" shall mean, initially, Herring & Trowbridge
Architects, LLC, and any other architect selected by Landlord to replace or
supplement such architect. "Landlord's Base Building Work" shall mean the
construction of the Base Building Improvements. "Landlord's Representative"
shall mean a single individual designated by Landlord in a written notice to
Tenant (and who may be changed by Landlord at any time upon giving Tenant prior
written notice thereof). "Landlord's TI Work" shall mean the construction ofthe
Tenant Improvements by Landlord in accordance with the Approved TI Plans, but
shall exclude any Tenant Work and any Landlord's Base Building Work. "Landlord's
Work" shall mean, collectively, Landlord's Base Building Work and Landlord's TI
Work. "Penalty Date" shall mean that date (applied on a phase by phase basis)
which is thirty (30) days after the "Target Date", provided that the Penalty
Date shall be extended one (1) day for each day of actual delay in the
Substantial Completion of the Premises occurring as a result of any Force
Majeure or Tenant Delays (and, by way of example only, in interpreting the
effect of this extension provision, Tenant agrees that if a Tenant Delay under
which Tenant failed to take a required action for two (2) days after the date it
was required to be taken gives rise to delay in Substantial Completion of
fifteen (15) days, for example, due to a ordering backlog or the like, the
length of the Tenant Delay, and of the extension granted under this provision,
shall be fifteen (15) days). In interpreting the foregoing provisions, the
parties agree that it is intended that the Approved Schedule be tolled only one
day for every day of actual delay experienced due to the occurrence of a delay
due to Tenant Delay or Force Majeure, and that any overlapping delays (meaning
any combination of Tenant Delay and Force Majeure delay relating to the same
days) will not be double counted. By C-4



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle100.jpg]
way of example, and not of limitation, if a fifteen (15) day delay in completion
resulting from a two (2) day delay by Tenant in taking a required action (as
described two sentences earlier in this definition) overlaps with a three (3)
day delay in a different area of the Approved Schedule due to Force Majeure, the
overall delivery dates set forth in the Approved Schedule will be tolled for
fifteen (15), and not eighteen (18), days. "Punch List" shall mean the list of
Punch List Items prepared pursuant to the inspection of the Premises described
in Section ILB.(7)(b), below. "Punch List Items" shall mean incomplete or
defective items of construction of the Base Building Improvements and/or
Landlord's TI Work which require correction or completion and that do not
unreasonably and adversely affect the use and occupancy of the Premises for the
normal conduct of Tenant's business. "Schematic Drawings" shall mean the
schematic drawings prepared by Landlord for the Base Building Improvements,
which consist of a single line general layout of the Base Building Improvements,
including a depiction of the roof, the exterior elevation of the Building, and a
schematic site plan, all without final dimensions, provided the major building
dimensions, such as building exterior envelopes and column bay sizes, as shown
on the Schematic Drawings have been agreed upon, and can be relied upon by
Landlord in preparing the Base Building Plans, and by Tenant in preparing its
Space Plan. "Site Plan" shall mean the Site Plan for development of the Project,
to be prepared by Landlord and submitted to the Township for approval. "Space
Plan" shall mean a preliminary, detailed single line space plan for the
construction of the Tenant Improvements to each floor of the Premises,
indicating or including (i) a floor layout for each floor of the Premises, (ii)
the location and dimensions of interior Tenant partitions for each floor, (iii)
a reflective ceiling plan as necessary to prepare sprinkler shop drawings for
submission to the fire marshall, (iv) a preliminary electrical and HVAC
distribution plan, (v) a systems furniture layout, and (vi) any other special
and/or long lead time requirements then known to Tenant. "Steel Erection
Completion" shall mean the date upon which Landlord shall have substantially
completed the erection of the structural steel frame of the Building consistent
with the Approved Base Building Plans. "Steel Erection Completion Deadline"
shall mean August 31, 2002, provided that the Steel Erection Completion Deadline
shall be extended one (1) day for each day of actual delay in achieving Steel
Erection Completion occurring as a result of any Force Majeure or Tenant Delays
(using the same principles for determining the duration of such extension as are
applicable to extensions of the Penalty Date due to such cases, as set forth in
the definition of the term "Penalty Date"). "Substantial Completion",
"substantially complete" and phrases of a similar nature shall mean, with regard
to particular work, completion of the applicable work in accordance with the C-5



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle101.jpg]
approved plans therefor (as modified by any approved change orders thereto),
other than minor modifications due to the unavailability of specified equipment
or materials and exclusive of incomplete or defective items, all of the type
normally included within a punch list. Substantial Completion of Landlord 's
Work as a whole shall mean (I) that all Tenant Improvements (other than Tenant
Work, which shall be Tenant's sole responsibility) have been completed in
accordance with the Construction Documents, other than (A) special, non-standard
items requested by Tenant that require an unacceptably long lead time for
procurement and/or installation and ordered by Tenant too late to be delivered
on time to be installed prior to the time the balance of Landlord's TI Work is
otherwise Substantially Completed, and (B) "punch list" items and other minor
defects which will not unreasonably interfere with Tenant's ability to lawfully
take occupancy of the Premises. or to conduct its business therein; (2) the Base
Building Improvements serving the Premises have been substantially completed
and/or are operational; (3) all exterior/site improvements, including but not
limited to surface parking areas and exterior utilities have been substantially
completed and/or are operational, other than final landscaping installations
deferred due to seasonal considerations (and subject to punch list items); and
(4) Landlord has obtained all governmental inspection and other approvals
capable of being obtained by Landlord in connection with such construction prior
to Tenant's installation of its trade fixtures, furniture and equipment
(including without limitation a permanent or temporary certificate of occupancy
or its equivalent permitting Tenant to lawfully occupy the Premises, or any
applicable portion thereof, unless the same cannot be obtained by Landlord prior
to such installations by Tenant). To the extent the issuance of an occupancy
permit (or its equivalent) is denied as a result of any matter for which Tenant
is responsible under this Lease (such as, but not limited to, the non-compliance
of any Tenant Work with applicable legal requirements), the inability of
Landlord to secure such occupancy permit under such circumstances shall not
affect Landlord's ability to claim that it has achieved "Substantial Completion"
of Landlord's Work. Provisions regarding the procedure for Landlord's
Certification of Substantial Completion, and any objection Tenant may have to
such Certification, are set forth in Section 1.4 of the Lease. "Tenant Delay(s)"
shall have the meaning ascribed to such term in Section I.E, below. "Tenant
Improvements" shall mean all leasehold improvements to the Premises, including
Tenant Work (if any), interior lighting and plumbing, electrical and HVAC
distribution systems, interior partitioning, flooring, wall covering, painting,
millwork, and other leasehold improvements described in the Approved TI Plans
(but excluding any Base Building Improvements), and, irrespective of who
performs the installation thereof(which, in the case of Tenant Specialty Systems
described in the Approved TI Plans, will be Landlord), any Tenant Specialty
Systems. "Tenant's Architect" shall mean, initially, JDBA Architects, and any
other architect selected by Tenant to replace or supplement such architect,
subject to Landlord's reasonable consent. "Tenant's Engineer" shall mean an
engineer selected by Tenant subject to Landlord's reasonable consent. "Tenant
Specialty Systems" shall have the same meaning ascribed to such term in the
Lease. C-6



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle102.jpg]
"Tenant's Representative" shall be a single individual designated by Tenant in a
written notice to Landlord (and who may be changed by Tenant at any time upon
giving Landlord prior written notice thereof). "Tenant Work" shall mean any
construction work, systems furniture installations, Tenant Specialty Systems
installations not shown on the Approved TI Plans (or shown thereon and
specifically designated for construction by Tenant or others and not as a part
of Landlord's TI Work), and other installations (including telephone systems,
upgraded security systems, computer LAN wiring or other similar installations),
to the extent the same are intended to be performed by Tenant or Tenant's Agents
(or under Tenant's supervision), at Tenant's expense, provided that all costs
associated with Tenant Work shall be eligible for payment by Tenant using the TI
Allowance. Tenant agrees that, notwithstanding the fact that the Approved TI
Plans may encompass and include systems furniture installation and that proper
completion of such systems furniture installation may therefore be a requirement
for issuance of a certificate of occupancy (or its equivalent) for the Premises
(or any applicable phase thereof), all systems furniture installation shall be
performed by Tenant as part of Tenant's Work. "Test-Fit Allowance" is an
allowance to be provided by Landlord to Tenant in order to reimburse Tenant for
certain preliminary design work being performed by Tenant's architect in
connection with this Lease, and to be calculated by multiplying (i) fifteen
cents ($0.15), by (ii) the number of square feet of rentable area in the
Premises. Based on the preliminary measurement of 61,876 square feet of rentable
area, the Test-Fit Allowance would be Nine Thousand, Two Hundred Eighty-One and
40/100 Dollars ($9,281.40). "TI Allowance" is an amount equal to Twenty-One
Dollars ($21.00) per square foot of rentable area in the Premises, or One
Million, Two Hundred Ninety-Nine Thousand, ThreelHundred Ninety-Six and 00/100
Dollars ($1,299,396.00) based on the preliminary measurement of 61,876 square
feet of rentable area. "TI Change Order" shall mean written change orders to the
Approved TI Plans made in accordance with the provisions of Section II.B.(4),
below. "TI Construction Contract" shall mean the construction contract entered
into with the TI GC for construction of Landlord's TI Work. "TI Costs" shall
mean any and all costs incurred in accordance with this Exhibit C and associated
with the performance of Landlord's TI Work and any Tenant Work for which Tenant
seeks reimbursement out of the TI Allowance, including (i) all amounts paid for
labor, materials and equipment associated with, or in connection with, the
performance of Landlord 's TI Work, including fees and costs paid to the TI GC
(and any applicable subcontractors), contractor's Ojverhead, supervision, profit
and all costs of payment and performance bonds (to the extent applicable to
Landlord's TI Work), (ii) all permit fees applicable to the Tenant Improvements,
(iii) all fixture fees and governmental inspection fees for Tenant Improvements
(i.e., excluding base building tap fees, fixture fees and/or inspection fees),
and related engineering fees incurred by Landlord, regardless of whether any of
the foregoing were paid by Landlord prior to the commencement of construction
C-7



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle103.jpg]
of the Tenant Improvements (as may be the case with certain engineering andlor
architectural drawings) or after such execution and/or commencement, and (iv)
all costs associated with retaining a permit expediter and in connection with
the peer review process for the Tenant Improvements. Except as specifically
provided for above, TI Costs shall not include any hard or soft costs associated
with Landlord's Base Building Work. "TI GC" shall mean the general contractor
selected by pursuant to the competitive bidding process and procedures described
in Section IV, below, to perform Landlord's TI Work. "TI Plans" shall mean
architectural plans, specifications, construction drawings and mechanical,
electrical and plumbing (MEP) drawings for the Premises, which shall be based
upon the Space Plan and in form sufficient for the permitting and construction
of the Premises. The TI Plans shall be prepared by Tenant's Architect and
Tenant's Engineer, at Tenant's sole expense (subject to application of the TI
Allowance). "Township" shall mean Cranberry Township, Pennsylvania. References
to the Township herein shall, as the context requires, also be construed to mean
and refer to the applicable governmental office or authority within the
Cranberry Township government with respect to which a matter referred to in
conjunction with the reference to "Township" is required to be submitted,
reviewed or acted upon. "Unusually Inclement Weather" shall mean inclement
weather conditions which cause delay in the construction of Landlord's Work, but
only to the extent such delay exceeds, in the aggregate, fifteen (15) days. B.
Tenant's General Design Representations and Covenants. 1. Tenantrepresents and
covenants to Landlord that Tenant will employ suitable and qualified design
professionals to prepare the TI Plans for the Premises, and acknowledges that
Landlord will be relying upon the TI Plans being (1) in conformity with all
applicable Governmental Requirements, (2) fully coordinated with the Approved
Base Building Plans (subject to the accuracy and compliance with Governmental
Requirements of such Approved Base Building Plans ), and (3) otherwise suitable
for permitting and construction without modification that will affect or require
modifications to the Landlord's previous design or submission( s) to the County
and/or the Approved Schedule, in its agreement to perform Landlord's Work in
accordance with the Approved Schedule. 2. Tenant agrees that Tenant's
Representative (or both) shall be available to meet and consult with Landlord's
Representative at the Building as Tenant's representative on an ongoing basis
respecting the matters which are the subject of this Exhibit C, and that
Tenant's Representative shall have the power to legally bind Tenant with respect
to (a) notices to and from Tenant making requests for and approving changes, (b)
giving approval of plans or work, and/or (c) otherwise giving directions to
Landlord under this Exhibit C. C-8



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle104.jpg]
C. Landlord's General Design Representations and Covenants. 1. Landlord
represents and covenants to Tenant that (i) Landlord will employ suitable and
qualified design professionals to prepare construction documents for the Base
Building Improvements, and acknowledges that Tenant will be relying upon such
documents being in conformity with all applicable Govemmental Requirements, and
otherwise suitable for permitting and construction, without modification that
would delay the Tenant's design schedule, in its agreement to provide Tenant
design documentation in accordance with the covenants described in Section LB,
above, and Section II.C.(I)(a) and (b), below, and (ii) Landlord will use good
faith, diligent efforts to expedite to the extent reasonably practicable the
timing of governmental review and approval of permit submissions. 2. Landlord
agrees that Landlord's Representative shall be available to meet and consult
with Tenant's Representative at the Building, as the contractually appointed
representative of Landlord, on an ongoing basis respecting the matters which are
the subject of this Exhibit C, and that, subject to the constraints regarding
authority established under any development services agreement that may then
exist between Landlord's Representative and Landlord (of which constraints
Landlord's Representative agrees to advise Tenant when applicable), Landlord's
Representative shall have the power to legally bind Landlord with respect to (a)
noticesto and from Landlord making requests for and approving changes, (b)
giving approval of plans or work, andlor (c) other communications with Tenant
under this Exhibit C. D. General Covenants. 1. General Factual Acknowledgments.
Landlord and Tenant hereby acknowledge the following factual matters: As of the
date of execution of the Lease, Landlord is owner or contract purchaser of the
Land, which constitutes a portion of a planned development known as Cranberry
Woods Business Park, an approximately 327 acre parcel formerly owned by Mine
Safety Appliances, Inc. ("MSA"), and currently owned by various entities
including MSA, upon which a mixed use project consisting primarily of office
uses has been (such parcel, the "Master Parcel"), or will in the future be,
developed in a coordinated fashion, and substantially in accordance with the
applicable zoning requirements, as the same may be amended in accordance
herewith. In connection therewith, the Master Parcel has been subjected, inter
alia, to the operation and effect of the Declaration (which includes certain
architectural covenants applicable to Landlord's Work). The performance of
Landlord' s Work is further subject to the issuance of final approval to
Landlord for a site plan providing for the development of the Improvements on
the Land in accordance herewith, the issuance of building permits and other
approvals typically associated with the development of a commercial office
building in the Township, and the completion of certain improvements required
under (or which will be required under) the Approved Site Plan. 2. Landlord's
General Responsibilities. Except as set forth herein, Landlord shall be
responsible for all matters that must be accomplished to complete the
construction of the Base Building Improvements and Landlord's TI Work (but
excluding any Tenant Work), including C-9



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle105.jpg]
filing plans and other required documentation with the proper governmental
authorities and securing all necessary permits for the performance of any and
all work required to be performed under the Construction Documents; and, upon
completion of the Base Building Improvements and Landlord's TI Work, all
approvals and permits necessary for Tenant to occupy the Premises including all
final inspections for issuance of Tenant's final certificate of use and
occupancy. The foregoing notwithstanding, Tenant shall still bear sole
responsibility (i) for ensuring that all TI Plans are in compliance with all
applicable Governmental Requirements, (ii) for the design and performance of all
Tenant Work, and (iii) for the proper installation of its furniture, fixtures
and equipment and other move-in activities, all as necessary to achieve
Substantial Completion and secure [mal inspection approvals of Landlord 's Work.
Promptly after issuance of the requisite permits for Landlord's Base Building
Work, and entry into a general construction contract with the Base Building GC
(which Landlord agrees to do promptly after its selection of the Base Building
GC), Landlord agrees to cause the Base Building GC to commence and thereafter to
perform Landlord's Base Building Work in a diligent, first class and good and
workmanlike manner, and in accordance with applicable Governmental Requirements,
including all Access Laws. Promptly after issuance of the requisite permits for
Landlord's TI Work, and the completion of the bidding process described in Part
IV of this Exhibit C, Landlord agrees to cause the TI GC to commence and
thereafter to perform Landlord's TI Work in a diligent, first class and good and
workmanlike manner and in accordance with the Approved TI Plans. Landlord hereby
covenants and warrants to Tenant that upon completion of the Landlord's Work,
the Base Building Improvements will have been designed and constructed in
accordance with all applicable Governmental Requirements, including all Access
Laws (provided Tenant will continue to be responsible for the compliance of its
Tenant Improvements with such Governmentai Requirements and Access Laws, and for
the proper integration of all Tenant Improvements designed by Tenant's Architect
or Tenant's Engineer with such Base Building Improvements). 3. Construction
Period Covenants. During the period of construction of the Improvements, Tenant
shall have the right to participate in the budgeting for Landlord's TI Work, the
preparation and administration of bid packages for Landlord's TI Work (including
the approval rights more fully described in Part IV, below), and to attend and
participate in progress meetings with the TI GC and Design Professionals, change
order processing, fee submittals and close out (and Tenant will use all
reasonable and diligent efforts not to interfere with, or cause delay in the
performance of, Landlord's Work in connection with its exercise of such
participation rights). E. Provisions Regarding Legal Effect of Tenant Delays and
Force Majeure 1. Generally. The parties acknowledge that it is their intent to
provide in this Exhibit C for a statement of what the legal effect is in the
event there is any delay in the performance of Landlord's TI Work and the Base
Building Improvements as a result of the acts, omissions or breaches of this
Exhibit C and the Lease by Tenant and Tenant's Agents and/or by virtue of the
occurrence of Force Majeure. This Section I.E is intended to better define the
meaning and consequences of the term "Tenant Delay" for purposes of defining,
limiting and excusing the responsibilities of Landlord hereunder, and in
relation to responsibility for the timing and cost of performance of Landlord's
Work. C-lO



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle106.jpg]
2. Delay Caused by Tenant and Landlord. (a) "Tenant Delay" shall mean any actual
delay in the performance (and, if applicable, completion) of Landlord's Work
occasioned by anyone or more of the following causes; (i) any negligence,
misconduct or interference of Tenant andlor Tenant's Agents, with respect to any
aspect of the design, permitting and/or performance of Landlord's Work; (ii) any
delay by Tenant in the preparation, review andlor approval of the TI Plans
beyond the time period provided therefor in the Approved Design Schedule and/or
this Exhibit C, including (A) the failure of Tenant to submit a Space Plan which
complies with all requirements described in the definition of "Space Plan", by
the date for such submission indicated on the Approved Schedule, (B) the
transmission of revisions to such Space Plan by Tenant after submission, other
than as part of the collaborativ~ process of resolving Landlord objections
described in Section II.C.l.(a), below, (C) the failure of Tenant to submit
appropriate TI Plans for the entire Premises by the date for such submission
indicated on the Approved Schedule, (D) the transmission of revisions to the TI
Plans by Tenant after submission, other than as part of the collaborative
process of resolving Landlord objections described in described in Section
II.C.(2), below, and (E) any failure of Tenant to comply with the Tenant's
general design covenants set forth in Section LB, above; (iii) any change order
initiated by Tenant or required by Tenant's failure to comply with this Exhibit
C; (iv) any other breach by Tenant of its obligations under this Exhibit.c,
including Tenant's obligation to fund Excess TI Costs as and when required under
such . Section. (v) any failure to achieve Substantial Completion of Landlord's
Work, or to obtain an inspection approval with respect thereto, to the extent
caused by the failure of the TI Plans to comply with applicable Governmental
Requirements; (vi) any failure to achieve Substantial Completion of Landlord's
work, or to obtain an inspection approval with respect thereto, to the extent
caused by delay in the performance of any Tenant Work or by the non-compliance
of any .Tenant Work as performed by Tenant with applicable Governmental
Requirements; and (vii) any other item which, under the terms ofthis Exhibit C
or the Lease constitutes a Tenant Delay. (b) Without limitation, Tenant agrees
that if a failure by Tenant to take a required action for a period of time after
the date such action was required to be taken causes a cn



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle107.jpg]
delay in Substantial Completion which exceeds the duration of Tenant's failure,
then the length of the Tenant Delay shall be the longer period of time with
respect to which Landlord's performance was delayed, and not the shorter period
that corresponded to the duration of Tenant's failure; conversely, if Tenant's
failure to take a required action for a period oftime after the date such action
was required to be taken gives rise to delay in Substantial Completion which is
shorter than the duration of Tenant's failure, then the length of the Tenant
Delay shall be the shorter period of time with respect to which Landlord's
performance was delayed, and not the longer period that corresponded to the
duration of Tenant' s failure (the intent being that the measure of a Tenant
Delay be made by reference to the number of days of actual delay in the
performance of, or, if applicable, completion of, Landlord's Work). Landlord and
Tenant agree that, typically, charging Tenant under this Exhibit C with the
delay arising out of a Tenant Delay will be limited to circumstances where such
Tenant Delays causes actual delay in the completion of Landlord's Work; but
Tenant acknowledges that where a Tenant Delay adversely affects the timing of
performance of Landlord's Work, such that Landlord elects in accordance with
this Exhibit C to incur overtime charges or other additional costs, or take
other measures involving additional cost, in order to stay within the parameters
of the Approved Schedule (i.e., to catch up the number of lost days), the fact
that the Tenant Delay did not ultimately have the effect of actually delaying
completion of Landlord 's Work because of such measures taken by Landlord shall
not be construed to relieve Tenant of its responsibility for the cost of
Landlord having taken such additional measures (if reasonably justified), as and
to the extent provided for herein. (c) (i) To the extent compliance by Landlord
with any responsibility of Landlord under this Exhibit C is delayed or prevented
due to any Tenant Delay, Landlord shall be excused from such satisfaction to the
extent of such Tenant Delay, and any additional costs incurred by Landlord to
complete such responsibility as a direct result of such Tenant Delay shall be
Tenant's responsibility. Without limitation, Landlord shall not be responsible
for any permitting delays, bidding delays, construction delays, delays in final
inspections, etc., caused by Tenant Delay. In addition, any revisions to the
Construction Documents required to achieve compliance thereof with any
applicable Governmental Requirements, or to coordinate the Approved TI Plans
appropriately with the Approved Base Building Plans, in either case caused by
the failure or breach of the foregoing representations and covenants of Tenant
shall be subject to Landlord's reasonable approval, and if approved, shall
constitute a Base Building Change Order or a TI Change Order, as the case may be
(and all costs and delays associated therewith shall be Tenant's
responsibility). (ii) To the extent compliance by Tenant with any responsibility
of Tenant under this Exhibit C (including its responsibility to deliver the
Space Plan and TI Plans to Landlord as and when required herein) is delayed or
prevented due to any Landlord Delay, Tenant shall be excused from such
compliance to the extent of such Landlord Delay, and any additional costs
incurred by Tenant to comply with such responsibility as a direct result of such
Landlord Delay shall be Landlord's responsibility. Without limitation, Tenant
shall not be responsible for any permitting delays, bidding delays, construction
delays, delays in final inspections, etc., caused by Landlord Delay. In
addition, any revisions to the Approved Plans required to achieve compliance .of
the Approved Plans with any applicable Governmental Requirements, or to
coordinate the Approved TI Plans appropriately with the Approved Base Building
Plans, in either case caused by C-12



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle108.jpg]
the failure of Landlord to comply with its general design covenants, above,
shall be subject to Tenant's reasonable approval, and if the same requires a
Base Building Change Order or a TI Change Order, as the case may be, the
incremental additional cost (and delays) associated therewith shall be
Landlord's responsibility. (d) (i) Landlord may not claim the benefit of a
Tenant Delay unless Landlord notifies Tenant in writing of such Tenant Delay
within five (5) business days after Landlord first becomes aware of its
existence, which notice shall describe the nature of the event giving rise to
the claim of Tenant Delay, Landlord's basis for claiming that the event in
question constitutes a Tenant Delay, and, if practicable, Landlord's good faith
estimate of the period of delay which will be caused by such Tenant Delay (such
notice, a "Tenant Delay Notice"); provided, that if Landlord fails to give a
Tenant Delay Notice within five (5) business days after Landlord first becomes
aware of a Tenant Delay, the same shall not constitute an absolute waiver of
Landlord's right to claim such Tenant Delay, but in such event, the Tenant Delay
in question will be deemed to begin one (1) business day after the date of
Tenant's receipt (or deemed receipt under Section 30 of the Lease) of such
Tenant Delay Notice (irrespective of when the event giving rise to the Tenant
Delay began). (ii) Tenant may not claim the benefit of a Landlord Delay unless
Tenant notifies Landlord in writing of such Landlord Delay within five (5)
business days after Tenant first becomes aware of its existence, which notice
shall describe the nature of the event giving rise to the claim of Landlord
Delay, Tenant's basis for claiming that the event in question constitutes a
Landlord Delay, and, ifpracticable, Tenant's good faith estimate of the period
of delay which will be caused by such Landlord Delay (such notice, a "Landlord
Delay Notice"); provided, that if Tenant fails to give a Landlord Delay Notice
within five (5) business days after Tenant first becomes aware of a Landlord
Delay, the same shall not constitute an absolute waiver of Ten ant's right to
claim such Landlord Delay, but in such event, the Landlord Delay in question
will be deemed to begin one (1) business day after the date of Landlord's
receipt (or deemed receipt under Section 30 of the Lease) of such Landlord Delay
Notice (irrespective of when the event giving rise to the Landlord Delay began).
3. Force Majeure. (a) Landlord may not claim the benefit of a Force Majeure
under this Exhibit C unless Landlord notifies Tenant in writing of such Force
Majeure within five (5) business days after Landlord first becomes aware of its
existence, which notice shall describe the nature of the event giving rise to
the claim of Force Majeure, Landlord's basis for claiming that the event in
question constitutes a Force Majeure, and, if practicable, Landlord's good faith
estimate of the period of delay which will be caused by such Force Majeure (such
notice, a "Force Majeure Notice"); provided, that if Landlord fails to give a
Force Majeure Notice within five (5) business days after Landlord first becomes
aware of a Force Majeure, the same shall not constitute an absolute waiver of
Landlord's right to claim such Force Majeure, but in such event, the Force
Majeure in question will be deemed to begin one (1) business day after the date
of Ten ant's receipt (or deemed receipt under Section 30 of the Lease) of such
Force Majeure Notice (irrespective of when the event giving rise to the Force
Majeure began). The foregoing provision to contrary notwithstanding, in the case
C-13



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle109.jpg]
of Unusually Inclement Weather, Excessive Permitting Delays and similar types of
Force Majeure which require some permitted period of delay to elapse before the
cause in question is deemed to constitute a Force Majeure, Landlord shall be
deemed to have become aware of the existence of the Force Majeure delay (and
shall be required to sent a Force Majeure Notice in respect thereof to Tenant)
only after Landlord has actual knowledge that the number of days of delay
arising from such cause has exceeded the number of days of delay which must
elapse in order for such event to constitute a Force Majeure. Byway of example,
and not of limitation, Landlord shall not be required to send a Force Majeure
Notice with regard to Unusually Inclement Weather, or in order to claim the
benefit of a delay due.to Force Majeure in respect thereof, prior to the five
(5) business days after Landlord has actual knowledge that the 15th day of such
inclement weather has elapsed. (b) The provisions of this Exhibit C shall be
construed fairly and as a whole (and the definitions of Tenant Delay and Force
Majeure shall be construed in conjunction with each other) in those cases where
delay in completion of items of Landlord 's Work for any phase ofthe Premises
are caused in part by Force Majeure and/or in part by Tenant Delay. F. Timing.
Landlord and Tenant acknowledge that all specific dates set forth in this
Exhibit C, including the dates set forth in the Approved Schedule, the dates set
forth for initial submission of the Space Plan and the TI Plans, and the dates
set forth in Section Ill.C.(i) and (ii) (as dates upon which Tenant may have the
right to terminate this Lease if certain events have not occurred by such
dates), and all other dates derived therefrom in this Exhibit C, are predicated
on the assumption that this Lease will be executed and delivered on or before
November 30, 2001. Accordingly, and notwithstanding any provision of this
Exhibit C to the contrary, in the event the Lease was not executed and delivered
by Tenant on or before November 30, 2001, then (in addition to all other
extensions which may be contemplated herein due to Landlord Delays, Tenant
Delays and/or Force Majeure, if any) each such date referenced herein shall be
deemed to have been extended one (1) day for each day elapsing between November
30, 2001 and the date upon which the Lease is executed and delivered by Tenant.
II. LANDLORD'S WORK A. Landlord's Base Building WorklDesign Covenants. Upon
completion thereof, Landlord shall submit to Tenant (for use in the preparation
of the TI Plans) the Base Building Plans at approximately the same time as the
same are submitted for approval with the Township, in accordance with the
Approved Design Schedule. B. Landlord's Base Building Worlc/General Performance
Covenants. Promptly after the later to occur of (i) the issuance of permits for
the applicable portions of Landlord's Base Building' Work, and (ii) Landlord's
entry into the Base Building Construction Contract, which Landlord covenants to
do promptly after selecting the Base Building GC in accordance with the Approved
Schedule, Landlord will cause Landlord's .Base Building Work to be commenced,
completed, installed or performed, as the case may be, in accordance with the
Approved Base Building Plans and the Approved Schedule, subject to variations as
described below, and any modifications required C-14



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle110.jpg]
by applicable governmental authorities in review of the Approved Base Building
Plans as part of the process of obtaining a building permit. During construction
of the Building, Landlord shall have the right to make substitutions of
material(s) of equivalent grade and quality, and to make changes necessitated by
conditions met in the course of construction. C. Landlord's TI WorkiDesign and
General Performance Covenants. (1) Preparation of Plans and Specifications for
Tenant Improvements. (a) On or before the date indicated for such submission on
the Approved Design Schedule, Tenant shall submit to Landlord for Landlord's
review and approval Tenant's proposed Space Plan for the Tenant Improvements,
which Space Plan shall, at a minimum, comply with all requirements described in
Section LA, above, under the defmition of "Space Plan", and which shall be in a
form that, if Landlord had no objections thereto, could constitute the Approved
Space Plan under this Exhibit C. Should Landlord have objections to Tenant's
proposed Space Plan, or any portion thereof, the parties shall use prompt, good
faith and diligent efforts to resolve all such objections through a
collaborative process involving time frames for responses to each others
proposals and objections that is reasonably calculated to achieve final
agreement on the Approved Space Plan as soon as is reasonably possible after its
initial submission, and in all events no later than the date indicated for such
approval on the Approved Design Schedule. (b) Promptly after the parties reach
agreement on the Approved Space Plan, Tenant shall cause Tenant's Architect to
prepare the TI Plans consistent with the Approved Space Plan and otherwise in
compliance with all Governmental Requirements, and, on or before the date
indicated for such submission on the Approved Design Schedule, Tenant shall
submit the completed TI Plans for the entire Premises to Landlord for approval.
Without limitation, if the parties are unable to reach agreement on the Approved
Space Plan On or before the date indicated for such submission on the Approved
Design Schedule, as a result ofa delay caused by Landlord's breach of its design
covenants herein, then the time period within which Tenant is required to submit
TI Plans under this clause (b) shall be deemed extended one day for each such
day of such delay in reaching agreement on the Approved Space Plan which was
caused by such breach. (2) Approval of and Revisions to Plans and
Specifications. As soon as practicable after receipt of the TI Plans, but in no
event more than ten (10) days after receipt thereof, Landlord shall either
approve such proposed TI Plans (which approval shall not be unreasonably
withheld), in which event the same shall thereupon constitute the Approved TI
Plans, or shall return such TI Plans to Tenant with its objections or suggested
modifications. If Landlord sends objections or proposed modifications to Tenant,
and Landlord's modifications are acceptable to Tenant, said TI Plans shall
thereafter be revised by Tenant's Architect to reflect the applicable changes,
and the same shall be resubmitted to Landlord for approval within five (5) days
after Tenant's receipt of Landlord's objections or suggested modifications. If,
upon receipt of Landlord' s modified TI Plans, Tenant wishes to take exception
thereto, Tenant may do so within five (5) days after the date upon which Tenant
first received Landlord's proposed modifications to the TI Plans. In such event,
the C-I5



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle111.jpg]
parties will meet prior to the expiration of such five (5) day period in order
to engage in a collaborative process of reaching agreement on outstanding issues
and minimizing the time necessary to reach final approval of the TI Plans. In
all events, Tenant shall deliver revised TI Plans to Landlord prior to the
expiration of such five (5) day period, and Landlord shall grant its approval or
disapproval thereto, and/or state any further objections or proposed
modifications, within five (5) days after receipt thereof. After the first
submission and resubmission, Landlord and Tenant agree to restrict objections
and disputes to matters which have not previously been agreed upon or accepted
by the other party, and deliver revised submissions. or objections within a five
(5) day period, and to continue the collaborative process described above. The
parties shall attempt to reach agreement .as soon as possible, and, in all
events, within thirty (30) days after the date upon which Landlord received
Tenant's first submission ofTI Plans. The process of submissions and
resubmissions shall continue thereafter until final agreement is reached. Each
party agrees that its failure to respond to a submission or resubmission within
the above-referenced time frames shall constitute such party's acceptance of the
submission or resubmission in question. (3) Landlord's TI Work. Following final
approval of the Approved TI Plans, or sooner, to the extent reasonably
practicable, Landlord agrees to submit for peer review of the Approved TI Plans
and apply for abuilding permit for the performance of Landlord's TI Work.
Promptly after the latest to occur of (i) the issuance of the applicable
building permit, (ii) Landlord's entry into the TI Construction Contract (which
Landlord shall do in accordance with the Approved Schedule), and (iii) the
completion of such portion of Landlord's Base Building Work as is necessary in
order to commence Landlord's TI Work in compliance with prudent construction
practices and sequencing, Landlord will cause Landlord's TI Work to be
commenced, completed, installed or performed, as the case may be, in accordance
withthe Approved TI Plans, subject only to minor variations and!or variations
necessitated by the unavailability of specified materials and equipment, and any
modifications required by applicable governmental authorities in review of the
Approved TI Plans as part of the process of obtaining a building permit, or
during the performance of Landlord's TI Work as required by governmental
authorities and inspectors in order to obtain any required interim inspection
approvals, final inspection approvals or to secure issuance of a certificate of
occupancy or its equivalent. (4) Change Orders Relating to Tenant Improvements.
Tenant shall be allowed to make modifications to the Approved TI Plans provided
that (i) any such proposed modifications shall be submitted to Landlord in
writing, in the form of a proposed TI Change Order, for Landlord's consent (A)
to the extent such consent would otherwise be required if the proposed TI Change
Order were a proposed alteration of the Premises proposed by Tenant after the
Commencement Date pursuant to Section 15of the Lease, and (B) if required, using
the same standard of review applicable under Section 15 of the Lease (and
Landlord shall have four (4) business days after receipt of all documentation
necessary for Landlord to properly review such proposed TI Change Order within
which to review and either approve or disapprove same (if such approval is
required, as aforesaid), provided that, in the event Landlord does not approve
all items set forth in said proposed TI Change Order, Landlord will notify
Tenant of the basis for its disapproval, and Landlord and Tenant will work
together expeditiously and in a commercially reasonable manner to reach
agreement on any unapproved portions of such proposed TI Change Order, (ii)
Tenant shall be obligated to pay (either C-16



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle112.jpg]
through application of the TI Allowance or as an Excess TI Cost hereunder) any
and all incremental additional costs associated with such TI Change Order(s),
and (iii) any delay in meeting the Approved Schedule occasioned by any such
change order shall be deemed a ''Tenant Delay" within the meaning of this
Exhibit C. Any change order approved pursuant to this subparagraph is referred
to herein as a "TI Change Order." (5) Tenant's Inspection Right. Subject to the
insurance requirements set forth herein, and to reasonable safety restrictions,
and reasonable prior notice to Landlord (so that Landlord can coordinate such
entries with the Base Building GC and/or the TI GC), Tenant shall have the right
to enter the Premises for purposes of inspecting Landlord's TI Work. To the
extent any entry of Tenant or Tenant's Agents within the Premises prior to
Substantial Completion interferes with the orderly progress of construction of
Landlord's Work, Tenant shall cause such interference to cease immediately; and
any delays in the Substantial Completion of Landlord ' s Work caused by such
interference shall constitute a Tenant Delay hereunder. Access for such purposes
shall not be deemed to constitute possession or occupancy .. In no event may
Tenant, Tenant's Representative, Tenant's Architect, Tenant's Engineer or any
other party within the Premises as Tenant's invitee have the right to direct the
TI GC or the Base Building GC as to any matter relating to Landlord's Work, and
all such concerns shall be directed to Landlord's Representative for
coordination with the applicable contractor. (6) Interim Correction of Defects.
Landlord shall promptly undertake and diligently prosecute (or cause the TI GC
to undertake and diligently prosecute) the correction of any bona fide defects
in Landlord's TI Work of which Landlord is notified in writing as a result of
any of the aforesaid inspections by Tenant. (7) Substantial Completion; Delivery
of Possession; Punch List. (a) Landlord shall be obligated to provide Tenant
with written notice of its intent to tender possession of the Premises not less
than three (3) calendar days prior to the date Landlord anticipates that it will
tender possession thereof to Tenant in accordance herewith (such notice, a
<C3-DayNotice"). The purpose of the 3-Day Notice is so that the parties can
schedule a walk-through on or before the date of tender of possession thereof
(and Landlord and Tenant each agrees to make itself available for the
walk-through on the third (3rd)day after the 3-Day Notice). Within three (3)
days after Landlord delivers the 3-Day Notice, Tenant's Representative and
Landlord's Representative shall schedule and participate in a joint inspection
of the Premises, for purposes of (i) conferring about what, if any, items must
be completed in order to achieve substantial .completion to the extent necessary
for Tenant to perform its Furniture Installation on the date possession thereof
is tendered to Tenant, and (ii) preparing a preliminary punch list with respect
to such level of substantial completion, provided that the timing of such
inspection and punch list preparation shall not delay the timing applicable to
any determination that substantial completion to the extent required to allow
for tender of possession for purposes of Furniture Installation has occurred,
except as more fully provided in subparagraph (b), below, if Landlord fails to
deliver the 3-Day notice in a timely fashion. C-17



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle113.jpg]
(b) Section 1.4 of this Lease contains provisions which set forth Landlord's and
Tenant's respective rights and obligations in connection with the determination
that Landlord's TI Work is Substantially Complete (including those relating to
Tenant's right of inspection of the Premises, and Tenant's rightto dispute the
correctness of Landlord's Certification of Substantial Completion). Reference is
hereby made to Section 1.4 of the Lease for a complete recitation of such
provisions, as if the same were fully repeated herein. (c) If, as a result of
the aforementioned joint inspection(s), Tenant discovers Punch List Items (as
the same is defined herein) that were not caused by Tenant Work, by Tenant, or
by Tenant's Agents, Tenant shall promptly notify Landlord thereof; provided,
however, that in the event of a dispute, Landlord and Tenant (and their
respective Architects) shall negotiate in good faith with one another with the
goal of completing preparation of an appropriate Punch List, and any dispute
with the Base Building GC or TI GC (as the case may be) regarding the propriety
of including any Punch List Items shall be handled in accordance with the
applicable terms of the Base Building Construction Contract or the TI
Construction Contract, as the case may be. The existence of such punch list
items shall not postpone the Commencement Date of this Lease as to such phase of
the Premises, nor the obligation of Tenant to pay Rent, additional rent or any
other charges due under this Lease. (d) Landlord covenants and agrees to cause
the Base Building GC or TI GC, as applicable, to promptly commence and
diligently pursue the correction of all Punch List Items as soon as reasonably
possible thereafter, and, subject to Force Majeure and any long lead items
required for such correction, to complete the correction of all Punch List items
within sixty (60) days after the Punch List is finalized. Landlord further
covenants and agrees to repair or replace (or to cause the repair or replacement
of) any defects in Landlord's Work as soon as reasonably practicable after
Tenant provides notice thereof to Landlord; provided, however, Landlord shall
have no obligation to pay the cost of any repair to (nor shall Landlord have
liability to Tenant for defects in) Landlord's Work which are detected more than
one (1) year after the date of Substantial Completion of Landlord 's Work; or in
the case of any such defect previously repaired, first detected more thari six
(6) months after the date of the last repair of such defect (unless the original
one (1) year warranty period is longer than the applicable six (6) month
period). The foregoing shall not affect, however, any of the general repair
covenants set forth in the 'Lease, nor shall it apply to limit the warranty
period provided for by the manufacturer or supplier with respect to any
equipment incorporated into the Building or Premises, nor the warranty period
otherwise provided for under the terms of the Base Building Construction
Contract or TI Construction Contract, if such warranty period exceeds one (1)
year. (8) Early Work and Furniture Installation (a) Landlord acknowledges that
Tenant wishes to commence operations from the Premises as soon as possible after
Landlord's Work is Substantially Complete, and that there are certain aspects of
Tenant Work that need to be completed during the course of Landlord's
performance of Landlord's Work. Accordingly, Landlord and Tenant acknowledge and
agree that C-18



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle114.jpg]
Tenant shall be given access to the Premises prior to the Substantial Completion
of Landlord's Work, as and to the extent set forth herein, so that Tenant may
perform certain items of Tenant Work, and thereby expedite Tenant's use and
occupancy of the Premises. Any such items of Tenant Work shall be agreed upon in
writing by Landlord and Tenant in their reasonable discretion prior to the
commencement of any such work, and shall be referred to herein as the "Early
Work", which shall include, without limitation, the installation of phone and
data cabling, supplemental security systems, arid audio/visual systems in the
Premises to the extent not included within Landlord's TI Work, and the
installation by Tenant of Tenant's modular systems furniture even if shown in
the Approved TI Plans. Landlord and Tenant acknowledge and agree that the
installation of modular systems furniture in the Premises involves a higher
degree of interference with the performance of Landlord's Work than is the case
with wiring installations, and shall be referred to separately herein as the
"Furniture Installation". Landlord and Tenant agree that the performance of any
Early Work shall be in accordance with this paragraph IT.B(8). (b) Any entry to
the Premises by Tenant for the purposes of performing any Early Work shall be
subject to all of the terms and conditions of the Lease, except for the
obligation to pay Base Rent and Additional (which will not be applicable until
the Rent Commencement Date for the Premises, as provided in the Lease), provided
Tenant will be responsible for the payment of utility expenses associated with
Tenant's Early Work during such period. In addition, any entry by the Tenant or
Tenant's Agents: (i) shall be subject to the reasonable insurance requirements
of Landlord (which may incorporate the reasonable insurance requirements of the
Base Building GC and the TI GC), and (ii) shall comply with any reasonable
scheduling requirements of the Base Building GC or the TI Ge, as applicable
(and, unless such entry is scheduled for within the Approved Schedule, Tenant
shall contact Landlord's Representative at least two (2) full business days
prior to Tenant's proposed time for such entry for Early Work so that Landlord's
Representative can coordinate such entry and Early Work with the Base Building
GC or the TI GC, as applicable; and Landlord shall use all reasonable efforts to
accommodate such request as long as Tenant's proposed entry will not interfere
with the orderly completion of Landlord's Work in accordance with the Approved
Schedule). To the extent performance of Early Work by Tenant or Tenant's Agents,
causes actual delay in the Substantial Completion of Landlord 's Work, the same
shall constitute a Tenant Delay hereunder. In addition, Tenant shall bear the
full risk of loss for any materials, equipment or other property which Tenant's
personnel bring into the Building or the Premises in connection with any Early
Work. (c) Landlord agrees to cause the Base Building GC and TI GC (and others)
to cooperate in good faith with Tenant (and Tenant agrees to cooperate in good
faith with Landlord) to accommodate Tenant's requested entry dates, and to
otherwise use all reasonable efforts to enable the Tenant to have access to each
floor of the Premises as soon as the commencement of Early Work becomes
feasible. In furtherance of the foregoing, Landlord agrees that the construction
schedule set forth in the TI Construction Contract will make provision for, and
Tenant's Agents shall generally be permitted to gain, access to applicable
phases of the Premises approximately forty-five (45) days prior to the date of
Substantial Completion thereoffor purposes of data, telecom, security system and
NY system wiring installations, and thirty-one (31) days prior to the date of
Substantial C-19



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle115.jpg]
Completion thereof for purposes of Furniture Installation, provided Tenant will
continue to be responsible for unreasonable interruption of, disruption to, or
interference with the performance of Landlord's Work in such areas as generally
reflected in the Approved Schedule caused by its failure to appropriately
coordinate the timing of Early Work by Tenant or Tenant's Agents therein so as
to avoid such unreasonable interference, disruption or interruption. III. TIMING
OF CONSTRUCTION A. Approved Schedule. Subject to Force Majeure and Tenant
Delays, Landlord agrees to cause Landlord's Work to be Substantially Completed
in accordance with the Approved Schedule. Landlord shall use reasonable efforts
to notify Tenant of any material delays in the progress of construction that
might prevent Substantial Completion of Landlord's Work in accordance with the
dates set forth in the Approved Schedule (even if due to Force Majeure and
Tenant Delays), together with an estimate of the duration of such delay, within
a reasonable time period after Landlord becomes aware that such delays may
prevent timely achievement of Substantial Completion by the dates provided for
under the Approved Schedule. Landlord will, upon Tenant's written request,
investigate with the GC if it is possible to mitigate such delay by accelerating
the completion of Landlord's Work (through overtime and the like) in order to
reduce or eliminate any anticipated delay, and, if so, Landlord and the GC will
identify the cost which will be associated with accelerating the completion of
Landlord's Work to the extent delayed thereby (or the portion thereof which is
affected by such delay). If such acceleration is possible, Landlord will, in
consultation with Tenant (and subject to Tenant's approval if the cost thereof
is to be borne by Tenant), reasonably approve change orders allowing for such
acceleration provided that, unless such delays occur as a result of a breach of
Landlord's covenants under this Exhibit C, the cost of such acceleration shall
be borne by Tenant (which may apply the TI Allowance thereto, or treat such
costs as Excess TI Costs hereunder). B. Effect of Delay. To the extent any phase
of Landlord's Work is not Substantially .Completed as of the dates indicated
within the Approved Schedule, the following provisions shall apply: (i) If and
to the extent Substantial Completion is delayed beyond the dates set forth in
the Approved Schedule, but not beyond the Penalty Date, then the Commencement
Date of this Lease shall be the date upon which Substantial Completion of
Landlord's Work occurs, but such delay shall not otherwise result in or give
rise to any damages or penalties payable by Landlord to Tenant, nor constitute a
default by Landlord under this Lease; provided that to the extent such delay is
caused by Tenant Delay(s), the Commencement Date of this Lease shall be deemed
to be the date upon which Landlord's Work would have been Substantially
Completed (and Tenant permitted to lawfully occupy the Premises) but/or such
Tenant Delay(s), and Landlord shall not be liable to Tenant for any Rent
abatement, damages, penalties or other rights and remedies as a result thereof.
(ii) If and to the extent Substantial Completion is delayed beyond the Penalty
Date, then: (A) If and to the extent such non-completion occurs as a result of
C-20



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle116.jpg]
any event of "Force Majeure", the Commencement Date ofthis Lease shall be the
date upon which Substantial Completion of Landlord's Work occurs, but such delay
shall not otherwise result in or give rise to any damages or penalties payable
by Landlord to Tenant, nor constitute a default by Landlord under this Lease.
(B) If and to the extent such non-completion occurs other than as a result of
any Tenant Delays or Force Majeure, then (1) the Commencement Date of this Lease
shall be the date of Substantial Completion of Landlord's Work, and (2) Tenant
shall also be entitled to receive a credit against Base Rent (commencing on the
Commencement Date, as adjusted pursuant to this subparagraph) in an amount equal
to the sum of (a) product of (i) one (1) day's per diem Base Rent for the
Premises as applicable for the first month of the Term, multiplied by (ii) the
number of days elapsing between the Penalty Date and the date Substantial
Completion is achieved by Landlord; and (b) an amount equal to the differential
between the base rent normally payable by Tenant under that certain Sublease
dated June 28, 2001 between Tenant and Danieili Corporation at Cranberry Woods I
(the "Danieili Sublease") and any holdover rent actually paid by Tenant under
the Danieili Sublease between the Penalty Date and the date Substantial
Completion is achieved by Landlord. (C) If and to the extent Substantial
Completion of any applicable phase of Landlord's Work is delayed as a result of
any Tenant Delay(s), the Commencement Date of this Lease shall be deemed to be
the date upon which Landlord's Work would have been Substantially Completed (and
Tenant permitted to lawfully occupy the Premises) but for such Tenant Delay(s),
and Landlord shall not be liable to Tenant for any Rent abatement, damages or
other rights and remedies as a result thereof. (D) The provisions of clauses
(ii)(A) , (B) and (C) shall be construed in conjunction with each other in those
cases where delay in completion ofitems of Landlord's Work are caused in part by
Force Majeure and in part by Tenant Delays. Except as set forth in Section
Ill.C, below, the foregoing shall constitute the sole and exclusive remedies of
Landlord and Tenant if Substantial Completion of Landlord's Work is delayed past
the dates established therefor in the Approved Schedule. C. Additional Remedies.
In addition to the remedies provided in Section II.B, above, but in lieu of any
other rights and remedies at law or in equity, Landlord and Tenant agree to the
following additional remedy in the event of a default in the performance of
Landlord's Work hereunder: (i) If Landlord fails to achieve Steel Erection
Completion by the Steel Erection Completion Deadline, which date shall be
extended one (1) day for each day of delay in actually achieving Steel Erection
Completion caused by Tenant Delays and/or Force Majeure, then at any time
thereafter until the date Landlord achieves Steel Erection Completion, Tenant
shall have the right to terminate this Lease pursuant to this Section IIIC.(i)
by written notice of termination to Landlord delivered no later than ten (10)
business days after the Steel Erection Completion Deadline, as so extended, in
which event this Lease shall be deemed void, ab initio, and of no further force
and C-21



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle117.jpg]
effect, and the parties shall be released from all liabilities and obligations
arising hereunder. If Tenant fails or declines to deliver such termination
notice within ten (10) business days after the Steel Erection Completion
Deadline, as so extended, then Tenant will be deemed to have waived its
termination right under this Section III.C.(i), and this Lease shall continue in
full force and effect. (ii) If Landlord fails to achieve Substantial Completion
of Landlord's Work on or before August 31, 2003 (or to tender possession of the
Premises to Tenant with substantial completion achieved tothe extent necessary
for Tenant to lawfully commence Furniture Installation by August 1, 2003), which
dates shall be extended one (1) day for each day of delay in actually achieving
Substantial Completion (or such lesser standard of substantial completion, as
applicable) caused by Tenant Delays and Force Majeure (as so extended, the
"Completion Deadline"), then Tenant shall have the right to terminate this Lease
pursuant to this Section ill.C.(ii) by written notice of termination to Landlord
delivered no later than ten (10) business days after the Completion Deadline, in
which event this Lease shall be deemed void, ab initio, and of no further force
and effect, and the parties shall be released from all liabilities and
obligations arising hereunder. If Tenant fails or declines to deliver such
termination notice within ten (I 0) business days after the Completion Deadline,
then Tenant will be deemed to have waived its termination right under this
Section ill.C.(ii), and this Lease shall continue in full force and effect at
any time thereafter until the date Landlord achieves Substantial Completion (or
such lesser standard of substantial completion necessary for Tenant to lawfully
commence Furniture Installation, as applicable). IV. COSTS A. Payment of Costs.
Except for TI Costs (for which Tenant shall bear sole financial responsibility
subject to Landlord's obligation to fund the TI Allowance), Landlord shall be
responsible for and shall pay when due all costs associated with the acquisition
of the Land, the preparation of Construction Documents (excluding the TI Plans),
and the performance of Landlord's Work in accordance with this Exhibit C. The
foregoing notwithstanding, Tenant shall be entitled to a credit against the
costs of Landlord's TI Work for which Tenant is financially responsible
(including the TI Costs and costs of preparation of the TI Plans) in an amount
equal to the TI Allowance. To the extent costs expended by Landlord to construct
Landlord's TI Work, plus any Excess TI Costs, are less than the TI Allowance,
the excess amount may be expended on costs associated the installation of
data/voice cabling, security systems and other equipment integrated within the
Premises or for Tenant Work (upon submission of invoices for the applicable
work, including a letter from Tenant specifically approving such invoices and
directing Landlord to pay a specified amount to a specified party, or requesting
reimbursement for such expenses to the extent already paid by Tenant, together
with certifications regarding completion (or partial completion) of such work by
appropriate design professionals, lien waivers (to the extent reasonably
applicable to the type of expense being funded) which may be partial or final
lien waivers depending upon the status of completion, and satisfaction of other
reasonable and customary funding requirements invoked by Landlord's lender(s)
and (if applicable) equity funding sources); for moving expenses, legal
expenses, systems furniture expenses or other similar expenses associated with
Tenant's leasing of and move-in to the Premises (collectively, "Leasing
Expenses"); and, if after such further application, the full amount of the TI
Allowance still has not been utilized, Tenant be entitled to credit the unused
amount against payments of Rent due under the Lease. To the extent the costs of
Landlord's TI Work exceed the TI Allowance, the same shall constitute Excess TI
Costs under this C-22



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle118.jpg]
Exhibit c. B. Bidding. (1) Any reference in this paragraph IV.B to Tenant shall
be deemed to refer to Tenant acting through Tenant's Representative after the
completion of Construction Documents. After agreement upon the relevant portions
of the Construction Documents, Landlord shall, with the assistance and
cooperation of Tenant's Architect and Tenant's Representative, prepare one or
more bidding packages for the different components of Landlord 's TI Work, based
upon the Construction Documents. (2) After completion of such bidding package,
Landlord shall (in consultation and cooperation with Tenant) commence a bid
solicitation process for Landlord's TI Work on a competitive basis, in
accordance herewith. Landlord will solicit bids for Landlord's TI Work from a
minimum offour (4) general contractors, at least one of which will be Landlord's
Base Building GC, and all of whom shall be subject to approval by both Landlord
and Tenant. Tenant may designate at least three (3) general contractors to
participate in such bidding process, subject to Landlord's reasonable approval.
All general contractors submitting bids shall be licensed in Pennsylvania, have
demonstrated ability to perform the work in a first class, good and workmanlike
and timely manner (i.e., within the time frames established under the Approved
Schedule), able to provide a payment and performance bond, required to provide
in its schedule for performance of the applicable work time periods within which
Tenant can perform Early Work and Furniture Installation as provided for herein,
and each shall be subject to the consent of the other party, which shall not be
unreasonably withheld, conditioned or delayed (and which shall be deemed given
if the party whose consent is required does not object to an identified
contractor within three (3) business days after the identity of such contractor
is communicated to such party in writing). In the event that the Building (or
any ownership interests therein) are owned by the Multi-Employer Property Trust
or other union pension fund or retirement plan, then it shall also be a
requirement that the general contractor and all subcontractors be signatories to
the AFLiCIO. The bid solicitation will require the general contractors to
competitively bid subcontracts for all major trades. Tenant may require that
specific items of Landlord's TI Work be unit priced during the course of the bid
process. Landlord agrees to cause each bidder to identify "long lead" items or
materials which might delay Substantial Completion of Landlord's Work in
accordance with the Approved Schedule, and shall notify Tenant of the same
promptly after such identification can be made. If Tenant does not, prior to
selection of the successful bidder, delete or modify any "long lead items"
identified within the bid that is ultimately selected by Landlord and Tenant and
replace same with alternative items (if any are available) that are not "long
lead items", then Tenant will be deemed to have accepted such "long lead items"
and any delay associated therewith, and any delay in Substantial Completion of a
phase of the Premises occasioned by the continued inclusion by Tenant of such
"long lead items" shall constitute a Tenant Delay under this Exhibit C. Landlord
and Tenant shall cooperate in good faith to avoid such "long lead" items or
materials, (3) All contractors shall submit their bids ("Bids") directly to
Landlord, Tenant, and Tenant's Project Manager, each of whom will review and
analyze all Bids submitted. Upon receiving all Bids or expiration of the bid
submission period (as set forth in the bid solicitation), C-23



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle119.jpg]
whichever first occurs, the parties shall have seven (7) days to review the Bids
and request any clarifications thereof from the applicable bidders, including
with respect to any long lead items (which request for clarification shall, in
all events, be coordinated through Landlord, and is referred to as a "Request
for Clarification"). If Tenant initiates a Request for Clarification, Landlord
shall promptly commence diligent efforts to cause the information requested to
be furnished, if possible. Within seven (7) days after receipt of the Bids from
all qualified contractors, or, if one or more Requests for Clarification have
been made, within five (5) days after receipt of the clarification requested
(but in no event more than 15 days after the expiration of the bid submission
period, as set forth in the bid solicitation) (the "Selection Deadline"),
Landlord and Tenant shall select the qualified general contractor determined by
Landlord and Tenant in good faith to be the acceptable bid ("Final TI Bid"),
based upon a good faith review of all relevant considerations, including the
relative bid prices, factors relating to the bidder' relative ability to perform
(including other anticipated commitments and obligations of the bidders at such
time), the ability of the bidders to coordinate effectively with the Base
Building GC, any proposed changes to the form of construction contract attached
to the bid solicitation, any other deviations from the qualifications
established within the bid solicitation, past performance issues (if any)
involving the respective bidders, subjective qualitative evaluations made in
good faith by both Landlord and Tenant, and all other appropriate factors; and
(i) the parties generally agree that the lowest priced bidder which meets the
construction schedule, contractual requirements and other qualifications set
forth in the bid solicitation shall be awarded the 11Construction Contract, and
(ii) if Landlord and Tenant cannot reach agreement, despite their good faith
efforts, on the bidder to whom the TI Construction Contract should be awarded,
then Landlord shall be entitled to make the final determination unless Tenant
agrees in writing to indemnify and hold Landlord harmless against the effects of
all provisions of the bid which Tenant would designate for selection to which
Landlord objects in good faith. No later than 5:OOp.m.,Eastern Time, on the
Selection Deadline, Tenant shall indicate in writing its approval of the award
of the Final TI Bid, and Tenant agrees (i) that Landlord shall not be obligated
to proceed to negotiation of the final TI Construction Contract, nor the
commencement of Landlord's TI Work, until such time as Tenant has delivered its
written approval of the award of the Final TI Bid to Landlord, and (ii) any
delay in Tenant's delivery of its written approval of the award of the Final TI
Bid to Landlord beyond the Selection Deadline shall constitute a Tenant Delay
under this Lease. Landlord shall notbe required to obtain Tenant's approval
regarding the bidding or selection process with regard to any aspect of
Landlord's Work other than Landlord's TI Work. (4) Promptly after selection of
the TI GC for Landlord's TI Work, and Tenant's delivery of its written approval
of the award of'the Final TI Bid to Landlord, Landlord will negotiate the terms
of, and execute and deliver, a final TI Construction Contract with such TI GC in
accordance with the Final TI Bid (and the pricing reflected therein), and the
general form of construction contract attached to the bid solicitation for
Landlord's TI Work as modified within the bidding process. Tenant shall have the
right to review such contract prior to the bid solicitation, and to provide
input and suggestions regarding the terms thereof, but the final determination
of the form of such contract to be included in the bid solicitation, and to be
executed with the TI GC, shall be made by Landlord, in Landlord's good faith
judgment. (5) Landlord and Tenant shall endeavor to meet with each other and
with the TI GC and the Design Professionals on a weekly basis to review design
and construction issues for Landlord's TI Work at all times prior to Substantial
Completion thereof. In conjunction with such C-24



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle120.jpg]
meetings, Landlord will use diligent efforts to cause the TI GC: (A) to notify
Landlord and Tenant of any scheduled government inspections of Landlord's TI
Work so that each party, and its representatives, can be present therefor; and
(B) to permit Tenant's Representative reasonable access to the Premises during
the construction period, as necessary to conduct the inspections contemplated by
this Exhibit C. (6) Tenant shall have the right to engage in value engineering
during the course of any bidding process in order to reduce the Costs for which
Tenant is responsible hereunder, provided that any actual delay in the comp
letion of (or in reaching agreement upon) the Construction Documents, in the
issuance of any permit for the construction of Landlord's Base Building Work or
Landlord's TI Work (including as a result of modifications required to any plan
submissions Landlord has made prior to such date with the Township), or in the
completion of the bidding process, resulting from such value engineering by
Tenant, shall constitute a "Tenant Delay" for all purposes of this Lease. C.
Final Reconciliation. (1) Within sixty (60) days after final completion of
Landlord 's TI Work, Landlord shall cause Landlord's Representative to provide
Tenant with the Final Reconciliation and arrange to meet with Tenant to discuss
the contents thereof. To the extent Landlord requires information in Tenant's
possession in order for Landlord to prepare the Final Reconciliation, Landlord
will promptly notify Tenant of the needed information, and Tenant agrees to
provide such information to Landlord promptly after Landlord's written request
specifying the information required to the extent in Tenant's possession,
custody or control. Landlord's delivery of the Final Reconciliation shall be
excused for so long as Tenant delays in providing information needed to complete
same which is in Tenant's possession, custody or control to Landlord. If the
Final Reconciliation indicates that the total cost to complete Landlord's TI
Work exceeds the TI Allowance, then such excess shall constitute an Excess TI
Cost for purposes of this Exhibit C and shall be payable by Tenant to Landlord
within ten (10) business days after Landlord's written demand (to the extent not
theretofore funded by Tenant). (2) If the Final TI Bid (or any combination of Tl
Costs for which Tenant will be responsible hereunder) exceeds the TI Allowance,
Landlord shall have the right to require payment from Tenant of the amount by
which aggregate Excess TI Costs exceeds the T! Allowance prior to being
obligated to proceed with the TI Work from which such Excess TI Costs are
derived, which payment shall be made by Tenant to Landlord within ten (10)
business days after Landlord's written demand accompanied by reasonable
substantiating documentation, and which (ifbeingpaid to defray Excess Costs
which are not yet due and payable to the contractor under the terms of the
applicable construction contract) will be held by Landlord, in trust, to be
disbursed pari passu with any amounts utilized by Landlord to make payments in
respect of TI Costs. Any amounts paid by Tenant to Landlord under this provision
shall be credited against such Excess TI Costs. D. First-Class Lien-Free
Completion: Warranties. Except as specified in the Construction Documents,
Landlord shall use only first class materials in connection with any Landlord
Work. All Landlord Work shall be paid for in full and in a timely fashion by
Landlord (subject to Tenant's obligation to fund Excess TI Costs as and to the
extent set forth herein), and C-25



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle121.jpg]
shall be performed in a lien-free, first-class, and good and workmanlike manner.
Landlord shall either assign to Tenant, or enforce on Tenant's behalf, all
warranties on Landlord's Work to the extent Tenant is responsible for the
maintenance or repair of such items and the same would be covered by such
warranties. V. TENANT WORK A. Generally. (1) All Tenant Work shall be performed
in accordance with plans and specifications approved by Landlord, which
approvals shall not be unreasonably withheld and shall generally be subject to
the standards applicable to approval of Tenant alterations pursuant to Section
15 of the Lease (and Landlord agrees that it may not disapprove any item shown
therein if Landlord would not have the right to disapprove such item under
Section 15 if such item were a Tenant alteration), subject only to variations as
described below, and any modifications required by applicable governmental
authorities in review of the plans for such Tenant Work as part of the process
of obtaining a permit therefor. During construction of Tenant Work, Tenant shall
have the right to make substitutions of material(s) of equivalent grade and
quality, and to make changes necessitated by conditions met in the course of
construction, provided Tenant shall seek Landlord's approval of any material
change to the plans for such Tenant Work within the scope ofthe aforesaid
circumstances, which shall not be unreasonably withheld, conditioned or delayed,
and which approval shall be deemed given if Landlord fails to respond within
three (3) business days of a written request for approval. The procedure for
submission of any plans and specifications for Tenant Work shall be
substantially identical to (i.e., a reverse mirror image of) the procedure for
obtaining Tenant's consent to the Approved Plans, unless the work in question
does not require Landlord approval under the standards applicable to approval of
Tenant alterations pursuant to Section 15 of the Lease, in which event Tenant
shall still notify Landlord of the Tenant Work it is proposing to perform.
Tenant agrees that Landlord will have the right to inspect the performance of
Tenant Work by Tenant's contractor(s) and subcontractor(s), through a
construction manager appointed by Landlord, and Tenant agrees to cooperate with
Landlord to facilitate such inspection, including without limitation: (A)
notifying Landlord and such construction manager of any scheduled government
inspections of Tenant's Work so that Landlord's Representative can be present
therefor; (B) permitting Landlord's Representative reasonable access to those
portions of the Premises in which Tenant Work is being performed during the
construction period, as necessary to perform such inspections, and (C) complying
(or causing its contractor to comply) with the reasonable directions of
Landlord's Representative in connection with Tenant Work, as long as such
directions are not inconsistent with the approved plans for such Tenant Work,
Landlord shall use all reasonable and diligent efforts not to interfere with the
performance of any Tenant Work during the' course of any inspections by
Landlord's Representative pursuant to this Paragraph. (2) Without limiting the
generality or applicability of any provisions of this Exhibit C or the Lease,
Tenant agrees that the following provisions shall apply to the performance of
any Tenant Work: (i) In performing any plumbing work which may require removal
offloor slab in corridors which are otherwise within the common areas of the
Building, Tenant C-26



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle122.jpg]
agrees upon completion of such plumbing work, to restore the finishes within
such common corridors to their original condition. (ii) In performing portions
of any Tenant Work which involve construction work upon the exterior of the
Building, Tenant agrees that it shall, at Tenant's sole expense, restore all
areas of the Building's exterior, including without limitation all adjacent
planting areas, sidewalks and parking areas, affected by the execution of such
Tenant Work, to their original condition upon the completion of such portions of
such Tenant Work. (iii) Tenant shall protect and restore all work areas of the
Building (including without limitation any portions ofthe common areas of the
Buildings) utilized or affected in performing any Tenant Work, including, but
not limited to, the Building roofs, common corridor floors, walls, and ceilings,
floor penetrations and chase wall penetrations. Tenant shall use only roofing
contractors who are permitted to perform such work upon the roof without
nullifying any then applicable roof warranty for penetrations and reflashing of
affected roof areas (if any), which roofing contractors shall be subject to
Landlord's reasonable approval and which roofing contractors shall warrant to
Landlord's reasonable satisfaction the integrity of any such roof or exterior
penetrations and that the same are free from leakage and are otherwise properly
waterproof. Tenant shall further ensure that all floor penetrations are properly
fire-stopped, in accordance with applicable building and fire codes and prudent
construction practices. (iv) Tenant shall cause its contractor performing any
Tenant Work to provide warranties for all Tenant Work and the materials and
equipment which are incorporated into the Building and Premises in connection
therewith, and to provide copies of such warranties to Landlord, as well as
provide to Landlord all operating and maintenance manuals for all equipment and
materials incorporated into the Building and/or Premises as part of any Tenant
Work (to the extent Landlord is responsible for the maintenance or repair of
such items after the Rent Commencement Date), and as-built plans and
specifications for such installations. To the extent any Tenant Work affects,
voids or otherwise nullifies or renders unenforceable any warranty on Landlord's
Work, Tenant will be deemed to have underwritten such warranty directly. Tenant
shall either assign to Landlord, or enforce on Landlord's behalf, all warranties
on Tenant Work to the extent Landlord is responsible for the maintenance or
repair of such items and the same would be covered by such warranties. The
inclusion of provisions in this Paragraph IV.A(2) which impose obligations upon
Tenant and/or Tenant's contractor with regard to the performance of any Tenant
Work are intended only to apply to those portions of Tenant Work (if any) which
are approved by Landlord; and the inclusion of such provisions shall not be
construed to impose upon Landlord, or imply, any obligation to approve work
proposed by Tenant. (3) Except as provided herein, Tenant shall obtain all
necessary permits in connection with any Tenant Work, including all final
inspection approvals which are required for the proper completion of such Tenant
Work. Landlord shall cooperate with Tenant, at no out-of- pocket expense to
Landlord, to facilitate the issuance of such permits and inspection approvals.
C-27



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle123.jpg]
B. First-Class Lien-Free Completion. Except as specified to the contrary in the
Approved Plans, Tenant shall use only first class materials in connection with
any Tenant Work. All Tenant Work shall be paid for in full and in a timely
fashion by Tenant, and shall be performed in a lien-free, first-class, and good
and workmanlike manner, and in accordance with all applicable codes.and
requirements. Tenant shall provide to Landlord final lien waivers, inform and
substance reasonably satisfactory to Landlord (and in all events fully and
forever waiving any claim for a statutory or common-law lien against the
Property, or any portion thereof, for labor, services, materials, or otherwise),
from all contractors and subcontractors performing Tenant Work, within ten (10)
business days of completion of each applicable component of such Tenant Work (if
any). Tenant's indemnity and covenants as set forth in Section 23 of the Lease
shall apply to any liens created by virtue of any Tenant Work. Tenant's
architect shall be responsible for ensuring that all Tenant Work complies with
the Access Laws and all other applicable federal, state and local laws,
ordinances, codes and regulations. C. Contractor Qualifications. All contractors
and subcontractors performing Tenant Work shall be subject to Landlord's
reasonable approval, and (if required by law) shall bellicensed to do business
in the State of Pennsylvania and shall otherwise meet all requirements and
qualifications applicable to Landlord's general contractor and subcontractors
set forth in Section IV.B.(2), above. D. Insurance Requirements Applicable to
Tenant During Tenant's Work. (1) Tenant shall secure, pay for, and maintain, or
cause its contractors and subcontractors to secure, pay for, and maintain,
during the continuance of any Tenant construction work within the Premises, all
of the insurance policies required in the amounts as set forth herein, .
together with such insurance as may from time to time be required by city,
county, state or federal laws, codes, regulations or authorities. Tenant Work
(if any) may not commence until all required insurance has been obtained, and,
if Landlord requests, until Tenant's certificates of such insurance have been
delivered to Landlord. Tenant's insurance policies shall name the Landlord and
Landlord's mortgagee(s) as additional insureds. Tenant's certificates of
insurance shall proride that no material change or cancellation of such
insurance coverage shall be undertaken without tliirty (30) days' prior written
notice to Landlord. Landlord shall have the right to require Tenant, and Tenant
shall have the duty, to stop work in the Premises immediately if any of the
coverage Tenant is required to carry herein lapses during the course of the
work, in which event such Tenant Wiorkmay not be resumed until the required
insurance is obtained and satisfactory evidence of same is provided to Landlord.
(2) Tenant shall provide, or if not provided by Tenant, cause any contractor or
subcontractor performing any Tenant Work, including any Early Work or Furniture
Installation to carry General Contractor's and Subcontractor's Required Minimum
Coverages and Limits of Liability as follows: (i). Worker's Compensation and
Employer's Liability Insurance, as required by state law, and any insurance
required by any Employee Benefit Act or similar statute applicable where the
work is to be performed, as will protect the contractor and subcontractors from
any and all liability under the aforementioned act(s) or similar statute. C-28



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle124.jpg]
(ii) Comprehensive General Liability Insurance (including Contractor's
Protective Liability) in an amount not less than $2,000,000 per occurrence
whether involving personal injury liability (or death resulting therefrom) or
property damage liability or a combination thereof (combined single limit
coverage) with a minimum aggregate limit of $2,000,000. Such insurance shall
insure Tenant's general contractor against any and all claims for personal
injury, death, and damage to the property of others arising from its operations
under its contract, whether such operations are performed by Tenant's
contractors, subcontractors, or sub-subcontractors, or by anyone directly or
indirectly employed by any of them. (iii) Comprehensive Automotive Liability
Insurance, for the ownership, maintenance, or operation of any automotive
equipment, whether owned, leased, or otherwise held, including employer's
non-ownership and hired car liability endorsements, in an amount not less than
$2,000,000 per occurrence and $2,000,000 aggregate, combined single limit bodily
injury and property damage liability. (iv) Builder's Risk (All Risk) insurance,
in an amount commensurate with the scope ofwork, and otherwise in form and
substance reasonably satisfactory to Landlord. (3) Such insurance policies set
forth in (i) - (iv), above, shall insure Tenant's general contractor and all
subcontractors against any and all claims for bodily injury, including death
resulting therefrom, and damage to the property of others arising from its
operations under its contract in connection with construction of the Premises,
whether performed by Tenant's general contractor, subcontractors, or
sub-subcontractors, or by anyone directly or indirectly employed by any of them.
(4) The insurance required under this Exhibit C shall be in addition to any and
all insurance required to be procured by Tenant pursuant to the terms of the
Lease. 5. Additional Covenants Applicable to Tenant Work. The following
additional covenants shall apply to any Tenant Work under this Lease: A. All
contractor( s) for Tenant Work shall be obligated to keep all construction areas
reasonably clean and free of trash and debris, and Tenant shall monitor the
activities of its contractors, subcontractors and their respective employees
with regard to keeping the Building and Project clean. Any construction contract
for Tenant Work shall indemnify Landlord from damages, losses and expenses
associated with the acts and omissions of the contractor, its agents, employees
and subcontractors, and shall otherwise be consistent with the terms hereof. B.
In connection with any Tenant Work, Tenant shall provide to Landlord, upon
written request, copies of all applications for permits, copies of all
governmental inspection. reports and/or certificates, and any and all notices or
violations communicated to such party or its contractors by applicable
governmental authorities, promptly upon receipt and/or submission thereof, as
the case may be. Tenant agrees to comply (or to cause its contractors to comply)
with all applicable federal, state and local laws, regulations and ordinances in
the performance of any Tenant C-29



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle125.jpg]
Worle, and to promptly rectify any violations of such laws caused by the acts or
omission of Tenant, its employees, agents andlor contractors, and Tenant shall
be responsible for any non-compliance by Tenant or its agents, employees and
contractors. VI. SCHEDULES The following Schedules are attached to and shall
form a substantive part of this Work Agreement: Schedule C-l Schedule C-2
Schedule C-3 Schedule C-4 Approved Schedule Approved Design Schedule List of
Approved Schematic Drawings Outline Specifications C-30



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle126.jpg]
Schedule C-1 . Approved Schedule Quarte 3rd Quarte 4th Quarte 1st Quarte 2nd
Quarte 3rd Quarte 4th Quarte 1st ID Task Name Duration Start Finish Ma lJun
Jul]Au ISe Oc~~ IDeeJanlFe MarAprltvla IJun Jul!Au \Se Oc~~ IDee Jan : 1
Financial & Development Management 27.2 wks Fri 06/15/01 Fri 12121101 - - :2 Due
Dilligence 10.2 wks Fri 06/15/01 Fri 08/24/01 I- - - - ------------_._------_
.•._-_ ..._-.---_ .. ----- _._---_ .. ,-,-----_._-- •••3 Lease Negotiations 9
wks Thu 08130/01 Wed 10/311014 Financing 12 wks Mon 10/01/01 Fri 12121/01 5 Site
& Shell DeSign 31.6 wks Fri 06101/01 Tue 01/08/02 - ~6 Arch: Schematic Design
17.4 wks Fri 06101101 Mon 10101/01 7 Civil: Site Plan & Utility Design 7 wks Thu
09/27/01 Wed 11/14/01 -- -----_._---------- ---"-' r:8 Geotechnical:
Borings/Analysis/Design 4.4 wks Thu 10/04/01 Fri 11/021019 Arch: Design
Development 4 wks Tue 10/02101 Mon 10/29/01 10 Structural: Steel Frame Design
6wks Thu 10/04/01 Wed 11/14/01. I't~11 Arch: Construction Documents to Permit
4.2 wks Tue 10/30/01 Tue 11/27/01 12 Documents to L&I-Twp. For Building Permit
(Shell) 6 wks Wed 11/28/01 Tue 01/08/02 Ii,."-----------------.
---_.__._-.__._-- I-Tue 12/25t01 Ii.13 Arch: Construction Documents - Final 4
wks Wed 11/28/01 14 Tenant Improvements Design 35 wks Fri 03/01/02 Thu 10/31/02
-15 Schematic Design 9wks Fri 03/01/02 Thu 05/02102 16 Design Development 9 wks
Fri 05/03/02 Thu 07104/02 :L..- I. 17 Construction Documents to Permit Set 10wks
Fri 07105/02 Thu 09112102-----_._-- ------- ---'-'-- --_._--- •18 Documents to
L&II Cran. Twp. For Building Permit 6 wks Fri 09113102 Thu 1012410219
Construction Documents - Final 7 wks Fri 09113102 Thu 10131102 •--------_. .__
._---_ .. ------ ------_ .._---20 Approvals & Entitlements 8 wks Wed 11114/01
Tue 01108/02 -21 Utility, Infrastructure, Public Reviews 4wks Thu 11/15/01 Wed
12112101 I•• 22 Documents to Township for Final Land Dev. 5.6 wks Wed 11114/01
Fri 12121101 11•_._---_ ..---_ ..'---- "-_.' .._----- ._-_._ ...--------- •23
Documents to Butler Co. Conservation District 4 wks Thu 11/15/01 Wed 1211210124
Receive Final Approvals Owks Fri 12121101 Fri 12121101 l! 2121----.--.--.-
._-----_._. ---_._--_ ....~12128/61 ~ 212425 Grading Permit 1 wk Mon 12124101 26
Building Permit Owks Tue 01/08/02 Tue 01/08/02 01/08 Task Rolled Up Task Project
Summary • -Split Rolled Up Split Extemal Milestone •500 Cranberry Woods Drive
Progress Rolled Up Milestone C Extemal Milestone •Fri 11/02101 3:32 PM Milestone
• Rolled Up Progress Deadline G Summary • • Extemal Tasks 1 of 2



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle127.jpg]
Schedule C·1 Approved Schedule 10 Task Name 1 Duration I Start I Finish 27 28 29
Bidding 6.8 wks Wed 11/28/01 Tue 01/15/02 ~ 80% Documents to Contractor 1 for
GMP 0 wks Wed 11/28/01 Wed 11/28/01 1 /28----------------------_.- ..- --~----
.__ ._--._------- Receive GMP Bid for funding and approval 3 wks Thu 11/29/01
Wed 12119/01 Close on Financing 0 wks Thu 12/20/01 Thu 12/20/01 _(2120 If GMP
Bid is good· review final CD's, neg. with Co 2 wks Wed 12126/01 Tue 01/08/02
Else, Bid to GC community for New Bid 3 wks Wed 12126/01 Tue 01115/02 30 31 32 I
I I I I'" I '-33 Shell & Core Construction-------------_._-.---_ ..__._-_.34
Mass Grading, Earthwork 35 Foundations/Caissons 36 1 Utilities/Infrastructure s
WKS wed U4/<:4/02 Tue 06/04/02 10 wks Wed 04/24/02 Tue 07/02102 10 wks Wed
06/05/02 Tue 08/13/02 5 wks Wed 08/14/02 Tue 09/17/02--------8 wks Wed 09/18/02
Tue 11/12102 4 wks Wed 11/13/02 Tue 12110/02 27.8 wks Wed 06/05/02 Mon 03/31/031
27 wks Tue 09/24/02 Mon 03/31/03 26.8 wks Wed 09/25/02 Mon 03/31/03-------
--_._- -_._--- 37 1 Steel Erection Slab on Deck/Slab on Grade381-391 Skin
Construction 40 1 Windows/Doors 41 1 Plumbing 42 1 Electrical ~ .
Mechanical/HVAC 44 I Elevators I 7 wks 1 Man 11/25/021 Fri 01/10/03 45 1
Lobby/Finishes I 16 wks I Mon 11/25/021 Fri 03/14/03 46iT-;mant Improvements
··--f21."4wks -Frl11/ii1/921-Mo·n 03/31/03 47 1 Bidding & Award: TI I 4 wks 1
Fri 11/01/021 Thu 11/28/02 48 1 Furniture Installation I 4 wks 1 Tue 03/04/031
Mon 03/31/03 ~ Tenant Improvements
..------i·-------·I·-····--··-··-····-·--·-I-·-···-·--15.8 wks Wed 12111/02 Man
03/31/03 50 1Occupancy o wks 1 Mon 03/31/031 Mon 03/31/03 -t1k taR -- =. Task
Project Summary _ _ Extemal Milestone • Extemal Milestone •500 Cranberry Woods
Drive Fri 11/021013:32 PM Rolled Up Task Rolled Up Split Rolled Up Milestone C
Rolled Up Progress ------ Deadline Split Progress Milestone • Extemal Tasks
lallIIL za 1111Summary - --- n -,: 2 of 2



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle128.jpg]
Schedule C-2 Approved Design Schedule 10 ITask Name Duration Start Finish Site &
Shell Design 31.6 wks Fri 06/01/01 Tue 01/08/02 2 Arch: Schematic Design 17.4
wks Fri 06/01/01 Mon 10101/01 ~ ----- . ------_ .._.__ ._-_.__ ..._ .._----
"""--'-- .-------- " ..__ ......... _._--_.-Civil: Site Plan & Utility Design 7
wks Thu 09/27/01 Wed 11/14/01 4 Geotechnical: Borings/Analysis/Design 4.4 wks
Thu 10104/01 Fri 11/02/01 5 Arch: Design Development 4 wks Tue 10102101 Mon
10/29/01 ------------.--~--.-.---.--. ------ -_._----_ .. -------16 Structural:
Steel Frame Design 6 wks Thu 10104/01 Wed 11/14/0'1 7 Arch: Construction
Documents to Permit 4.2 wks Tue 10/30/01 Tue 11/27/01 8 Documents to L&I-Twp.
For Building Permit (Shell) 6 wks Wed 11/28/01 Tue 01/08/02 9 Arch: Construction
Documents - Final 4 wks Wed 11/28/01 Tue 12/25/01 10 Tenant Improvements Design
35 wks Fri 03/01/02 Thu 10/31/02 ~ ---------------~----..-...-.-.- ....--.....-.
--._--_ .._- ----Fri 03l01-/OZ_.__ .._-_____ ,'Schematic Design 9wks Thu
05/02102 12 Design Development 9 wks Fri 05/03/02 Thu 07/04/02 13 Construction
Documents to Permit Set 10 wks Fri 07/05/02 Thu 09/12102 14 Documents to L&II
Cran. Twp, For Building Permit 6 wks Fri 09/13/02 Thu 10/24/02 15 Construction
Documents - Final 7wks Fri 09/13/02 Thu 10/31/02 W ....__ .__ ..•.-.---
._...----- ------- ----·---1Approvals & Entitlements 8 wks Wed 11/14/01 Tue
01/08/02 17 Utility, Infrastructure, Public Reviews 4 wks Thu 11/15/01 Wed
12112101 18 Documents to Township for Final Land Dev. 5.6 wks Wed 11/14/01 Fri
12121101 19 .-.-------- ------ ._.__._---_ ....----_._-----Documents to Butler
Co. Conservation District 4wks Thu 11/15/01 Wed 12112101 20 Receive Final
Approvals Owks Fri 12121/01 Fri 12121/01 ------------ -- Mon 12124io1
-F'M12128!01 I21 Grading Permit 1 wk I I ~2/2422 Building Permit o wks Tue
01/08/02 Tue 01/08/02 01/08 Rolled Up Task Rolled Up Split Rolled Up Milestone C
Rolled Up Progress ------ Extemal Tasks Project Summary _ _ Extemal Milestone •
External Milestone • Deadline n Task Split 500 Cranberry Woods Drive - Design
Fri 11/02101 .3:30 PM Progress Milestone Summary • t:"' ,,~\~~ " ,:.;.~
:~~~-;:":J'~;------_._- ---



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle129.jpg]
Schedule C-3 List of Approved Schematic Drawings Schematic First Floor Plan
dated 11119/01 Schematic Second Floor Plan dated 11119/01 Schematic Third Floor
Plan dated 11119/01 Schematic Fourth Floor Plan dated 11119/01 Schematic Front &
Side Elevation dated 11119/01 Schematic Rear & Side Elevation dated 11119/01
C-33



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle130.jpg]
Schedule C-4 500 Cranberry Woods Drive Outline Specifications Floor Finish: Ist
Floor: 2nd, 3rd and 4th Floors: 4" slab on grade 4 Y2" lightweight composite
slab Floor slabs to be flash patched to achieve a smooth surface ready for
carpet. All vertical penetrations to be filled. Exterior and Interior Columns:
Steel "I" beam columns will be sheathed with gypsum wallboard including taping,
floating and sanding to a paint-ready surface. Exterior Walls: Brick exterior
with 3 W' R-13 FKS faced mineral fiber batt insulation between 4" metal stud
knee wall. Exterior walls will include gypsum wallboard on tenant side ready for
paint. Exterior Glazing: Window system consisting primarily of ribbon glass and
curtain wall with some punched glass panels to be installed on 5' modules. Glass
height to be minimum of 6'. Window Wall Sills: Approximately 5" wide extruded
aluminum sill. Window Treatments: All exterior and interior atrium windows shall
receive 1" mini-blinds Ceilings: Armstrong 15/16" Prelude exposed tee system.
Ceiling will be completely installed using %" minaboard Second Look II, angled
tegular panel. Complete ceiling will be installed assuming partition- high
tenant walls throughout. Tenant is responsible for half of the cost ofjnstalling
final demising wall. Location of demising wall to be provided to Landlord no
later than October 1,2002 to allow construction of tenant space ceiling, which
shall be installed per the Tenant's Construction Drawings, per the quantities
below. Sprinklers: Heads will be installed to meet code in accordance with the
Tenant's space plan which shall not exceed a maximum of 25% enclosed spaces and
75% open space minimum. White semi-recessed sprinkler heads with white
escutcheons will be installed at Landlord's expense within 6" radius of center
of each 2' x 2' (Second Look) tile pattern upon completion of the ceiling grid.
Light Fixtures: 2' x 4' fluorescent 277-volt lay-in fixtures with T8 lamps,
electronic ballasts and 18 cell parabolic lens. Fixtures to be installed at
Landlord's expense at a rate of one (1) fixture per every 100 square feet of
useable area. Electric: Tenant electrical panels are located in electric rooms
situated on each floor, with circuit breakers in place, adjacent to main lobby
and C-34



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle131.jpg]
HVAC System: Plumbing: Telephone: Insulation: Fire Protection: Common Areas:
Parking: Security System: building cores. The building's standard electrical
service is 277/480 volt 3-phase, 4-wire. Panel specs are based upon a lighting
load of 2.5 watts per SF and small appliance load of 2.5 watts per SF. No
additional service will be provided for tenant equipment unless specifically
agreed upon and indicated on the construction documents. Two rooftop mounted
blow-down air handling units will supply the vertical trunk lines and floor-wide
distribution systems to approximately 25 Variable Air Volume (VAV) control boxes
per floor. The system will provide approximately 300 gross tons of cooling to
the building and will serve 1 person per 225 SF with adequate outside air.
Ductwork to be installed from VAV boxes to ceiling grid diffusers at Landlord's
expense. One diffuser per 300 useablesquare feet will be provided. Wet stacks,
vents and cold-water risers will be provided in two locations outside of the
core area. Plumbing connections shall be "roughed in" and available for vent,
and hot and cold water at these locations. Telephone rooms will be provided on
each floor adjacent to main lobby and building core areas. Only non-asbestos
product insulation shall be installed in exterior walls and underside of slab
per code. Fire systems shall be installed and operating per code. The system
will include, but not be limited to, an auto dialer in the building, required
pull stations on each floor and HVAC smoke detectors. Finished elevator lobbies
on the I" and 2nd floors, common and exit corridors on the 1st floor and
restrooms on all floors. All areas shall be in compliance with ADA standards.
The 3rd and 4th floor elevator lobbies shall be delivered in accordance with
Exhibit C-4 hereto. There shall be approximately 590 parking spaces. Tenant
shall be provided with parking at a ratio of 5 spaces per 1,000 rsfleased or the
entire lot if the entire building is leased by Tenant. Building perimeter access
will be controlled via proximity card reader system and tenant will be provided
5 cards per 1000 rsf leased. C-35



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle132.jpg]
EXHIBITD Rules and Regulations 1. Except as specifically provided for in the
Lease, no sign, placard, picture, advertisement, name or notice shall be
installed or displayed on any part of the outside or inside of the Building or
Land without the prior written consent of the Landlord. Landlord shall have the
right to remove, at Tenant s expense and without notice, any sign installed or
displayed in violation of this rule. All approved signs or lettering on doors
and walls shall be printed, painted, affixed or inscribed at the expense of Ten
ant by a person chosen by Landlord. 2. No awning shall be permitted on any part
of the Premises. Tenant shall not place anything against or near glass
partitions or doors or windows which may appear unsightly from outside the
Premises. 3. Tenant shall not obstruct any sidewalk, halls, passages, exits,
entrances, elevators, escalators, or stairways of the Building. Landlord shall
in all cases retain the right to control and prevent access to such areas of all
persons whose presence in the reasonable judgment of Landlord would be
prejudicial to the safety, character, reputation and interest of the Land,
Building and the Building s tenants; provided that, nothing in this Lease
contained shall be construed to prevent such access to persons with whom any
Tenant normally deals in the ordinary course of its business, unless such
persons are engaged in illegal activities. Except as specifically provided for
in the Lease, Tenant shall not go upon the roof of the Building. 4. The
directory of the Building will be provided exclusively for the display of the
name and location of tenants only, and Landlord reserves the right to exclude
any otber names therefrom. 5. All cleaning and janitorial services for the
Building and the Premises sball be provided exclusively through Landlord, and
except with the written consent of Landlord, no person or persons other than
those approved by Landlord shall be employed by Tenant or permitted to enter the
Building for the purpose of cleaning the same. Cleaning and janitorial services
shall be provided seven (7) days per week (with any such services provided on
weekends and holidays during any period in which the Building is multi-tenanted
to be paid for exclusively by Tenant except to the extent other tenants of the
Building receive such weekend and holiday janitorial service). Tenant shall not
cause any unnecessary labor by carelessness or indifference to the good order
and cleanliness ofthe Premises. 6. Tenant shall not alter any lock or install a
new additional lock or bolt on any door of its Premises without providing
Landlord with a master key for such lock or bolt and notifying Landlord within a
reasonable time period thereafter. Tenant, upon the termination of its tenancy,
shall deliver to Landlord the keys of all doors which have been furnished to
Tenant. 7. Tenant sball not place a load upon any floor of the Premises which
exceeds the load per square foot which such floor was designed to carry and
which is allowed by Governmental Requirements. Landlord shall have the right to
prescribe, on a reasonable basis, the weight, size and position of all
equipment, materials, furniture or other property brought into the Building.
Heavy objects shall, if considered reasonably necessary by Landlord, stand on
such platforms as reasonably determined by Landlord to be necessary to properly
distribute the weight. Business machines and mechanical equipment belonging to
Tenant, which cause noise or vibration that may be transmitted D-l



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle133.jpg]
to the structure of the Building or to any space in the Building or to any other
tenant in the Building, shall be placed and maintained by Tenant, at Tenant s
expense, on vibration eliminators or other devices sufficient to eliminate noise
or vibration. The persons employed to move such equipment in or out ofthe
Building must be insured, bonded and responsible. All damage done to the
Building by maintaining or moving such equipment or other property (except to
the extent caused by the acts or omissions of Landlord) shall be repaired at the
expense of Tenant. 8. Tenant shall not use or keep in the Premises any kerosene,
gasoline or inflammable or combustible fluid or material other than those
limited quantities permitted by the Lease. Tenant shall not use or permit to be
used in the Premises any foul or noxious gas or substance, or permit or allow
the Premises to be occupied or used in a manner offensive or reasonably
objectionable to Landlord or other occupants of the Building, if any, by reason
of noise, odors or vibrations nor shall Tenant bring into or keep in or about
the Premises any birds or animals. 9. Tenant shall not use any method of heating
or air-conditioning other than that supplied by Landlord. 10. Tenant shall not
waste any utility provided by Landlord and agrees to cooperate fully with
Landlord to assure the most effective operation of the Building s heating and
air-conditioning and to comply with any governmental energy-saving rules, laws
or regulations of which Tenant has actual notice. 11. Landlord reserves the
right to prevent access to the Building in case of invasion, mob, riot, public
excitement or other commotion by closing the doors or b)' other appropriate
action. 12. Tenant shall be responsible for any damage or injuries sustained by
other tenants or occupants of the Building or by Landlord by virtue of its
failure to close and lock the doors of its Premises and entirely shut off all
water faucets or other water apparatus, and electricity, gas or air outlets
before Tenant and its employees leave the Premises. 13. The toilet rooms,
toilets, urinals, wash bowls and other apparatus shall not be used for any
purpose other than that for which they were constructed and no foreign substance
of any kind whatsoever shall be deposited in them. The expenses of any breakage,
stoppage or damage to the extent resulting from the violation of this rule shall
be borne by Tenant if it or its employees or invitees shall have caused it. 14.
Except as permitted under the Lease, Tenant shall not sell, or permit the sale
at retail, of newspapers, magazines, periodicals, theater tickets or any other
goods or merchandise to the general public in or on the Premises. Tenant shall
not make any room-to-room solicitation of business from other tenants in the
Building. Tenant shall not use the Premises for any business or activity other
than that specifically provided for in the Lease. 15. Except as specifically
provided for in the Lease, Tenant shall not install any radio or television
antenna, loudspeaker or other device on the roof or exterior walls of the
Building. 16. Tenant shall not mark, drive nails, screws or drill into the
partitions, woodwork or plaster or in any way deface the Premises. Tenant shall
not cut or bore holes for wires. Tenant shall not affix D-2



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle134.jpg]
any floor covering to the floor of the Premises in any manner except as
reasonably approved by Landlord. Tenant shall repair any damage resulting from
noncompliance with this rule. 17. Canvassing, soliciting and distribution of
handbills or any other written material, and peddling in the Building or Land
are prohibited. 18. Tenant shall not place in any trash box or receptacle any
material which cannot be disposed of in the ordinary and customary manner of
trash and garbage disposal. All garbage and refuse disposal shall be made in
accordance with locally enforced regulations and the requirements of the
Declaration. 19. The Premises shall not be used for lodging or any improper or
immoral or objectionable purpose. 20. Tenant shall comply with all safety, fire
protection and evacuation procedures and regulations reasonably established by
Landlord or established by any governmental agency. 21. Employees of Landlord
are not required to perform any work or do anything outside of their regular
duties unless under special instructions from Landlord, and no employee of
Landlord is required to admit Tenant to any space other than the Premises
without specific instructions from Landlord. 22. Landlord may waive anyone or
more of these Rules and Regulations for the benefit of Tenant or any other
tenant, provided (i) no such waiver by Landlord asagainst Tenant shall be
construed as a waiver of such Rules and Regulations in favor of any other
person, nor prevent Landlord from thereafter revoking such waiver and enforcing
any such Rules and Regulations against any or all ofthe tenants of the Building,
and (ii) Landlord shall not enforce these Rules and Regulations in a manner
which is discriminatory towards Tenant. 24. These Rules and Regulations are in
addition to, and shall not be construed to in any way modify or amend, in whole
or in part, the covenants and conditions of any lease of premises in the
Building. If any provision of these Rules and Regulations conflicts with any
provision of the Lease, the terms of the Lease shall prevail. 25. Landlord
reserves the right to make such other and reasonable Rules and Regulations as,
in its reasonable judgment, may from time to time be needed for safety and
security, the care and cleanliness of the Building and Land and the preservation
of good order in the Building. Tenant agrees to abide by all the Rules and
Regulations stated in this exhibit and any additional rules and regulations
which reasonably are so made by Landlord. 26. Tenant shall be responsible for
the observance of all of the foregoing rules by Tenant and Tenant's Agents. D-3



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle135.jpg]
Revised Proposal- McKesson! :- September 27,2001 Page 5 of 17-l+l+ EXHIBIT E
Page 1 of 2 ( Cranberry Woods Drive (a) During the term of the Lease, Tenant
shall have a Right of First Offer on space in the next speculative office
building developed by Trammell Crow Company in Cranberry Woods (it is
anticipated that the next speculative building shall be on the site labeled600
Cranberry Woods Drive). Tenant's Right of First Offer shall be triggered by an
executed letter of intent between Trammel Crow Company and the applicable
investor for Building IV or V, whichever is developed first. Such transaction
shall have a term of at least 5 years and shall be at a rate that is negotiated
by both parties in good faith. (b) During the first (36) months ofthe lease on
space in 500 Cranberry WoodS Dr., Tenant shall have the right to request a lease
from TCC for space in a new buildingon one of the adjacent parcels to 500
Cranberry Woods Dr. The adjacent parcels are the future 600 Cranberry Woods
Drsite as indicated on the attached site plan and the contiguous parcel due
north of 500 Cranberry Woods Drive, Cranberry Woods Y Trammell Crow Company
shall have ninety (90) days to provide aletter of intent to Tenant outlining the
terms acceptable to Trammell Crow Company. In the event one of the adjacent
parcels is no longer available and the Right of First Offer as outlined above
has been declined by Tenant.Tenants expansion rights as outlined in paragraph
(b.) above shall apply to the remaining parcel. For example, should Tenant
decline its Right of First Offer on Building IV,Tenant will have an option on
the Building V pad for the initial thirty-six (36) months of .this lease. Should
Tenant decline its Right of First Offer on Building V, Tenant will have an
option on the Building IV pad during the initial thirty-six (36) months of this
lease. (c) Should Tenant and Trammell Crow Company be unable to reach an
agreement of mutually acceptable terms and conditions on a market lease for the
new construction of a building, then Tenant shall have the option to purchase
site IV or V, the location of such site shall be at the sale discretion of Mine
Safety Appliances. Site IV is deemed to be approximately 11.6 acres and Site V,
which has not yet been subdivided, is expected to be a minimum of L3.6acres. If
Site V is utilized, the final size of the subdivided site shall not-leave an
undevelopable piece of land remaining. Such determination shall be at the sale
discretion of Mine Safety Appliances. Further, the building shall be norless
than 110,000 square feet of net rentable area. Through 2002, the purchase price
shall be $150,000 per acre. This price shall then be increased by 3% annually.
If Tenant elects to purchase and develop the site, and Trammell Crow Company is
the exclusive developer of'Mine Saf0ty Appliances Cranberry Woods at the time of
such purchase and development, it shall enter into a Development Services
Agreement



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle136.jpg]
Revised Proposal+ McKesson! ~ September 27,2001 Page 6 of 17m.+ EXHIBIT E Page 2
of 2 iCranberry Woods Drive with Trammell Crow Company to act as the development
and construction manager for the project TCC shall be paid a development and
construction management fee equivalent to 5% of the total project costs
excluding commissions . ., .;' " .~



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle137.jpg]
ExmBITF Form of Guaranty of Lease GUARANTY OF LEASE THIS GUARANTY is given this
_ day of December, 2001, by McKESSON CORPORATION, a Delaware corporation (the
"Guarantor"), to TC NORTHEAST METRO, INC., a Delaware corporation (with its
successors and assigns, "Landlord"). REC IT ALS: R-l. Landlord and McKesson
Automation, Inc.(with its successors and assigns, "Tenant") wish to enter into a
Lease Agreement of even date herewith, which lease, together with any and all
modifications, amendments and extensions thereof is hereinafter referred to as
the "Lease", pursuant to which Landlord will lease to Tenant certain premises
(the "Premises") located within the building located at 500 Cranberry Woods
Drive, Cranberry Township, PA (the "Building"), which building is owned by
Landlord. R-2. Landlord is requiring that Guarantor execute and deliver this
Guaranty as a condition to Landlord's executing and delivering said Lease. R-3.
Tenant is a wholly owned subsidiary of Guarantor. By virtue of such corporate
affiliation, Guarantor is willing to induce Landlord to enter into the Lease by
guarantying Tenant's obligations under the Lease to the full extent set forth
herein. WITNESSETH: NOW, THEREFORE, in consideration of Ten Dollars ($10.00) in
hand paid, and of other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by Guarantor and by Landlord,
Guarantor, intending to be legally bound, does hereby agree as follows: 1.
Guarantor hereby unconditionally and absolutely guarantees to the Landlord:
1.1.1 The full, prompt and complete payment by the Tenant of all Rent (as
defined in the Lease) and other sums which are or may be payable by the Tenant
under the Lease; and 1.1.2 The full, prompt and complete performance by the
Tenant of all and singular the terms, covenants, conditions and provisions in
the Lease required to be performed by the Tenant. Guarantor's obligations
hereunder shall be in all instances effective without regard to any indulgence,
forbearance, delay, neglect or failure on the part of Landlord in enforcing
Tenant obligations under the Lease, and Guarantor hereby waives, to the fullest
extent permitted by law, all defenses to enforcement of this Guaranty based upon
the indulgence, forbearance, delay, neglect or failure by Landlord in enforcing
Tenant's obligations under the Lease. In addition, the validity of this Guaranty
and the obligation of Guarantor's hereunder shall in no way be terminated,
affected or impaired by reason of the release or exchange of any security
deposit or other collateral given by F-l



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle138.jpg]
Tenant as security for the performance of Tenant's obligations under the Lease,
all of which may be made, done, or suffered without notice to/or the consent of
Guarantor. 2. Guarantor hereby waives notice of acceptance hereof and any and
all other notices which by law or under the terms and provisions of the Lease
are required to be given to the Tenant, and also waives any demand for or notice
of default of the payment of rent and other sums which may be payable by the
Tenant under the Lease and the performance of any and aU terms, covenants,
conditions and provisions in the Lease required to be performed by the Tenant;
and Guarantor further expressly hereby waives any and all legal obligation, duty
or necessity for the Landlord to proceed first against the Tenant or to exhaust
any remedy the Landlord may have against the Tenant, it being agreed that in the
event of default or failure of performance in any respect by the Tenant under
the Lease, the Landlord may proceed immediately, and have right of action,
solely against Guarantor or against Tenant, or jointly against Guarantor and
Tenant. 3. In the event of any bankruptcy, reorganization, winding up or similar
proceedings with respect to Tenant, no limitation of Tenant's liability under
the Lease which may now or hereafter be imposed by any federal, state or other
statute, law or regulation applicable to such proceedings, shall in any way
limit the obligation of Guarantor hereunder, which obligation is coextensive
with Tenant's liability as set forth in the Lease without regard to any such
statutory or legal limitation. Guarantor further agrees that the validity of
this Guaranty and the obligations of Guarantor hereunder shall in no way be
terminated, affected or impaired by reason of the adjudication in bankruptcy of
any person or entity obligated under the Lease, the filing of a petition for any
relief under the Bankruptcy Act, of Guarantor 4. Guarantor shall not be excused
from any liability hereunder based on a defense, which the Tenant could not make
or invoke and Guarantor hereby expressly waives any defense at law or in equity
which is not or would not be available to the Tenant, it being the intent hereof
that the liability of Guarantor hereunder is primary and unconditional. The
parties confirm their general intent that the obligations of the Guarantor under
this Guaranty and the obligations of Tenant under the Lease will be co-extensive
as if the Guarantor were the Tenant under the Lease, but only to the extent the
Tenant's performance obligations under the Lease are held to be limited or
relieved due to the Landlord's non-performance under the Lease. Accordingly, the
parties specifically agree that the co-extensive nature of Guarantor's
obligations hereunder with Tenant's obligations under the Lease (i) will not
apply to afford Guarantor the benefit of any technical defenses which may
otherwise be available to excuse Tenant's performance under the Lease but which
are unrelated either to Landlord's performance or non-performance under the
Lease, or interpretations of the scope or application of certain provisions of
the Lease themselves, and/or (ii) will not be construed to modify any of the
express waivers made by Guarantor hereinbelow, such as waivers of notices of
default and the like. 5. It is expressly understood and agreed that this is a
continuing guaranty, and that the obligations of Guarantor hereunder are and
shall be absolute under any and all circumstances, without regard to the
validity, regularity and enforceability of the Lease or any other instruments
executed in connection therewith. Guarantor hereby acknowledges that it has
received and reviewed a true copy of the Lease and all such other instruments
(if any). In the event it shall be asserted that Tenant's obligations are void
or voidable due to illegal or unauthorized acts by Tenant in the F-2



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle139.jpg]
execution of the Lease, the Guarantor shall nevertheless be liable hereunder to
the same extent as the Guarantor would have been if the obligations of the
Tenant had been enforceable against the Tenant. 6. Guarantor hereby waives
notice of the acceptance hereof, presentment, demand for payment, protest,
notice of protest and any and all notices of non-payment, non-performance, or
non- observance, or other proof, or notice of demand. 7. Guarantor agrees that
Landlord may, without notice to Guarantor or Tenant sell, assign or transfer all
or any portion of Landlord's interest in the Lease, the Premises, the Building
and/or the Project, and, in that event, each and every subsequent assignee,
transferee or holder of all or any part of such interest shall have the right to
enforce this Guaranty by suit or other remedy as if such assignee, transferee or
holder were herein by name specifically given said rights, powers and benefits.
8. Guarantor agrees that in the event this Guaranty is placed in the hands of an
attorney for enforcement, Guarantor will reimburse Landlord for all expenses
incurred in connection therewith, including, but not limited to, reasonable
attorneys' fees. 9. A. This Guaranty shall continue to be fully applicable
following any assignment, sublease, exercise of any Expansion Option by Tenant
or exercise of any Renewal Option (as each such term is defined in the Lease),
and this Guaranty shall remain in full force and effect as to any renewal or
extension, and as to any assigns of Tenant's interest under the Lease, and
despite any subletting of all or any portion of the Premises, and as to any
expansion of the Premises pursuant to the Expansion Options provided for in the
Lease. B. This Guaranty shall remain in effect as to any amendment or
modification of the Lease whether or not Guarantor had prior or subsequent
notice of such modification or amendment and/or had consented thereto, and
irrespective of whether such modification or amendment of the Lease has the
intent or effect of increasing or extending the Tenant's obligation to the
Landlord under the Lease. 10. This Guaranty shall be binding upon the successors
and assigns of Guarantor, and shall inure to the benefit of and may be enforced
by the Landlord and its successors and assigns. II. This Guaranty shall remain
in full force and effect regardless of whether or not the relationship of
Guarantor and Tenant, as described in the Recitals to this Guaranty, continues.
12. Guarantor hereby represents and warrants that the officer signing this
Guaranty on its behalf has the full authority, and has been fully authorized, to
execute and deliver this Guaranty and to bind Guarantor to the terms hereof. 13.
This Guaranty shall be governed, construed and interpreted as to validity and
enforcement and in all other respects in accordance with the laws of the State
within which the Premises are located (without resort to choice oflaw
principles) and cannot be modified, amended or terminated orally. Guarantors
hereby acknowledge that the Lease and this Guaranty are performable in the
County and State in which the Premises are located. Guarantor hereby irrevocably
consents to F-3



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle140.jpg]
the jurisdiction and proper venue of any court oflaw located in Cranberry
Township or in Butler County, Pennsylvania, the county within which the Premises
are located, as a proper forum for Landlord to bring a legal action to enforce
this Guaranty and Guarantors obligations hereunder. 14. Guarantor hereby
knowingly, voluntarily and irrevocably waives its right to demand a jury trial
of any legal action to enforce this Guaranty or any of its obligations
hereunder. 15. The payment by Guarantor of any amounts pursuant to this Guaranty
shall not in any way entitle Guarantor to any right, title or interest (whether
by subrogation or otherwise) of the Tenant under the Lease or to any security
being held for any payment or obligation guaranteed hereby. 16. The Landlord and
Guarantor intend and believe that each provision of this Guaranty comports with
applicable law. However, if any provision of this Guaranty is found by a court
to be invalid for any reason, the parties intend that the remainder of this
Guaranty shall continue in full force and effect and the invalid provision shall
be construed as if it were not contained herein. BY EXECUTING THIS GUARANTY,
GUARANTOR HEREBY ACKNOWLEDGES THAT IT HAS REVIEWED, OR HAS HAD AN ADEQUATE
OPPORTUNITY TO REVIEW, THIS GUARANTY AND THE LEASE REFERRED TO HEREIN WITH LEGAL
COUNSEL, AND THAT IT IS ENTERING INTO THE OBLIGATIONS SET FORTH HEREIN KNOWINGLY
AND VOLUNTARILY. EXECUTED this day of _ ,2001. GUARANTOR: McKESSON CORPORATION,
a Delaware corporation By: _ Name: .....:.... _ Title: _ ADDRESS OF GUARANTOR:
F-4



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle141.jpg]
EXIDBITG CRANBERRY WOODS JANITORIAL SPECIFICATIONS Introductory Note: All
services set forth in this Exhibit shall only be performed if and to the extent
the applicable surface to be vacuumed, buffed, polished, swept, mopped, dusted,
wiped, washed or otherwise cleaned is exposed and readily accessible. A. Lobby
and Corridors: Daily Service: 1. Sweep and clean building entrances. 2. Wash
clean and sanitize all water fountains, public telephones and enclosures (neatly
arrange phone books and replace as needed). 3. Clean and remove smudges from
entry door glass. 4. Polish all entry handles, doorplates and metal trim. 5.
Wipe clean all glass, wood or metal doors and doorjambs. 6. Empty all ashtrays,
wipe clean and polish. 7. Screen all sand urns of cigarette butts and debris.
Clean container and add sand as needed (Contractor supplies sand). 8. Empty all
trash receptacles, clean container with clean, damp cloth, and replace plastic
liner (Contractor supplies liners). 9. Remove all debris from landscaped pots
and planters (report any thefts, broken pots or missing plants). 10. Dust and
clean all horizontal surfaces under seven feet. 11. Vacuum all carpet areas and
mats completely and remove spots. 12. Dust mop, using dustless mop, and damp mop
entry floors. 13. Clean and remove smudges and marks on walls, wall coverings
and artwork. 14. Clean, polish and straighten all furniture as needed. 15. Wipe
clean all directory boards with clean, soft cloth using glass cleaner that is
considered safe and not labeled as hazardous waste. 16. Wipe clean all fire
extinguisher cabinets and glass (report broken glass or missing extinguishers) .
17. Clean and polish all elevator doors, jambs, call plates, etc. 18. Dust and
clean all lobby and corridor signage. 19. Report any lights burned out. 20.
Secure all doors and turn off appropriate lights upon completion of work
assignments. B. Lobbies and Corridors - Weekly Service: 1. Clean and polish all
entry metal and sills. 2. Dust and clean or polish all baseboards. 3. Spot clean
all carpeted areas. G-l



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle142.jpg]
4. Dust all ledges and exit signs. 5. Dust all walls above seven feet. 6.
Machine buff all hard flooring surfaces, including ceramic, granite, quarry,
marble, etc. as necessary. C. Lobbies and Corridors - Monthly Service: 1. Clean
all ceiling vents and grills. 2. Dust high ceiling corners and entryways. 3.
Dust and clean light fixtures and covers (interior and exterior). 4. Clean and
treat all wood paneling and furniture as requested. 5. Buff, strip, reseal or
re-wax common area floors as necessary. 6. Shampoo carpet areas as necessary. 7.
Clean, detail and sanitize public phones and enclosures. 8. Dust and clean all
fire lobby doors inside and out. 9. Polish door floor plates. D. Offices - Daily
Service: 1. Remove hand spots or smudges from entry doors. 2. Dust mop, using a
dustless mop, and damp mop all non-carpeted areas. 3. Vacuum and spot clean
entrance mats and carpets in all traffic areas, removing staples and other
debris. 4. Properly position furniture, books and magazines in reception areas.
5. Properly position furniture in offices and conference rooms. 6. Wbiteboards
and chalkboards to be erased and cleaned upon request only. 7. Remove
fingerprints and smudges from all walls. 8. Spot clean all partition glass and
mirrors. 9. Remove all frngerprints and smudges from light switch covers,
electrical outlet cover plates and doorknob handles. 10. Dust windowsills and
ledges. 11. Dust all horizontal surfaces, furniture, and equipment under seven
feet. DO NOT dust desks, conference tables or counters which are cluttered with
paperwork. 12. Dust and replace all desk ornaments, phones and machines in their
original position. 13. Clean furniture fabric with a whiskbroom to sweep off any
dust, paper bits and erasures as needed (remove all staples). 14. Empty all
ashtrays and wipe clean. 15. Empty all wastebaskets and carry trash to
designated areas for removal; replace plastic liners as needed. Break down all
boxes or any other items marked trash and remove to designated area. 16. Empty
recycling bins from offices into separate container to be disposed of into
specially designated recycling dumpsters. G-2



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle143.jpg]
17. Clean and wash all lunchroom table tops, chairs, counters, sinks, cabinets,
refrigerator, dishwasher and stove (exterior only) surfaces (report any insect
problems). 18. Report all burned-out lights. 19. Perform additional services
requested by tenant and bill tenant directly. 20. Before leaving any suite, shut
off lights and electrical appliances and lock all entrance doors and only
interior doors as requested. E. Offices - Weekly Service: 1. Damp wipe all
interior doors with a treated cloth. 2. Detail vacuum and spot clean entire
carpet areas (remove staples and other debris). 3. Spray buff all vinyl tile
floors as necessary. 4. Polish all desk tops and wood furniture that is cleared
of paperwork. 5. Dust all ledges, files, baseboards and sills under seven feet.
6. Vacuum all furniture or wipe vinyl furniture clean. 7. Dust all lower parts
of furniture. 8. Detail and clean all kitchen or wet bar areas. F. Offices -
Monthly Service: 1. Completely clean all partitions and doors, doorjambs, door
floor plates, glass and mirrors from floor to ceiling. 2. Dust all ledges, wall
moldings, pictures, shelves, etc. over seven feet. 3. Dust clean or vacuum all
drapes and blinds. 4. Brush down and clean all vents and grills. 5. Strip, clean
and apply floor dressing to all composition, hardwood and parquet floors. 6.
Scrub and wax all tile floors. 7. Detail all desks and office furniture. 8. Dust
and clean all light fixtures and covers. 9. Detail and clean all kitchens, wet
bars or lunch room areas. 10. Clean all baseboards. 11. Detail and vacuum chairs
and upholstered furniture. G. Restrooms - Daily Service: 1. Dust and clean
restroom signage and doors. 2. Vacuum all restrooms vestibules and remove spots,
if applicable. 3. Wet mop and disinfect tile floor, paying particular attention
to areas under urinals and toilet bowls. 4. Clean alkaline deposits and soap
spills from floor tile grout. 5. Wash and disinfect all sink basins, counter
tops, urinals and toilet bowls. 6. Clean underside rims of urinals and toilet
bowls. G-3



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle144.jpg]
7. Wash both sides of toilet seats with soap and water and disinfect. 8. Empty,
clean, sanitize and polish all paper dispensers, sanitary dispensers and
disposal units. Replace liners as necessary. 9. Clean and polish all mirrors.
10. Dust ledges and base boards. 11. Damp wipe, polish, and shine all chrome,
metal fixtures, hand plates, kick plates, utility covers, plumbing, clean-out
covers and door knobs. 12. Spot clean with disinfectant all partitions and tile
walls (report any graffiti and remove, if possib Ie). 13. Fill all toilet
latrines, soap, sanitary napkin and towel dispensers as necessary. 14. Report
all burned out lights, leaking faucets, running plumbing or other maintenance
needs. 15. Janitor carts will not be brought into restroom areas or used to prop
open doors. 16. Restroom doors will be propped open with a rubber stop, and a
sign indicating "restroom closed for cleaning" will be placed outside. H.
Restrooms - Semi-Weekly (twice per week): 1. Pour clean water down floor drains
to prevent sewer gas from escaping. I. Restrooms - Weekly Service: 1. Wash down
all enamel walls and/or wall covering. 2. Wash all waste containers and
disinfect. 3. Clean and polish all doors, doorplates and hardware. J. Restrooms
- Monthly Service: 1. Wipe clean all ceilings, lights and fixtures. 2. Strip wax
and apply new wax to tile floors. 3. Shampoo, as needed and clean vestibule
carpet. 4. Detail all partitions, toilet compartments and fixtures. 5. Brush and
clean all grills and vents. K. Elevators - Daily Service: 1. Vacuum and clean
all spots and stains from carpet. 2. Dust and clean granite baseboards. 3. Dust
and polish all metal with approved polish (no abrasives). 4. Damp wipe and
remove all spots and fmgerprints from doors and walls (interior and exterior).
5. Dust and clean elevator ceilings and lights. 6. Remove gum, stains or debris
from ceilings, handrails and elevator tracks. 7. Dust, disinfect and clean
emergency phone and security compartments. G-4



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle145.jpg]
8. Clean all call buttons, call plates and signage. 9. Clean and treat all wood
paneling as requested. 10. Report any burned-out lights or malfunctions of
elevator. 11. Clean and polish elevator tracks. L. Stairwells - Daily Service:
1. Police entire stairwell, removing all trash, cigarette butts, etc. Spot clean
as necessary. 2. Report any exit signs that are burned out. 3. Report any lights
burned-out. M. Stairwells - Weekly Service: 1. Vacuum and/or sweep down all
stairs and landings. Spot clean as necessary. 2. Dust all handrails, banisters
and ledges. 3. Clean all walls of fingerprints and smudge marks, etc. 4. Dust
and clean all stairwell signage. 5. Dust and clean all emergency phones. N.
Stairwells - Monthly Service: 1. Wipe clean all stairwell doors and doorjambs.
2. Wet mop all stairs and stafflanding (clean base boards if necessary). 3. Dust
and clean all lights and fixtures. 4. Dust and clean all emergency fire
equipment and plumbing. G-5



--------------------------------------------------------------------------------



 
[cranberrywoodsoriginalle146.jpg]
EXHIBITH HVAC SYSTEM PERFORMANCE SPECIFICATIONS The HVAC System serving the
Premises shall have the capability to provide a thermal environment within all
spaces used for general office purposes to satisfy the following conditions:
Summer: Maintain room conditions not in excess of 77°F. dry bulb and 50%
relative humidity when the coincident outside conditions do not exceed 90°F. dry
bulb at 43% relative humidity and nOF. wet bulb (per '97 ASHRAE Fundamentals,
Pgh. 0.4%). Winter: Maintain room conditions of not less than 70°F. dry bulb
when the outside air temperature is lower than 65°F. but not less than 5°F. dry
bulb at 20 mph wind conditions. Average relative humidity shall be maintained at
such level as is required to prevent condensation on exterior walls and windows.
The above conditions shall be maintained, provided the following conditions are
at all times satisfied: (A) Light colored blinds, fully lowered with slats at a
45 °azimuth, coincident with peak sun load, or other equivalent solar barrier.
(B) Electrical equipment heat ejection load of not more than three (3) watts per
square foot. (C) People load of not more than one (1) person per one hundred
(100) square feet. (D) 20 CFM fresh air per person. (E) Landlord makes no
representation regarding heating or air-conditioning special computer rooms or
other rooms with special heating or air-conditioning requirements which are a
function of heat-generating equipment operated by Tenant such as, but not
limited to, any kitchens or other rooms involving cooking equipment), or with
regard to any Tenant alterations which involve rearrangement of interior
partitioning from that originally constructed as part of Landlord's Work.
50814·07 12120/101 G-6



--------------------------------------------------------------------------------



 
 
[cw1001.jpg]
Execution Copy FIRST AM:ENDMENT TO LEASE ~ This FIRST AMENDMENT TO LEASE (this
"First Amendment") is entered into as of ApYi I l1ebmary L, 2005, by and between
the Multi-Employer Property Trust, a trust organized under 12 C.F.R. Section
9.18 ("Landlorc!") and McKesson Automation Inc., a Pennsylvania corporation
("Tenant"), in consideration of the mutual covenants contained herein and the
benefits to be derived here from. WITNESSETH: WHEREAS, TC Northeast Metro, Inc.
("TC"), a Delaware corporation, and Tenant entered into that Lease dated
December 21,2001 (the "Lease"), pursuant to which Tenant leased from TC
approximately sixty-one thousand eight hundred eighty-seven (61,887) rentable
square feet consisting of the entire third Wd) and fourth (4th) floors (the
"Initial Premises") of a certain building located at 500 Cranberry Woods Drive,
Cranberry Township, Pennsylvania; and WHEREAS, Tenant's obligations under the
Lease have been guarantied by McKesson Corporation (the "Guarantor"), a Delaware
corporation, pursuant to a certain Guaranty of Lease dated December 21,2001 (the
"Guaranty"); and WHEREAS, TC subsequently assigned all of its right, title and
interest under the Lease and Guaranty to the Landlord pursuant to a certain
Assignment and Assumption Agreement dated December 28, 2001 between TC and the
Landlord; and WHEREAS, the Tenant desires to lease the entire second (2nd) floor
of the Building, consisting of approximately twenty-nine thousand nine hundred
forty-six (29,946) rentable square feet (the "Expansion Premises"); and WHEREAS,
Landlord and Tenant desire to amend the Lease as provided herein; NOW,
THEREFORE, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by both. Landlord and Tenant, the parties hereto
agree that the Lease shall be amended as follows: 1. Recitals/Defined Terms. The
foregoing recitals shall be considered an integral part of this First Amendment.
Unless otherwise specifically stated in this First Amendment, all capitalized
terms in this First Amendment shall have the meaning given to those terms in the
Lease. In the event of any conflict between the Lease and this First Amendment,
the terms of this First Amendment shall control. BOI 15687368.6/32203·000154
McKesson Entered "5 j) 0 /0,::{ VP Entered -SiTo-/ u$ SAP Initials --0-r---
Lease ID-------



--------------------------------------------------------------------------------



 
[cw1002.jpg]
2. Expansion Premises. (a) Landlord and Tenant hereby agree to add the Expansion
Premises to the Premises in two (2) stages, with (i) the first stage consisting
of the addition to the Premises, as of the First Expansion Commencement Date (as
hereinafter defined), of that portion of the Expansion Premises consisting of
approximately fourteen thousand nine hundred seventy-three (14,973) rentable
square feet shown on First Amendment Exhibit A attached hereto ("Expansion
Premises A"), and (ii) the second stage consisting of the addition to the
Premises, as of the Second Expansion Commencement Date (as hereinafter defined),
of that portion of the Expansion Premises consisting of approximately fourteen
thousand nine hundred seventy-three (14,973) rentable square feet shown on First
Amendment Exhibit B attached hereto ("Expansion Premises !2"). Landlord hereby
leases to Tenant, and Tenant hereby rents from Landlord, the Expansion Premises
upon the terms and conditions of this First Amendment. (b) As of the First
Expansion Commencement Date, the entire Premises shall consist of approximately
seventy-six thousand eight hundred sixty (76,860) rentable s~uare feet
comprising the entire third (3rd) and fourth (4th) floors and a portion of the
second (2n ) floor of the Building. On the First Expansion Commencement Date,
Expansion Premises A shall become part of the Premises and, except as otherwise
provided below, shall be subject to all of the terms and conditions of the Lease
for the remainder of the Term. (c) As of the Second Expansion Commencement Date,
the entire Premises shall consist of approximately ninety-one thousand eight
hundred thi~-three (91,833) rentable square feet consisting of the entire second
(2nd), third (3rd) and fourth (41) floors of the Building. On the Second
Expansion Commencement Date, Expansion Premises B shall become part of the
Premises and, except as otherwise provided below, shall be subject to all of the
terms and conditions of the Lease for the remainder of the Term. (d)
Notwithstanding anything to the contrary contained in the Lease, including but
not limited to Section 1, neither Expansion Premises A nor Expansion Premises B
shall be subject to remeasurement and the rentable square footage thereof as
recited in Section 2(a) hereof shall be shall be final, conclusive and
controlling. 3. Term. (a) The Term with respect to Expansion Premises A shall
commence on the First Expansion Commencement Date (as hereinafter defined) and
shall expire on the last day of that calendar month which is seventy-six (76)
months after the First Expansion Commencement Date, provided that, if the First
Expansion Commencement Date is the first day of a calendar month, the Term with
respect to Expansion Premises A shall end on the last day of the seventy- sixth
(76th) calendar month beginning on, and including, the First Expansion
Commencement Date (the "Extended Lease Expiration Dat(~").Subject to
subparagraphs l.4(b), 1.4(c) and 1.4(d) of the Lease and subject to those
provisions of Exhibit C relating to Tenant Delays, the "First Expansion
Commencement Date" shall be the earlier to occur of: (i) the date of Substantial
Completion of Expansion Premises A; or (ii) the date upon which Tenant commences
the -2- B01 15687368.6/32203·000154



--------------------------------------------------------------------------------



 
[cw1003.jpg]
beneficial use and occupancy of all or any material part of Expansion Premises A
(other than for "Furniture Installation" and "Move-In"). The parties acknowledge
the "Target Date" for Substantial Completion of Expansion Premises A is August
8, 2005, subject to Tenant's compliance with its responsibilities under the
Approved Design Schedule, and Tenant's adherence to the other provisions of
Exhibit C of the Lease as modified by Section 14 of this First Amendment
(referred to herein as "/unended Exhibit C"), provided as more fully set forth
in Amended Exhibit C, Landlord agrees to provide Tenant with access to Expansion
Premises A for purposes of Furniture Installation and Move-In not less than
thirty-one (31) days prior to the date Landlord then estimates that Substantial
Completion of Expansion Premises A will occur. The parties acknowledge that
Amended Exhibit C contains additional provisions concerning the rights and
remedies of the parties (if any)" and the effect on the First Expansion
Commencement Date, in the event Substantial Completion of Expansion Premises A
occurs past the dates set forth above, including if the same is due to any
Tenant Delays or Force Majeure. Except as otherwise expressly provided in, or
otherwise inconsistent with, this First Amendment, and except to the extent not
applicable to Expansion Premises A, for purposes of this paragraph any
references in subparagraphs 1.4(b), 1.4(c) and 1.4(d) of the Lease to the
"Premises", "Commencement Date", and "Exhibit C'' shall be deemed instead to
refer to "Expansion Premises A", "First Expansion Premises", and Amended Exhibit
C, respectively. (b) The Term with respect to Expansion Premises B shall
commence on the Second Expansion Commencement Date (as hereinafter defined) and
shall expire on the Extended Lease Expiration Date. Subject to subparagraphs
1.4(b), 1.4{c) and 1.4(d) of the Lease and subject to those provisions of
Exhibit C relating to Tenant Delays, the "Second Expansion Commencement Date"
shall be the earlier to occur of: (i) the later of (x) the date of Substantial
Completion of Expansion Premises Band (y) May 15,2006; or (ii) the date upon
which Tenant commences the beneficial use and occupancy of all or any material
part of Expansion Premises B (other than for "Furniture Installation" and
"Move-In"). The parties acknowledge the "Target Date" for Substantial Completion
of Expansion Premises B is May 15, 2006, subject to Tenant's compliance with its
responsibilities under the Approved Design Schedule, and Tenant's adherence to
the other provisions of Amended Exhibit C, provided as more fully set forth in
Amended Exhibit C, Landlord agrees to provide Tenant with access to Expansion
Premises B for purposes of Furniture Installation and Move-In not less than
thirty-one (31) days prior to the later of (1) date Landlord then estimates that
Substantial Completion of Expansion Premises B will occur and (2) May 15, 2006.
The parties acknowledge that Amended Exhibit C contains additional provisions
concerning the rights and remedies of the parties (if any), and the effect on
the Second Expansion Commencement Date, in the event Substantial Completion of
Expansion Premises B occurs past the dates set forth above, including if the
same is due to any Tenant Delays or Force Majeure. Except as otherwise expressly
provided in, or otherwise inconsistent with, this First Amendment, and except to
the extent not applicable to Expansion Premises B, for purposes of this
paragraph any references in subparagraphs 1.4(b), 1.4(c) and 1.4(d) of the Lease
to the "Premises", "Commencement Date", and "Exhibit C" shall be deemed instead
to refer to "Expansion Premises B", "Second Expansion Premises", and Amended
Exhibit C, respectively. -3- BOI 15687368.6/32203-000154



--------------------------------------------------------------------------------



 
[cw1004.jpg]
(c) The Term of the Lease as it relates to the Initial Premises is hereby
extended to the Extended Lease Expiration Date, and all references in the Lease
to the Lease Expiration Date shall hereafter mean and refer to the Extended
Lease Expiration Date so that the Term of the Lease as it relates to the Initial
Premises, Expansion Premises A, and Expansion Premises B shall all expire on the
Extended Lease Expiration Date. (d) It is Landlord's intention to simultaneously
pursue Substantial Completion of Landlord's Work for Expansion Premises A and
Expansion Premises B, provided, however, nothing contained herein shall affect
the Target Date for Substantial Completion of Expansion Premises B as set forth
in Section 3(b) hereof. Notwithstanding anything to the contrary contained
herein, if Landlord achieves Substantial Completion of Expansion Premises B
prior to the Target Date for same as set forth in Section 3(b) hereof, then at
any time after such Substantial Completion Tenant may elect on one or more
occasions to accelerate the Second Expansion Commencement Date with respect to
all or any portion of Expansion Premises B consisting of not less than 5,000
rentable square feet (or the remaining balance of Expansion Premises B, if the
same consists ofless than 5,000 rentable square feet). Unless otherwise mutually
agreed, Tenant shall provide Landlord with at least five (5) business days
advance written notice of each such election. Further, in the event of any such
election to accelerate the Second Expansion Commencement Date as to less than
the entire Expansion Premises B, then all provisions of the Lease (as amended
hereby) that are based upon the number of rentable square feet contained within
the Premises and/or Expansion Premises B automatically shall be deemed amended
accordingly. Such provisions include, without limitation, (i) Section 2(c) of
this First Amendment with respect to the aggregate number of rentable square
feet at any time contained within the Premises, (ii) Section 1.2 of the Lease,
as amended by Section 4 of this First Amendment relating to the definition of
"Tenant's Share" (which at any time shall be deemed to be a fraction equal to
the then aggregate number of rentable square feet comprising the Premises
divided by 119,444 (the aggregate number of rentable square feet in the
Building», and (iii) Subsection 1.5.1 of the Lease as amended by Section 5 of
this First Amendment with respect to the acceleration ofthe Second Expansion
Commencement Date and the amount of Base Rent payable for the applicable portion
of Expansion Premises B. (e) Promptly after the First Expansion Commencement
Date, Landlord and Tenant shall execute a memorandum confirming the First
Expansion Commencement Date, the Rent Adjustment Date, and the Extended Lease
Expiration Date. Such memorandum (the "First Expansion Date Memorandum") shall
be in the form attached to this First Amendment as First Amendment Exhibit D.
Promptly after the Second Expansion Commencement Date (or after. each Second
Expansion Commencement Date if the Tenant elects to have Landlord deliver less
than the entire Expansion Premises B at one time as provided in Section 3(d)
hereof), Landlord and Tenant shall execute a memorandum confirming the Second
Expansion Commencement Date(s). Such memorandum (each a "Second Expansion Date
Memorandum") shall be in the form attached to this First Amendment as First
Amendment Exhibit E (with Landlord and Tenant completing the applicable portions
thereof). The failure of Tenant to execute the First Expansion Date Memorandum
or any Second Expansion Date Memorandum shall not affect Tenant's obligations
under the Lease as amended by this First Amendment. In no event shall -4- BOI
15687368.6132203-000154



--------------------------------------------------------------------------------



 
[cw1005.jpg]
Tenant record this First Amendment, the First Expansion Date Memorandum, or any
Second Expansion Date Memorandum. 4. Tenant's Share. Section l.2 of the Lease is
hereby amended by deleting the second sentence thereof and substituting in its
stead the following: "Tenant's Share shall be (a) for the period beginning on
the Commencement Date and ending on the date immediately preceding the First
Expansion Commencement Date, Fifty-One and 811100 Percent (5l.81%) (i.e.,
61,887/119,444) based upon the P:remises containing 61,887 rentable square feet,
and the Building containing 119,444 rentable square feet; (b) for the period
beginning on the First Expansion Commencement Date and ending on the date
immediately preceding the Second Expansion Commencement Date, Sixty-Four and
35/100 Percent (64.35%) (i.e., 76,8601119,444) based upon the Premises
containing 76,849 rentable square feet, and the Building containing 119,444
rentable square feet; and (c) for the remaining period of the Term from and
after the Second Expansion Commencement Date, Seventy-Six and 88/100 Percent
(76.88%) (i.e., 91,833/119,444) based upon the Premises containing 91,822
rentable square feet, and the Building containing 119,444 rentable square feet."
5. Base Rent. The Lease is hereby amended by deleting Subsection 1.5.1 thereof
in its entirety and substituting in its stead the following: "1.5.1 The rate per
rentable square foot per annum, and the portion of the Lease term during which
such monthly Base Rent is payable shall be determined from the following tables.
Initial Premises Applicable Portion of Lease Term Rate Per/Rentable Annual Base
Rent Monthly BaseBeginning Ending Sq. FI./ Annum Rent Installment (Annual + 12)
March 23, 2003 The date immediately preceding $21.50 $1,330,570.50 $110,880.88
the Rent Adjustment Date Rent Adjustment Date Extended Lease Expiration Date
$22.75 $1,407,929.25 $117,327.44 Expansion Premises A Applicable Portion of
Lease Term Rate Per/Rentable Annual Base Rent Monthly BaseBeginning Ending Sq.
FI.! Annum Rent Installment (Annual + 12) First Expansion The date immediately
precedlng Commencement Date the Rent Adjustment Date $21.50 $321,919.50
$26,826.63 Rent Adjustment Date Extended Lease Expiration Date $22.75
$340,635.75 $28,386.31 -5- BOI 15687368.6132203·000154



--------------------------------------------------------------------------------



 
[cw1006.jpg]
Expansion Premises B Applicable Portion of Lease Term Rate Per/Rentable Annual
Base Rent Monthly Base Beginning Ending Sq. Ft.lAnnum Rent Installment (Annual +
12) Second Expansion The date immediately preceding Commencement Date the Rent
Adiustment Date $21.50 $321,919.50 $26,826.63 Rent Adjustment Date Extended
Lease Expiration Date $22.75 $340635.75 $28,386.31 If the First Expansion
Commencement Date or the Second Expansion Commencement Date is a date other than
the first day of a calendar month, Base Rent for Expansion Premises A or
Expansion Premises B (as applicable) for the partial month in which the First
Expansion Commencement Date occurs shall be prorated. Notwithstanding the
foregoing, provided that no Default exists under the Lease, Landlord shall abate
all Base Rent applicable to Expansion Premises A for the first four (4) full
calendar months of the Term beginning on or after the First Expansion
Commencement Date (the "Expansion Premises A Abatement Period") (but not as to
the partial month (if any) in which the First Expansion Commencement Date
occurs). As used herein, the "Rent Adjustment Date" shall mean and refer to the
date which is forty (40) months after the First Expansion Commencement Date,
provided that, if the First Expansion Commencement Date is a day other than the
first day of a calendar month, the Rent Adjustment Date shall be the first day
of the calendar month immediately following the date which is forty (40) months
after the First Expansion Commencement Date. Notwithstanding the foregoing rent
schedules, if Tenant validly exercises any of its renewal options as set forth
in this Lease, Base Rent for the renewal term(s) shall be as set forth in
Section 50 hereof." 6. Base Year. Effective as of the First Expansion Premises
Commencement Date: (a) Section 9.2 of the Lease shall be deemed amended such
that the "Operating Costs Base Year" shall be calendar year 2005 for the entire
Premises (i.e., the Initial Premises, the First Expansion Premises, and the
Second Expansion Premises); and. (b) Section 10.2 of the Lease shall be deemed
amended such that the "Real Estate Tax Base Year" shall be calendar year 2005
for the entire Premises (i.e., the Initial Premises, the First Expansion
Premises, and the Second Expansion Premises), provided that if the Building has
not been fully assessed as of the end of calendar year 2005, the Property Tax
Base Year shall be the first tax year in which the Building is fully assessed.
7. Notice Addresses. Section 1.8 of the Lease is hereby amended by substituting
the following addresses for Landlord: -6- BO 1 15687368.6/32203·000 154



--------------------------------------------------------------------------------



 
[cw1007.jpg]
"If to Landlord: Multi-Employer Property Trust c/o Kennedy Associates Real
Estate Counsel, Inc. Attention: Senior Vice President - Asset Management 1215
Fourth Ave., Suite 2400 Seattle, WA 98161 Facsimile: (206) 682-4769 with copies
to: Multi-Employer Property Trust c/o Kennedy Associates Real Estate Counsel,
Inc. Attn: Vice President - Asset Management 7315 Wisconsin Avenue, Suite 350
West Bethesda, MD 20814 Facsimile: (301) 656-9339 and Multi-Employer Property
Trust c/o Riggs Bank N.A. Attn: Senior Vice PresidentiMEPT or Patrick O.
Mayberry 808-17th St. N.W., 7th Floor Washington, D.C., 20006-3944 Facsimile:
(202) 835-6887 and with a copy to Manager at: Trammell Crow Company 800
Cranberry Woods Drive, Suite 260 Cranberry Township, PA 16066." 8. PaYment
Address. Section 1.9 of the Lease is hereby amended by substituting the
following address for payments to Landlord: "Kennedy/MEPT - Cranberry Woods 500
Cranbeny Woods Drive File #30376 PO Box 60000 San Francisco, CA 94160." 9.
Tenant Improvements. Notwithstanding anything to the contrary contained in the
Lease (including Section 17), (a) any improvements to be performed by Tenant to
Expansion Premises A (or any portion thereof) prior to the First Expansion
Commencement Date shall be governed by Amended Exhibit C, (b) any improvements
to be performed by Tenant to Expansion Premises B (or any portion thereof) prior
to the Second Expansion Commencement Date shall be -7-
80115687368.6/32203·000154



--------------------------------------------------------------------------------



 
[cw1008.jpg]
governed by Amended Exhibit C, and (G) all other improvements performed by
Tenant to the Expansion Premises shall be treated as Alterations to the Premises
and thus governed by Article 15 of the Lease. 10. Parking. Effective as of the
First Expansion Premises Commencement Date, Tenant's parking allocation as set
forth in Section 46 of the Lease shall be increased by an amount equal to five
(5) parking spaces for each 1,000 square feet of rentable area of Expansion
Premises A, and effective as of the Second Expansion Premises Commencement Date,
Tenant's parking allocation as set forth in Section 46 of the Lease shall be
further increased by an amount equal to five (5) parking spaces for each 1,000
square feet of rentable area of Expansion Premises B. Such parking allocation
remains subject to adjustment in the event of any reduction or further expansion
of the Premises as provided in Section 46 of the Lease. 11. Renewal Option.
Without. limiting any other term or condition hereof, Landlord and Tenant
acknowledge and agree that the renewal options granted to Tenant under Section
50 of the Lease remain in full force and effect and hereafter apply to the
entire Premises then leased to Tenant (i.e., the Initial Premises, Expansion
Premises A, and Expansion Premises B) as of the end of the Initial Term and the
First Renewal Term, as applicable. Tenant shall have no right to exercise any
such option to renew for less then the entire Premises then leased by Tenant
pursuant to the Lease. As used herein and in the Lease, "Initial Term" hereafter
shall mean and refer to the period beginning on the First Expansion Commencement
Date and ending on the Extended Lease Expiration Date as in effect immediately
following the execution of this First Amendment. 12. Expansion Options. (a)
Section 52.1.1 of the Lease is hereby amended by deleting the last two (2)
sentences thereof in their entirety and SUbstitutingthe following in their
stead: "The second Expansion Option is a non-exclusive option to expand
applicable to available space within the Building during the Initial Lease Term,
all as more fully set forth in Section 52.3, below. The third Expansion Option
is a right of first refusal applicable to vacant space within the Building
during the ROFR Period (as hereinafter defined), all as more fully set forth in
Section 52.4, below." (b) The Lease is hereby amended by deleting Section 52.3
thereof in its entirety and substituting in its stead the following: "52.3
Additional Nonexclusive Expansion Option. 52.3.1 Subject to availability and any
prior rights granted to other tenants of the Building and further subject to the
terms and provisions of this Article 52, Tenant is hereby granted the
non-exclusive option (the "Additional Expansion Option"), exercisable by Tenant
at any time during the Initial Term, to lease any then available space (meaning
space which is not leased to a third party and for -8- B01
15687368.6132203-000154



--------------------------------------------------------------------------------



 
[cw1009.jpg]
which Landlord has neither issued nor received a letter of intent or term sheet)
in the Building (the "Available Space") for an initial term (the "Additional
Expansion Term") coinciding with the balance of the Initial Tenn. Tenant shall
exercise the Additional Expansion Option by delivering a written notice to
Landlord (the "Additional Expansion Notice") at any time prior to the expiration
of the Initial Term (i) stating Tenant's unqualified election to exercise the
Additional Expansion Option, (ii) designating the portion (up to the whole) of
the Available Space in the Building that Tenant is electing to lease (which
designation shall be subject to Landlord's reasonable consent, and which shall
be deemed to constitute the "Additional Expansion Space" once such designation
is approved by Landlord), and (iii) shall attach a proposed space plan for the
portion of the Additional Expansion Space so designated by Tenant. Landlord
shall approve Tenant's designation of less than all of the Available Space so
long as the balance remaining after such designation constitutes Independently
Leasable Space (as defmed in Section 1.I(d) of this Lease). The date upon which
Landlord delivers possession of the Additional Expansion Space to Tenant in the
condition contemplated under Section 52.3.2, below, is referred to herein as the
"Additional Expansion Date". 52.3.2 Any leasehold created pursuant to Tenant's
exercise of the Additional Expansion Option shall be upon substantially the same
terms and conditions as this Lease, including the then current annual Base Rent
per square foot of rentable area, the Operating Costs Base Year, the Real Estate
Tax Base Year, and the Extended Lease Expiration Date; and the following
additional provisions shall be applicable: (i) the Additional Expansion Term
shall by its terms expire on the Extended Lease Expiration Date so that the
Additional Expansion Term and the Initial Term of this Lease coincide, (ii) from
and after the Additional Expansion Date, the Premises shall be deemed to include
the Additional Expansion Space; (iii) Tenant's Share shall be modified to
include the applicable percentage of the Building allocable to the Additional
Expansion Space; (iv) Article 9 and 10 of this Lease shall be deemed amended
mutatis mutandis to provide that Tenant will pay Expense Increases and Tax
Increases with respect to the Additional Expansion Space on the same basis
provided for herein; (v) Monthly Rent for the Additional Expansion Space shall
commence on the earlier to occur of (A) the date Tenant commences actual
occupancy of the Additional Expansion Space for purposes of conducting business
operations therein, or (B) the Additional Expansion Date (such date, the
"Additional Expansion Rent Commencement Date"); (vi) the Renewal Option
described in Section 50 shall alsoapply with respect to the Additional Expansion
Space; (viii) the allowance and construction provisions set forth in Section
52.2.3 below (and by application thereof, Exhibit C of this Lease), shall apply
to the Additional Expansion Space; (ix) the number of parking spaces to be
allocated to the Additional Expansion Space shall be as determined under Section
46 of this Lease based on the square footage of the Additional Expansion Space;
(x) the Guaranty shall apply to Tenant's lease of the Additional Expansion
Space; and (xi) all other provisions of the Lease shall be deemed amended
mutatis mutandis to apply to the -9- BO 1.15687368.6/32203·000154



--------------------------------------------------------------------------------



 
[cw1010.jpg]
Additional Expansion Space; provided, however, that Base Rent shall not be due
or payable by Tenant on account of the Additional Expansion Space until the
Additional Expansion Rent Commencement Date. 52.3.3 Tenant shall be granted an
allowance for tenant improvements to be performed by Tenant with respect to the
Additional Expansion Space, which if the Additional Expansion Rent Commencement
Date occurs during the one-year period conunencing on the First Expansion
Commencement Date shall be Twenty-One and 00/100 Dollars ($21.00) per rentable
square foot in the Additional Expansion Space leased by Tenant, and thereafter
shall be in an amount equal to the product of (i) $21.00 per rentable square
foot in the Additional Expansion Space leased by Tenant, and (ii) a fraction the
numerator of which is the number of full calendar months remaining in the
Initial Term as of the Additional Expansion Rent Commencement Date, and the
denominator of which is sixty-four (64). Such allowance shall be funded to pay
for (i) Tenant's share of applicable architectural fees for preparation of
construction drawings for the Additional Expansion Space, (ii) permit fees
associated with such work, and (iii) the cost of physical improvements to such
Additional Expansion Space, with any unused amount to be credited against Rent
becoming due for the Additional Expansion Space (but in no event shall more than
20% of such allowance be credited against Rent, and any amount in excess of 20%
of the allowance which is not used for such items described in the preceding
clauses (i), (ii), and (iii) shall be deemed forfeited by Tenant). Such
allowance shall be funded substantially in accordance with the construction
provisions of Exhibit C of this Lease as applied to such construction. The
parties agree that the parties shall generally conform to the provisions of
Exhibit C with respect to the design and construction of physical improvements
to the Additional Expansion Space, as if fully restated in this Section 52.3
(and subject to any specific modifications as to timing or other points of
detail expressly set forth in this Section 52.3). 52.3.4 Promptly after Tenant's
exercise of the Additional Expansion Option, Landlord shall prepare and Landlord
and Tenant shall execute an amendment to this Lease confirming such exercise and
incorporating the applicable terms of this Section 52. These provisions shall be
self-operative, and such amendment shall merely confirm in a separate written
instrument the terms and provisions set forth herein. 52.3.5 Tenant acknowledges
and agrees that the Additional Expansion Option is not exclusive to Tenant, and
unless and until Tenant has exercised the Additional Expansion Option, Landlord
shall have the right (subject only to Tenant's Right of First Refusal, as
defined in Section 52.4 below, for the period that such Right of First Refusal
is in effect) to lease the Additional Expansion Space to any person or entity,
free from the effect of the Additional Expansion Option, on such terms as
Landlord determines in its sole and absolute discretion." -10- BOI
15687368.6/32203-000154



--------------------------------------------------------------------------------



 
[cw1011.jpg]
(c) Section 52.4.1 of the Lea.se is hereby amended by deleting the first
sentence thereof in its entirety and substituting the following in its stead:
"Subject to the further terms of this Section 52.4, Tenant is hereby granted,
solely during the twenty-four (24) month period (the "ROFR Period") beginning on
the First Expansion Premises Commencement Date, a right of first refusal ("Right
of First Refusal") to lease space which is vacant in the Project (any space
subject to this Right of First Refusal being sometimes referred to herein as the
"ROFR Space')." (d) Section 52.4.2 of the Lease is hereby amended by deleting
the following text from the sixteenth (16th) line thereof: "but in no event past
the twenty-fourth (24th) month of the Initial Term" and substituting in its
stead the following: "but in no event past the end of the ROFR Period". (e)
Section 52.4.2 of the Lease is hereby further amended by deleting the last
sentence thereof in its entirety and substituting the following in its stead:
"If Tenant delivers a ROFR Exercise Notice prior to the expiration of the
applicable three (3) business day period described above in this Section 52.4.2,
then the provisions of Section 52.4.3 (if such ROFR Notice is delivered prior to
the end of the sixth full calendar month of the ROFR Period) or Section 52.4.4
(if such ROFR Notice is delivered after the end of the sixth full calendar month
of the ROFR Period but prior to the end of the ROFR Period), below, shall be
applicable. " (f) Section S2.4.3.A of the Lease is hereby amended by deleting
the first six (6) lines thereof which provide as follows: "If the ROFR Exercise
Notice is delivered prior to the end of the sixth (6th) full calendar month of
the Initial Lease Term, then the ROFR Space will be leased to Tenant through an
amendment to this Lease, upon substantially the same terms and conditions as
this Lease, including the then current annual Base Rent per square foot of
rentable area, the Operating Costs Base Year, the Real Estate Tax Base Year, and
the Lease Expiration Date (which shall be coterminous with the Initial Term of
this Lease), but subject to the following additional provisions:" and
substituting in its stead the following: "If the ROFR Exercise Notice is
delivered prior to the end of the sixth (6th) full calendar month of the ROFR
Period, then the ROFR Space will be leased to -11- BOI 15687368.6 f 32203-000154



--------------------------------------------------------------------------------



 
[cw1012.jpg]
Tenant through an amendment to this Lease, upon substantially the same terms and
conditions as the Expansion Premises A under this Lease, including the annual
Base Rent per square foot of rentable area for the Expansion Premises A in
effect from time to time (provided that if the ROFR Rent Commencement Date
occurs during the Expansion Premises A Abatement Period, there shall be no
corresponding abatement of any Rent with respect to the ROFR Space), the
Operating Costs Base Year, the Real Estate Tax Base Year, and the Extended Lease
Expiration Date (which shall be coterminous with the Initial Term of this
Lease), but subject to the following additional provisions:". (g) Section
52.4.3.B of the Lease is hereby amended by deleting the first sentence thereof
in its entirety and substituting the following in its stead: "Tenant shall be
granted an allowance for tenant improvements to be performed by Tenant with
respect to a ROFR Space subject to this Section 52.4.3, which during the
one-year period commencing on the First Expansion Commencement Date shall be
Twenty-One and OOILOO Dollars ($21.00) per rentable square foot in the ROFR
Space, and thereafter shall be in an amount equal to the product of (i) $21.00
per rentable square foot in the ROFR Space, and (ii) a fraction the numerator of
which is the number of full calendar months remaining in the Initial Term as of
the ROFR Rent Commencement Date, and the denominator of which is sixty-four
(64)." (h) Section 52.4.4.A of the Lease is hereby deleted in its entirety and
the following is substituted in its stead: "If the ROFR Exercise Notice is
delivered after the end of the sixth (6th) full calendar month of the ROFR
Period but prior to the end of the ROFR Period, then the ROFR Space will be
leased to Tenant under a lease instrument (a "ROFR Lease") on the business terms
and conditions set forth in the LOI or, if applicable, Changed Terms Notice and
otherwise having legal terms substantially consistent with the terms specified
in this Lease." 13. Construction of Expansion Premises. Except as otherwise
provided for herein, construction of tenant improvements to the Expansion
Premises and all matters related thereto shall be handled in substantially the
same manner as provided for under Exhibit C of the Lease ("Exhibit Q") as if
fully restated herein, but subject to the following modifications as to timing
and other points of detail pertaining specifically to the Expansion Premises (or
the applicable portion thereof), rather than the Initial Premises. -12- BOI
15687368.6/32203·000154



--------------------------------------------------------------------------------



 
[cw1013.jpg]
(a) Except where the context requires otherwise, all references in Exhibit C to
the "Premises" shall mean and refer to the Expansion Premises or the applicable
portion thereof. (b) All references in Exhibit (~ to the "Approved Design
Schedule" shall mean the approved schedule for the preparation, review and
approval of the Construction Documents as set forth in First Amendment Schedule
C-l attached hereto. (c) All references in Exhibit C to the "Approved Schedule"
shall mean the approved schedule for Completion of Landlord's Work as set forth
in First Amendment Schedule C-l attached hereto. (d) All references in Exhibit C
to the "Approved Schematic Drawings" shall mean the as built plans attached
hereto as First Amendment Schedule C-3. (e) There shall be no Base Building
Construction Contract or Base Building GC for the remaining Base Building
Improvements. The parties agree that any remaining Base Building Improvements
that have not yet been completed for the Expansion Premises shall be completed
by the TI GC pursuant to the TI Construction Contract, but pursuant to a
separate scope of work which shall be bid separately from the Landlord's TI
Work. (f) The last sentence of the definition of "Excess TI Costs" shall be
deemed amended substituting "Part IV " in place of "Part VIP'. (g) All
references in Exhibit C to the "Landlord's Architect" shall mean, initially, The
Design Alliance, and any other architect selected by Landlord to replace or
supplement such architect. (h) All references in Exhibit C to the "Tenant's
Architect" shall mean, initially, The Design Alliance, and any other architect
selected by Tenant to replace or supplement such architect, subject to
Landlord's reasonable consent. (i) The "Steel Erection Completion Deadline"
shall have no application to the Expansion Premises. U) All references in
Exhibit C to the "Test-Fit Allowance" shall mean an aggregate amount equal to
Four Thousand Four Hundred Ninety-One and 90/100 Dollars ($4,491.90), calculated
based upon fifteen cents ($0.15) per rentable square foot of the Expansion
Premises. One-half of the Test-Fit Allowance is allocated to Expansion Premises
A and one-half to Expansion Premises B. -13- 801 15687368.6/32203-000154



--------------------------------------------------------------------------------



 
[cw1014.jpg]
(k) All references in Exhibit C to the "TI Allowance" shall mean an aggregate
amount equal to Six Hundred Twenty-Eight Thousand Eight Hundred Sixty-Six and
00/100 Dollars ($628,866.00), calculated based upon Twenty-One and 001100
Dollars ($21.00) per rentable square foot of the Expansion Premises. One-half of
the TI Allowance is allocated to Expansion Premises A and one-half to Expansion
Premises B. (1) All references in Exhibit C to the "TI Construction Contract"
shall mean the construction contract entered into with the TI GC for the
construction of the Landlord's TI Work and the remaining Landlord's Base
Build.ing Work, provided that such TI Construction Contract shall contain a
separate scope of work for Landlord's Base Building Work which shall be priced
separately from the Landlord's TI Work. (m) The definition of "TI GC" shall be
deemed amended by deleting the word "by" from the first line thereof. (n)
Section LF. entitled "Timing" shall be replaced with the following: "Landlord
and Tenant acknowledge that all specific dates set forth in this Exhibit ~ as
they relate to the Expansion Premises, including the dates set forth in the
Approved Schedule, the dates set forth for initial submission of the Space Plan
and the TI Plans and the dates set forth in Section III.C.(i) and (ii) (as dates
upon which Tenant may have the right to terminate this First Amendment in its
entirety or solely as to Expansion Premises B if certain events have not
occurred by such dates), and all other dates derived therefrom in this Exhibit
C, are predicated on the assumption that this First Amendment will be executed
and delivered on or before March 1, 2005. Accordingly, and notwithstanding any
provision of this Exhibit C to the contrary, in the event this First Amendment
was not executed and delivered by Tenant on or before March 1, 2005, then (in
addition to all other extensions which may be contemplated herein due to
Landlord Delays, Tenant Delays and/or Force Majeure, if any) each such date
referenced herein shall be deemed to have been extended one (1) day for each day
elapsing between March 1, 2005 and the date upon which this First Amendment is
executed and delivered by Tenant, provided, however, that the Expansion Premises
A Rent Abatement Period shall be reduced one day for each day elapsing between
March 1,2005 and the date upon which this First Amendment is executed and
delivered by Tenant to Landlord. " (0) Section IILB.(ii)(B) shall be amended to
delete all of the text of clause (b) which begins "an amount equal to the
differential" and ends with "is achieved by Landlord" and substitute in its
stead "zero". (P) Section III.C.(ii) shall be replaced with the following: "(ii)
If Landlord fails to achieve Substantial Completion of Landlord's Work on or
before January 1, 2006 with respect to Expansion Premises A (or to -14- BOI
15687368.6/32203·000154



--------------------------------------------------------------------------------



 
[cw1015.jpg]
tender possession of Expansion Premises A to Tenant with substantial completion
achieved to the extent necessary for Tenant to lawfully commence Furniture
Installation in Expansion Premises A by January 1, 2006, which dates shall be
extended one (1) day for each day of delay in actually achieving Substantial
Completion of Expansion Premises A (or such lesser standard of substantial
completion, as applicable) caused by Tenant Delays and Force Majeure (as so
extended, a "Completion Deadline"), then Tenant shall have the right to
terminate this First Amendment pursuant to this Section IILC.(ii) by written
notice of termination to Landlord delivered no later than ten (10) business days
after the Completion Deadline, in which event this First Amendment shall be
deemed void, ab initio, and of no further force or effect, and the parties shall
be released from all liabilities and obligations arising under this First
Amendment with respect to the Expansion Premises. If Tenant fails or declines to
deliver such termination notice within ten (10) business days after the
applicable Completion Deadline, then Tenant will be deemed to have waived its
termination right under this Section IILC.(ii), and this First Amendment shall
continue in full force and effect at any time thereafter until the date Landlord
achieves Substantial Completion (or such lesser standard of substantial
completion necessary for Tenant to lawfully commence Furniture Installation, as
applicable). (iii) If Landlord fails to achieve Substantial Completion of
Landlord's Work on or before October 15, 2006 with respect to Expansion Premises
B (or to tender possession of Expansion Premises B to Tenant with substantial
completion achieved to the extent necessary for Tenant to lawfully commence
Furniture Installation in Expansion Premises B by October 15, 2006, which dates
shall be extended one (1) day for each day of delay in actually achieving
Substantial Completion of Expansion Premises B (or such lesser standard of
substantial completion, as applicable) caused by Tenant Delays and Force Majeure
(as so extended, a "Completion Deadline"), then Tenant shall have the right to
partially terminate this First Amendment as to Expansion Premises B (but not as
to Expansion Premises A) pursuant to this Section IILC.(ii) by written notice of
partial termination to Landlord delivered no later than ten (10) business days
after the applicable Completion Deadline, in which event this First Amendment
shall be deemed void, ab initio as to Expansion Premises B (but not as to
Expansion Premises A), and of no further force or effect with respect to
Expansion Premises B, and the parties shall be released from all liabilities and
obligations arising hereunder with respect to Expansion Premises B (but not as
to Expansion Premises A). If Tenant fails or declines to deliver such partial
termination notice within ten (10) business days after the applicable Completion
Deadline, then Tenant will be deemed to have waived its partial termination
right under this Section IILC.(ii), and this First Amendment shall continue in
full force and effect as to Expansion Premises B (as well as Expansion Premises
A) at any time thereafter until the date Landlord achieves Substantial
Completion (or such lesser standard of substantial completion necessary for
Tenant to lawfully commence Furniture Installation, as applicable)." -15- BOI
15687368.6/32203·000154



--------------------------------------------------------------------------------



 
[cw1016.jpg]
(q) Notwithstanding anything to the contrary contained in Exhibit C or elsewhere
in the Lease, to the extent Exhibit C permits any portion of the TI Allowance to
be applied against Rent, the same may only be applied against Rent applicable to
the Expansion Premises. Further, no portion of the TI Allowance may be used for,
or applied to, Leasing Expenses or Rent until all TI Costs have been paid for
both Expansion Premises A and Expansion Premises B. (r) No fees or
reimbursements shall be charged by Landlord for review, approvals or
participation in the design or construction process for any initial improvements
made to the Expansion Premises pursuant to Exhibit C. (s) Notwithstanding
anything to the contrary set forth in the Lease, as amended by the First
Amendment, Base Building Improvements shall include all of the improvements set
forth in First Amendment Schedule D attached hereto. 14. Consent of Guarantor.
Contemporaneously with the execution of this First Amendment, Tenant shall
deliver to Landlord a consent in the form of Exhibit C attached hereto, duly
executed by the Guarantor. 15. Landlord's Authorized Azents. Notwithstanding
anything contained in the Lease or this First Amendment to the contrary,
including without limitation, the definition of Landlord's Agents, only Kennedy
Associates Real Estate Counsel, Inc., the authorized signatory of this First
Amendment, and officers of Riggs Bank N.A., the trustee of Landlord, are
authorized to amend, renew or terminate the Lease, or to compromise any of
Landlord's claims under the Lease or to bind Landlord in any manner. Without
limiting the effect of the previous sentence, no property manager or broker
shall be considered an authorized agent of Landlord to amend, renew or terminate
the Lease, to compromise any of Landlord's claims under the Lease or to bind
Landlord in any manner. 16. Limitation on Recourse. Landlord has executed this
First Amendment by its authorized representative signing solely in a
representative capacity. Notwithstanding anything contained in this First
Amendment or the Lease to the contrary, Tenant confirms that the covenants of
Landlord under the Lease as amended hereby are made and intended, not as
personal covenants of the Landlord's authorized representative or trustee, or
for the purpose of binding such authorized representative or trustee personally,
but solely in the exercise of the representative powers conferred upon such
authorized representative and trustee by their principal. Notwithstanding
anything contained in this First Amendment or the Lease to the contrary,
liability with respect to the entry and performance of the Lease (as amended
hereby) by or on behalf of Landlord, however it may arise, shall be asserted and
enforced only against Landlord's estate and equity interest in the Building.
Neither Landlord nor any of Landlord's Agents shall have any personal liability
in the event of any claim against Landlord arising out of or in connection with
the Lease as amended, the relationship of Landlord and Tenant or Tenant's use of
the Premises. Further, in no event whatsoever shall any Landlord's Agent have
any liability or responsibility whatsoever arising out of or in connection with
the Lease as amended, the relationship of Landlord and Tenant or Tenant's use of
the Premises. Any and all personal liability, if any, beyond that -16- BOI
15687368.6/32203·000154



--------------------------------------------------------------------------------



 
[cw1017.jpg]
which may be asserted under this paragraph, is expressly waived and released by
Tenant and by all persons claiming by, through or under Tenant. 17. Brokers.
Tenant was represented in the transaction evidenced by this First Amendment by
Grubb & Ellis Company, a licensed real estate broker. Landlord was represented
in the transaction evidenced by this First Amendment by Trammell Crow Company, a
licensed real estate broker. Except as provided in the next sentence, each party
to this First Amendment shall indemnify, defend and hold harmless the other
party from and against any and all claims asserted against such other party by
any real estate broker, finder or intermediary relating to any act of the
indemnifying party in connection with this.First Amendment. Landlord shall be
solely responsible for paying any commission or fee owed to Landlord's broker,
Trammell Crow Company, in connection with this First Amendment. Landlord also
shall be responsible for the payment of any commission or fee owed to Grubb &
Ellis Company in connection with this First Amendment pursuant to a written
agreement between Landlord and Grubb & Ellis Company. 18. Offer to Lease. The
submission of this First Amendment to Tenant or its broker or other agent does
not constitute an offer to Tenant to lease the Expansion Premises or any portion
thereof. This First Amendment shall have no force or effect until: (a) is
executed and delivered by Tenant to Landlord; and (b) it is executed and
delivered by Landlord to Tenant. 19. Severability; Captions. If any clause or
provision of this First Amendment is determined to be illegal, invalid, or
unenforceable under present or future laws, the remainder of this First
Amendment shall not be affected by such determination, and in lieu of each
clause or provision that is determined to be illegal, invalid or unenforceable,
there be added as a part of this First Amendment a clause or provision as
similar in terms to such illegal, invalid or unenforceable clause or provision
as may be possible and be legal, valid and enforceable. Headings or captions in
this First Amendment are added as a matter of convenience only and in no way
define, limit or otherwise affect the construction or interpretation of this
Lease. 20. Incorporation of Prior Agreement; Amendments. The Lease, together
with this First Amendment contains all of the agreements of the parties hereto
with respect to any matter covered or mentioned therein or herein, and no prior
agreement or understanding pertaining to any such matter shall be effective for
any purpose. No provision of the Lease as amended by this First Amendment may be
amended or added to except by an agreement in writing signed by the parties to
the Lease or their respective successors in interest. 21. Authority. Each
individual executing this First Amendment on behalf of Tenant represents and
warrants to Landlord that he:or she is duly authorized to so execute and deliver
this First Amendment and that all corporate actions and consents required for
execution of this First Amendment have been given, granted or obtained. If
requested by Landlord, Tenant shall, within ten (10) days after demand by
Landlord, deliver to Landlord satisfactory evidence of the due authorization of
this First Amendment and the authority of the person executing this First
Amendment on its behalf. 22. Ratification of Lease. The Lease, as herein
amended, remains in full force and -17- BOl15687368.6/32203-000154



--------------------------------------------------------------------------------



 
[cw1018.jpg]
effect and is hereby ratified and reaffirmed in all respects. (THE REMAINDER OF
THIS PAGE INTENTIONALLY LEFT BLANK.] (SIGNATURES COMMENCE ON FOLLOWING PAGE]
-18- BOI15687368.6/32203·000154



--------------------------------------------------------------------------------



 
[cw1019.jpg]
WHEREFORE, the parties set their hands and seals as of the date first written
above. LANDLORD MULTI-EMPLOYER PROPERTY TRUST, a trust organized under 12 C.F.R.
Section 9.18 By: Kennedy Associates Real Estate Counsel, Inc., Authorized
Signatory B~N~Its: \ $1 11.1 TENANT McKesson Automation Inc., apeoo,!?C BY:~~~
~~~ _ Name: /(/(1 srI/vA VEAcO Its: lie f( sECIe£rl1let List of Exhibits to
First Amendment • First Amendment Exhibit A - Drawing Showing Location of
Expansion Premises A • First Amendment Exhibit B - Drawing Showing Location of
Expansion Premises B • First Amendment Exhibit C - Form of Guarantor's Consent •
First Amendment Exhibit D - Form of Lease Memorandum (First Expansion
Commencement Date) • First Amendment Exhibit E - Form of Lease Memorandum
(Second Expansion Commencement Date) List of Schedules to First Amendment •
First Amendment Schedule C-l - Approved Schedule • First Amendment Schedule C-3
- Approved Schematic Drawings • First Amendment Schedule D - Base Building
Improvements -19- B01 15687368.6/32203·000154



--------------------------------------------------------------------------------



 
[cw1020.jpg]
LANDLORD ACKNOWLEDGEMENT ~d-~~ Cc~('tt~J-il\~J ss. day /lpr;' of ~eblUary, 2005,
to me known to be a btore rite . personally appeared \ (CO ~~-I- of Kennedy.
Associates Real Estate ounsel, Inc., the corporation that executed the within
and foregoing instrument as authorized signatory of the Multi-Employer Property
Trust, and acknowledged said instrument to be the free and voluntary act and
deed of such corporation as such authorized signatory, for the uses and purposes
therein mentioned, and on oath stated that c:;k.9, (he or she) was authorized to
execute said instrument. at [NOTARIAL SEAL] -20- BOI 15687368.6/32203·000154



--------------------------------------------------------------------------------



 
[cw1021.jpg]
CALIFORNIA ALL·PURPOSE ACKNOWLEDGMENT State of California } ss. County of _~ ~
On ~a//J Zt1t)S before me, £,YAlt<~:an'!£:t/l7.~':!.~.~:~(i~Ptl8J.I,C personally
appeared KR /sri Iv'AVE Ileo , Nam.(.) 0( Slgne'($) j(personally known to meo
proved to me on the basis of satisfactory evidence to be the person(~ whose
name(et is/are subscribed to the within instrument and acknowledged to me that
Re/she/~ executed the same in fIis/her/tReif authorized capacityuee), and that
by Ris/her/tl=leif signature(e) on the instrument the person(~, or the entity
upon behalf of which the person(sr acted, executed the instrument. WITNESS my
hand and official seal. ~~~ ---------------------OPTIONAL---------------------
Though the information below is not required by law, it may prove valuable to
persons relying on the document and could prevent fraudulent removal and
reattachment of this form to another document. Description of Attached Document
Title or Type of Document:Jdd ~ ~ ~ Document Date: ~ ~ 2~O? Signer(s) Other Than
NamedAbove: _./lUJ?1&'--<..=.!O'--<..-=:..::'--------- _ Numberof Pages: ~~
Capacity(ies) Claimed by Signer Signer's Name: /( ~ Isri AIrl V£gc.o o
Individual 11% Corporate Officer -
Title(s):.s:r.c....:._7/"--_S-'-'-&.--"c.::...:~__=..::...G_'Ti'__'Il'_'_'_~____'_Y
_o Partner - 0 Limited 0 Generalo Attorney-in-Facto Trusteeo Guardian or
Conservatoro Other: _ Signer Is Representing:7l1c~ t2&;trrn~ ~. C 1999 National
Notary Associalion' 9350 De SotoAve., P.O. Box 2402· Chatsworth, CA 91313·2402'
www.na~onalnotary.org Prod, No, 5907 Roorder. Can Toil-Fr •• 1-800-676-6827



--------------------------------------------------------------------------------



 
[cw1022.jpg]
TENANT ACKNOWLEDGEMENT ) ) ss. ) On this day of February, 2005, before me, a
Notary Public in and for the Commonwealth/State of personally appeared the
_______ of McKesson Automation Inc., the Pennsylvania corporation that executed
the within and foregoing instrument, and acknowledged said instrument to be the
free and voluntary act and deed of said corporation, for the uses and purposes
therein mentioned, and on oath stated that she/he was authorized to execute said
instrument. IN WITNESS WHEREOF, I have hereunto set my hand and affixed my
official seal the day and year first above written. Name: _ NOTARY PUBLIC III
and for the residing at My appointment expires: _ [NOTARIAL SEAL] -21- BO 1
15687368.6/32203·000154



--------------------------------------------------------------------------------



 
[cw1023.jpg]
BOI 15687368.6/32203-000154 FIRST AMENDMENT EXHIDIT A Drawing Showing Location
of Expansion Premises A (see next page) -22-



--------------------------------------------------------------------------------



 
[cw1024.jpg]
tpo "::i:,;:;·i. ::-";,".; :;"",;1:.''""-00~"-00'"-WIV IVow6o8'"... " r:"" I;J .
'j: ~-." : .::>;" '8::~ W I D. :.i.' ",:,.:.'., . < .• !" • .". ;"""",' •.
".'lill~,'"--:"'.; .•........ ~-:::.' :".:: ...:::!: The Oeslgn Allance ARC£{ I
TEeTS 2400 Homy W. On_Building 535 Smithfield lltrec. l'lllsbutilb. PA 15222
Tel: (412) 261-0660 F~: (412)261-1011 J.li.Cku1.ei"hct. IlI"t.h4t c>UIG"
)'#'C:H.I)a~ 1;f""'~ftdi!l'H!if Trammell Crow Company Building 500, Second Floor
McKesson Expansion - Premise A Date: I R Fcb 2005ezoos TlteDesign
Nlion<:eArchitecls Project Number: 04043.09



--------------------------------------------------------------------------------



 
[cw1025.jpg]
B01 15687368.6/32203-000154 FIRST AMENDMENT EXHffiIT B Drawing Showing Location
of Expansion Premises B (see next page) -24-



--------------------------------------------------------------------------------



 
[cw1026.jpg]
0:19 U>a, 00..., v.>a, 00e-,-v.>tv tv<::>v.> b<::>8~ ':!h:\' -'-::. ....:...
"':.-;;. o '.,:" ', .~ NVl I ;~:'!\lJ: :.0-'.tif' e . 'i'; The Deslg.n AIlance
ARCH T TECTS 2400 Hertty W. Oliva Building 53S SmilllJield S~ PitlsbuJafl, PA
15222 Trammell Crow Company Building 500, Second Floor McKesson Expansion
~Premise B i'ol: (412) 26l-(1660 f'ax: (412)261-7071 4ILCI{(n',(.I\...ltti
1~111t1l)' ·6f..~~f,,.; P1CIltilLt ••..•.",,,o.tloil:"" CZOO5 'Ibe Design
AIIi""c<: Att:'hiteeis Pmject Nunibcr: 04043.09 DaI<:: 18 Fd>200S



--------------------------------------------------------------------------------



 
[cw1027.jpg]
FIRST AMENDMENT EXHmIT C FORM OF CONSENT OF GUARANTOR Reference is made to a
certain GUARANTY OF LEASE (the "Guaranty") made as of the 21st day of December,
2001, by McKesson Corporation, a corporation organized under the laws of
Delaware (the "Guarantor"), to and for the benefit of TC Northeast Metro, Inc.,
a Delaware corporation, and its successors and assigns ("Original Landlord"),
with respect to a lease between Landlord and McKesson Automation Inc., a
Pennsylvania corporation ("Tenant") dated December 21, 2001 (the "Lease"); and
WHEREAS, concurrently with the execution of this Consent of Guarantor, the
Multi- Employer Property Trust, a trust organized under 12 C.F.R. Section 9.18,
assignee of Original Landlord ("Landlord"), and Tenant have entered into a
certain First Amendment to the Lease of even date herewith (the First
"Amendment") amending the Lease; and WHEREAS, Guarantor has agreed to the terms
and provisions of the First Amendment; and WHEREAS, Guarantor warrants and
acknowledges that because of its financial interest, direct and indirect, in the
Tenant and in the benefits and advantages which will result from the First
Amendment, it will be significantly benefited by the First Amendment. NOW,
THEREFORE, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Guarantor agrees as follows: l. Guarantor hereby
ratifies, confirms and reaffirms, all and singular, the terms and conditions of
the Guaranty. 2. Guarantor acknowledges, confirms, and agrees that the Guaranty
shall remain in full force and effect with respect to the Lease, as amended by
the First Amendment. 3. Guarantor agrees to all of the terms and conditions of
the First Amendment and to the terms and provisions of the Lease, as amended by
the First Amendment. 4. Guarantor acknowledges, confirms and agrees that it has
no offsets, defenses, claims or counterclaims against the Landlord with respect
to Tenant's and/or Guarantor's respective liabilities and obligations due and
owing to Landlord, and that to the extent that Guarantor has or has ever had any
such offsets, defenses, claims or counterclaims, Guarantor hereby specifically
waives and releases any and all rights to same. [THE REMAINDER OF 'rnrs PAGE
INTENTIONALLY LEFT BLANK.] -26- B01 15687368.6/32203·000154



--------------------------------------------------------------------------------



 
[cw1028.jpg]
IN WITNESS WHEREOF, Guarantor has executed this Consent of Guarantor as of the _
day of February, 2005. WITNESS: McKesson Corporation By: _ Print Name: _ Title:
_ Address of McKesson Corporation: One Post Street San Francisco, California
94104 Attention: McKesson Real Estate -27- BO 1 15687368.6 f 32203-000154



--------------------------------------------------------------------------------



 
[cw1029.jpg]
GUARANTOR ACKNOWLEDGEMENT ) ) ss. ) On this _ day of February, 2005, before me,
a Notary Public in and for the State of California personally appeared , the of
McKesson Corporation, the Delaware corporation that executed the within and
foregoing instrument, and acknowledged said instrument to be the free and
voluntary act and deed of said corporation, for the uses and purposes therein
mentioned, and on oath stated that she/he was authorized to execute said
instrument. IN WITNESS WHEREOF, I have hereunto set my hand and affixed my
official seal the day and year first above written. Name: _ NOTARY PUBLIC m and
for the residing at My appointment expires: _ [NOTARlAL SEAL] -28- BOI
15687368.6132203·000154



--------------------------------------------------------------------------------



 
[cw1030.jpg]
FIRST AMENDMENT EXHIBIT D FORM OF LEASE MEMORANDUM (First Expansion Commencement
Date) The Multi-Employer Property Trust, a trust organized under 12 C.F.R.
Section 9.18, as Landlord, and McKesson Automation Inc., as Tenant, executed
that Lease dated as of December 21,2001, as amended by a certain First Amendment
to Lease dated February _,2005 (the "Lease"). The Lease contemplates that this
document shall be delivered and executed as set forth in Section 3(d) of the
above-referenced First Amendment to Lease. This Lease Memorandum shall become
part of the Lease. Capitalized terms used but not defined herein shall have the
meaning assigned thereto in the Lease. Landlord and Tenant agree as follows: 1.
Landlord and Tenant do hereby confirm that the (a) First Expansion Commencement
Date is , (b) the Rent Adjustment Date is ,and (c) the Extended Lease Expiration
Date is _ 2. Landlord and Tenant do hereby confirm that the amount of Base Rent
payable on account ofInitial Premises and Expansion Premises A shall be
determined from the following tables: Initial Premises Applicable Portion of
Lease Term Rate Per/Rentable Annual Base Rent Monthly Base Beginning Ending Sq.
Ft.I Annum Rent Installment (Annual+ 12) March 23, 2003 $21.50 $1,330,570.50
$110,880.88 $22.75 $1,407,929.25 $117 ,327.44 Expansion Premises A Applicable
Portion of Lease Term Rate PeriRentable Annual Base Rent Monthly Base Beginning
Ending Sq. Ft.I Annum Rent Installment (Annual + 12) $21.50 $321,919.50
$26,826.63 $22.75 $340,635.75 $28,386.31 <THE REMAINDER OF THIS PAGE
INTENTIONALLY LEFT BLANK.> -29- 80115687368.6/32203-000154



--------------------------------------------------------------------------------



 
[cw1031.jpg]
Executed as of the _ day of_· , 2005. LANDLORD MULTI-EMPLOYER PROPERTY TRUST, a
trust organized under 12 C.P.R. Section 9.18 By: Kennedy Associates Real Estate
Counsel, Inc., Authorized Signatory By: _ Name: _ Its: _ TENANT McKesson
Automation Inc., a Permsylvania corporation By: _ Name: _ Its: _ -30- BOI
15687368.6/ 322d3-000154



--------------------------------------------------------------------------------



 
[cw1032.jpg]
FIRST AMENDMENT EXHIBIT E FORM OF LEASE MEMORANDUM (Second Expansion
Commencement Date) The Multi-Employer Property Trust, a trust organized under 12
C.F.R. Section 9.18, as Landlord, and McKesson Automation Inc., as Tenant,
executed that Lease dated as of December 21,2001, as amended by a certain First
Amendment to Lease dated February _,2005 (the "Lease"). The Lease contemplates
that this document shall be delivered and executed as set forth in Section 3(d)
of the above-referenced First Amendment to Lease. This Lease Memorandum shall
become part of the Lease. Capitalized terms used but not defined herein shall
have the meaning assigned thereto in the Lease. Landlord and Tenant agree as
follows: Option A fif applicable) 1. Landlord and Tenant do hereby confirm that
the Second Expansion Commencement Date with respect to the entire Expansion
Premises B is _ 2. Landlord and Tenant do hereby confirm that the amount of Base
Rent payable on account of Expansion Premises B and the portion of the Lease
term during which such Base Rent is payable shall be determined from the
following table: Expansion Premises B Applicable Portion of Lease Term Rate
Number of Annual Base Monthly Base Beginning Ending Per/Rentable Rentable Square
Rent Rent Sq. Ft.! Annum Feet of Expansion Installmen~) Premises B (Annual + 12
$21.50 14,973 $321,919.50 $26,826.63 $22.75 14,973 $340,635.75 $28,386.31 Option
B [if applicable) 1. Landlord and Tenant do hereby confirm that the Second
Expansion Commencement Date with respect to rentable square feet of Expansion
Premises B is (the "Partial Second Expansion Commencement Date"). 2. Landlord
and Tenant do hereby confirm that, as of the date hereof, (a) Expansion Premises
B consist of an aggregate of rentable square feet, and (b) the Premises consist
of an aggregate of rentable square feet. -31- BOI15687368.6/32203·000154



--------------------------------------------------------------------------------



 
[cw1033.jpg]
3. Landlord and Tenant do hereby confirm that, for the period beginning on the
Partial Second Expansion Commencement Date and ending on the date immediately
preceding the next .Second Expansion Commencement Date with respect to any
portion of Expansion Premises B (the ''Next Expansion Date") not yet delivered
to Tenant on the date hereof, Tenant's Share is 1119,444 =__ percent (_%). 4.
Landlord and Tenant do hereby confirm that the amount of Base Rent payable on
account of Expansion Premises B and the portion of the Lease term during which
such Base Rent is payable shall be determined from the following table:
Expansion Premises B Applicable Portion of Lease Term Rate Number of Annual Base
Monthly Base Beginning Ending Per/Rentable Rentable Square Rent Rent Sq. Ft.!
Annum Feet of Expansion Installment Premises B (Annual + 12) The date
immediately preceding the Next $21.50 Expansion Date Next Expansion Date $21.50
14,973 $321,919.50 $26,826.63 $22.75 14,973 $340,635.75 $28,386.31 ..*Note:
Insert additional row In above table If Expansion Premises B IS delivered In 3
pieces. <THE REMAINDER OF rars PAGE INTENTIONALLY LEFT BLANK.> -32- BOI
15687368.6/32203-000154



--------------------------------------------------------------------------------



 
[cw1034.jpg]
Executed as of the _ day of , 2005. LANDLORD MULTI-EMPLOYER PROPERTY TRUST, a
trust organized under 12 C.P.R. Section 9.18 By: Kennedy Associates Real Estate
Counsel, Inc., Authorized Signatory By: _ Name: _ Its: _ TENANT McKesson
Automation Inc., a Pennsylvania corporation By: _ Name: _ Its: _ -33- 801
15687368.6/32203·000154



--------------------------------------------------------------------------------



 
[cw1035.jpg]
B01 15687368.6/32203-000154 First Amendment Schedule C-l Approved Schedule (see
attached) -34-



--------------------------------------------------------------------------------



 
[cw1036.jpg]
OJ9 V>'"~'"o« 00'"-w'"'"ow bo.o V>... , lJ.J VI, First Ammendmen1 Target
Schedule C-1 --- -li'ammdlO\JwCompallY 10 iT_Nil"'"t McKesson Phase II. SllO
Cranberry Woods Drive Tfooont Impr""" •.••••( O.-.Ign , $<:I •• mar,; 0..-<911
.l VlkS : T,,~ ~111~ : ":f;;ii<$"-' . F;i'3i1"sroiiT .. tie3~-o;V;;iopmeiif .
Conslrucdcn OOeumonts to PerlT'li:' set 3vil< •• : Fff4l8lO5 ~ . Thu 4t28ios ~~
·"Fri4.i2tl)5·~ ~ - .--'-"--"'-2;& :---Wiif5i4i6~<:- '-fucSli7i'iiS'! . 54
dOy•.•... -i'w·~iisi05;---'f,:ii;i21iOs'1' '-5~' ..·s;'ii",ilfai·p.iiiiil·"
....•. 1'day : - _.. ··F"';;"4.12aRi5.:
-·-6··-i-_.-Con~'fNCiio';rOOQi(iinani~:-FiRaf ~.. ·-"-P,pP;:.mlo-·" .------- -.
-r·r-..··oW;;O;-APp;o •• fofpj,,;;·.~Xi·i5r.;wiiiii>--·· ..···:..
···..j6d3y."-fw'uHias-;"''''TiAo'Sl3roS'!; ! . -!. ;;; sCh.malleO;;$l;n 3
<!o.~•• : 'rU" 31'15105; .Th'u3ii7/OS1 : "10-t ······-..co~CiiOi,-o;;;,.Oiisit.·
..- ..... -!..······-''j<!8YS·:'-·..'-·Fir4ii9i05~··'· ..·~'t~tc'~705i: IT!"
··cniib.ii).'fo;;';'Sii;p·R~5W ." ,.•.. '" '~Vii<S" -MOii'5i2iti5';'f~
s.iiii651. -u-i Blddin9 & Con.lruction ) ndoY.: . Fri 4i22f1i.l Moo .anlo,!: 1 i
. ~ ;:1fl··SdQ;iiliddBrg··· -. ---... ........-.... "'--1-" .. --1,if(', ---Fri
imioS :-'Thu ~i2a;'ii51' --f"-{- ."afi;r;'bCC;;meii;.iO·dO;;i~'·(i>Ciiiiiisc9-"~
-.: - -'i~'-""F;t'4i25iil5l--- ·..·iiif4i'.il\iOsj ; 15 t Ad.!endtomi 1 ~
Fri6le;oS'; I'iisialOS ,f: Fri5fi3lMl· lb. 1)/19105j: 'ih,,~i; ;. ~-iS"'r
...iiddOndum:1 .. --f7"-1 A<ialB~ Due 1 diY '--··F~·5.i1'3j65C 1day.
'Thil~igI03; . r~~·: "ii'snoWS?'ls .... r "·Ni.QOiiOiee<m&301 ..........•.. -. '
.........•. _. 19 j CQ/\oWctioo --20 l· -FFElnii.if.ifOii" . Thu 8i4IC5 j:
Hhi1cs· FrIS!2r;05·' ..~Wli~..·· •.·Fjf'f!a,1:i5·i·· •. thu'!f.ii'li51: 21
Cerllr ••• te ofOCa.pa",¥ 1 day _8iaih5' Mon 1!iMi5'~;;: ....•. s: .
1\",~,~··,:i';:iJ·,.",,,'.,'I e>termolTaSl<S 1§.~*1'I@if':ii#i1!!
&u!mOIUilast<>no.Mt;K'$$On 2nd Floor Bu!1QoUID.te: Fri 2111;05 Progreso •Took
M~~.n~SV,YVr1"'Y .•...- .•. • C SpU Pt<!jtCI Stlmma.y..- ~ -& Pago1



--------------------------------------------------------------------------------



 
[cw1037.jpg]
First Amendment Schedule C-3 Approved Schematic Drawings (see attached) To be
submitted to Landlord by Tenant pursuant to the Approved Design Schedule and
attached hereto upon approval by Landlord -36- B01 15687368.6/32203-000154



--------------------------------------------------------------------------------



 
[cw1038.jpg]
First Amendment Schedule D BASE BUILDING IMPROVEMENTS In addition to all Base
Building Improvements as defined in Exhibit C to the Lease, Base Building
Improvements (which shall be constructed at Landlord's sole expense without any
credit against the TI Allowance or any obligation of Tenant to pay Excess TI
Costs) shall include the following: • A Finished Ceiling. A "Finished Ceiling"
shall consist of Building standard HVAC system, 4 'x 4' grid, Base Building
sprinkler system, ceiling tiles, crosstees, one (1) VAV box/fan powered box per
1200 square feet, Titus Ornni diffusers (1 per 300 USF) and corresponding soft
duct, and parabolic light fixtures (1 per 100 USF), all installed by the
Landlord at its cost, in accordance with Tenant's Construction Drawings, to the
extent that the quantities above are met. • Electrical service to the electrical
closet on each floor proposed for Tenant, with circuit breakers in place. • Base
Building sprinkler system installed to meet code in accordance with the Tenant's
plan assuming 25% enclosed maximum, 75% open space minimum. White semi-recessed
sprinkler heads with escutcheons will be installed at Landlord's expense within
6" radius of center of each 2' x 2' (Second Look) tile pattern upon completion
of the ceiling grid. • All non-asbestos product insulation installed in exterior
walls and underside of slab per code. • Floor slabs shall be flash patched to
achieve a smooth surface and prepared for carpet installation. All vertical
penetrations shall be filled. • Plumbing connections shall be "roughed in" and
available for vent, and hot and cold water at all wet columns. • Fire systems
shall be installed and operating per code. The system will include, but not be
limited to, an auto dialer in the building, required pull stations on floor and
HVAC smoke detectors. • Finished elevator lobbies on the first (}st) floor,
common and exit corridors on the first (15t) floor and restroorns on all floors.
All areas shall be in compliance with ADA standards. The Landlord is to deliver
the 2nd floor elevator lobby to Tenant in accordance with this section. -37- BOI
15687368.6/32203-000154



--------------------------------------------------------------------------------



 
[cw1039.jpg]
• All inspections and/or certifications required to complete the above items.
(Shell Occupancy Certificates from the Township and the PA Dept. of Labor &
Industry) • Interior surfaces of the exterior walls shall be finished in drywall
and ready for paint. • All interior columns on the floor proposed for Tenant
shall be finished in drywall and ready for paint. • Exterior and interior steel
"I" beam columns will be sheathed with gypsum wallboard including taping,
floating and sanding to a paint-ready surface. • Approximately 5" wide extruded
aluminum sill. • All exterior windows shall receive 1" mini blinds and all
interior atrium windows shall use a frosted glass pattern. • Armstrong 15/16"
Prelude exposed tee system. Ceiling will be completely installed using 3,14"
rninaboard Second Look II, angled tegular panel. Complete ceiling will be
installed assuming partition-high tenant walls throughout. • 2' x 4' fluorescent
277-volt lay-in fixtures with T8 lamps, electronic ballasts and 18 cell
parabolic lens. -38- BO I 15687368.6/ 32203-000154



--------------------------------------------------------------------------------



 
 
[cw2001.jpg]
., , .. SECOND AMENDMENT TO LEASE This SECOND AMENDMENT TO LEASE (this "Second
Amendment") is entered into as of April ;./, 2008, by and between NewTower Trust
Company Multi-Employer Property Trust, a trust organized under 12 C.F.R. Section
9.18 and formerly known as the Multi Employer Property Trust ("Landlord") and
McKesson Automation Inc., a Pennsylvania corporation ("Tenant"), in
consideration of the mutual covenants contained herein and the benefits to be
derived herefrom. WITNESSETH: WHEREAS, TC Northeast Metro, Inc. ("TC"), a
Delaware corporation, and Tenant entered into that certain Lease dated December
21, 2001 (the "Original Lease"), pursuant to which Tenant leased from TC
approximately sixty-one thousand eight hundred eighty-seven (61,887) rentable
square feet consisting of the entire third (3cd) and fourth (4th) floors (the
"Initial Premises") of a certain building located at 500 Cranberry Woods Drive,
Cranberry Township, Pennsylvania (referred to herein and in the Original Lease
as the "Building"); and WHEREAS, Tenant's obligations under the Lease have been
guarantied by McKesson Corporation (the "Guarantor"), a Delaware corporation,
pursuant to a certain Guaranty of Lease dated December 21,2001 (the "Guarantv");
and WHEREAS, TC subsequently assigned all of its right, title and interest under
the Lease and Guaranty to the Landlord pursuant to a certain Assignment and
Assumption Agreement dated December 28, 200 I between TC and the Landlord; and
WHEREAS, Landlord and Tenant entered into a certain First Amendment to Lease
dated February 8, 2005 (the "First Amendment") pursuant to which the Original
Lease was amended to include the entire second (2nd) floor of the Building,
consisting of approximately twenty-nine thousand nine hundred forty-six (29,946)
rentable square feet (the "Expansion Premises") (the Original Lease as amended
by the First Amendment is hereinafter referred to as the "Lease"); and WHEREAS,
as of the date hereof: the Tenant currently leases an aggregate of approximately
ninety-one thousand eight hundred thirty-three (91,833) rentable square feet of
the Building; and WHEREAS, the Tenant desires to lease an additional ten
thousand nine hundred eight (10,908) rentable square feet located 011 the first
(1") tloor of the Building (the "Second Amendment Premise.s"); and WHEREAS,
Landlord and Tenant desire to amend the Lease as provided herein; BOl 15908418.8
/32203~OOOI54



--------------------------------------------------------------------------------



 
[cw2002.jpg]
I • •, NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by both Landlord and Tenant, the
parties hereto agree that the Lease shall be further amended as follows: I.
RecitalslDefined Terms. The foregoing recitals shall be considered an integral
part of this Second Amendment. Unless otherwise specifically stated in this
Second Amendment, all capitalized terms in this Second Amendment shall have the
meaning given to those terms in the Lease. In the event of any conflict between
the Lease and this Second Amendment, the terms of this Second Amendment shall
control. 2. Second Amendment Premises. (a) Landlord and Tenant hereby agree to
add the Second Amendment Premises to the Premises in two (2) stages, with (i)
the first stage consisting ofthe addition to the Premises, as of the Second
Amendment Expansion Commencement Date A (as hereinafter defined), of that
portion of the Second Amendment Premises consisting of approximately six
thousand one hundred twenty-one (6,121) rentable square leet shown on Second
Amendment Exhibit A attached hereto ("Second Amendment Premises A"), and (ii)
the second stage consisting of the addition to the Premises, as of the Second
Amendment Expansion Commencement Date B (as hereinafter defined), of that
portion of the Second Amendment Premises consisting of approximately four
thousand seven hundred eighty-seven (4,787) rentable square feet shown on Second
Amendment Exhibit A attached hereto ("Second Amendment Premises BOO). Landlord
hereby leases to Tenant, and Tenant hereby rents from Landlord, the Second
Amendment Premises upon the terms and conditions of this Second Amendment. (b)
As of the Second Amendment Expansion Commencement Date A, the entire Premises
shall consist of approximately ninety-seven thousand nine hundred fifty-four
(97,954) rentable square feet consisting of (i) the entire second (2nd), third
(3'd) and fourth (4 th) 1100rs of the Building, and, (ii) a portion of the first
(l st) 1100r of the Building containing approximately six thousand one hundred
twenty-one (6,121) rentable square feet. On the Second Amendment Expansion
Commencement Date A, Second Amendment Premises A shall become part of the
Premises and, except as otherwise provided below, shall be subject to all of the
terms and conditions of the Lease for the remainder of the Term. (c) As of the
Second Amendment Expansion Commencement Date B, the entire Premises shall
consist of approximately one hundred two thousand seven hundred forty-one
(102,74 I) rentable square feet consisting of( i) the entire second (2nd), third
(3'd) and fourth (4th) floors of the Building, and (ii) a portion of the first
(1st) 1100r of the Building containing an aggregate of ten thousand nine hundred
eight (10,908) rentable square feet. On the Second Amendment Expansion
Commencement Date B, Expansion Premises B shall become part of the Premises and,
except as otherwise provided below, shall be subjcct to all of the terms and
conditions of the Lease for the remainder ofthe Term. (d) Notwithstanding
anything to the contrary contained in the Lease, including but not limited to
Section I, neither Second Amendment Premises A nor Second Amendment -2-
BOI1590g418.ll/32203-000154



--------------------------------------------------------------------------------



 
[cw2003.jpg]
, , . Premises B shall be subject to remeasurement and the rentable square
footage thereof as recited in Section 2(a) hereof shall be shall be final,
conclusive and controlling. (e) Tenant acknOWledges and agrees that this Second
Amendment satisfies all of Landlord's obligations under Section 52 of the Lease
as it relates to any right of Tenant thereunder to expand into all or any
portion of the Second Amendment Premises. 3. Term. (a) Landlord and Tenant
acknowledge, confirm and agree that the Term of the Lease, as previously
extended to the Extended Lease Expiration Date (as defined in the First
Amendment) expires on December 31, 2011. (b) The Term with respect to Second
Amendment Premises A shall commence on the Second Amendment Expansion
Commencement Date A (as hereinafter defined) and shall expire on December 31,
2011. Subject to subparagraphs 1.4(b), 1.4(c) and IA(d) of the Lease and subject
to those provisions of Exhibit C relating to Tenant Delays, (i) if Tenant
executes and delivers this Second Amendment to Landlord on or before April 21,
2008, the "Second Amendment Expansion Commencement Date A" shall be the earlier
to occur of: (x) the date of Substantial Completion of Second Amendment Premises
A; or (y) the date upon which Tenant commences the beneficial use and occupancy
of all or any material part of Second Amendment Premises A (other than for
Furniture Installation and Move-In), and (ii) if Tenant executes and delivers
this Second Amendment to Landlord after April 21, 2008, the "Second Amendment
Expansion Commencement Date A" shall be the earlier to occur of: (x) April 1,
2008, whether or not Landlord has achieved Substantial Completion of Second
Amendment Premises A; or (y) the date upon which Tenant commences the beneficial
use and occupancy of all or any material part of Second Amendment Premises A
(other than for Furniture Installation and Move-In). Tenant acknowledges and
agrees that the fixed commencement date as of April I, 2008 for Second Amendment
Premises A as aforesaid in the event that Tenant does not execute and deliver
this Second Amendment to Landlord on or before April 21, 2008 was a material
inducement for Landlord to enter into this Second Amendment and that Landlord
would not have entered into this Second Amendment without such provision.
Landlord shall deliver Second Amendment Premises A to Tenant upon the later of
the Second Amendment Expansion Commencement Date A or the Substantial Completion
of Second Amendment Premises A, provided, however, Landlord agrees to provide
Tenant with acccss to Second Amendment Premises A for purposes of Furniture
Installation and Move-In not less than fifteen (15) days prior to the date
Landlord then estimates that Substantial Completion of Second Amendment Premises
A will occur. Except as otherwise expressly provided in, or otherwise
inconsistent with, this Second Amendment, and except to the extent not
applicable to Second Amendment Premises A. for purposes of this paragraph any
references in subparagraphs IA(b), 1.4(c) and 1.4(d) of the Lcase to the
"Premises", "Commencement Date", and "Exhibit C" shall be deemed instead to
refer to "Second Amendment Premises A", "Second Amendment Expansion Commencement
Date A", and Second Amended Exhibit C (as defined in Section 8 hereof),
respectively. -3- ROJ 1590&4t8.8! 32203-000154



--------------------------------------------------------------------------------



 
[cw2004.jpg]
•, (c) Promptly after the Second Amendment Expansion Commencement Date A,
Landlord and Tenant shall execute a memorandum confinning the Second Amendment
Expansion Commencement Date A. Such memorandum (the "Second Amendment Expansion
Date Memorandum A") shall be in the fonn attached to this Second Amendment as
Second Amendment Exhibit D. The failure of Tenant to execute the Second
Amendment Expansion Date Memorandum A shall not affect Tenant's obligations
under the Lease as amended by this Second_Amendment. In no event shall Tenant
record this Second Amendment or the Second Amendment Expansion Date Memorandum
A. (d) The Tenn with respect to Second Amendment Premises B shall commence on
the Second Amendment Expansion Commencement Date B (as hereinafter defined) and
shall expire on December 31, 20 II. Subjectto subparagraphs 1.4(b), IA(c) and
1.4(d) of the Lease and subject to those provisions ofExhibit C relating to
Tenant Delays, (i) if Tenant executes and delivers this Second Amendment to
Landlord on or before April 21 , 2008, the "Second Amendment Expansion
Commencement Date B" shall be the earlier to occur of: (x) the later of (I) the
date of Substantial Completion of Second Amendment Premises B or (2) October I,
2008; or (y) the date upon which Tenant commences the beneficial use and
occupancy of all or any material part of Second Amendment Premises B (other than
for Furniture InstaIlation and Move-In), and (ii) ifTenant executes and delivers
this Second Amendment to Landlord after April 21, 2008, the "Second Amendment
Expansion Commencement Date B" shall be the earlier to occur of: (x) October
1,2008, whether or not Landlord has achieved Substantial Completion of Second
Amendment Premises B; or (y) the date upon which Tenant commences the beneficial
use and occupancy ofall or any material part of Second Amendment Premises B
(other than for Furniture Installation and Move-In). Tenant acknowledges and
agrees that the outside fixed commencement date for Second Amendment Premises B
as aforesaid in the event that Tenant does not execute and deliver this Second
Amendment to Landlord on or before April 21, 2008 was a material inducement for
Landlord to enter into this Second Amendment and that Landlord would not have
entered into this Second Amendment without such provision. Landlord shall
deliver Second Amendment Premises B to Tenant upon the later ofthe Second
Amendment Expansion Commencement Date B or the Substantial Completion of Second
Amendment Premises B, provided, however, Landlord agrees to provide Tenant with
access to Second Amendment Premises B for purposes of Furniture Installation and
Move-In not less than fifteen (15) days prior to the later of (I) the date
Landlord then estimates that Substantial Completion of Second Amendment Premises
B wiIl occur or (2) October 1,2008. Except as otherwise expressly provided in,
or otherwise inconsistent with, this Second Amendment, and except to the extent
not applicable to Second Amendment Premises B, for purposes of this paragraph
any references in subparagraphs IA(b), 1.4(c) and IA(d) of the Lease to the
"Premises", "Commencement Date", and "Exhibit C" shall be deemed instead to
refer to "Second Amendment Premises B", "Sccond Amendment Expansion Commencement
Date B", and Second Amended Exhibit C, respectively. (e) Notwithstanding
anything to the contrary contained herein, if Landlord achieves Substantial
Completion of Second Amendment Premises B prior to October j, 2008, then at any
time after such Substantial Completion Tenant may elect to accelerate the Second
Amendment Expansion Commencement Date B with respect to all (but not less than
all) of Sccond -4- BOl15908418.8/J220J-000154



--------------------------------------------------------------------------------



 
[cw2005.jpg]
, Amendment Premises B. Unless otherwise mutually agreed, Tenant shall provide
Landlord with at least five (5) business days advance written notice of such
election. (f) Promptly after the Second Amendment Expansion Commencement Date B,
Landlord and Tenant shall execute a memorandum confirming the Second Amendment
Expansion Commencement Date B. Such memorandum (the "Second Amendment Expansion
Date Memorandum B") shall be in the form attached to this Second Amendment as
Second Amendment Exhibit E. The failure ofTenant to execute the Second Amendment
Expansion Date Memorandum B shall not affect Tenant's obligations under the
Lease as amended by this Second Amendment. In no event shall Tenant record this
Second Amendment or Second Amendment Expansion Date Memorandum B. 4. Tenant's
Share. Section 1.2 of the Lease is hereby amended by deleting the second
sentence thereofand substituting in its stead the following: "Tenant's Share
shall be (a) for the period beginning on the Commencement Date and ending on the
date immediately preceding the First Expansion Commencement Date, Fifty-One and
811100 Percent (51.81%) (Le., 61,887/119,444) based upon the Premises containing
61,887 rentable square teet, and the Building containing 119,444 rentable square
feet; (b) for the period beginning on the First Expansion Commencement Date
(i.e. August 8, 2005) and ending on the date immediately preceding the Second
Expansion Commencement Date (i.e. May 14, 2006), Sixty-four and 35/100 Percent
(64.35%) (Le., 76,860/119,444) based upon the Premises containing 76,860
rentable square feet, and the Building containing 119,444 rentable square feet;
(c) for the period beginning on Second Expansion Commencement Date (i.e. May 15,
2006) and ending on the date immediately preceding the Second Amendment
Expansion Commencement Date A, Seventy-Six and 88/100 Percent (76.88%) (Le.,
91,833/119,444) based upon the Premises containing 91,833 rentable square feet,
and the Building containing 119,444 rentable square feet; (d) for the period
beginning on the Second Amendment Expansion Commencement Date A and ending on
the date immediately preceding the Second Amendment Expansion Commencement Date
B, Eighty-Two and 011100 Percent (82.01%) (i.e., 97,954/119,444) based upon the
Premises containing 97,954 rentable square feet, and the Building containing
119,444 rentable square feet; and (e) for the period beginning on the Second
Amendment Expansion Commencement Date Band continuing for the remainder of the
Tcrm, Eighty-Six and 0211 00 Percent (86.02%) (i.e., 102,741/119,444) based upon
the Premises containing 102,741 rentable square feet. and the Building
containing 119.444 rentable square feet." 5. Base Rent. The Lease is hereby
amended by deleting Subsection 1.5.1 thereof in its entirety and substituting in
its siead the following: -5- no] 15908418.8/32203-000154



--------------------------------------------------------------------------------



 
[cw2006.jpg]
"1.5.1 The rate per rentable square foot per annum, and the portion of the Lease
Term during which such monthly Base Rent is payable shall be determined from the
following tables. Initial Premises Applicable Portion of Lease Term I Rate
PerlRentable ,I Annual Base Rent Monthly Base nning Ending I Sq. Ft.! Annum Renl
Installment (Annual + 12) March 23, 2003 December 31, 2008 $21.50 $1.330.570.50
$110 88o.a8 January 1, 2009 December 31, 2011 $22.75 I $1.407929.25 $117 327.44
I Exnanslon Premises A Applicable Portion of Lease Term Rate PerJRentable Annual
Base Rent Monthly Base Beginning Ending Sq. Ft.1Annum Rent lns~"men' (Annual +
12 t August 8, 2005 December 31, 2008 $21.50 $321 91950 $26,826.63January 1,
2009 December 31, 2011 $22.7~$340.635.75 $28,300.31 I Expansion Premises B
Aooticable Portion of Lease Term rRate PerlRentable Annual Base Rent Monthly
Base Beginning Ending Sq. Ft.f Annum Rent Installment (Annual ~ 12) May 15,2006
December 31, 2008 $21.50 $321,919.50 $26.826.63 JanualV 1, 2009 December 31,
2011 $22.75 $34() 635.75 $28,386.31 December 31, 2008 December31.201±Januarv 1,
2Q09 Second Amendment Expansion Commencement Date A ~~-- Second Amendment
Premises AApplicable Portion of Lease Term Rate PerlRenlable Annual Base Rent
Monthly BaseBeginning Ending Sq. Ft.I Annum Renl Installment(Annual. 12) ~
$21.50 $131.601.50 $10,966.79 I
$227~±"'9"'2"5.2".",75"---.-/.__.$"''''''''6'''0C'4''.4~ Second Amendment
Premises B ease Term Rate Per/Rentable Annual 8ase Rent Monthly Base ,I 9 Sq.
Ft.! Annum Rent Installmen~ IAnnual.12) December 31, 2008 $21.50 $102.920.50
$8,576.71 I December ~1 ,_~9_11 $22.75 I $108,904.25 L~07535 I r==------=
Applicable Portion of L~n9 ]Endln~ Second AmendmentExpanSion Commencement__ Date
B I January 1,2009 -6- BOI 159084188/32203-000154



--------------------------------------------------------------------------------



 
[cw2007.jpg]
, If the First Expansion Commencement Date, the Second Expansion Commencement
Date, the Second Amendment Expansion Commencement Date A, or the Second
Amendment Expansion Commencement Date B is a date other than the first day of a
calendar month, Base Rent for Expansion Premises A, Expansion Premises B, Second
Amendment Premises A, or Second Amendment Premises B (as applicable) for the
partial month in which the applicable expansion commencement date occurs shall
be prorated. Notwithstanding the foregoing, Landlord abated all Base Rent
applicable to Expansion Premises A for the period from August 8, 2005 through
October 31, 2005 (the "Expansion Premises A Abatement Period"). Landlord and
Tenant acknowledge, confirm and agree that the (a) the "First Expansion
Commencement Date" as defined in the First Amendment was August 8, 2005, (b) the
"Second Expansion Commencement Date" as defined in the First Amendment wa' May
15, 2006, and (c) the "Rent Adjustment Date" as defined in the First Amendment
is January 1,2009. Notwithstanding the foregoing rent schedules, if Tenant
validly exercises any of its renewal options as set forth in this Lease, Base
Rent for the renewal term(s) shall be as set forth in Section 50 hereof" 6. Base
Year. Without limiting the generality of the last sentences of each of
subsections 2(b) and 2(c) hereof: (a) the Operating Costs Base Year applicable
to Second Amendment Premises A and Second Amendment Premises B shall be the same
Operating Costs Base Year applicable to the entire Premises as in effect
immediately prior to this Second Amendment (i.e. calendar year 2005); and. (b)
the Real Estate Tax Base Year applicable to Second Amendment Premises A and
Second Amendment Premises B shall be thc same Real Estate Tax Base Year
applicable to the entire Premises as in effect immediately prior to this Second
Amendment (i.e. calcndar year 2005), provided that if the Building has not been
fully assessed as of the end of calendar year 2005, thc Property Tax Base Year
shall be the first tax year in which the Building is fully assessed. 7. Notice
Addresses. Section 1.8 of the Lease is hereby amended by substituting the
following addresses for Landlord and Tenant: -7- BOll59084188!322r)}-000154



--------------------------------------------------------------------------------



 
[cw2008.jpg]
"Ifto Landlord: "Ifto Tenant DOl 15908418.8 J32203-000154 NewTower Trust Company
Multi-Employer Property Trust c/o Kennedy Associates Real Estate Counsel, LP
Attention: Executive Vice President - Asset Management 1215 Fourth Ave., Suite
2400 Seattle, WA 98161 Facsimile: (206) 682-4769 with copies to: NewTower Trust
Company Multi-Employer Property Trust c/o Kennedy Associates Real Estate
Counsel, LP Attn: Senior Vice President - Asset Management 7315 Wisconsin
Avenue, Suite 350 West Bethesda, 1\-10 20814 Facsimile: (301) 656-9339 and
NewTower Trust Company Multi-Employer Property Trust c/o NewTower Trust Company
Attn: PresidentlMEPT or Patrick O. Mayberry Three Bethesda Metro Center, Suite
1600 Bethesda, r...l0 20814 Facsimile: (240) 235-9961 and with a copy to Manager
at: CB Richard Ellis, Inc. 800 Cranberry Woods Drive, Suite 260 Cranberry
Township, Pennsylvania 16066 Facsimile: (724) 778-4119 McKesson Automation, Inc.
c/o McKesson Corporation One Post Street, 34th Floor San Francisco, CA 94104
Attention: McKesson Real Estate with copies to: -8-



--------------------------------------------------------------------------------



 
[cw2009.jpg]
CB Richard Ellis, Inc. Attention: McKesson Lease Administration 5100 Poplar
Avenue, Suite 1000 Memphis, TN 38137." 8. Tenant Improvements. Notwithstanding
anything to the contrary contained in the Lease (including Section 17), (a) any
improvements to be performed by Tenant to Second Amendment Premises A (or any
portion thereof) prior to the Second Amendment Expansion Commencement Date A
shall be governed by Exhibit C of the Lease as modified by Section II of this
Second Amendment (referred to herein as "Second Amended Exhibit C"), (b) any
improvements to be performed by Tenant to Second Amendment Premises B (or any
portion thereof) prior to the Second Amendment Expansion Commencement Date B
shall be governed by Second Amended Exhibit C, and (c) all other improvements
performed by Tenant to the Second Amendment Premises shall be treated as
Alterations to the Premises and thus governed by Article 15 ofthe Lease. 9.
Parking. Effective as of the Second Amendment Expansion Premises Commencement
Date A, Tenant's parking allocation as set forth in Section 46 of the Lease
shall be increased by an amount equal to five (5) parking spaces for each 1,000
square feet of rentable area of Second Amendment Premises A, and effective as of
the Second Amendment Expansion Premises Commencement Date B, Tenant's parking
allocation as set forth in Section 46 of the Lease shall be further increased by
an amount equal to five (5) parking spaces for each 1,000 square feet of
rentable area of Second Amendment Premises B. Such parking allocation remains
subject to adjustment in the event of any reduction or further expansion of the
Premises as provided in Section 46 ofthe Lease. 10. Renewal Option. Without
limiting any other term or condition hereof, Landlord and Tenant acknowledge and
agree that the renewal options granted to Tenant under Section 50 of the Lease
remain in full force and effect and hereafter apply to the entire Premises then
leased to Tenant (i.e., the Initial Premises, Expansion Premises A, Expansion
Premises B, Second Amendment Premises A, and Second Amendment Premises B) as of
the end of the Initial Term and the First Renewal Term, as applicable. Tenant
shall have no right to exercise any such option to renew for less then the
entire Premises then leased by Tenant pursuant to the Lease. As used herein and
in the Lease, "Initial Term" hereafter shall mean and refer to the period
beginning on the First Expansion Commencement Date and ending on the Extended
Lease Expiration Date (i.e., December 31, 2011). II. Construction of Expansion
Premises. Except as otherwise provided for herein, construction of tenant
improvements to the Second Amendment Premises and all matters related thereto
shall be handled in substantially the same manner as provided for under Exhibit
C of the Lease ("Exhibit C") as if fully restated herein, but subject to the
following modifications as to timing and other points of detail pertaining
specitlcally to the Second Amendment Premises (or the applicable portion
thereof), rather than the Initial Premises and/or the Expansion Premises. -9-
BOI159Q841U/3120J-OCYJ!54



--------------------------------------------------------------------------------



 
[cw2010.jpg]
(a) Except where the context requires otherwise, all references in Exhibit C to
the "Premises" shall mean and refer to the Second Amendment Premises or the
applicable portion thereof. (b) All references in Exhibit C to the "Approved
Design Schedule" shall mean the approved schedule for the preparation, review
and approval of the Construction Documents as set forth in Second Amendment
Schedule C-I attached hereto. (c) All references in Exhibit C to the "Approved
Schedule" shall mean the approved schedule for Completion of Landlord's Work as
set forth in Second Amendment Schedule C-I attached hereto. (d) All references
in Exhibit C to the "Approved Schematic Drawings" shall mean the as built plans
attached hereto as Second Amendment Schedule C-3. (e) There shall be no Base
Building Construction Contract or Base Building GC for the remaining Base
BUilding Improvements. The parties agree that any remaining Base Building
Improvements that have not yet been completed for the Second Amendment Premises
shall be completed by the TI GC pursuant to the TI Construction Contract, but
pursuant to a separate scope ofwork which shall be bid separately from the
Landlord's Tl Work. (t) The last sentence of the definition of "Excess TI Costs"
shall be deemed amended substituting "Part IV " in place of"Part VII". (g) All
references in Exhibit C to the "Landlord's Architect" shall mean, initially, The
Design Alliance, and any other architect selected by Landlord to replace or
supplement such architect. (h) All references in Exhibit C to the "Tenant's
Architect" shall mean, initially, The Design Alliance, and any other architect
selected by Tenant to replace or supplement such architect, subject to
Landlord's reasonable consent. (i) The "Steel Erection Completion Deadline"
shall have no application to the Second Amendment Premises. G) All references in
Exhibit C to the 'Test-Fit Allowance" shall have no applicability to the Second
Amendment Premises, and Landlord shall have no obligation to provide any Test
Fit Allowance with respect to the Second Amendment Premises. (k) AII references
in Exhibit C to the "Tl Allowance" shall mean (i) with respect to Second
Amendment Premises A, an amount equal to the product of (1) One Hundred Twenty
Eight Thousand Five Hundred Forty-One and OOIJOO Dollars ($128,541.00)
(calculated bascd upon Twenty-One and 00/100 Dollars ($21.00) per rentable
square foot of the Second Amendmem Premises A), timcs (2) a traction, the
numerator of which is the number of full months remaining in thc Tcrm (cxclusive
of any Renewal Terms) as of Second Amendment -10- HOI 159084188; 32203-000154



--------------------------------------------------------------------------------



 
[cw2011.jpg]
Expansion Commencement Date A and the denominator ofwhich is sixty-four (64),
and (ii) with respect to Second Amendment Premises B, an amount equal to the
product of (I) One Hundred Thousand Five Hundred Twenty-Seven and 001100 Dollars
($100,527.00) (calculated based upon Twenty-One and 00/100 Dollars ($21.00) per
rentable square foot of the Second Amendment Premises B), times (2) a fraction,
the numerator of which is the number of full months remaining in the Term
(exclusive of any Renewal Terms) as of Second Amendment Expansion Commencement
Date B and the denominator of which is sixty-four (64). By way of examples only,
(A) if the Second Amendment Expansion Commencement Date A is April I, 2008, the
II Allowance with respect to Second Amendment Premises B shall be Ninety
Thousand Three Hundred Eighty and 8011 00 Dollars ($90,380.39) calculated as
follows: $128,541.00 x (45/64) = $90,380.39, and (B) if the Second Amendment
Expansion Commencement Date B is October I, 2008, the II Allowance with respect
to Second Amendment Premises B shall be Sixty-One Thousand Two Hundred
Fifty-Eight and 64/100 Dollars ($61,258.64) calculated as follows: $100,527.00 x
(39/64) = $61,258.64. (I) All references in Exhibit C to the "TI Construction
Contract" shall mean the construction contract entered into with the II GC for
the construction of the Landlord's II Work and the remaining Landlord's Base
Building Work, provided that such II Construction Contract shall contain a
separate scope of work for Landlord's Base Building Work which shall be priced
separately from the Landlord's II Work. (m) The definition of "II GC" shall be
deemed amended by deleting the word "by" from the first line thereof. (n)
Section I.F. entitled "Timing" shall have no application to the Second Amendment
Premises. (0) Section III.B shall be replaced with the following: "B. Effect of
Delay. To the extent any phase of Landlord's Work is not Substantially Completed
as of the date indicated within the Approved Schedule, the following provisions
shall apply: (i) Provided that Tenant has executed and delivered this Second
Amendment to Landlord on or before April21, 2008, if and to the extent
Substantial Completion of Second Amendment Premises A is delayed beyond the date
set forth in the Approved Schedule, then the Second Amendment Expansion
Commencement Date A shall be the date upon which Substantial Completion of the
Landlord's Work occurs with respect to Second Amendment Premises A, and
notwithstanding anything herein to the contrary, such delay (whether or not
constituting Landlord Delay) shall not (X) otherwise result in or give rise to
any rent abatement or any damages or penalties payable by Landlord to Tenant,
nor (Y) constitute a delimit by Landlord under this Lcase; provided that to the
extent such delay is caused by Tenant Delay(s), the Second Amendment Expansion
-11- BOI 15908418.8 J32203-000154



--------------------------------------------------------------------------------



 
[cw2012.jpg]
Commencement Date A shall be deemed to be the date upon which Landlord's Work
with respect to Second Amendment Premises A would have been Substantially
Completed (and Tenant pennitted to lawfully occupy Second Amendment Premises A)
but for such Tenant Delay(s). However, ifTenant executes and delivers this
Second Amendment to Landlord after April 21, 2008 and Substantial Completion of
Second Amendment Premises A is delayed beyond the date (if any) set forth in the
Approved Schedule, then notwithstanding anything herein to the contrary, such
delay (whether or not constituting Landlord Delay) shall not (X) delay the
occurrence of Second Amendment Expansion Commencement Date A or otherwise result
in or give rise to any rent abatement or any damages or penalties payable by
Landlord to Tenant, nor (Y) constitute a default by Landlord under this Lease.
(ii) Provided that Tenant has executed and delivered this Second Amendment to
Landlord on or before April 21, 2008, if and to the extent Substantial
Completion of Second Amendment Premises B is delayed beyond the date set forth
in the Approved Schedule, then the Second Amendment Expansion Commencement Date
B shall be the date upon which Substantial Completion of the Landlord's Work
occurs with respect to Second Amendment Premises B, and notwithstanding anything
herein to the contrary, such delay (whether or not constituting Landlord Delay)
shall not (X) otherwise result in or give risc to any rent abatement or any
damages or penalties payable by Landlord to Tcnant, nor (Y) constitute a default
by Landlord under this Lease; provided that to the extent such delay is caused
by Tenant Delay(s), the Sccond Amendment Expansion Commencement Date B shall be
decmed to be the date upon which Landlord's Work with respect to Second
Amendment Premises B would have been Substantially Completed (and Tenant
permitted to lawfully occupy Second Amendment Premises B) but tor such Tenant
Delay(s). However, if Tenant executes and delivers this Second Amendment to
Landlord after April 21, 2008 and Substantial Completion of Second Amendment
Premises B is delayed beyond the date (if any) set forth in the Approved
Schedule, then notwithstanding anything herein to the contrary, such delay
(whether or not constituting Landlord Delay) shall not (X) delay the occurrence
of Second Amcndment Expansion Commencement Date B or otherwise result in or give
rise to any rent abatement or any damages or penalties payable by Landlord to
Tenant, nor (Y) constitute a default by Landlord under this Lease. (P) Section
III.C shall have no application to the Second Amendment Premises (q)
Notwithstanding anything to the contrary contained in Exhibit C or elsewhere in
the Lease, except as expressly set forth in this Section 11 (q), the TI
Allowance shall be llsed solely to pay Tl Costs associated with the performance
of Landlord's Tl Work tor the Second -12- Bor 15908418.8/32203--000154



--------------------------------------------------------------------------------



 
[cw2013.jpg]
Amendment Premises and the Construction Management Fee (as defined Section II(r)
hereof). To the extent costs expended by Landlord to construct Second Amendment
Expansion Premises A are less than the TI Allowance allocated to Second
Amendment Expansion Premises A pursuant to Section I I(k) of this Second
Amendment, the unexpended amount shall be added to the T1 Allowance allocated to
Second Amendment Expansion Premises B pursuant to Section II (k) ofthis Second
Amendment. To the extent costs expended by Landlord to construct Second
Amendment Expansion Premises B are less than the T1 Allowance allocated to
Second Amendment Premises B plus the unexpended portion of the TI Allowance
allocated to Second Amendment Premises A, such excess amount may be expended on
costs associated with the installation of data/voice cabling, security systems
and other equipment integrated within Second Amendment Expansion Premises B (the
"Miscellaneous TI Related Costs") provided that Tenant has requested funding of
such Miscellaneous TI Related Costs and satisfied all Miscellaneous TI Related
Costs Funding Requirements (as defined below) prior to the date which is six (6)
months after the Second Amendment Expansion Commencement Date B; and, if after
such further application, the full amount of the TI Allowance allocated to
Second Amendment Expansion Premises A and Second Amendment Expansion Premises B
still has not been utilized, Tenant be entitled to credit the unused amount
against payments of Rent due under the Lease solely with respect to the Second
Amendment Premises if, but only if, Tenant so directs Landlord in writing prior
to the date which is six (6) months after the Second Amendment Expansion
Commencement Date B. As used herein, "Miscellaneous TI Related Costs Funding
Requirements" include the submission of invoices for the applicable work,
including a letter from Tenant specifically approving such invoices and
directing Landlord to pay a specified amount to a specified party, or requesting
reimbursement for such expenses to the extent already paid by Tenant, together
with certifications regarding completion (or partial completion) of such work by
appropriate design professions, lien waivcrs (to the extent reasonably
applicable to the type of expense being funded) which may be partial or final
lien waivers depending upon the status of completion, and satisfaction or other
reasonable and customary funding requirements invoked by Landlord's lender(s)
and (if applicable) equity funding sources. In the event that Tenant fails to
satisfY all Miscellaneous T1 Related Costs Funding Requirements prior to the
date which is six (6) months after the Second Amendment Expansion Commencement
Date B, then Tenant shall have no further right to use any unexpended balance of
the TI Allowance allocated to Second Amendment Premises A and/or Second
Amendment Premises B for any Miscellaneous TI Related Costs. Further, if Tenant
fails to direct Landlord in writing to apply any unexpended balance of the TI
Allowance allocated to Second Amendment Premises A and/or Second Amcndmcnt
Premises B against the Rent payable on account of the Second Amendment Premises
prior to the date which is six (6) months aftcr the Second Amendment Expansion
Commencement Date B, then any remaining unexpended balance of the TI Allowance
allocated to Second Amendmcnt Premises A and/or Second Amendment Premises B
shail be deemed forfeited by Tenant and Landlord shail have no further
obligation on account thereof. (r) Tenant shail promptly reimburse Landlord for
ail reasonable costs, including architects, engineers', and consultants fees
incurred by Landlord in connection with Landlord's review of the Tenant's TT
Plans and/or any request fj-om Tenant tor a TI Change Order and ail such costs
shall constitute TI Costs. Tenant also agrees to pay the Landlord a construction
-13- BOt 15908418.8.' 32203-000154



--------------------------------------------------------------------------------



 
[cw2014.jpg]
management fee (the "Construction Management Fee") equal to four percent (4%) of
the aggregate TI Costs for the Second Amendment Premises. (s) Notwithstanding
anything to the contrary set forth in the Lease, as amended by the Second
Amendment, Base Building Improvements shall include all of the improvements set
forth in Second Amendment Schedule D attached hereto. (t) In the event of any
inconsistency between Exhibit~ and the Lease, the tenns of Exhibit C as amended
by this Second Amendment shall control. 12. Surrender Obligations Relating to
Landlord's Work. Without in any way limiting Tenant's obligations with respect
to any portion of the Premises as in effect prior to this Second Amendment,
Tenant acknowledges, confmns and agrees that, pursuant to Section 26.2 of the
Lease, upon the expiration or earlier tennination of the Lease, Tenant shall be
obligated to remove any leasehold improvements that were constructed as part of
Landlord's Work with respect to the Second Amendment Premises, or otherwise
pursuant to Second Amended Exhibit C, and restore the Second Amendment Premises
to its pre-existing condition if (a) such leasehold improvements are not
standard Class A office improvements, and (b) Landlord notifies Tenant, at the
time of its approval of the Construction Drawings pursuant to Second Amended
Exhibit C, or any applicable change order, that Tenant would be required to
remove such improvements upon surrender ofthe Second Amendment Premises. 13.
Consent of Guarantor. Contemporaneously with the execution of this Second
Amendment, Tenant shall deliver to Landlord a consent in the form of Second
Amendment Exhibit C attached hereto, duly executed by the Guarantor. 14.
Landlord's Authorized Agents. Notwithstanding anything contained in the Lease or
this Second Amendment to the contrary, including without limitation, the
definition of Landlord's Agents. only Kennedy Associates Real Estate Counsel,
LP, the authorized signatory of this Second Amendment, and officers of NewTower
Trust Company, the trustee of Landlord, are authorized to amend, renew or
terminate the Lease, or to compromise any of Landlord's claims under the Lease
or to bind Landlord in any manner. Without limiting the effect of the previous
sentence, no property manager or broker shall be considered an authorized agent
of Landlord to amend, renew or tenninate the Lease, to compromise any of
Landlord's claims under the Lease or to bind Landlord in any manner. 15.
Limitation on Recourse. Landlord has executed this Second Amendment by its
authorized representative signing solely in a representative capacity.
Notwithstanding anything contained in this Second Amendment or the Lease to the
contrary, Tenant confinns that the covenants of Landlord under the Lease as
amended hercby are made and intended, not as personal covenants of the
Landlord's authorized representative or trustee, or for the purpose of binding
such authorized representative or trustee personally, but solely in the exercise
of the representative powers conlimed upon such authorized representative and
trustee by their principaL Notwithstanding anything contained in this Second
Amendment or the Lease to the contrary, liability with respect to the entry and
performance of the Lease (as amended hereby) by or on -14- ROJ 1590R41 !l,S /
32203-000154



--------------------------------------------------------------------------------



 
[cw2015.jpg]
• • behalf of Landlord, however it may arise, shall be asserted and enforced
only against Landlord's estate and equity interest in the Building. Neither
Landlord nor any of Landlord's Agents shan have any personal liability in the
event of any claim against Landlord arising out of or in connection with the
Lease as amended, the relationship of Landlord and Tenant or Tenant's use of the
Premises. Further, in no event whatsoever shan any Landlord's Agent have any
liability or responsibility whatsoever arising out of or in connection with the
Lease as amended, the relationship of Landlord and Tenant or Tenant's use of the
Premises. Any and all personal liability, ifany, beyond that which may be
asserted under this paragraph, is expressly waived and released by Tenant and by
all persons claiming by, through or under Tenant. 16. Brokers. Tenant was
represented in the transaction evidenced by this Second Amendment by CB Richard
Ellis, Inc. (HCB Richard Ellis"), a licensed real estate broker. Landlord also
was represented in the transaction evidenced by this Second Amendment by CB
Richard Enis. Each party to this Second Amendment shall indemnifY, defend and
hold harmless the other party from and against any and all claims asserted
against such other party by any real estate broker, finder or intermediary
relating to any act of the indemnifYing party in connection with this Second
Amendment. Landlord shall be solely responsible for paying any commission or fee
owed to CB Richard Ellis as Landlord's broker in connection with this Second
Amendment, and CB Richard Enis as Landlord's broker shall be responsible for any
commission or fee payable to CB Richard Ellis in its capacity as Tenant's
broker. 17. Otl"er to Lease. The submission of this Second Amendment to Tenant
or its broker or other agent does not constitute an offer to Tenant to lease the
Second Amendment Premises or any portion thereof. This Second Amendment shall
have no force or etfect until: (a) is executed and delivered by Tenant to
Landlord; and (b) it is executed and delivered by Landlord to Tenant. 18.
Severability; Captions. If any clause or provision ofthis Second Amendment is
detem,ined to be illegal, invalid, or unenforceable under present or future
laws, the remainder of this Second Amendment shall not be affected by such
determination, and in lieu of each clause or provision that is determined to be
illegal, invalid or unenforceable, there be added as a part of this Second
Amendment a clause or provision as similar in tems to such illegal, invalid or
unenforceable clause or provision as may be possible and be legal, valid and
enforceable. Headings or captions in this Second Amendment are added as a matter
of convenience only and in no way define, limit or otherwise affect the
construction or interpretation of this Lease. 19. Incorporation of Prior
Agreement; Amendments. The Lease, together with this Second Amendment contains
an of the agreements of the parties hereto with respect to any matter covered or
mentioned therein or herein, and no prior agreement or understanding pertaining
to any such matter shall be efTective for any purpose. No provision of the Lease
as amended by this Second Amendment may be amended or added to except by an
agreement in writing signed by the parties to the Lease or their respective
successors in interest. 20. Authority. Each individual executing this Second
Amendment on behalf ofTenant represents and warrants to Landlord that he or she
is duly authorized to so execute and deliver this Second Amendment and that all
corporate actions and consents required for execution of this -15- HOI
15908418.8 J32203-000154



--------------------------------------------------------------------------------



 
[cw2016.jpg]
• Second Amendment have been given, granted or obtained. If requested by
Landlord, Tenant shall, within ten (10) days after demand by Landlord, deliver
to Landlord satisfactory evidence of the due authorization of this Second
Amendment and the authority of the person executing this Second Amendment on its
behalf. 2I. Ratification of Lease. The Lease, as herein amended, remains in fuil
force and effect and is hereby ratified and reaffirmed in all respects. [THE
REMAINDER OF TIllS PAGE INTENTIONALLY LEFT BLANK] [SIGNATURES COMMENCE ON
FOLLOWING PAGE] -16- BOI15908418.8IJ220J-000154



--------------------------------------------------------------------------------



 
[cw2017.jpg]
WHEREFORE, the parties set their hands and seals as ofthe date first written
above. LANDLORD NEW TOWER TRUST COMPANY MULTI EMPLOYER PROPERTY TRUST, a trust
organized under 12 C.F.R. Section 9.18 By: Kennedy Associates Real Estate
Counsel, LP, Authorized Signatory By: Kennedy Associates Real Estate Counsel GP,
LLC, its general partner ~BylNar,n : -::--- 'lts::~ By: Name: Its: TENANT
MCKESSON AUTOMATION INC., a Pennsylvania corporation tl~LD/tWJnD vp a.d1d
TYetMu.r~ List of Exhibits to Second Amendment • Second Amendment Exhibit A -
Drawing Showing Location of Second Amendment Premises A and Second Amendment
Premises B • Secon<J.AmendmentExhibjtJ~ - Intentionally Omitted • Second
Amendment Exhibit C - Form of Guarantor's Consent • Second Amendment Exhibit D -
form of Lease Memorandum (Second Amendment Expansion Commencement Date A) •
Second Amendment Exhibit E - Form of Lease Memorandum (Second Amendment
Expansion Commencement Date B) -17- B01 159084188/32203-000154



--------------------------------------------------------------------------------



 
[cw2018.jpg]
List of Schedules to Second Amendment • Second Amendment Schedule C-l Approved
Schedule • Second Amendment Schedule C-3 - Approved Schematic Drawings • Second
Amendment Schedule D - Base Building Improvements -18- 801
159084188/32203-000154



--------------------------------------------------------------------------------



 
[cw2019.jpg]
BOI 15908418.8.1 32203-()(x)154 -19- Name.~A ._.. A i-brod... NOTl;y"4fJtric in
and ~fo~r-the residing at IN WITNESS WHEREOF, 1 have hereunto set my hand and
affixed my official seal the day and year first above written. [NOTARIAL SEAL] )
) ss. ) ~3 day of~ , 20081:L b~fore m~~~rsonally appeared
="""'--""''-'''''-'"'c'.'-'=:+J-''---'''\---', to me Known to be a ~hlor
YICP':tmSI.ckotDf Kennedy Associates Real Estate nsel GP, LLC, as general
partner of Kennedy Associates Real Estate Counsel, LP, the limited partnership
that executed the within and foregoing instrument as authorized signatory of the
NewTower Trust Company Multi-Employer Property Trust, and acknowledged said
instrument to be the free and voluntary act and deed of corporation as such
authgrized signatory, for the uses and purposes therein mentioned, and on oath
stated that _6=-=-re.,-=_,(he or she) was authorized to execute said instrument.
LANDLORD ACKNOWLEDGEMENT



--------------------------------------------------------------------------------



 
[cw2020.jpg]
TENANT ACKNOWLEDGEMENT I certify under PENALTY OF PERJURY under the laws of the
State of California that the foregoing paragraph is true and correct. SS -20-
State of California My commission expires 4,A/b ~Q. 'lM/~ I ) ) ) WITNESS my
hand and official seal. ~Jlt4rM~ Notary Public ~ . . . . . . . . . . . . STATE
OF CALIFORNIA [SEAL] BO! J591)8418.8/32203-000154 COUNTY OF SAN FRANCISCO On
this ~ day of .lJttu~ , 2008, before me, Avn,D.e4-D~9xv~, a Notary Public, St~te
of California, duly commissioned and swom, person;;ly appeared PicHIf-A$ 4. INA
l!!(JvQ . who proved to me on the baSIS of satisfactory evidence to be the
personEsr whose name(o;} is/_ subscribed to the within instrument and
acknowledged to me that he/~~ executed the same in hisl*erltiteir authorized
capacity(~, and that by his4ler/lheir signatureEs1 on the instrument the
personEsj,or the entity upon behalf of which the person~ acted, executed the
instrument.



--------------------------------------------------------------------------------



 
[cw2021.jpg]
SECOND AMENDMENT EXHIBIT A Drawing Showing Location of Second Amendment Premises
A and Second Amendment Premises B (see next page) -21- DOl
[5908418.8/32203-000]54



--------------------------------------------------------------------------------



 
[cw2022.jpg]
HOI 15908418,8 j 32203-000154 -22- ,1 g ~ B'i'::: •e"S .. "" ~ 0 , ~ ~ ! i=l ~0
i'" '"~ U'"0 I~ .., f ~ ~ < ~ , ~ z a 8 ~ " ,.. ~ z l) w " " ,



--------------------------------------------------------------------------------



 
[cw2023.jpg]
SOl 159084 J ~ 8/32203-000154 SECOND AMENDMENT EXHIBIT B Intentionally Omitted
-23-



--------------------------------------------------------------------------------



 
[cw2024.jpg]
SECOND AMENDMENT EXHffiIT C FORM OF CONSENT OF GUARANTOR WHEREAS, TC Northeast
Metro, Inc. ("TC"), a Delaware corporation, and McKesson Automation Inc., a
Pennsylvania corporation ('Tenant") entered into that certain Lease dated
December 21, 2001 (the "Original Lease"), pursuant to which Tenant leased from
TC approximately sixty-one thousand eight hundred eighty-seven (61,887) rentable
square feet consisting of the entire third (3ni) and fourth (4 th) floors of a
certain building (the "Building") located at 500 Cranberry Woods Drive,
Cranberry Township, Pennsylvania; and WHEREAS, Tenant's obligations under the
Lease have been guarantied by McKesson Corporation (the "Guarantor"), a Delaware
corporation, pursuant to a certain Guaranty of Lease dated December 21, 200 I
(the "Guaranty"); and WHEREAS, TC subsequently assigned all of its right, title
and interest under the Original Lease and Guaranty to NewTower Trust Company
Multi-Employer Property Trust, a trust organized under 12 C.F.R. Section 9.18
and formerly known as the Multi-Employer Property Trust ("Landlord") pursuant to
a certain Assignment and Assumption Agreement dated December 28, 2001 between TC
and the Landlord; and WHEREAS, Landlord and Tenant entered into a certain First
Amendment to Lease dated February 8, 2005 (the "First Amendment") pursuant to
which the Original Lease was amended to include the entire second (2od) floor of
the Building, consisting of approximately twenty-nine thousand nine hundred
forty-six (29,946) rentable square feet (the "Expansion Premises") (the Original
Lease as amended by the First Amendment is hereinafter referred to as the
"Lease"); and WHEREAS, as of the date hereof, the Tenant currently leases an
aggregate of approximately ninety-one thousand eight hundred thirty-three (9J
,833) rentable square feet of the Building; and WHEREAS, concurrently with the
execution of this Consent of Guarantor, Landlord and Tenant have entered into a
certain Second Amendment to the Lease of even date herewith (the "Second
Amendment") amending the Lease to provide for the leasing by Tenant of an
additional ten thousand nine hundred eight (10,908) rentable square teet located
on the first (1st) floor of the Building; and WHEREAS, as a condition to
Landlord entering into such Second Amendment, Guarantor has agreed to the terms
and provisions ofthe Second Amendment; and WHEREAS, Guarantor warrants and
acknowledges that because of its financial interest, direct and indirect, in the
Tenant and in the benefits and advantages which will result from the Second
Amendment, it will be significantly bcnc1ited by the Second Amendment. -24- DOl
1590S'418.8/32203-0001.54



--------------------------------------------------------------------------------



 
[cw2025.jpg]
" . NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Guarantor agrees as follows: 1.
Guarantor hereby ratifies, confirms and reaffirms, all and singular, the terms
and conditions ofthe Guaranty. 2. Guarantor acknowledges, confirms, and agrees
that the Guaranty shall remain in full force and effect with respect to the
Lease, as amended by the Second Amendment. 3. Guarantor agrees to all of the
terms and conditions of the Second Amendment and to the terms and provisions
ofthe Lease, as amended by the Second Amendment. 4. Guarantor acknowledges,
confirms and agrees that it has no offsets, defenses, claims or counterclaims
against the Landlord with respect to Tenant's and/or Guarantor's respective
liabilities and obligations due and owing to Landlord, and that to the extent
that Guarantor has or has ever had any such offsets, defenses, claims or
counterclaims, Guarantor hereby specifically waives and releases any and all
rights to same. [TIlE REMAINDER OF TIllS PAGE INTENTIONALLY LEFT BLANK.] -25-
80115908418.8/32203-000154



--------------------------------------------------------------------------------



 
[cw2026.jpg]
" . IN WITNESS WHEREOF, Guarantor has executed this Consent of Guarantor as of
the _ day of , 2008. WITNESS: McKesson Corporation By: _ Print Name: _ Title: _
Address of McKesson Corporation: One Post Street, 34th Floor San Francisco,
California 94104 Attention: McKesson Real Estate -26- ROl 159084J
8.8/3210J-OOOL)..1



--------------------------------------------------------------------------------



 
[cw2027.jpg]
GUARANTOR ACKNOWLEDGEMENT [SEAL] WITNESS my hand and official seal. SS ) ) )
STATE OF CALIFORNIA Notary Puhlic State of California My commission expires I
certiry under PENALTY OF PERJURY under the laws of the State of California that
the foregoing paragraph is true and correct. COUNTY OF SAN FRANCISCO On this day
of , 2008, before me, __________., a Notary Public, State of California, duly
commissioned and sworn, personally appeared who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
hislher/their authorized capacity(ies), and that by hislher/their signature(s)
on the instrument the person(s),or the entity upon behalf of which the person(s)
acted, executed the instrument. -27~ 301 15908418.8/3:::203-000154



--------------------------------------------------------------------------------



 
[cw2028.jpg]
SECOND AMENDMENT EXHIBIT D FORM OF LEASE MEMORANDUM (Second Amendment Expansion
Commencement Date A) NewTower Trust Company Multi-Employer Property Trust, a
trust organized under 12 C.F.R. Section 9.18, as Landlord, and McKesson
Automation Inc" as Tenant, are parties to that certain Lease dated as ofDecember
21, 2001, as amended by a certain First Amendment to Lease dated February 8,
2005 and a certain Second Amendment to Lease dated ,2008 (as amended, the
"Lease"). The Lease contemplates that this document shall be delivered and
executed as set forth in Section 3(e) of the above-referenced Second Amendment
to Lease. This Lease Memorandum shall become part of the Lease. Capitalized
terms used but not defined herein shall have the meanings assigned thereto in
the Lease. Landlord and Tenant agree as follows: I. Landlord and Tenant do
hereby confirm that the Second Amendment Expansion Commencement Date A is ----'
2. Landlord and Tenant do hereby confirm that the amount of Base Rent payable on
account of Second Amendment Premises A shall be determined from the following
tables: Second Amendment Premises A Aoolicable Partion of lease Term Rate Number
of Annual Base Monthly Base Beginning Ending Per/Rentable Rentable Square Rent
Rent Sq. Ft./ Annum Feet of Expansion Installment Premises A IAnnual • 12)
December 31 ,2008 $21,50 6,121 $131,B01,50 $10,966,79 -- -.~~---~_._-- January
1, 2009 December 31,2011 $22,75 6,121 $139,252,75 $11,604,40 <THE REMAINDER OF
THIS PAGE INTENTIONALLY LEFT BLANK.> -28- BOt 159084188/32203-000154



--------------------------------------------------------------------------------



 
[cw2029.jpg]
Executed as of the _ day of , 200_. LANDLORD NEW TOWER TRUST COMPANY MULTI
EMPLOYER PROPERTY TRUST, a trust organized under 12 C.F.R. Section 9.18 By:
Kennedy Associates Real Estate Counsel, LP, Authorized Signatory By: Kennedy
Associates Real Estate Counsel GP, LLC, its general partner By: _ Name: _ Its: _
TENANT MCKESSON AUTOMATION INC., a Pennsylvania corporation By: _ Name: ~~
Its:------------~ -29- B01 15908418.8/ 32203-u00154



--------------------------------------------------------------------------------



 
[cw2030.jpg]
• SECOND AMENDMENT EXHIBIT E FORM OF LEASE MEMORANDUM (Second Amendment
Expansion Commencement Date B) NewTower Trust Company Multi-Employer Property
Trust, a trust organized under 12 C.F.R. Section 9.18, as Landlord, and McKesson
Automation Inc., as Tenant, are parties to that certain Lease dated as of
December 21, 2001, as amended by a certain First Amendment to Lease dated
February 8, 2005 and a certain Second Amendment to Lease dated , 2008 (as
amended, the "Lease"). The Lease contemplates that this document shall be
delivered and executed as set forth in Section 3(e) of the above-referenced
Second Amendment to Lease. This Lease Memorandum shall become part of the Lease.
Capitalized terms used but not defined herein shall have the meanings assigned
thereto in the Lease. Landlord and Tenant agree as follows: I. Landlord and
Tenant do hereby confirm that the Second Amendment Expansion Commencement Date B
is _ 2. Landlord and Tenant do hereby confirm that the amount of Base Rent
payable on account of Expansion Premises B and the portion of the Lease term
during which such Base Rent is payable shall be determined from the following
table: Second Amendment Premises B Aoolicable Portion of Lease Tarm Rate Number
of Annual Base Monthly Base Beginning Ending Per/Rentable Rentable Square Rent
Rent Sq. Ft.! Annum Feet of Expansion Installment Premises 8 (Annual. 12\ $21.50
4,787 $102,920.50 $8.576.71 December 31,2008 January 1,2009 December 31, 2011
$22.75 4,787 $108.904.25 $9,075.35 <THE REMAINDER OF THIS PAGE INTENTIONALLY
LEFT BLANK.> -30- SOl [59084 J 8 8/32203-000154



--------------------------------------------------------------------------------



 
[cw2031.jpg]
Executed as of the _ day of , 200_ LANDLORD NEW TOWER TRUST COMPANY MULTI
EMPLOYER PROPERTY TRUST, a trust organized under 12 C.F.R. Section 9.18 By:
Kennedy Associates Real Estate Counsel, LP, Authorized Signatory By: Kennedy
Associates Real Estate Counsel GP, LLC, its general partner By: _ Name: _ Its: _
TENANT MCKESSON AUTOMATION INC., a Pennsylvania corporation By: ~ _ Name: _ Its:
_ -31- DOl [59084[8.8/32203-000154



--------------------------------------------------------------------------------



 
[cw2032.jpg]
" BOI 159084188 / 32203~OOO154 Second Amendment Schedule C-I Approved Schedule
(see attached) -32-



--------------------------------------------------------------------------------



 
[cw2033.jpg]
v 2 ;~n<,nl fh:' ~':2 C;::ll!ilrw:(i;;rl Preil'nlnatY Sd'ledule 4/281
"tc~~...",...... 5i ord...r long I.-eftd CllJllllruclton I~ms _ (; C
ProcutemantI'Corrlr,jlc.tlno 6/1$ OFRCEAREA .cI211 ~ConstrLlCtion Doel.lmenfs
411 [lSpa(;{l Plermiflg 410( ~'.':"fE'" P"••'gn-<>« 4{1 t!lSlgn Devolopment
4121. a!il) Exo.cu.ttol'l Ffi 811106 rfl t!!~i::;f1 Fri~,'';'';j8 Fr,..;{4/;i6
'n. __ n ~.r.__, ....:_M-,"L._"_..,.:L~~..__~LJul :~ _j&!e~m~_ iQ9t _ Nov
f'in,sn ~62'330 c-t3-~'Z7 4 '1116;W 1 ;S
:i5;22)~9'}3,!fa;2:0:21a,'MY11:24'31.''t f14i2t2i:t5- ,12:19!:26'2 '9 !1S!23i
Fri6J13J084",. ' .. ';DEStaN'" .. - -" - .- f~lo\,I7.~~!! . frl :'iI1:if.:.8
Frlt3l~3Ie~ . Frlll2~!::Je Fr; 5nGJOe Fri']J::;r,::s Fri ~;!1~;:!J MCKESSON
EXPANSION MOf) 4121JG'J {};r;)ljtm S"'" 54daya TlIe4flm 4 J{j;'~ 1ue"'TOB
Cj,.W"" "!l~"~ ~'diI~", M~,.l14'''1Cr ~;jay1i. t~I';,'2\,\Je :2:;: My:;.
Uc.,oolUar.,e '!')[1~!J MOil 4i".&'C6 S ::lnyll ,;~,;"~::?~ -:' :lit,,:!. Men
5.'2(;'C9 :5daJ'~ M::n 5r;.t:t::e. J.5dily!! M')I) 6116106 38 :1t}~"
M¢fl'3"~f,'Cf. ,t\±tI'S U::,~ 7i~'~C~ G;;n~'frlh;tir#' L)co;r,lDf1l~ L~J.i~·&
E..\<LlIII;ft S;::;J;:;<! I'I",wlin¥ Tenar.l ~.>,oc.fJ Ptm l\igfHlfl IJOOtgn
l'c'.'.'~J~l'f':";Rl. T""Hnl C0nt.lIU91'l D~~~'J"5 'i;:d<Niltill' DESIGN o-::~
l~n:;llr-d1 CCf.tIIU;lic;, ile.r.~ i' r~·~nJUKl ;: !'! iO''' Gl':. P'!:l:Ll'
IOf~,ell"C",'l~all;; OfFIC f;. AR E.A , in "2 '3 , w w, ~ ~ o 00 ~ 00 '";:; N
oc, b o o ~ .,.... ""''1'<~(i1 callY' Fri f!!'tJS Ffi l.'!~.ce
TS\1;;..ntMal1;trjgl Procurerll/OTll .::; F!TNE'SS; GRA.'6 ,L\NP GO .AREA ~'B
Con;,;li'uC\ijj<'1 T",MUlt FFE Mcv~fl1 96 days &It'.tly~ €S n'ayil- 20ctili&
Od!>i~' MOll 5119/OB M!1(l9!3fQ8 M\mci ;(i':)>'! MG:\"!:l#1iOO' Fd 9t26l0e- Fti
.9..26.108' Prl arsi6s' Prj W"2.oo Fd"BJ2ePJB Fn9J2elOS~ 5f'I9 .... f'11l\lESS;1
GRABANo 51'1 'i fit&rlal Procurement '6./16 'J! lrQCtlon 91tl hTenant FFE ...
.-r~~~~~~~~~~I~T":"""'~~~--;:1=====';'I~'":""~~~,,",,"""~-~.:;·.~.= E.d6lmBn~
"-I~H~s'a1lll! ~~\;::t Lf;il,:;.e: Sd1emite S;.lIIl _ ....._ S!.:mmary 00
Ellt61'nal t.t1efM00£I • Pi'CgiJii$$ F'rofad S(j1'\ffiary • • rNadlrle' .(}
r---~ P.age: i



--------------------------------------------------------------------------------



 
[cw2034.jpg]
J Second Amendment Schedule C-3 Approved Schematic Drawings (see attached) To be
submitted to Landlord by Tenant pursuant to the Approved Design Schedule and
attached hereto upon approval by Landlord 34 BO1 15908418.8 i 32203-000 154



--------------------------------------------------------------------------------



 
[cw2035.jpg]
• Second Amendment Schednle D BASE BUILDING IMPROVEMENTS In addition to all Base
Building Improvements as defined in Exhibit C to the Lease, Base Building
Improvements (which shall be constructed at Landlord's sole expense without any
credit against the TI Allowance or any obligation ofTenant to pay Excess TI
Costs) shall include the following: • A Finished Ceiling. A "Finished Ceiling"
shall consist of Building standard HVAC system, 4'x 4' grid, Base Building
sprinkler system, ceiling tiles, crosstees, one (I) VAV box/fan powered box per
1200 square feet, Titus Omni diffusers (l per 300 USF) and corresponding soft
duct, and parabolic light fixtures (I per 100 USF), all installed by the
Landlord at its cost, in accordance with Tenant's Construction Drawings, to the
extent that the quantities above are met. • Electrical service to the electrical
closet on each floor proposed for Tenant, with circuit breakers in place. • Base
Building sprinkler system installed to meet code in accordance with the Tenant's
plan assuming 25% enclosed maximum, 75% open space minimum. White semi-recessed
sprinkler heads with escutcheons will be installed at Landlord's expense within
6" radius of center of each 2' x 2' (Second Look) tile pattern upon completion
of the ceiling grid. • All non-asbestos product insulation installed in exterior
walls and underside of slab per code. • Floor slabs shall be flash patched to
achieve a smooth surface and prepared for carpet installation. All vertical
penetrations shall be filled. • Plumbing connections shall be "roughed in" and
available for vent, and hot and cold water at all wet columns. • Fire systems
shall be installed and operating per code. The system will include, but not be
limited to, an auto dialer in the building, required pull stations on floor and
HVAC smoke detectors. • Finished elevator lobbies on the first (I ") floor,
common and exit corridors on the first (1 ") floor and restrooms on all floors.
All areas shall be in compliance with ADA standards. The Landlord is to deliver
the 2nd floor elevator lobby to Tenant in accordance with this section. -35-
H()l 15908418.8! 32203-0001 S4



--------------------------------------------------------------------------------



 
[cw2036.jpg]
• ,', .,.. . • • All inspections and/or certifications required to complete the
above items. (Shell Occupancy Certificates from the Township and the PA Dept. of
Labor & Industry) • Interior surfaces of the exterior walls shall be finished in
drywall and ready for paint. • All interior columns on the floor proposed for
Tenant shall be finished in drywall and ready for paint. • Exterior and interior
steel "I" beam columns will be sheathed with gypsum wallboard including taping,
floating and sanding to a paint-ready surface. • Approximately 5" wide extruded
aluminum sill. • All exterior windows shall receive 1" mini blinds and all
interior atrium windows shall use a frosted glass pattern. • Armstrong 15116"
Prelude exposed tee system. Ceiling will be completely installed using %"
minaboard Second Look II, angled tegular panel. Complete ceiling will be
installed assuming partition-high tenant walls throughout. • 2' x 4' fluorescent
277-volt lay-in fixtures with T8 lamps, electronic ballasts and 18 cell
parabolic lens. -36- B01 15908418.8/32203-000154



--------------------------------------------------------------------------------



 
 
[cw3001.jpg]
THIRD AMENDMENT TO LEASE THIS THIRD AMENDMENT TO LEASE (this "Third Amendment")
is made as of the n" day of January, 2011, between Cranberry Cochran Road, L.P.,
a Delaware limited partnership, Cranberry Noble Land, L.P., a Delaware' limited
partnership, Cranberry Hannar Land, L.P., a Delaware limited partnership,
Cranberry Hempfield, L.P., a Delaware limited partnership, Cranberry Kennedy
Land, L.P., a Delaware limited partnership, Cranberry McKnight Land, L.P., a
Delaware limited partnership, Cranberry Perrysville, L.P., a Delaware limited
partnership, McKnight Cranberry, L.P., a Delaware limited partnership, Cranberry
South East, L.P., a Delaware limited partnership, Cranberry West Liberty, L.P.,
a Delaware limited partnership, Cranberry Westmore Land, L.P., a Delaware
limited partnership, Cranberry Kittanning Land, L.P., a Delaware limited
partnership, Cranberry Rich Land, L.P., a Delaware limited partnership,
Cranberry Murrysville Land, L.P., a Delaware limited partnership, Cranberry
Castle Shannon, L.P., a Delaware limited partnership, Cranberry Beers School,
L.P., a Delaware limited partnership, together as tenants in common
(collectively, "Landlord"), successor in interest to NewTower Trust Company
Multi-Employer Property Trust, a trust organized under 12 C.F.R. Section 9.18,
and McKesson Automation Inc., a Pennsylvania corporation ("Tenant''). WHEREAS,
Landlord and Tenant are parties to that certain Lease dated December 21, 2001
(the "Original Lease"), pursuant to which Tenant leased approximately sixty-one
thousand eight hundred e~~ht-seven(61,887) rentable square feet consisting of
the entire third (3rd) and fourth (4 ) floors (the "Initial Premises") of a
certain building ("Building") located at 500 Cranberry Woods Drive, Cranberry
Township, Pennsylvania; WHEREAS, Landlord and Tenant are parties to a certain
First Amendment to Lease dated February 8, 2005 (the "First Amendment") pursuant
to which Tenant leased the entire second (2nd) floor of the Building, consisting
of approximately twenty-nine thousand nine hundred forty-six (29,946) rentable
square feet (the "Expansion Premises") resulting in an aggregate of
approximately ninety-one thousand eight hundred thirty-three (91,833) rentable
square feet of the Building under lease to Tenant; WHEREAS, Landlord and Tenant
are parties to a certain Second Amendment to Lease dated April 21, 2008 (the
"Second Amendment") pursuant to which Tenant leased an additional ten thousand
nine hundred eight (10,908) rentable square feet located on the first (1st)
floor of the Building ("Second Amendment Premises") resulting in an aggregate of
approximately one hundred two thousand seven hundred forty-one (102,741)
rentable square feet of the Building under lease to Tenant; WHEREAS, the Initial
Premises, the Expansion Premises and the Second Amendment Premises are
collectively referred to herein as the "Premises"; WHEREAS, the Original Lease,
the First Amendment and the Second Amendment are collectively referred to herein
as the "Lease";



--------------------------------------------------------------------------------



 
[cw3002.jpg]
WHEREAS, the Term ofthe Lease is scheduled to expire on December 31,2011;
WHEREAS, Tenant's obligations under the Lease have been guaranteed by McKesson
Corporation, a Delaware corporation ("Guarantor"), pursuant to a certain
Guaranty of Lease dated December 21, 2001, subsequently ratified and confirmed
(the "Guaranty"); and WHEREAS, Landlord and Tenant desire to amend the Lease to
extend the Lease Term and to revise certain other provisions in accordance with
the terms and conditions of this Third Amendment. NOW THEREFORE, in
consideration for the mutual covenants and agreements contained herein, and for
other good and valuable consideration, the receipt and adequacy of which is
hereby acknowledged, Landlord and Tenant, intending to be legally bound hereby,
agree as follows: 1. The foregoing recitals are incorporated herein by reference
and made a part of this Third Amendment as though fully set forth herein. All
capitalized terms used but not otherwise defined in this Third Amendment shall
have the meaning ascribed to them in the Lease. 2. The Lease (Section 1.3 of the
Original Lease, as amended by Paragraph 3 of the Second Amendment) is hereby
amended by inserting the following in addition to all other provisions:
"Notwithstanding anything to the contrary contained in this Lease, the Lease
Term shall be extended for a period of 5 years beginning on January 1, 2012 and
ending on December 31,2016 ("Extended Term") so that the Lease Term shall expire
on December 31, 2016 ("Expiration Date")." 3. The Lease (including Exhibit C to
the Original Lease, as amended, and all provisions of the Lease relating to the
improvement of the Premises, the construction or installation at the Premises of
any Improvements by Landlord or Tenant, or the payment by Landlord to Tenant of
any allowance or sum of money for or relating to the improvement of the
Premises) is hereby amended by inserting the following in addition to all other
provisions: ''Tenant is currently in possession of the Premises, is familiar
with the condition of the Premises and accepts the Premises in "as-is" condition
except that, prior to January 1, 2012, and, subject to Tenant's timely approval
of plans and specifications, Landlord, at Tenant's sole cost and expense over
and above Tenant's Improvement Allowance set forth hereinafter, shall perform
all necessary work to reconfigure, paint, carpet and install typical office
suite improvements at the Premises as 2



--------------------------------------------------------------------------------



 
[cw3003.jpg]
reasonably directed by Tenant for the conduct of Tenant's business (''Tenant's
Work"). Tenant's Work shall be performed in accordance with plans and
specifications to be prepared and approved by Landlord and Tenant prior to
Landlord commencing Tenant's Work. Landlord's approval of the plans and
specifications shall not be unreasonably withheld or delayed and shall not be
deemed to be a representation or warranty with regard to the sufficiency or
compliance of the plans and specifications or the Tenant's Work. Landlord shall
have the right to select its space planner, architect and contractor for the
planning and construction of Tenant's Work. As a contribution to the performance
of Tenant's Work, Landlord shall contribute, as "Tenant's Improvement
Allowance", the amount of $513,705.00 ($5.00 per square foot of rentable area of
the Premises). Tenant's Improvement Allowance shall be used, to the extent
sufficient, to pay the costs associated with Tenant's Work at the Premises,
which shall include, but not be limited to, (i) all hard costs to complete
Tenant's Work (such as labor and materials, general conditions, rubbish removal,
utilities, building permits, inspections fees, insurance and the like), (ii) all
soft costs to complete Tenant's Work (such as architectural and engineering
fees, and the cost of plans and specifications), (iii) any sales tax levied on
the Tenant's Work, and (iv) Landlord's fee for supervision of Tenant's Work in
the amount of four percent (4%) of the cost of Tenant's Work (items (i) - (iv)
above are collectively referred to as the "Cost of Tenant's Work"). In the event
the final actual Cost of Tenant's Work exceeds the Tenant's Improvement
Allowance, Tenant shall pay reimburse such excess to Landlord in one lump sum
within thirty (30) days after receipt of a reasonably detailed invoice from
Landlord following completion of Tenant's Work. In the event that the actual
cost of Tenant's Work is less than Tenant's Improvement Allowance, Landlord
shall, upon written request from Tenant received by Landlord after January 1,
2012, but no later than June 30, 2012, apply an amount equal to the difference
between the Tenant's Improvement Allowance and the actual Cost of Tenant's Work
to the next ensuing installments of Base Rent owing under this Lease." 4. The
Lease (Section 1.5.1 of the Original Lease as amended by Paragraph 5 of the
Second Amendment) shall be amended by inserting in addition thereto the
following: "Notwithstanding anything to the contrary contained in this Lease,
during the Extended Term, Tenant shall pay to Landlord Base Rent for the
Premises in monthly installments on the first day of each calendar month, in
advance, without offset or deduction of any kind, as follows: 3



--------------------------------------------------------------------------------



 
[cw3004.jpg]
i.) $207,622.44 per month ($24.25 per square foot of rentable area per year
contained in the Existing Premises) during the period of the Extended Term
beginning on January 1, 2012 and ending on December 31,2013; and ii.)
$211,903.31 per month ($24.75 per square foot of rentable area per year
contained in the Premises) during the period of the Extended Term beginning on
January 1,2014 and ending on December 31, 2014; and iii.) $216,184.19 per month
($25.25 per square foot of rentable area per year contained in the Premises)
during the period of the Extended Term beginning on January 1, 2015 and ending
on December 31, 2016." 5. The Lease (Section 1.2 of the Original Lease as
amended by Paragraph 4 of the Second Amendment) shall be amended by inserting in
addition thereto the fo11owing: "Notwithstanding anything to the contrary
contained in this Lease, Landlord and Tenant acknowledge and agree that Tenant's
Share during the Extended Term shall be 86.02% (102,741 / 119,444), as may be
adjusted from time to time in accordance with Section 1.2 of the Original
Lease." 6. The Lease (Section 9.2 of the Original Lease as amended by Paragraph
6 of the Second Amendment) shall be amended by inserting in addition thereto the
following: ''Notwithstanding anything to the contrary contained in this Lease,
commencing on January 1,2012, the Operating Costs Base Year shall be Calendar
Year 2012." 7. Section 9.5 (I) of the Original Lease is hereby deleted in its
entirety, and in lieu thereof is inserted the following: "(1) any capital
expenditures incurred with the intent of bringing about a reduction in Costs of
Electricity or Operating Costs, or increasing the efficiency of any Building
System, provided, however, that the annual amount of such capital expenditure
includable in Operating Costs shall not exceed the lesser of (i) the annual
amount of the decrease in Operating Costs attributable to such capital
expenditure or (ii) the annual amount resulting from the amortization of such
capital expenditure over its useful life in equal installments, provided that
any unamortized amount of such capital expenditure may be carried forward to
subsequent Calendar Years." 4



--------------------------------------------------------------------------------



 
[cw3005.jpg]
8. The Lease (Section 10.2 of the Original Lease as amended by Paragraph 6 of
the Second Amendment) shall be amended by inserting in addition thereto the
following: "Notwithstanding anything to the contrary contained in this Lease,
commencing on January 1,2012, the Real Estate Tax Base Year shall be Calendar
Year 2012." 9. Section 21.4.1 of the Original Lease shall be amended by deleting
the language "and to Section 21.3.5, above," from the second line of the first
sentence of Section 21.4.1 and inserting in lieu thereof the language ", and
without Landlord's prior written consent," reflecting the intent of Landlord and
Tenant that Tenant may assign the Lease or sublet the Premises in accordance
with Section 21.4.1 without obtaining Landlord's prior written consent. 10. The
Lease (Section 26.2 of the Original Lease as amended by Paragraph 12 of the
Second Amendment) shall be amended by inserting in addition thereto the
following: "Without in any way limiting Tenant's obligations with respect to any
portion of the Premises as in effect prior to this Third Amendment, Tenant
acknowledges, confmns and agrees that, pursuant to Section 26.2 of the Original
Lease (as amended by Paragraph 12 of the Second Amendment), upon the expiration
or earlier termination of the Lease, Tenant shall be obligated to remove any
leasehold improvements that were constructed as part of Tenant's Work (as
defined in Paragraph 3 of the Third Amendment) and restore the Premises to its
pre-existing condition if (a) such leasehold improvements (or a portion thereof)
constituting Tenant's Work are not standard Class A office improvements, and (b)
Landlord notifies Tenant, at the time of its approval of the construction
drawings pursuant to Exhibit C, or any applicable change order, that Tenant
would be required to remove such improvements constituting Tenant's Work (or a
portion thereof) upon surrender of the Premises." 11. Section 34.5 of the
Original Lease is hereby deleted in its entirety, and in lieu thereof is
inserted the following: "34.5 Judgment and/or Offset of Rent for Amounts Due and
Owing. If Landlord, within thirty (30) days after the receipt from Tenant of its
written demand therefor, fails to reimburse Tenant for the reasonable costs and
expenses of Tenant's exercise of its self help rights hereunder, Tenant may (a)
seek the entry of a judgment against Landlord for the amount thereof, plus
interest at the Default Rate and Tenant's reasonable costs of collection
(including reasonable attorney's fees) and/or (b) offset against the next
payments of Base Rent and additional rent payable by Tenant hereunder the
amounts reasonably expended by Tenant in curing 5



--------------------------------------------------------------------------------



 
[cw3006.jpg]
Landlord's default, including, without limitation, all costs and reasonable
attorneys' fees, together with interest thereon at the lesser of six and one-
half percent (6.5%) per annum or the maximum rate permitted by applicable laws
from the date of each expenditure until paid. Notwithstanding the foregoing
Tenant's right to offset against payments of Base Rent and additional rent
payable by Tenant hereunder shall be limited to amounts reasonably expended by
Tenant in performing maintenance and repairs which were not caused by the
negligence ot the -+ willfully malicious act of Tenant or Tenant's Agents." 12.
Article 50 of the Lease, as amended by Paragraph 11 of the First Amendment and
Paragraph 10 of the Second Amendment, shall be deleted in its entirety and in
lieu thereof shall be inserted the following: "50. RENEWAL OPTION A.) Renewal
Option. Tenant is hereby granted one (1) option ("Renewal Option") to renew this
Lease for a period of five (5) years ("Renewal Term"). Tenant may exercise the
Renewal Option upon written notice ("Renewal Notice") given to Landlord no
earlier than 365 days and no later than 270 days before the expiration of the
Extended Term ("Notice Period"). If Tenant fails to give Landlord the Renewal
Notice within the Notice Period, then Tenant shall be deemed to have elected not
to exercise the Renewal Option and this Renewal Option shall be deemed to null
and void; time being of the essence in with regard to delivery of the Renewal
Notice. B.) Renewal Term. If the Renewal Notice is timely given, the Renewal
Term will be on the same terms and conditions as those contained in the Lease
except as follows: i. There shall be no further rights to renew after the
exercise of the Renewal Option granted herein; ii. Any Tenant Improvement
Allowances, TI Allowance, rental concessions, Landlord's Work or other such
allowance improvements provided by Landlord to Tenant in the Lease shall not be
applicable in the Renewal Term; iii. The Base Rent for the Renewal Term shall be
100% of the Fair Market Rental Value as determined by agreement between Landlord
and Tenant or, if Landlord and Tenant are unable to agree, as set forth in sub-
paragraph C immediately below. For purposes of this Article 50 the Fair Market
Rental Value of the Premises shall be the amount that a willing, comparable, new
(i.e., non-renewal), non-equity tenant would pay, and that a willing landlord of
a comparable space, both in terms of size and age of the Premises and within a
five (5) mile radius of Cranberry Woods 6



--------------------------------------------------------------------------------



 
[cw3007.jpg]
Office Park, would accept at arms' length. The Fair Market Rental Value for the
Renewal Term may be less than the Base Rent paid by Tenant for the last year of
the Extended Term. Appropriate consideration shall be given to (a) the annual
rental rate per rentable square foot; (b) the definition of rentable square feet
for purposes of comparing the rate; (c) location, quality and age of the
Building; (d) the financial condition (e.g., creditworthiness) of Tenant; (e)
escalation (including type, base year and stop) and abatement provisions
reflecting free rent and lor no rent during the period of construction; (f)
brokerage commissions, if any, (g) length of the lease term; (h) size and
location (including floor level) of the Premises; (i) building standard work
letter and/or tenant improvement allowance, if any; provided, however, the Fair
Market Rental Value shall not include any tenant improvements or any alterations
made by Tenant; (j) condition of space; (k) lease takeover/assumptions; (1)
moving expenses and other concessions; (m) extent of services to be provided;
(n) distinctions between "gross" and "net" leases; (0) base year figures or
expense stops for escalation purposes for both operating costs and ad
valorem/real estate taxes; (P) the time the particular rental rate under
consideration becomes or is to become effective; (q) applicable caps, if any, on
the amount of real estate taxes and assessments passed through to tenants; and
(r) other generally applicable conditions of tenancy for the space in question.
Tenant shall obtain the same rent and other benefits that Landlord would
otherwise give to any comparable prospective tenant. iv. Base Year.
Notwithstanding anything to the contrary contained in the Lease, commencing on
January 1, 2017, the Operating Costs Base Year and Real Estate Tax Base Year for
the Renewal Term shall be Calendar Year 2017. C.) AcceptancelRejection. If
Landlord and Tenant are not able to agree on the Base Rent for the Renewal Term
by a date which is two-hundred forty (240) days prior to the commencement date
of the Renewal Term, then within thirty (30) days thereafter ("Appointment
Period") each party shall appoint a real estate appraiser with at least ten (10)
years full time commercial appraisal experience in valuing leasehold commercial
office space in the vicinity of the Premises to determine the Base Rent based on
the then Fair Market Rental Value for the Renewal Term. If either party fails to
appoint a real estate appraiser within the Appointment Period the Base Rent of
the duly appointed appraiser shall control. The two (2) appraisers appointed by
the parties shall meet to set the then Base Rent for the Renewal Term. If they
are unable to agree within twenty (20) days after expiration of the Appointment
Period, they shall select a third appraiser, who shall be a person who meets the
qualifications set forth in this paragraph and who has not previously acted in
any capacity for either party. If the two appraisers are unable to agree upon a
third appraiser, either of the parties may apply to the then presiding judge of
the Common 7



--------------------------------------------------------------------------------



 
[cw3008.jpg]
Pleas Court of Butler County, Pennsylvania for the selection of the third (3rd)
appraiser, who shall be a person who meets the qualifications set forth above.
Landlord and Tenant shall each bear one-half (112) of the cost of appointing the
third appraiser and of paying the third appraiser's fee. As soon as possible
following selection or appointment of the third appraiser, the appraisers shall
set the Base Rent for the Premises for the Renewal Term. If a majority of the
appraisers is unable to set the Base Rent within twenty (20) days after
appointment of the third appraiser, the three (3) appraisals shall be added
together and their total divided by three (3); the resulting quotient shall be
the Base Rent rate for the Premises for the Renewal Term. If the low appraisal
is more than ten percent (10%) lower than the middle appraisal, the low
appraisal shall be disregarded; if the high appraisal is more than ten percent
(10%) higher than the middle appraisal, the high appraisal shall be disregarded.
If only one appraisal is disregarded, the remaining two (2) appraisals shall be
added together and their total divided by two (2), and the resulting quotient
shall be the Base Rent rate for the Premises for the Renewal Term. If two of the
appraisals shall be disregarded, the middle appraisal shall determine the Base
Rent rate in the Renewal Term. Base Rent for the Renewal Term as so determined
shall be effective as of the commencement date of the Renewal Term and shall be
adjusted retroactively if determined after the commencement date ofthe Renewal
Term. D.) Restrictions/Conditions. Tenant's Renewal Option shall be personal to
McKesson Automation Inc. and shall terminate if (i) a Default shall exist at the
time of exercise of the Renewal Option or the commencement date of the Renewal
Term, or an event has occurred which with notice and the lapse of time shall be
a Default if not cured at the time of exercise of the Renewal Option or the
commencement date of the Renewal Term, (ii) the Lease or Tenant's right to
possession of the Premises has been terminated, (iii) Tenant transfers any of
its interest in this Lease or any portion of the Premises to any person or
entity except a person or entity not requiring Landlord's consent as provided in
Paragraph 9 of this Third Amendment. 13. Article 52 of the Lease, as amended by
Paragraph 12 of the First, shall be deleted in its entirety and in lieu thereof
shall be inserted the following: "52. EXPANSION 52.1 Non-Exclusive Expansion
Option (a) During the Extended Term and the Renewal Term Tenant shall have the
non-exclusive right ("Expansion Option"), but not the obligation, to add to the
Premises any available office space in the Building that is then vacant and is
not subject to a lease, letter of intent, term sheet or other 8



--------------------------------------------------------------------------------



 
[cw3009.jpg]
such agreement for use or occupancy by a third party ("Available Expansion
Space"). Tenant acknowledges and agrees that this Expansion Option is not
exclusive to Tenant and, unless and until Tenant exercise this Expansion Option,
Landlord shall have the unencumbered right (subject only to Tenant's Right of
First Refusal set forth in Section 52.2 below) to lease the Available Expansion
Space to any person or entity on such terms as Landlord determines in its sole
discretion. (b) Tenant may exercise the Expansion Option at any time during the
Extended Term by written notice identifying the portion of the Available
Expansion Space that Tenant desires to add to the Premises ("Office Expansion
Space"). The configuration of the Office Expansion Space shall be subject to
Landlord's reasonable approval based on the proportion of windows to rentable
area, ingress, egress, access to common and core areas of the Building and the
like with regard to both the Office Expansion Space and the remaining Available
Expansion Space. Any Office Expansion Space with respect to which Tenant
exercises its rights will be delivered by Landlord to Tenant in its "as-is"
condition along with payment by Landlord to Tenant of an Office Expansion
Allowance equal to the amount of $5.00 per square foot of rentable area of the
Office Expansion Space desired by Tenant times a fraction, the numerator of
which is the number of days remaining in the five (5) year Extended Term or the
Renewal Term (if the Renewal Option has been duly exercised) after the
applicable Office Expansion Space is added to the Premises and the denominator
of which is the 1,825. Any Office Expansion Space will become part of the
Premises on the date on which Landlord delivers such Office Expansion Space to
Tenant in the condition required herein and the Premises will then be deemed to
include any such Office Expansion Space. All of the provisions of this Lease
will apply to any Office Expansion Space added to the Premises, provided,
however, Landlord will not be obligated to grant any concessions or allowances
with respect to any Office Expansion Space except as set forth in this Section
52.1. (c) The Base Rent rate for any Office Expansion Space will be the Base
Rent rate in effect on the date on which the applicable Office Expansion Space
becomes part of the Premises, subject to subsequent increases, if any, as
provided in this Third Amendment. The Base Rent will be increased as of the day
on which the Office Expansion Space becomes part of the Premises by an amount
equal to the product of (i) the number of rentable square feet of the applicable
Office Expansion Space multiplied by (ii) the Base Rent per rentable square foot
of the Premises in effect on the day on which the Office Expansion Space becomes
part of the Premises. Tenant's Share will be increased as of the day on which
any Office Expansion Space becomes part of the Premises to a fraction whose
numerator is the sum of the rentable square feet of the Premises and the new
Office Expansion Space, and whose denominator is the rentable 9



--------------------------------------------------------------------------------



 
[cw3010.jpg]
square feet of the Building. The Base Rent and Tenant's Share will be increased
in a similar manner whenever Office Expansion Space is added to the Premises.
(d) Tenant's rights granted in this Paragraph are personal to McKesson
Automation, Inc. and shall terminate if (i) a Default shall exist at the time of
exercise of the Expansion Option, or an event has occurred which with notice and
the lapse of time shall be a Default if not cured at the time of exercise of the
Expansion Option, (ii) the Lease or Tenant's right to possession of the Premises
has been terminated, (iii) Tenant transfers any of its interest in this Lease or
any portion of the Premises to any person or entity except a person or entity
not requiring Landlord's consent as provided in Paragraph 9 of this Third
Amendment, or (iv) less than two full years remain in the Lease Term (unless
during the Extended Term Tenant exercises the Renewal Option. 52.2 Right of
First Refusal (a) Refusal Space/Offer. Reference is made to any available office
space in the Building that is then vacant and is not subject to a lease, letter
of intent, term sheet or other such agreement for use or occupancy by a third
party ("Available Refusal Space"). If during the Extended Term or the Renewal
Term, Landlord receives a bona fide offer from a third party ("Third Party
Offer") to lease all or any portion of the Available Refusal Space ("Refusal
Space") and Landlord is willing to accept the terms of such Third Party Offer,
Landlord shall first offer ("Offer Notice") to lease to Tenant the Refusal Space
on the same terms and conditions as the Third Party Offer; such Offer Notice
shall be in writing, specify the rent to be paid for the Refusal Space, contain
the other basic terms and conditions of the Third Party Offer and the date on
which the Refusal Space shall be included in the Premises. Tenant shall notify
Landlord in writing whether Tenant elects to lease all of the Refusal Space on
the same terms and conditions as the Third Party Offer set forth in the Offer
Notice within fifteen (15) business days after Landlord delivers to Tenant the
Offer Notice, time being of the essence. (b) Acceptance. If Tenant timely elects
to lease the Refusal Space within such fifteen (15) business day period, then
Landlord and Tenant shall execute an amendment to the Lease, effective as of the
date the Refusal Space is to be included in the Premises, on the same terms as
the Lease except (i) the Base Rent rate for the Refusal Space shall be the
amount specified in the Offer Notice, (ii) the lease term for the Refusal Space
shall be that specified in the Offer Notice and, if the lease term in the Offer
Notice extends beyond the expiration of the Term of this Lease, Tenant shall be
permitted to extend the Term of this Lease to be coterminous with the lease term
for the Refusal Space, (iii) the Refusal Space shall be 10



--------------------------------------------------------------------------------



 
[cw3011.jpg]
delivered to Tenant and Tenant shall take same in "as-is" condition, and
Landlord shall not be required to construct any tenant improvements in the
Refusal Space or provide to Tenant any allowances other than those contained in
the Offer Notice, if any, and (iv) any other terms set forth in the Lease which
are inconsistent with the terms of the Offer Notice shall be modified
accordingly with respect to the Refusal Space. Notwithstanding the foregoing, if
the Offer Notice includes space in excess of that desired by Tenant, Tenant must
exercise its right hereunder, if at all, as to all of the space contained in the
Offer Notice. If the Offer Notice is for less than all the Available Refusal
Space, then the Right of First Refusal shall continue for the remainder of any
Available Refusal Space. (c) Rejection. If Tenant fails or is unable to timely
exercise its right hereunder, then such right shall lapse, time being of the
essence with respect to the exercise thereof, and Landlord may lease the portion
of the Refusal Space described in the Offer Notice to the third party on the
terms contained in the Offer Notice or such terms as Landlord may elect. (d)
On-Going Right. If an Offer Notice that was rejected is for less than all of the
Refusal Space, then Landlord shall only be obligated to offer such remaining
portion of the Refusal Space to Tenant if a Third Party Offer is subsequently
received for such remaining portion. (e) Exclusion. For purposes hereof, if an
Offer Notice is delivered for less than all of the Available Refusal Space, but
such notice provides for an expansion, right of first refusal, or other
preferential right to lease some of the remaining portion of the Available
Refusal Space, then such remaining portion of the Available Refusal Space shall
thereafter be excluded from the grant of the Right of First Refusal contained
herein. (f) Restrictions. This Right of First Refusal is personal to McKesson
Automation Inc. and shall terminate if (i) a Default shall exist at the time of
Tenants' election to lease the Refusal Space, or an event has occurred which
with notice and the lapse of time shall be a Default if not cured at the time of
Tenant's election to lease the Refusal Space, (ii) the Lease or Tenant's right
to possession of the Premises has been terminated, (iii) Tenant transfers any of
its interest in this Lease or any portion of the Premises to any person or
entity except a person or entity not requiring Landlord's consent as provided in
Paragraph 9 of this Third Amendment, or (iv) less than two full years remain in
the Lease Term (unless during the Extended Term Tenant exercises the Renewal
Option." 14. The second sentence of Article 28 of the Original Lease is hereby
deleted in its entirety, and in lieu thereof is inserted the following: 11



--------------------------------------------------------------------------------



 
[cw3012.jpg]
"During any such holdover tenancy, unless Landlord has otherwise agreed in
writing, Tenant agrees to pay to Landlord an occupancy charge equal to (A) 125%
of the stated monthly Base Rent for the last full month of the Extended Term or
Renewal Term (as applicable) then ending, calculated on a per diem basis, for
each day of the first (1st) month of such holdover, (B) 150% of the stated
monthly Base Rent for the last full month of the Extended Term or Renewal Term
(as applicable) then ending, calculated on a per diem basis, for each day after
the first month of such holdover, and (C) one hundred percent (100%) of the
additional rent which would have been payable by Tenant for the period of such
holdover, calculated on a per diem basis using the additional rent which had
otherwise been payable by Tenant for the last full month of the Extended Term or
the Renewal Term (as applicable) then ending." 15. As a condition precedent to
execution of this Third Amendment by Tenant Landlord, at its sole cost and
expense, shall cause any existing mortgagee or trust deed beneficiary holding a
lien encumbering the Building to enter into the subordination, non-disturbance
and attornment agreement in the form attached hereto as Exhibit B. 16. The Lease
(Paragraph 7 of the Second Amendment and the provisions of the Lease amended
thereby relating to Landlord's address) is hereby amended by inserting the
following in addition to all other provisions: "Notwithstanding anything to the
contrary contained in this Lease, the Notice address for Landlord and the
address for payment of Rent shall be as follows, until written notice of a
change in address is issued to Tenant: Notices: McKnight Cranberry, LP 310-330
Grant Street, Suite 2400 Pittsburgh, PA 15219 Attn: McKnight Property Management
With a copy to: McKnight Cranberry, LP 310-330 Grant Street, Suite 2500
Pittsburgh, PA 15219 Attn: McKnight Realty Partners, Legal Counsel Payment of
Rent: Payable to: McKnight Cranberry, LP Mailed to: First Commonwealth Bank 12



--------------------------------------------------------------------------------



 
[cw3013.jpg]
Attn: Lockbox Department Lockbox Account Number 7110282131 Philadelphia and
Sixth Streets P.O. Box 374 Indiana, PA 15701" 17. The Lease shall be amended by
inserting the following in addition to all other provisions: "ANTI TERRORISM
PROVISION: (a) Landlord and Tenant certify, each to the other, that to their
knowledge: (i) It is not in violation of any Anti-Terrorism Law; (ii) It is not,
as of the date hereof: (1) conducting any business or engaging in any
transaction or dealing with any Prohibited Person, including the making or
receiving of any contribution of funds, goods or services to or for the benefit
of any Prohibited Person; (2) dealing in, or otherwise engaging in any
transaction relating to, any property or interests in property blocked pursuant
to Executive Order No. 13224; or (iii) engaging in or conspiring to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate any of the prohibitions set forth in, any
Anti-Terrorism Law; and (iv) It, nor any of its officers, directors,
shareholders or members, as applicable, is a Prohibited Person; provided,
however this paragraph shall not apply to any person to the extent that such
person's interest in the Tenant is through a U.S. Publicly-Traded Entity. As
used in this Third Amendment, U.S. Publicly-Traded Entity means a person, other
than an individual, whose securities are listed on a national securities
exchange, or quoted on an automated quotation system, in the United States, or a
wholly-owned subsidiary of such a person ("U.S. Publicly-Traded Entity"). (b)
Tenant hereby agrees to defend, indemnify, and hold harmless Landlord from and
against any and all claims, damages, losses, liabilities and expenses (including
reasonable attorneys' fees and costs) arising from or related to any breach of
the foregoing certification; and Landlord hereby agrees to defend, indemnify,
and hold harmless Tenant from and 13



--------------------------------------------------------------------------------



 
[cw3014.jpg]
against any and all claims, damages, losses, liabilities and expenses (inc1uding
attorneys' fees and costs) arising from or related to any breach of the
foregoing certification. (c) If at any time any of these representations becomes
false, then it shall be considered a material default under this Lease. As used
herein, "Anti-Terrorism Law" is defined as any law relating to terrorism,
anti-terrorism, money-laundering or anti-money laundering activities, including
without limitation the United States Bank Secrecy Act, the United States Money
Laundering Control Act of 1986, Executive Order No. 13224, and Title 3 of the
USA Patriot Act, and any regulations promulgated under any of them. As used
herein "Executive Order No. 13224" is defined as Executive Order No. 13224 on
Terrorist Financing effective September 24, 2001, and relating to "Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism", as may be amended from time to time. "Prohibited
Person" is defined as (i) a person or entity that is listed in the Annex to
Executive Order No. 13224, or a person or entity owned or controlled by an
entity that is listed in the Annex to Executive Order No. 13224; (ii) a person
or entity with whom Landlord is prohibited from dealing or otherwise engaging in
any transaction by any Anti-Terrorism Law; or (iii) a person or entity that is
named as a "specially designated national and blocked person" on the most
current list published by the U.S. Treasury Department Office of Foreign Assets
Control at its official website, http://www.treas.gov/ofaclt11sdn.pdf or at any
replacement website or other official publication of such list. "USA Patriot
Act" is defined as the "Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001"
(public Law 107-56), as maybe amended from time to time." 18. Tenant was
represented in the transaction evidenced by this Third Amendment by CB Richard
Ellis, Inc. ("CB Richard Ellis"), a licensed real estate broker. Landlord also
was represented in the transaction evidenced by this Third Amendment by CB
Richard Ellis. Landlord shall be solely responsible for paying any commission or
fee owed to CB Richard Ellis as Landlord's broker in connection with this Third
Amendment, and CB Richard Ellis as Landlord's broker shall be responsible for
any commission or fee payable to CB Richard Ellis in its capacity as Tenant's
broker. Each party to this Third Amendment shall indemnify, defend and hold
harmless the other party from and against any and all claims asserted against
such other party by any other real estate broker (excluding CB Richard Ellis),
finder or intermediary relating to any act of the indemnifying party in
connection with this Third Amendment. 19. Subject to the limitation on personal
liability set forth in Section 34.1 of the Original Lease, Paragraph 16 of the
First Amendment and Paragraph 15 of the 14



--------------------------------------------------------------------------------



 
[cw3015.jpg]
Second Amendment, the liability of the entities constituting Landlord hereunder
shall be joint and several. 20. All other terms, conditions, covenants,
agreements and provisions contained in the Lease that are not revised by or in
conflict with the terms of this Third Amendment shall remain in full force and
effect and are hereby ratified and confirmed by Landlord and Tenant to the
extent consistent with this Third Amendment. 21. The submission of this Third
Amendment to Tenant or its broker or other agent does not constitute an offer.
This Third Amendment shall have no force or effect until: (a) it is executed and
delivered by Tenant to Landlord; and (b) it is executed and delivered by
Landlord to Tenant. 22. Contemporaneously with the execution of this Third
Amendment, Tenant shall deliver to Landlord a CONSENT OF GUARANTOR executed by
McKesson Corporation the form set forth on Exhibit A attached hereto and made a
part hereof. IN WITNESS WHEREOF, Landlord and Tenant have caused this Third
Amendment to be executed as of the date first written above. LANDLORD: Cranberry
Cochran Road, L.P., a Delaware limited partnership By: Cranberry Cochran Road
GP, LLC, its General Partner, a Delaware limited liability company BY:~- Name:
William C. Rudolph, member 15



--------------------------------------------------------------------------------



 
[cw3016.jpg]
Cranberry Noble Land, L.P., a Delaware limited partnership By: Cranberry Noble
Land GP, LLC, its General Partner, a Delaware limited liability company By:
Noble Land Associates, its sole member By: ---= _ Name: William C. Rudolph
Title: General Partner Cranberry Harmar Land, L.P., a Delaware limited
partnership By: CranberryHarmar Land GP, LLC, its General Partner, a Delaware
limited liability company By: Harmar Land Co., its sole member By: _ Name:_
William C. Rudolph Title: General Partner Cranberry Hempfield, L.P., a Delaware
limited partnership By: Cranberry Hempfield GP, LLC, its General Partner, a
Delaware limited liability company By: Hempfield Associates, its sole membe By:
_ Name: William C. Rudolph Title: General Partner 16



--------------------------------------------------------------------------------



 
[cw3017.jpg]
Cranberry Kennedy Land, L.P., a Delaware limited partnership By: Cranberry
Kennedy Land GP, LLC, its General Partner, a Delaware limited liability company
By: Kennedy Land Associates, its solemem::~ Name: William C. udolph Title:
General Partner Cranberry McKnight Land, L.P., a Delaware limited partnership
By: Cranberry McKnight Land GP, LLC, its General Partner, a Delaware limited
liability company By: McKnight Land Associates, its so e By: ~ _ Name: William
C. Rudolph Title: General Partner Cranberry Perrysville, L.P., a Delaware
limited partnership By: Cranberry Perrysville GP, LLC, its General Partner, a
Delaware limited liability company By: Perrysville Land Associates, its sole mem
r By: __ ~~ _ Name: William C. Rudolph Title: General Partner 17



--------------------------------------------------------------------------------



 
[cw3018.jpg]
McKnight Cranberry, L.P., a Delaware limited partnership By: McKnight Cranberry
GP, LLC, its General Partner, a Delaware limited ~]1w~::/ Name: William C.
Rudolph, member Cranberry South East, L.P., a Delaware .limited partnership By:
Cranberry South East GP, LLC, its General Partner, a Delaware limited liability
company By: Wendy's South East Co., its sole member By: --=~ _ Name: William C.
Rudolph Title: General Partner Cranberry West Liberty, L.P., a Delaware limited
partnership By: Cranberry West Liberty GP, LLC, its General Partner, a Delaware
limited liability company By: Wendy's West Liberty Associates, its sole member
By: _ Name: William C. Rudolph Title: General Partner 18



--------------------------------------------------------------------------------



 
[cw3019.jpg]
Cranberry Westmore Land, L.P., a Delaware limited partnership By: Cranberry
Westmore Land GP, LLC, its General Partner, a Delaware limited liability company
By: Westmore Land Associates, its SOleme~ By: ~ Nam~udolph Title: General
Partner Cranberry Kittanning Land, L.P., a Delaware limited partnership By:
Cranberry Kittanning Land GP, LLC, its General Partner, a Delaware limited
liability company By: Kittanning Land Associates, its sole member BY:l~---~
Name: William C. Rudolph Title: General Partner Cranberry Rich Land, L.P., a
Delaware limited partnership By: Cranberry Rich Land GP, LLC, its General
Partner, a Delaware limited liability company By: Rich Land Associates, its sole
member By: _ Name: William C. Rudolph Title: General Partner 19



--------------------------------------------------------------------------------



 
[cw3020.jpg]
Cranberry Murrysville Land, L.P., a Delaware limited partnership By: Cranberry
Murrysville Land GP, LLC, its General Partner, a Delaware limited liability
company By: Murrysville Land Associates, its sole member By: Name: William C.
Rudolph Title: General Partner Cranberry Castle Shannon, L.P., a Delaware
limited partnership By: Cranberry Castle Shannon GP, LLC, its General Partner, a
Delaware limited liability company By: Castle Shannon Associates, its sole
member By:~~ _ Name: William C. Rudolph Title: General Partner Cranberry Beers
School, L.P., a Delaware limited partnership By: Cranberry Beers School GP, LLC,
its General Partner, a Delaware limited liability company By: Beers School Land
Associates, its sole member By: _ Name: William C. Rudolph Title: General
Partner 20



--------------------------------------------------------------------------------



 
[cw3021.jpg]
TENANT: McKesson Automation Inc.,apennsy~c03:: By: v \~ _ Nicholas A. Loiacono
Vice President and Treasurer 21



--------------------------------------------------------------------------------



 
[cw3022.jpg]
Exhibit A CONSENT OF GUARANTOR THIS CONSENT OF GUARANTOR ("Consent") is made by
McKesson Corporation ("Guarantor") as of the 11th day of January, 2011, for the
benefit of Landlord Cranberry Cochran Road, L.P., a Delaware limited
partnership, Cranberry Noble Land, L.P., a Delaware limited partnership,
Cranberry Harmar Land, L.P., a Delaware limited partnership, Cranberry
Hempfield, L.P., a Delaware limited partnership, Cranberry Kennedy Land, L.P., a
Delaware limited partnership, Cranberry McKnight Land, L.P., a Delaware limited
partnership, Cranberry Perrysville, L.P., a Delaware limited partnership,
McKnight Cranberry, L.P., a Delaware limited partnership, Cranberry South East,
L.P., a Delaware limited partnership, Cranberry West Liberty, L.P., a Delaware
limited partnership, Cranberry Westmore Land, L.P., a Delaware limited
partnership, Cranberry Kittanning Land, L.P" a Delaware limited partnership,
Cranberry Rich Land, L.P" a Delaware limited partnership, Cranberry Murrysville
Land, L.P., a Delaware limited partnership, Cranberry Castle Shannon, L.P., a
Delaware limited partnership, Cranberry Beers School, L.P., a Delaware limited
partnership, together as tenants in common (collectively, "Landlord"), successor
in interest to NewTower Trust Company Multi-Employer Property Trust, a trust
organized under 12 C.F.R. Section 9.18 WHEREAS, Landlord and McKesson Automation
Inc. (,Tenant') are parties to that certain Lease dated December 21, 2001 (the
"Original Lease"), pursuant to which Tenant leased approximately sixty-one
thousand eight hundred eight-seven (61,887) rentable square feet consisting of
the entire third (3rd) and fourth (4th) floors (the "Initial Premises") of a
certain building located at 500 Cranberry Woods Drive, Cranberry Township,
Pennsylvania ("Building"); WHEREAS, Landlord and Tenant are parties to a certain
First Amendment to Lease dated February 8, 2005 (the "First Amendment") pursuant
to which Tenant leased the entire second (2nd) floor of the Building, consisting
of approximately twenty-nine thousand nine hundred forty-six (29,946) rentable
square feet (the "Expansion Premises") resulting in an aggregate of
approximately ninety-one thousand eight hundred thirty-three (91,833) rentable
square feet of the Building under lease to Tenant; WHEREAS, Landlord and Tenant
are parties to a certain Second Amendment to Lease dated April 21, 2008 (the
"Second Amendment") pursuant to which Tenant leased, in two (2) phases an
additional ten thousand nine hundred eight (10,908) rentable square feet located
on the first (I 5t) floor of the Building ("Second Amendment Premises")
resulting in an aggregate of approximately one hundred two thousand seven
hundred forty-one (102,741) rentable square feet of the Building under lease to
Tenant; WHEREAS, the Original Lease, the First Amendment and the Second
Amendment are collectively referred to herein as the "Lease";



--------------------------------------------------------------------------------



 
[cw3023.jpg]
WHEREAS, Tenant's obligations under the Lease have been guaranteed by Guarantor
pursuant to a certain Guaranty of Lease dated December 21, 2001 and subsequent
Consent of Guarantor agreements executed by Guarantor (the "Guaranty"); WHEREAS,
concurrently with the execution of this consent of Guarantor, Landlord and
Tenant have entered into a certain Third Amendment to the Lease of even date
herewith (the "Third Amendment'') amending the Lease extend the Lease Term and
certain other provisions thereof; WHEREAS, as a condition to Landlord entering
into such Third Amendment, Guarantor has agreed to the terms and provisions of
the Third Amendment and the Lease; and WHEREAS, Guarantor warrants and
acknowledges that because of its financial interest, direct and indirect, in the
Tenant and in the benefits and advantages which will result from the Third
Amendment, it will be significantly benefited by the Third Amendment. NOW,
THEREFORE, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Guarantor agrees as follows: 1. Guarantor hereby
ratifies, confirms and reaffirms all and singular, the terms and conditions of
the Guaranty. 2. Guarantor acknowledges, confirms, and agrees that the Guaranty
shall remain in full force and effect with respect to the Lease, as amended by
the Third Amendment. 3. Guarantor acknowledges all of the terms and conditions
of the Third Amendment and the terms and provisions of the Lease, as amended by
the Third Amendment. 4. Guarantor acknowledges, confirms and agrees that it has
no offsets, defenses, claims or counterclaims against the Landlord with respect
to Tenant's and/or Guarantor's respective liabilities and obligations due and
owing to Landlord, and that to the extent that Guarantor has or has ever had any
such offsets, defenses, claims or counterclaims, Guarantor hereby specifically
waives and releases any and all rights to same. Signature on Following Page 2



--------------------------------------------------------------------------------



 
[cw3024.jpg]
IN WITNESS WHEREOF, Guarantor has executed this Consent of Guarantor as ofthe
date first above written. McKesson Corporation, a Delaware corpor~ By: 11~ N~.
Loiacono Vice President and Treasurer 3



--------------------------------------------------------------------------------



 
[cw3025.jpg]
Exhibit B FORM OF SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT
SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT Subordination,
Non-Disturbance and Attornment Agreement ("Agreement"), effective the __ day of
,2011, by and among First Commonwealth Bank, as agent for the Banks (as
hereinafter defined) (in such capacity, the "Agent"), Cranberry Cochran Road,
L.P., a Delaware limited partnership, Cranberry Noble Land, L.P., a Delaware
limited partnership, Cranberry Harmar Land, L.P., a Delaware limited
partnership, Cranberry Hempfield, L.P., a Delaware limited partnership,
Cranberry Kennedy Land, L.P., a Delaware limited partnership, Cranberry McKnight
Land, L.P., a Delaware limited partnership, Cranberry Perrysville, L.P., a
Delaware limited partnership, McKnight Cranberry, L.P., a Delaware limited
partnership, Cranberry South East, L.P., a Delaware limited partnership,
Cranberry West Liberty, L.P., a Delaware limited partnership, Cranberry Westmore
Land, L.P., a Delaware limited partnership, Cranberry Kittanning Land, L.P., a
Delaware limited partnership, Cranberry Rich Land, L.P., a Delaware limited
partnership, Cranberry Murrysville Land, L.P., a Delaware limited partnership,
Cranberry Castle Shannon, L.P., a Delaware limited partnership, Cranberry Beers
School, L.P., a Delaware limited partnership (collectively, "Mortgagor"), and
McKesson Automation Inc., a Pennsylvania corporation ("Tenant"). WHEREAS, by a
certain Lease, dated December 21,2001, as amended by First Amendment to Lease,
dated February 8,2005, Second Amendment to Lease dated April 21,2008, and Third
Amendment to Lease, dated ,2011 dated ___________ (as amended, the "Lease"),
Mortgagor has leased to Tenant certain property and improvements (the
"Premises") located at 500 Cranberry Woods Drive, Cranberry Township, PA, said
Premises being fully and accurately described in the Lease; and WHEREAS,
Mortgagor has executed and delivered an Open-End Mortgage and Security
Agreement, effective August 7, 2009, in favor of the Agent (as amended, modified
or supplemented from time to time, the "Mortgage"), which encumbers certain
property (the "Property") on which the Premises are located and secures the
obligations of Mortgagor to the Agent pursuant to a loan agreement, by and among
Mortgagor, the Agent and certain other financial institutions from time to time
(each a "Bank" and collectively, the "Banks") and the Agent (the "Loan
Agreement") and the other Loan Documents (as defined in the Mortgage); and
WHEREAS, the Agent has agreed to recognize the status of Tenant in the event the
Agent shall acquire the Premises, including Mortgagor's interest under the
Lease, whether by foreclosure, by the acceptance of a deed in lieu thereof, by
receivership or



--------------------------------------------------------------------------------



 
[cw3026.jpg]
otherwise, and Tenant has agreed to attorn to the Agent in any such event,
subject to the terms and conditions of this Agreement. NOW, THEREFORE, in
consideration of the foregoing recitals, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound hereby, agree as follows: 1.
Subject to Section 2 hereof, Tenant does hereby agree that whatever right, title
and interest which it and its successors and assigns may have in and to the
Premises shall be, and the same are hereby expressly made subject and
subordinate to the lien of the Mortgage and to all terms, conditions and
provisions thereof, to all advances made or to be made thereunder or under any
of the Loan Documents, and to any increases, renewals, extensions,
modifications, substitutions, consolidations or replacements thereof or of the
Loan Documents. 2. As long as Tenant is not in default (beyond any time period
given Tenant in the Lease to cure such default) in the payment of rent or
additional charges or in the performance of any of the other terms, covenants or
conditions of the Lease on Tenant's part to be performed, Tenant shall not be
disturbed by the Agent or any Bank in its possession of the Premises during the
term of the Lease, or any extension or renewal thereof, or in the enjoyment of
its rights under the Lease. 3. If Tenant should assert a claim that Mortgagor is
in default under the Lease in any respect, written notice thereof shall promptly
be furnished to the Agent and Tenant agrees that Tenant will not exercise any
rights which it might have as a result of such default until such notice has
been given to the Agent and the Agent has had thirty (30) days to cure such
default; provided, however, that ifthe nature of the obligation is such that
more than thirty (30) days are required for performance, then Tenant will not
exercise its rights ifthe Agent commences cure within such thirty (30) day
period and thereafter diligently prosecutes the same to completion. 4. If the
interest of Mortgagor under the Lease shall be acquired by the Agent or any
purchaser (a "Purchaser") by reason or exercise of the power of sale or
foreclosure of the Mortgage or other proceedings brought to enforce the rights
of the holder thereof, by deed in lieu of foreclosure or by any other method,
and the Agent or Purchaser succeeds to the interest of Mortgagor under the
Lease, Tenant shall attorn to the Agent or Purchaser, as its lessor, said
attornment to be effective and self-operative without the execution of any other
instruments on the part of any party hereto immediately upon the Agent's or
Purchaser's succeeding to the interest of Mortgagor under the Lease, and the
Lease shall continue in accordance with its terms between Tenant as lessee and
the Agent or Purchaser as lessor; provided, however, that: (a) the Lease shall
not constitute a general obligation or liability of the Agent; (b) the Agent's
liability under the Lease shall be limited to the ownership interest of the
Agent in the Premises and the proceeds thereof; 2



--------------------------------------------------------------------------------



 
[cw3027.jpg]
(c) the lien of any judgment entered against the Agent in connection with the
Agent's liability under the Lease shall similarly be expressly limited to the
Agent's ownership interest in the Premises and the proceeds thereof; (d) the
Agent shall not be liable for any act or omission of any prior lessor (including
Mortgagor), except where any act or omission of any prior lessor (including
Mortgagor) is continuing at the time the Agent or any other purchaser acquires
title to the Premises, and the Agent or such other purchaser fails to cure same
after receiving notice thereof; (e) except as expressly set forth in the Lease,
the Agent shall not be subject to any offsets or defenses that Tenant might have
against any prior lessor (including Mortgagor) except where such offsets or
defenses arise out of a default of the prior lessor which is continuing at the
time the Agent or any other purchaser acquires title to the Premises and the
Agent or any other purchaser fails to cure same after receiving notice thereof;
(t) except as expressly set forth in the Lease, the Agent shall not be bound by
any prepayment of rent or deposit, rental security or other sums deposited with
any prior lessor (including Mortgagor) under the Lease; and (g) the Agent shall
not be bound by any agreement or material modification of the Lease made without
the Agent's consent. 5. If Mortgage is foreclosed, the mortgagee thereunder will
not name or join Tenant as a party defendant or otherwise in any suit, action or
proceeding except to the extent necessary under applicable law in order for the
Agent on behalf ofthe Banks to avail itself of and complete the foreclosure, and
will not terminate the Lease or any option to purchase the Property or any part
thereof contained therein, so long as Tenant is not in default under any ofthe
terms, covenants or conditions of the Lease beyond the expiration of any
applicable grace period set forth therein. 6. If the Agent shall declare that an
Event of Default (as defined in the Loan Agreement or the Mortgage) has
occurred, the Agent shall endeavor to furnish notice of such Event of Default to
Tenant; provided, however, that it is agreed and acknowledged that the Agent is
under no duty or obligation whatsoever to furnish such notice to Tenant and the
failure of the Agent to furnish such notice shall not (a) release, discharge,
modify or restrict the liabilities and obligations of Mortgagor pursuant to the
Loan Documents, and/or the Mortgage and/or the indebtedness evidenced and
secured thereby, (b) release Tenant from any of its duties and obligations
hereunder; provided, however, Tenant shall have no liability for failure to pay
rent to the Agent until such time as Tenant has received notice to make payments
of rent to the Agent provided that Tenant is making payments to Mortgagor in
accordance with the terms of the Lease, (c) result in the imposition of any
liability upon the Agent in connection with said failure to furnish such notice,
or (d) otherwise alter, modify or change in any way the respective rights,
duties, obligations and liabilities, as the case may be, of the Agent, Mortgagor
and Tenant 3



--------------------------------------------------------------------------------



 
[cw3028.jpg]
pursuant to the Loan Documents, the Mortgage, this Agreement and any other
document relating to the foregoing. 7. In the event that the Agent has furnished
notice to Tenant of an Event of Default as described above, Tenant shall have
the right (but not the obligation) to cure such Event of Default if such Event
of Default is of a nature or character which may be cured; provided, however,
that said cure must OCCurwithin the same period of time, if any, given to
Mortgagor to cure such Event of Default. No failure to cure Mortgagor's
obligations shall waive Tenant's rights not to be disturbed in its possession of
the Premises. 8. Mortgagor agrees and acknowledges that the Agent may furnish to
Tenant such information regarding the Loan Documents, the Mortgage, the
indebtedness evidenced and secured by the Loan Documents and the Mortgage, any
Event of Default, and Mortgagor, all as the Agent in its sole determination
(which shall be conclusive) shall deem necessary or desirable. 9. Any notices to
Agent required or permitted to be given hereunder shall be sent to the following
address: First Commonwealth Bank, Agent Attention: _ Loan Number: _ 10. This
Agreement may be amended only with the prior written consent of the parties
hereto. 11. If any provision of this Agreement shall be held invalid under any
applicable laws, such invalidity shall not affect any other provision of this
Agreement that can be given effect without the invalid provision and, to this
end, the provisions hereof are severable. 12. This Agreement may be executed in
any number of counterparts, each of which shall be deemed to be an original, but
all of which together shall constitute but one and the same instrument. This
Agreement shall not be effective unless and until it has been executed and
delivered by Tenant and Lender and Landlord. 13. This Agreement is intended to
take effect as an instrument under seal. 14. The rights and privileges of the
Agent contained in this Agreement shall inure to the benefit of its successors
and assigns, and the duties and obligations of Tenant and Mortgagor shall bind
their respective successors and assigns, but nothing contained herein shall be
construed to permit Tenant or Mortgagor to assign this Agreement or any of its
rights or obligations hereunder without first obtaining the Agent's express
written 4



--------------------------------------------------------------------------------



 
[cw3029.jpg]
approval; provided, however, this Agreement shall inure to the benefit of any
assignment of the Lease to an affiliate of Ten ant to the extent the Lease
allows such assignment without Mortgagee or Agent's consent. 15. This Agreement
shall be governed by and construed in accordance with the laws of the state in
which the Property is located. Neither this Agreement nor any provision hereof
shall be construed against the party causing this Agreement or such provision to
be drafted. 16. This Agreement shall run with the land and shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns, including a Foreclosure Purchaser. [REMAINDER OF PAGE INTENTIONALLY
LEFT BLANK) 5



--------------------------------------------------------------------------------



 
[cw3030.jpg]
IN WITNESS WHEREOF, intending to be legally bound hereby, the parties hereto
have caused the due execution hereof as a document under seal by their
respective duly authorized officers effective the day and year written above.
BORROWERS: Cranberry Cochran Road, L.P., a Delaware limited partnership By:
Cranberry Cochran Road GP, LLC, its General Partner, a Delaware limited
liability company By: ---------------------------Name: William C. Rudolph,
member Cranberry Noble Land, L.P., a Delaware limited partnership By: Cranberry
Noble Land GP, LLC, its General Partner, a Delaware limited liability company
By: Noble Land Associates, its sole member By: _ Name: William C. Rudolph Title:
General Partner Cranberry Harmar Land, L.P., a Delaware limited partnership By:
Cranberry Harmar Land GP, LLC, its General Partner, a Delaware limited liability
company By: Harmar Land Co., its sole member By: _ Name:_WiIliam C. Rudolph
Title: General Partner 6



--------------------------------------------------------------------------------



 
[cw3031.jpg]
Cranberry Hempfield, L.P., a Delaware limited partnersh ip By: Cranberry
Hempfield GP, LLC, its General Partner, a Delaware limited liability company By:
Hempfield Associates, its sole member By: _ Name: William C. Rudolph Title:
General Partner Cranberry Kennedy Land, L.P., a Delaware limited partnership By:
Cranberry Kennedy Land GP, LLC, its General Partner, a Delaware limited
liability company By: Kennedy Land Associates, its sole member B: Name: William
C. Rudolph Title: General Partner Cranberry McKnight Land, L.P., a Delaware
limited partnership By: Cranberry McKnight Land GP, LLC, its General Partner, a
Delaware limited liability company By: McKnight Land Associates, its sole member
By: _ Name: William C. Rudolph Title: General Partner 7



--------------------------------------------------------------------------------



 
[cw3032.jpg]
Cranberry Perrysville, L.P., a Delaware limited partnership By: Cranberry
Perrysville GP, LLC, its General Partner, a Delaware limited liability company
By: Perrysville Land Associates, its sole member By: _ Name: William C. Rudolph
Title: General Partner McKnight Cranberry, L.P., a Delaware limited partnership
By: McKnight Cranberry GP, LLC, its General Partner, a Delaware limited
liability company By: _ Name: William C. Rudolph, member Cranberry South East,
L.P., a Delaware limited partnership By: Cranberry South East GP, LLC, its
General Partner, a Delaware limited liability company By: Wendy's South East
Co., its sole member By: _ Name: William C. Rudolph Title: General Partner 8



--------------------------------------------------------------------------------



 
[cw3033.jpg]
Cranberry West Liberty, L.P., a Delaware limited partnership By: Cranberry West
Liberty GP, LLC, its General Partner, a Delaware limited liability company By:
Wendy's West Liberty Associates, its sole member By:. _ Name: William C. Rudolph
Title: General Partner Cranberry Westmore Land, L.P., a Delaware limited
partnership By: Cranberry Westmore Land GP, LLC, its General Partner, a Delaware
limited liability company By: Westmore Land Associates, its sole member By: _
Name: William C. Rudolph Title: General Partner Cranberry Kittanning Land, L.P.,
a Delaware limited partnership By: Cranberry Kittanning Land GP, LLC, its
General Partner, a Delaware limited liability company By: Kittanning Land
Associates, its sole member By: _ Name: William C. Rudolph Title: General
Partner 9



--------------------------------------------------------------------------------



 
[cw3034.jpg]
Cranberry Rich Land, L.P., a Delaware limited partnership By: Cranberry Rich
Land GP, LLC, its General Partner, a Delaware limited liability company By: Rich
Land Associates, its sole member By: _ Name: William C. Rudolph Title: General
Partner Cranberry Murrysville Land, L.P., a Delaware limited partnership By:
Cranberry Murrysville Land GP, LLC, its General Partner, a Delaware limited
liability company By: Murrysville Land Associates, its sole member By: Name:
William C. Rudolph Title: General Partner Cranberry Castle Shannon, L.P., a
Delaware limited partnership By: Cranberry Castle Shannon GP, LLC, its General
Partner, a Delaware limited liability company By: Castle Shannon Associates, its
sole member By: _ Name: William C. Rudolph Title: General Partner 10



--------------------------------------------------------------------------------



 
[cw3035.jpg]
Cran berry Beers School, L.P., a Delaware limited partnership By: Cranberry
Beers School GP, LLC, its General Partner, a Delaware limited liability company
By: Beers School Land Associates, its sole member By: _ Name: William C. Rudolph
Title: General Partner 11



--------------------------------------------------------------------------------



 
[cw3036.jpg]
TENANT: McKesson Automation Inc., a Pennsylvania corporation By: _ Nicholas A.
Loiacono Vice President and Treasurer 12



--------------------------------------------------------------------------------



 
[cw3037.jpg]
13 First Commonwealth Bank, as Agent By:, _ Nmne: _ Title:, _



--------------------------------------------------------------------------------



 
[cw3038.jpg]
ACKNOWLEDGMENT COMMONWEAL TH OF PENNSYLVANIA ) ) ) SS: COUNTY OF ALLEGHENY On
this, the __ day of 2011, before me, a Notary Public, personally appeared
William C. Rudolph, who acknowledged himself to be a member of Cranberry Cochran
Road GP, LLC, a Delaware limited liability company (the "General Partner"), the
General Partner of Cranberry Cochran Road, L.P., a Delaware limited partnership
(the "Partnership"), and that he, as such member of the General Partner,
executed the foregoing instrument for the purposes therein contained by signing
his name on behalf of the Partnership. IN WITNESS WHEREOF, I hereunto set my
hand and official seal. Notary Public My Commission Expires: 14



--------------------------------------------------------------------------------



 
[cw3039.jpg]
ACKNOWLEDGMENT COMMONWEALTH OF PENNSYLVANIA ) ) ) SS: COUNTY OF ALLEGHENY On
this, the __ day of , 2011, before me, a Notary Public, personally appeared
William C. Rudolph, who acknowledged himself to be the general partner (the
"General Partner") of Noble Land Associates, a Pennsylvania general partnership,
the sole member of Cranberry Noble Land GP, LLC, a Delaware limited liability
company, the general partner of Cranberry Noble Land, L.P., a Delaware limited
partnership (the "Partnership"), and that he, as such General Partner, executed
the foregoing instrument for the purposes therein contained by signing his name
on behalf of the Partnership. IN WITNESS WHEREOF, I hereunto set my hand and
official seal. Notary Public My Commission Expires: 15



--------------------------------------------------------------------------------



 
[cw3040.jpg]
ACKNOWLEDGMENT COMMONWEALTH OF PENNSYLVANIA ) ) ) SS: COUNTY OF ALLEGHENY On
this, the __ day of , 2011, before me, a Notary Public, personally appeared
William C. Rudolph, who acknowledged himself to be the general partner (the
"General Partner") of Harmar Land Co., a Pennsylvania general partnership, the
sole member of Cranberry Harmar Land GP, LLC, a Delaware limited liability
company, the general partner of Cranberry Harmar Land, L.P., a Delaware limited
partnership (the "Partnership"), and that he, as such General Partner, executed
the foregoing instrument for the purposes therein contained by signing his name
on behalf of the Partnership. IN WITNESS WHEREOF, I hereunto set my hand and
official seal. Notary Public My Commission Expires: 16



--------------------------------------------------------------------------------



 
[cw3041.jpg]
ACKNOWLEDGMENT COMMONWEAL TH OF PENNSYLVANIA ) ) ) ss COUNTY OF ALLEGHENY On
this, the __ day of , 2011, before me, a Notary Public, personally appeared
William C. Rudolph, who acknowledged himself to be the general partner (the
"General Partner") of Hempfield Associates, a Pennsylvania partnership, the sole
member of Cranberry Hempfield GP, LLC, a Delaware limited liability company, the
general partner of Cranberry Hempfield, L.P., a Delaware limited partnership
(the "Partnership"), and that he, as such General Partner, executed the
foregoing instrument for the purposes therein contained by signing his name on
behalf of the Partnership. IN WITNESS WHEREOF, I hereunto set my hand and
official seal. Notary Public My Commission Expires: 17



--------------------------------------------------------------------------------



 
[cw3042.jpg]
ACKNOWLEDGMENT COMMONWEALTH OF PENNSYLVANIA ) ) ) SS: COUNTY OF ALLEGHENY On
this, the __ day of , 2011, before me, a Notary Public, personally appeared
William C. Rudolph, who acknowledged himself to be the general partner (the
"General Partner") of Kennedy Land Associates, a Pennsylvania general
partnership, the sole member of Cranberry Kennedy Land GP, LLC, a Delaware
limited liability company, the general partner of Cranberry Kennedy Land, L.P.,
a Delaware limited partnership (the "Partnership"), and that he, as such General
Partner, executed the foregoing instrument for the purposes therein contained by
signing his name on behalf of the Partnership. IN WITNESS WHEREOF, I hereunto
set my hand and official seal. Notary Public My Commission Expires: 18



--------------------------------------------------------------------------------



 
[cw3043.jpg]
ACKNOWLEDGMENT COMMONWEALTH OF PENNSYLVANIA ) ) ) SS: COUNTY OF ALLEGHENY On
this, the __ day of , 2011, before me, a Notary Public, personally appeared
William C. Rudolph, who acknowledged himself to be the general partner (the
"General Partner") of McKnight Land Associates, a Pennsylvania general
partnership, the sole member of Cranberry McKnight Land GP, LLC, a Delaware
limited liability company, the general partner of Cranberry McKnight Land, L.P.,
a Delaware limited partnership (the "Partnership"), and that he, as such General
Partner, executed the foregoing instrument for the purposes therein contained by
signing his name on behalf of the Partnership. IN WITNESS WHEREOF, I hereunto
set my hand and official seal. Notary Public My Commission Expires: 19



--------------------------------------------------------------------------------



 
[cw3044.jpg]
ACKNOWLEDGMENT COMMONWEAL TH OF PEm~SYLVANIA ) ) ) ss COUNTY OF ALLEGHENY On
this, the __ day of , 2011, before me, a Notary Public, personally appeared
William C. Rudolph, who acknowledged himself to be the general partner (the
"General Partner") of Perrysville Land Associates, a Pennsylvania general
partnership, the sale member of Cranberry Perrysville GP, LLC, a Delaware
limited liability company, the general partner of Cranberry Perrysville, L.P., a
Delaware limited partnership (the "Partnership"), and that he, as such General
Partner, executed the foregoing instrument for the purposes therein contained by
signing his name on behalf of the Partnership. IN WITNESS WHEREOF, I hereunto
set my hand and official seal. Notary Public My Commission Expires: 20



--------------------------------------------------------------------------------



 
[cw3045.jpg]
!6..CKNOWLEDGMENT COMMONWEAL TH OF PENNSYL VANIA ) ) ) SS: COUNTY OF ALLEGHENY
On this, the __ day of , 2011, before me, a Notary Public, personally appeared
William C. Rudolph, who acknowledged himself to be a member of McKnight
Cranberry GP, LLC, a Delaware limited liability company (the "General Partner"),
the General Partner of McKnight Cranberry, L.P., a Delaware limited partnership
(the "Partnership"), and that he, as such member of the General Partner,
executed the foregoing instrument for the purposes therein contained by signing
his name on behalf of the Partnership. IN WITNESS WHEREOF, I hereunto set my
hand and official seal. Notary Public My Commission Expires: 21



--------------------------------------------------------------------------------



 
[cw3046.jpg]
ACKNOWLEDGMENT COMMONWEALTH OF PEN1\rSYLVANIA ) ) ) SS: COUNTY OF ALLEGHENY On
this, the __ day of , 201 I, before me, a Notary Public, personally appeared
William C. Rudolph, who acknowledged himself to be the general partner (the
"General Partner") of Wendy's South East Co., a Pennsylvania general
partnership, the sole member of Cranberry South East GP, LLC, a Delaware limited
liability company, the general partner of Cranberry South East, L.P., a Delaware
limited partnership (the "Partnership"), and that he, as such General Partner,
executed the foregoing instrument for the purposes therein contained by signing
his name on behalf of the Partnership. IN WITNESS WHEREOF, I hereunto set my
hand and official seal. Notary Public My Commission Expires: 22



--------------------------------------------------------------------------------



 
[cw3047.jpg]
ACKNOWLEDGMENT COMMONWEAL TH OF PEM~SYL VANIA ) ) ) SS: COUNTY OF ALLEGHENY On
this, the __ day of , 2011, before me, a Notary Public, personally appeared
William C. Rudolph, who acknowledged himself to be the general partner (the
"General Partner") of Wendy's West Liberty Associates, a Pennsylvania general
partnership, the sole member of Cranberry West Liberty GP, LLC, a Delaware
limited liability company, the General Partner of Cranberry West Liberty, L.P.,
a Delaware limited partnership (the "Partnership"), and that he, as such General
Partner, executed the foregoing instrument for the purposes therein contained by
signing his name on behalf of the Partnership. IN WITNESS WHEREOF, I hereunto
set my hand and official seal. Notary Public My Commission Expires: 23



--------------------------------------------------------------------------------



 
[cw3048.jpg]
ACKNOWLEDGMENT COMMONWEAL TH OF PENNSYLVANIA ) ) ) ss. COUNTY OF ALLEGHENY On
this, the __ day of , 2011, before me, a Notary Public, personally appeared
William C. Rudolph, who acknowledged himself to be the general partner (the
"General Partner") of Westmore Land Associates, a Pennsylvania general
partnership, the sole member of Cranberry Westmore Land GP, LLC, a Delaware
limited liability company, the general partner of Cranberry Westmore Land, L.P.,
a Delaware limited partnership (the "Partnership"), and that he, as such General
Partner, executed the foregoing instrument for the purposes therein contained by
signing his name on behalf of the Partnership. IN WITNESS WHEREOF, I hereunto
set my hand and official seal. Notary Public My Commission Expires: 24



--------------------------------------------------------------------------------



 
[cw3049.jpg]
!\CKNOWLEDGMENT COMMONWEALTH OF PENNSYLVANIA ) ) ) SS: COUNTY OF ALLEGHENY On
this, the __ day of , 2011, before me, a Notary Public, personally appeared
William C. Rudolph, who acknowledged himself to be the general partner (the
"General Partner") of Kittanning Land Associates, a Pennsylvania general
partnership, the sole member of Cranberry Kittanning Land GP, LLC, a Delaware
limited liability company, the general partner of Cranberry Kittanning Land,
L.P., a Delaware limited partnership (the "Partnership"), and that he, as such
General Partner, executed the foregoing instrument for the purposes therein
contained by signing his name on behalf of the Partnership. IN WITNESS WHEREOF,
I hereunto set my hand and official seal. Notary Public My Commission Expires:
25



--------------------------------------------------------------------------------



 
[cw3050.jpg]
~~CKNOWLEDGMENT COMMONWEALTH OF PENNSYLVANIA ) ) ) ss. COUNTY OF ALLEGHENY On
this, the __ day of , 2011, before me, a Notary Public, personally appeared
William C. Rudolph, who acknowledged himself to be the general partner (the
"General Partner") of Rich Land Associates, a Pennsylvania general partnership,
the sole member of Cranberry Rich Land GP, LLC, a Delaware limited liability
company, the general partner of Cranberry Rich Land, L.P., a Delaware limited
partnership (the "Partnership"), and that he, as such General Partner, executed
the foregoing instrument for the purposes therein contained by signing his name
on behalf of the Partnership. IN WIlNESS WHEREOF, I hereunto set my hand and
official seal. Notary Public My Commission Expires: 26



--------------------------------------------------------------------------------



 
[cw3051.jpg]
ACKNOWLEDGMENT COMMONWEALTH OF PEN1\fSYLV ANIA ) ) ) SS: COUNTY OF ALLEGHENY On
this, the __ day of , 2011, before me, a Notary Public, personally appeared
William C. Rudolph, who acknowledged himself to be the general partner (the
"General Partner") of Murrysville Land Associates, a Pennsylvania general
partnership, the sole member of Cranberry Murrysville Land GP, LLC, a Delaware
limited liability company, the general partner of Cranberry Murrysville Land,
L.P., a Delaware limited partnership (the "Partnership"), and that he, as such
General Partner, executed the foregoing instrument for the purposes therein
contained by signing his name on behalf of the Partnership. IN WITNESS WHEREOF,
I hereunto set my hand and official seal. Notary Public My Commission Expires:
27



--------------------------------------------------------------------------------



 
[cw3052.jpg]
ACKNOWLEDGMENT COMMONWEALTH OF PENNSYLVANIA ) ) ) SS: COUNTY OF ALLEGHENY On
this, the __ day of 2011, before me, a Notary Public, personally appeared
William C. Rudolph, who acknowledged himself to be the general partner (the
"General Partner") of Castle Shannon Associates, a Pennsylvania general
partnership, the sole member of Cranberry Castle Shannon GP, LLC, a Delaware
limited liability company, the general partner of Cranberry Castle Shannon,
L.P., a Delaware limited partnership (the "Partnership"), and that he, as such
General Partner, executed the foregoing instrument for the purposes therein
contained by signing his name on behalf of the Partnership. IN WITNESS WHEREOF,
I hereunto set my hand and official seal. Notary Public My Commission Expires:
28



--------------------------------------------------------------------------------



 
[cw3053.jpg]
:A.CKNOWLEDGMENT COMMONWEALTH OF PENNSYLVANIA ) ) ) SS: COUNTY OF ALLEGHENY On
this, the __ day of , 2011, before me, a Notary Public, personally appeared
William C. Rudolph, who acknowledged himself to be the general partner (the
"General Partner") of Beers School Road Associates, a Pennsylvania general
partnership, the sale member of Cranberry Beers School GP, LLC, a Delaware
limited liability company, the general partner of Cranberry Beers School, L.P.,
a Delaware limited partnership (the "Partnership"), and that he, as such General
Partner, executed the foregoing instrument for the purposes therein contained by
signing his name on behalf of the Partnership. IN WITNESS WHEREOF, I hereunto
set my hand and official seal. Notary Public My Commission Expires: 29



--------------------------------------------------------------------------------



 
[cw3054.jpg]
ACKNOWLEDGMENT STATE OF CALIFORNIA ) ) S5. COUNTY OF SAN FRANCISCO ) On this __
day of ,2011, before me, a Notary Public, State of California, duly commissioned
and sworn, personally appeared , who proved to me on the basis of satisfactory
evidence to be the person(s) whose name(s) is/are subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacities, and that by hislherltheir signature(s) on
the instrument the person(s) executed the instrument. I certify under PENALTY OF
PERJURY under the laws of the State of California that the foregoing paragraph
is true and correct. WITNESS my hand and official seal. [SEAL] Notary Public
State of California My commission expires _ 30



--------------------------------------------------------------------------------



 
[cw3055.jpg]
!,\CKNOWLEDGMENT COMMONWEALTH OF PENNSYL VANIA ) ) ) ss. COUNTYOF _ On this, the
__ day of , 2011, before me, a Notary Public, the undersigned officer,
personally appeared , who acknowledged himself/herself to be the of First
Commonwealth Bank (the "Agent"), and that he/she as such officer, being
authorized to do so, executed the foregoing instrument for the purposes therein
contained by signing the name of the Agent as such officer. IN WITNESS WHEREOF,
I hereunto set my hand and official seal. Notary Public My Commission Expires:
31



--------------------------------------------------------------------------------



 
 
[cw4001.jpg]
FOURTH AMENDMENT TO LEASE THIS FOURTI{lMENDMENT TO LEASE (this "Fourth
Amendment") is made as ofthe~1lhday of U&'/6b<!f' ,2013, beFween McKnight
Cranberry III, L.P., a Delaware limited Partnership ("Landlord"), successor by
assignment to Cranberry Cochran Road, L.P., a Delaware limited partnership,
Cranberry Noble Land, L.P., a Delaware limited partnership, Cranberry Harmar
Land, L.P., a Delaware limited partnership, Cranberry Hempfield, L.P., a
Delaware limited partnership, Cranberry Kennedy Land, L.P., a Delaware limited
partnership, Cranberry McKnight Land, L.P., a Delaware limited partnership,
Cranberry Perrysville, L.P., a Delaware limited partnership, McKnight Cranberry,
L.P., a Delaware limited partnership, Cranberry South East, L.P., a Delaware
limited partnership, Cranberry West Liberty, L.P., a Delaware limited
partnership, Cranberry Westmore Land, L.P., a Delaware limited partnership,
Cranberry Kittanning Land, L.P., a Delaware limited partnership, Cranberry Rich
Land, L.P., a Delaware limited partnership, Cranberry Murrysville Land, L.P., a
Delaware limited partnership, Cranberry Castle Shannon, L.P., a Delaware limited
partnership, Cranberry Beers School, L.P., a Delaware limited partnership,
together as tenants in common, and McKesson Automation Inc., a Pennsylvania
corporation ("Tenant") . WHEREAS, Landlord and Tenant are parties to that
certain Lease dated December 21,2001 (the "Original Lease"), a certain First
Amendment to Lease dated February 8, 2005 (the "First Amendment"), a certain
Second Amendment to Lease dated April 21, 2008 (the "Second Amendment") and a
certain Third Amendment to Lease dated January 11, 2011 (the "Third Amendment")
pursuant to which Tenant leases approximately one hundred two thousand seven
hundred forty-one (102,741) rentable square feet ("Premises") of a certain
building located at 500 Cranberry Woods Drive, Cranberry Township, Pennsylvania
("Building"); WHEREAS, the Original Lease, the First Amendment, the Second
Amendment and the Third Amendment are collectively referred to herein as the
"Lease"; WHEREAS, the Term of the Lease is scheduled to expire on December 31,
2016; WHEREAS, Tenant's obligations under the Lease, prior to this Fourth
Amendment, have been guaranteed by McKesson Corporation, a Delaware corporation
("Guarantor"), pursuant to a certain Guaranty of Lease dated December 21, 2001,
subsequently ratified and confirmed (the "Guaranty"); WHEREAS, Guarantor is
selling its equity interest in Tenant to a third party buyer (the "Transaction")
and in connection with such sale desires to be released from the Guaranty;
WHEREAS, Landlord recognizes that Tenant provided ten business days' prior
notice for the Transaction; and



--------------------------------------------------------------------------------



 
[cw4002.jpg]
WHEREAS, Landlord and Tenant desire to amend the Lease to (i) terminate the
Guaranty, (ii) extend the Lease Term, and (iii) revise certain other provisions
in accordance with the terms and conditions of this Fourth Amendment. NOW
THEREFORE, in consideration for the mutual covenants and agreements contained
herein, and for other good and valuable consideration, the receipt and adequacy
of which is hereby acknowledged, Landlord and Tenant, intending to be legally
bound hereby, agree that as of the Change of Control Effective Date (as defined
below) the following modifications shall be made to the Lease: 1. Recitals. The
foregoing recitals are incorporated herein by reference and made a part of this
Fourth Amendment as though fully set forth herein. All capitalized terms used
but not otherwise defined or re-defined in this Fourth Amendment shall have the
meaning ascribed to them in the Lease. For purposes of this Fourth Amendment,
the phrase "Change of Control Effective Date" shall mean the date on which
McKesson Corporation completes the Transaction as evidenced by written notice to
be delivered by McKesson Corporation to Landlord. 2. Lease Term. The Lease
(Section 1.3 of the Original Lease, as amended by Paragraph 3 of the Second
Amendment and Paragraph 2 of the Third Amendment) is hereby amended by inserting
the following in addition to all other prOVISIOns: "Notwithstanding anything to
the contrary contained in this Lease, the Lease Term shall be extended for a
period of3 years beginning on January 1, 2017 and ending on December 31, 2019
("Second Extended Term") so that the Lease Term shall expire on December 31,
2019 ("Expiration Date"), subject to Tenant's Early Termination Right as set
forth in Paragraph 13 ofthis Fourth Amendment and Tenant's Renewal Option as set
forth in Paragraph 10 of this Fourth Amendment." 3. Condition of Premises. The
Lease (including Exhibit C to the Original Lease, as amended by Paragraph 3 of
the Third Amendment, and all provisions of the Lease relating to the improvement
of the Premises by Landlord, the construction or installation at the Premises of
any Improvements by Landlord, or the payment by Landlord to Tenant of any
allowance or sum of money for or relating to the improvement of the Premises) is
hereby amended by inserting the following in addition to all other provisions:
"Tenant is currently in possession of the Premises, is familiar with the
condition of the Premises and accepts the Premises during the Second Extended
Term in its then "as-is" condition, with all faults and without any improvement
or allowance required of Landlord." 4. Base Rent. The Lease (Section 1.5.1 of
the Original Lease as amended by Paragraph 5 of the Second Amendment and
Paragraph 4 of the Third Amendment) shall be amended by inserting in addition
thereto the following: 2



--------------------------------------------------------------------------------



 
[cw4003.jpg]
"Notwithstanding anything to the contrary contained in this Lease, during the
Second Extended Term, Tenant shall pay to Landlord Base Rent for the Premises in
monthly installments on the first day of each calendar month, in advance,
without offset or deduction of any kind, as follows: i.) $216,184.19 per month
(based on a rate of $25.25 per square foot of rentable area per year contained
in the Premises) during the period of the Second Extended Term beginning on
January 1,2017 and ending on December 31, 2017; and ii.) $220,465.06 per month
(based on a rate of$25.75 per square foot of rentable area per year contained in
the Premises) during the period of the Second Extended Term beginning on January
1,2018 and ending on December 31, 2019." 5. Tenant's Share. The Lease (Section
1.2 of the Original Lease as amended by Paragraph 4 of the Second Amendment and
Paragraph 5 of the Third Amendment) shall be amended by inserting in addition
thereto the following: "Notwithstanding anything to the contrary contained in
this Lease, Landlord and Tenant acknowledge and agree that beginning on January
1, 2017 and ending on the Expiration Date Tenant's Share shall be 86.02%
(102,741/ 119,444), as may be adjusted from time to time in accordance with
Section 1.2 of the Original Lease." 6. Operating Cost Base Year. The Lease
(Section 9.2 of the Original Lease as amended by Paragraph 6 of the 'Second
Amendment and Paragraph 6 of the Third Amendment) shall be amended 'by inserting
in addition thereto the following: "Notwithstanding anything to the contrary
contained in this Lease, Landlord and Tenant acknowledge and agree that
beginning on January 1, 2017 and ending on the Expiration Date, the Operating
Costs Base Year shall be Calendar Year 2017." 7. Real Estate Tax Base Year. The
Lease (Section 10.2 of the Original Lease as amended by Paragraph 6 of the
Second Amendment and Paragraph 8 of the Third Amendment) shall be amended by
inserting in addition thereto the following: "Notwithstanding anything to the
contrary contained in this Lease, Landlord and Tenant acknowledge and agree that
beginning on January 1, 2017 and ending on the Expiration Date, the Real Estate
Tax Base Year shall be Calendar Year 2017." 8. Enforcement of Final Judgment for
Amounts Due and Owing. Paragraph 11 of the Third Amendment, which amended
Section 34.5 of the Original Lease, 3



--------------------------------------------------------------------------------



 
[cw4004.jpg]
shall be deleted in its entirety, reflecting the intent of Landlord and Tenant
that Section 34.5 as set forth in the Original Lease prior to the Third
Amendment shall be inserted and reinstated in the Lease. 9. Renewal Option.
Article 50 of the Lease, as amended by Paragraph 11 of the First Amendment,
Paragraph 10 of the Second Amendment and Paragraph 12 of the Third Amendment,
shall be deleted in its entirety and in lieu thereof shall be inserted the
following: "50. RENEWAL OPTION A.) Renewal Option. Tenant is hereby granted one
(1) option ("Renewal Option") to extend the Lease Term for a period of five (5)
years ("Renewal Term"). Tenant may exercise the Renewal Option upon written
notice ("Renewal Notice") given to Landlord no earlier than 365 days and no
later than 270 days before the Expiration Date of the Lease Term ("Notice
Period"). If Tenant fails to give Landlord the Renewal Notice within the Notice
Period, then Tenant shall be deemed to have elected not to exercise the Renewal
Option and this Renewal Option shall be deemed to null and void; time being of
the essence in with regard to delivery of the Renewal Notice. B.) Renewal Term.
If the Renewal Notice is timely given, the Renewal Term will be on the same
terms and conditions as those contained in the Lease except as follows: i. There
shall be no further rights to renew after the exercise of the Renewal Option
granted herein; ii. Any Tenant Improvement Allowances, TI Allowance, rental
concessions, Landlord's Work or other such allowance or improvements provided by
Landlord to Tenant in the Lease shall not be applicable in the Renewal Term;
iii. The Base Rent for the Renewal Term shall be 100% of the Fair Market Rental
Value as determined by agreement between Landlord and Tenant or, if Landlord and
Tenant are unable to agree, as set forth in sub- paragraph C immediately below.
For purposes of this Article 50 the Fair Market Rental Value of the Premises
shall be the amount that a willing, comparable, new (i.e., non-renewal),
non-equity tenant would pay, and that a willing landlord of a comparable space,
both in terms of size and age of the Premises and within a five (5) mile radius
of Cranberry Woods Office Park, would accept at arms' length. The Fair Market
Rental Value for the Renewal Term may be less than or greater than the Base Rent
paid by Tenant during the Lease Term. Appropriate consideration shall be given
to (a) the annual rental rate per rentable square foot; (b) the definition of
rentable square feet for purposes of comparing the rate; (c) 4



--------------------------------------------------------------------------------



 
[cw4005.jpg]
location, quality and age of the Building; (d) the financial condition (e.g.,
creditworthiness) of Tenant; (e) escalation (including type, base year and stop)
and abatement provisions reflecting free rent and lor no rent during the period
of construction; (f) brokerage commissions, if any, (g) length of the lease
term; (h) size and location (including floor level) of the Premises; (i)
building standard work letter and/or tenant improvement allowance, if any;
provided, however, the Fair Market Rental Value shall not include any tenant
improvements or any alterations made by Tenant; (j) condition of space; (k)
lease takeover/assumptions; (1) moving expenses and other concessions; (m)
extent of services to be provided; (n) distinctions between "gross" and "net"
leases; (0) base year figures or expense stops for escalation purposes :Orboth
operating costs and ad valorem/real estate taxes; (P) the time the particular
rental rate under consideration becomes or is to become effective; (q)
applicable caps, if any, on the amount ofreal estate taxes and assessments
passed through to tenants; and (r) other generally applicable conditions of
tenancy for the space in question. Tenant shall obtain the same rent and other
benefits that Landlord would otherwise give to any comparable prospective
tenant. iv. Base Year. Notwithstanding anything to the contrary contained in the
Lease, commencing on January 1, 2020, the Operating Costs Base Year and Real
Estate Tax Base Year during the entire Renewal Term shall be Calendar Year 2020.
C.) Acceptance/Rejection. If Landlord and Tenant are not able to agree on the
Base Rent for the Renewal Term by a date which is two-hundred forty (240) days
prior to the commencement date of the Renewal Term, then within thirty (30) days
thereafter ("Appointment Period") each party shall appoint a real estate
appraiser with at least ten (10) years full time commercial appraisal experience
in valuing leasehold commercial office space in the vicinity of the Premises to
determine the Base Rent based on the then Fair Market Rental Value for the
Renewal Term. If either party fails to appoint a real estate appraiser within
the Appointment Period the Base Rent of the duly appointed appraiser shall
control. The two (2) appraisers appointed by the parties shall meet to set the
then Base Rent for the Renewal Term. If they are unable to agree within twenty
(20) days after expiration of the Appointment Period, they shall select a third
appraiser, who shall be a person who meets the qualifications set forth in this
paragraph and who has not previously acted in any capacity for either party. If
the two appraisers are unable to agree upon a third appraiser, either of the
parties may apply to the then presiding judge of the Common Pleas Court of
Butler County, Pennsylvania for the selection of the third (3rd) appraiser, who
shall be a person who meets the qualifications set forth above. Landlord and
Tenant shall each bear one-half (112) of the cost of appointing the third
appraiser and of paying the third appraiser's fee. As soon as possible following
selection or appointment of the third 5



--------------------------------------------------------------------------------



 
[cw4006.jpg]
appraiser, the appraisers shall set the Base Rent for the Premises for the
Renewal Term. If a majority of the appraisers is unable to set the Base Rent
within twenty (20) days after appointment of the third appraiser, the three (3)
appraisals shall be added together and their total divided by three (3); the
resulting quotient shall be the Base Rent rate for the Premises for the Renewal
Term. If the low appraisal is more than ten percent (10%) lower than the middle
appraisal, the low appraisal shall be disregarded; if the high appraisal is more
than ten percent (l 0%) higher than the middle appraisal, the high appraisal
shall be disregarded. If only one appraisal is disregarded, the remaining two
(2) appraisals shall be added together and their total divided by two (2), and
the resulting quotient shall be the Base Rent rate for the Premises for the
Renewal Term. If two of the appraisals shall be disregarded, the middle
appraisal shall determine the Base Rent rate in the Renewal Term. Base Rent for
the Renewal Term as so determined shall be effective as of the commencement date
of the Renewal Term and shall be adjusted retroactively if determined after the
commencement date of the Renewal Term. D.) Restrictions/Conditions. Tenant's
Renewal Option shall be personal to McKesson Automation Inc. and shall terminate
if (i) a Default shall exist at the time of exercise of the Renewal Option or
the commencement date of the Renewal Term, or an event has occurred which with
notice and the lapse of time shall be a Default if not cured at the time of
exercise of the Renewal Option or the commencement date of the Renewal Term,
(ii) the Lease or Tenant's right to possession of the Premises has been
terminated, (iii) Tenant transfers any of its interest in this Lease or any
portion of the Premises except to an entity not requiring Landlord's consent as
provided in the Lease." 10. Expansion. Article 52 of the Lease, as amended by
Paragraph 12 of the First Amendment and Paragraph 13 of the Third Amendment,
shall be deleted in its entirety and in lieu thereof shall be inserted the
following: "52. EXPANSION 52.1 Non-Exclusive Expansion Option (a) During the
Lease Term Tenant shall have the non-exclusive right ("Expansion Option"), but
not the obligation, to add to the Premises any available office space in the
Building that is then vacant and is not subject to a lease, letter of intent,
term sheet or other such agreement for use or occupancy by a third party
("Available Expansion Space"). Tenant acknowledges and agrees that this
Expansion Option is not exclusive to Tenant and, unless and until Tenant
exercise this Expansion Option, Landlord shall have the unencumbered right
(subject only to Tenant's Right of First Refusal set forth in Section 52.2
below) to lease the 6



--------------------------------------------------------------------------------



 
[cw4007.jpg]
Available Expansion Space to any person or entity on such terms as Landlord
determines in its sole discretion. (b) Tenant may exercise the Expansion Option
at any time during the Lease Term by written notice identifying the portion of
the Available Expansion Space that Tenant desires to add to the Premises
("Office Expansion Space"). The configuration of the Office Expansion Space
shall be subject to Landlord's reasonable approval based on the proportion of
windows to rentable area, ingress, egress, access to common and core areas of
the Building and the like with regard to both the Office Expansion Space and the
remaining Available Expansion Space. Any Office Expansion Space with respect to
which Tenant exercises its rights will be delivered by Landlord to Tenant in its
"as-is" condition along with payment by Landlord to Tenant of an Office
Expansion Allowance equal to the amount of$5.00 per square foot of rentable area
ofthe Office Expansion Space desired by Tenant times a fraction, the numerator
of which is the number of clays remaining in the Lease Term after the applicable
Office Expansion Space is added to the Premises and the denominator of which is
the 2,920. Any Office Expansion Space will become part of the Premises on the
date on which Landlord delivers such Office Expansion Space to Tenant in the
condition required herein and the Premises will then be deemed to include any
such Office Expansion Space. All of the provisions of this Lease will apply to
any Office Expansion Space added to the Premises, provided, however, Landlord
will not be obligated to grant any concessions or allowances with respect to any
Office Expansion Space except as set forth in this Section 52.1. (c) The Base
Rent rate for any Office Expansion Space will be the Base Rent rate in effect on
the date on which the applicable Office Expansion Space becomes part of the
Premises, subject to subsequent increases in Base Rent during the Lease Term.
The Base Rent will be increased as of the day on which the Office Expansion
Space becomes part of the Premises by an amount equal to the product of (i) the
number of rentable square feet of the applicable Office Expansion Space
multiplied by (ii) the Base Rent per rentable square foot of the Premises in
effect on the day on which the Office Expansion Space becomes part of the
Premises. Tenant's Share will be increased as of the day on which any Office
Expansion Space becom;:s part of the Premises to a fraction whose numerator is
the sum of the rentable square feet of the Premises and the new Office Expansion
Space, and whose denominator is the rentable square feet of the Building. The
Base Rent and Tenant's Share will be increased in a similar manner whenever
Office Expansion Space is added to the Premises. (d) Tenant's rights grant.ed in
this Paragraph are personal to McKesson Automation, Inc. and shall terminate if
(i) a Default shall exist at the time 7



--------------------------------------------------------------------------------



 
[cw4008.jpg]
of exercise of the Expansion Option, or an event has occurred which with notice
and the lapse of time shall be a Default if not cured at the time of exercise of
the Expansion Option, (ii) the Lease or Tenant's right to possession ofthe
Premises has been terminated, (iii) Tenant transfers any of its interest in this
Lease or any portion of the Premises except to an entity not requiring
Landlord's consent as provided in the Lease or (iv) less than two full years
remain in the Lease Term. 52.2 Right of First Refusal (a) Refusal Space/Offer.
Reference is made to any available office space in the Building that is then
vacant and is not subject to a lease, letter of intent, term sheet or other such
agreement for use or occupancy by a third party ("Available Refusal Space"). If
during the Lease Term, Landlord receives a bona fide offer from a third party
("Third Party Offer") to lease all or any portion of the Available Refusal Space
("Refusal Space") and Landlord is willing to accept the terms of such Third
Party Offer, Landlord shall first offer ("Offer Notice") to lease to Tenant the
Refusal Space on the same terms and conditions as the Third Party Offer; such
Offer Notice shall be in writing, specify the rent to be paid for the Refusal
Space, contain the other basic terms and conditions of the Third Party Offer and
the date on which the Refusal Space shall be included in the Premises. Tenant
shall notify Landlord in writing whether Tenant elects to lease all of the
Refusal Space on the same terms and conditions as the Third Party Offer set
forth in the Offer Notice within fifteen (15) business days after Landlord
delivers to Tenant the Offer Notice, time being of the essence. (b) Acceptance.
If Tenant timely elects to lease the Refusal Space within such fifteen (15)
business day period, then Landlord and Tenant shall execute an amendment to the
Lease, effective as of the date the Refusal Space is to be included in the
Premises, on the same terms as the Lease except (i) the Base Rem rate for the
Refusal Space shall be the amount specified in the Offer Notice, (ii) the lease
term for the Refusal Space shall be that specified in the Offer Notice and, if
the lease term in the Offer Notice extends beyond the expiration of the Lease
Term of this Lease, Tenant shall be permitted to extend the Lease Term of this
Lease to be coterminous with the lease term for the Refusal Space, (iii) the
Refusal Space shall be delivered to Tenant and Tenant shall take same in "as-is"
condition, and Landlord shall not be required to construct any tenant
improvements in the Refusal Space or provide to Tenant any allowances other than
those contained in the Offer Notice, if any, and (iv) any other terms set forth
in the Lease which are inconsistent with the terms of the Offer Notice shall be
modified accordingly with respect to the Refusal Space. Notwithstanding the
foregoing, if the Offer Notice includes space in excess of that desired by
Tenant, Tenant must exercise its right 8



--------------------------------------------------------------------------------



 
[cw4009.jpg]
hereunder, if at all, as to all of the space contained in the Offer Notice. If
the Offer Notice is for less than all the Available Refusal Space, then the
Right of First Refusal shall continue for the remainder of any Available Refusal
Space. (c) Rejection. If Tenant fails or is unable to timely exercise its right
hereunder, then such right shall lapse, time being of the essence with respect
to the exercise thereof, and Landlord may lease the portion of the Refusal Space
described in the Offer Notice to the third party on the terms contained in the
Offer Notice or such terms as Landlord may elect. (d) On-Going Right. If an
Offer Notice that was rejected is for less than all of the Refusal Space, then
Landlord shall only be obligated to offer such remaining portion of the Refusal
Space to Tenant if a Third Party Offer is subsequently received for such
remaining portion. (e) Exclusion. For purposes hereof, if an Offer Notice is
delivered for less than all of the Available Refusal Space, but such notice
provides for an expansion, right of first: efusal, or other preferential right
to lease some of the remaining portion of the Available Refusal Space, then such
remaining portion of the Available Refusal Space shall thereafter be excluded
from the grant of the Right of First Refusal contained herein. (f) Restrictions.
This Right of First Refusal is personal to McKesson Automation Inc. and shall
terminate if (i) a Default shall exist at the time of Tenants' election to lease
the Refusal Space, or an event has occurred which with notice and the lapse of
time shall be a Default if not cured at the time of Tenant's election to lease
the Refusal Space, (ii) the Lease or Tenant's right to possession of the
Premises has been terminated, (iii) Tenant transfers any of its interest in this
Lease or any portion of the Premises except to an entity not requiring
Landlord's consent as provided in the Lease, or (iv) less than two full years
remain in the Lease Term." 11. Hold Over. The second sentence of Article 28 of
the Original Lease as amended by Paragraph 14 of the Third Amendment is hereby
deleted in its entirety, and in lieu thereof is inserted the following: "During
any such holdover tenancy, unless Landlord has otherwise agreed in writing,
Tenant agrees to pay to Landlord an occupancy charge equal to (A) 125% of the
stated monthly Base Rent for the last full month of the Lease Term then ending,
calculated on a per diem basis, for each day of the first (l ") month of such
holdover, (B) 150% of the stated monthly Base Rent for the last full month of
the Lease Term then ending, calculated on a per diem basis, for each day after
the first month of such holdover, and (C) one hundred percent (100%) of the
additional rent which would have been payable by Tenant for the period of such 9



--------------------------------------------------------------------------------



 
[cw4010.jpg]
holdover, calculated on a per diem basis using the additional rent which had
otherwise been payable by Tenant for the last full month of the Lease Term then
ending." 12. Tenant's Early Termination Right. The Lease shall be amended by
inserting the following in addition to all other provisions: "TENANT'S EARLY
TERMINATION RIGHT: a.) Termination Option. Subject to and contingent upon (i)
the satisfaction of all conditions precedent contained herein, and (ii) the
payment of the Termination Fee (as defined hereinafter in subparagraph b.),
Tenant shall have one (1) option to terminate this Lease ("Termination Option")
effective on December ~;1,2018 ("Effective Date of Termination") on the terms
and conditions set forth herein. b.) Definitions. The term "Termination Fee"
shall mean an amount equal to eight thousand five hundred and sixty one dollars
and seventy five cents ($8,561.75) per month, as prorated for less than a full
calendar month, payable by Tenant to Landlord in accordance with the terms and
conditions of this Lease applicable to the payment of Base Rent, beginning on
the date on which Landlord receives the Tenant's Termination Notice (as defined
hereinafter in subparagraph d.) and ending on the Effective Date of Termination.
c.) Conditions Precedent. Tenant's Termination Option shall be conditioned on
and subject to the satisfaction of the following conditions precedent on or
prior to the Effective Date of Termination: (i) Tenant shall not be in default
of its obligations under this Lease, and no event shall have occurred which with
the lapse of time shall be a default if not cured, (ii) the Lease or Tenant's
right to possession of the Premises has not been terminated, (iii) Tenant has
not transferred any of its interest in this Lease or any portion of the Premises
to any person or entity, wherein, for the avoidance of doubt, a sublease of the
Premises shall not constitute a transfer provided that Tenant does not transfer
its Termination Option to any sub-lessee, (iv) Tenant has provided the Landlord
with the "Termination Notice" (as defmed hereinafter in subparagraph d.) in a
timely fashion, time being of the essence (v) Tenant shall have paid all Base
Rent and all other amounts owing under this Lease through the Effective Date of
Termination, (vi) Tenant shall have paid to Landlord the Termination Fee, and
(vii) Tenant shall have vacated and returned the Premises to Landlord in the
condition required under this Lease as of the Effective Date of Termination. In
the event that any of these conditions precedent shall not be satisfied when
required, time being of the essence, Tenant shall not have the right to
terminate this Lease and any 10



--------------------------------------------------------------------------------



 
[cw4011.jpg]
Termination Notice issued by Tenant prior thereto shall be without force or
effect. d.) Exercise of Tennination Option. Tenant may exercise its Termination
Option upon written notice ("Termination Notice") delivered to Landlord no later
than March 31, 2018, time being of the essence with regard to the delivery of
such Termination Notice. If Tenant fails or refuses to (i) pay to Landlord the
Termination Fee as and when required, or (ii) satisfy all conditions precedent,
Tenant shall not have the right to terminate this Lease as of the applicable
Effective Date of Termination, and any Termination Notice issued by Tenant prior
thereto shall be without force or effect. Subject to the foregoing, on the
Effective Date of Termination of this Lease, Landlord and Tenant agree that this
Lease shall be terminated and rendered null and void and Tenant shall return the
Premises to Landlord in accordance with the terms and conditions specified in
this Lease. Neither Landlord nor Tenant shall be responsible for their
respective duties and obligations under the Lease occurring after termination,
except for those duties and obligations specifically identified as surviving
termination. 13. Landlord's Address. The Lease (Paragraph 7 of the Second
Amendment, Paragraph 16 of the Third Amendment and the provisions of the Lease
amended thereby relating to Landlord's address) is hereby amended by inserting
the following in addition to all other provisions: "Notwithstanding anything to
the contrary contained in this Lease, the Notice address for Landlord and the
address for payment of Rent shall be as follows, until written notice of a
change in address is issued to Tenant: Notices and Rent Payment: McKnight
Cranberry III, LP 310 Grant Street, Suite 2400 Pittsburgh, PA 15219 A1tn:
McKnight Property Management With a copy of Notices to: McKnight Cranberry III,
LP 310 Grant Street, Suite 2500 Pittsburgh, PA 15219 Attn: McKnight Realty
Partners, Legal Counsel 14. Anti-Terrorism Provision. Landlord and Tenant agree
as follows with regard to this Fourth Amendment and the Lease: "ANTI TERRORISM
PROVISION: 11



--------------------------------------------------------------------------------



 
[cw4012.jpg]
(a) Landlord and Tenant certify, each to the other, that to their knowledge: (i)
It is not in violation of any Anti-Terrorism Law; (ii) It is not, as of the date
hereof: (1) conducting any business or engaging in any transaction or dealing
with any Prohibited Person, including the making or receiving of any
contribution of funds, goods or services to or for the benefit of any Prohibited
Person; (2) dealing in, or otherwise engaging in any transaction relating to,
any property or interests in property blocked pursuant to Executive Order No.
13224; or (iii) engaging in or conspiring to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate any of the prohibitions set forth in, any Anti-Terrorism Law; and (iv)
It, nor any of its officers, directors, shareholders or members, as applicable,
is a Prohibited Person; provided, however this paragraph shall not apply to any
person to the extent that such person's interest in the Tenant is through a U.S.
Publicly-Traded Entity. As used in this Fourth Amendment, U.S. Publicly-Traded
Entity means a person, other than an individual, whose securities are listed on
a national securities exchange, or quoted on an automated quotation system, in
the United ·States, or a wholly-owned subsidiary of such a person ("U.S.
Publicly-Traded Entity"). (b) Tenant hereby agrees to defend, indemnify, and
hold harmless Landlord from and against any and all claims, damages, losses,
liabilities and expenses (including reasonable attorneys' fees and costs)
arising from or related to any breach of the foregoing certification; and
Landlord hereby agrees to defend, indemnify, and hold harmless Tenant from and
against any and all claims, damages, losses, liabilities and expenses (including
attorneys' fees and costs) arising from or related to any breach of the
foregoing certification. (c) If at any time any of these representations becomes
false, then it shall be considered a material default under this Lease. As used
herein, "Anti-Terrorism Law" is defined as any law relating to terrorism,
anti-terrorism, money-laundering or anti-money laundering activities, including
without limitation the United States Bank Secrecy 12



--------------------------------------------------------------------------------



 
[cw4013.jpg]
Act, the United States Money Laundering Control Act of 1986, Executive Order No.
13224, and Title 3 of the USA Patriot Act, and any regulations promulgated under
any of them. As used herein "Executive Order No. 13224" is defined as Executive
Order No. 13224 on Terrorist Financing effective September 24,2001, and relating
to "Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism", as may be amended from time to time.
"Prohibited Person" is defined as (i) a person or entity that is listed in the
Annex to Executive Order No. 13224, or a person or entity owned or controlled by
an entity that is listed in the Annex to Executive Order No. 13224; (ii) a
person or entity with whom Landlord is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law; or (iii) a person or
entity that is named as a "specially designated national and blocked person" on
the most current list published by the U.S. Treasury Department Office of
Foreign Assets Control at its official website,
hrtp:llwww.treas.gov/ofac/t11sdn.pdfor at any replacement website or other
official publication of such list. "USA Patriot Act" is defined as the "Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001" (Public Law 107-56), as may be amended from
time to time." 15. Brokers. Tenant was represented in the transaction evidenced
by this Fourth Amendment by Newmark Grubb Knight Frank, a licensed real estate
broker. Landlord also was represented in the transaction evidenced by this
Fourth Amendment by CBRE. Landlord shall be solely responsible for paying the
commission or fee owed to Newmark Grubb Knight Frank in accordance with a
mutually acceptable separate commission agreement between Landlord and Newmark
Grubb Knight Frank. Each party to this Fourth Amendment shall indemnify, defend
and hold harmless the other party from and against any and all claims asserted
against such other indemnified party by any other real estate broker, finder or
intermediary claiming representation of the indemnifying party (excluding, with
regard to Tenant, Newmark Grubb Knight Frank and CBRE) in connection with this
Fourth Amendment. 16. Termination of Guaranty and Release of Guarantor. In
consideration of this Fourth Amendment and upon the Change of Control Effective
Date Landlord agrees that the Guaranty shall be rendered null and void and of no
further force or effect, and that Guarantor shall be released of all obligations
and duties owing to Landlord, or to be performed by Guarantor, pursuant to the
Guaranty. 17. Effect. All other terms, conditions, covenants, agreements and
provisions contained in the Lease that are not revised by or in conflict with
the terms of this Fourth Amendment shall remain in full force and effect and are
hereby ratified and confirmed by Landlord and Tenant to the extent consistent
with this Fourth Amendment. 13



--------------------------------------------------------------------------------



 
[cw4014.jpg]
18. No Offer. The submission of this Fourth Amendment to Tenant or its broker or
other agent does not constitute an offer. This Fourth Amendment shall have no
force or effect until: (a) it is executed and delivered by Tenant to Landlord;
and (b) it is executed and delivered by Landlord to Tenant. IN WITNESS WHEREOF,
Landlord and Tenant have caused this Fourth Amendment to be executed as of the
date first written above. LANDLORD: MCKNIGHT CRANBERRY III, L.P. By: McKnight
Cranberry III GP, LLC, General Partner By: (~--- WiiiiaII1c:RUdOiPanaging Member
TENANT: ATTEST MCKESSON AUTOMATION INC., a Pennsylvania corporation By: _
(Please print name and title) By: Lt-J.1PL ~ Nelll1. EOI1tY' II?at>h'02/J(e AfJd
zr (Please print name and title) 14



--------------------------------------------------------------------------------



 
 